
	
		110th CONGRESS
		1st Session
		S. 1082
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Federal Food, Drug, and
		  Cosmetic Act and the Public Health Service Act to reauthorize drug and device
		  user fees and ensure the safety of medical products, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Food and
			 Drug Administration Revitalization Act.
		IPrescription drug user fees
			101.Short title; references in title
				(a)Short titleThis title may be cited as the
			 Prescription Drug User Fee Amendments
			 of 2007.
				(b)References in titleExcept as otherwise specified, whenever in
			 this title an amendment is expressed in terms of an amendment to a section or
			 other provision, the reference shall be considered to be made to a section or
			 other provision of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.).
				102.Drug feesSection 735 (21 U.S.C. 379g) is
			 amended—
				(1)by striking the section designation and all
			 that follows through For purposes of this subchapter: and
			 inserting the following:
					
						735.Drug fees
							(a)PurposeIt is the purpose of this part that the
				fees authorized under this part be dedicated toward expediting the drug
				development process, the process for the review of human drug applications, and
				postmarket drug safety, as set forth in the goals identified for purposes of
				this part in the letters from the Secretary to the Chairman of the Committee on
				Health, Education, Labor, and Pensions of the Senate and the Chairman of the
				Committee on Energy and Commerce of the House of Representatives, as set forth
				in the Congressional Record.
							(b)Reports
								(1)Performance reportFor fiscal years 2008 through 2012, not
				later than 120 days after the end of each fiscal year during which fees are
				collected under this part, the Secretary shall prepare and submit to the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Energy and Commerce of the House of Representatives, a report
				concerning the progress of the Food and Drug Administration in achieving the
				goals identified in the letters described in subsection (a) during such fiscal
				year and the future plans of the Food and Drug Administration for meeting the
				goals. The report for a fiscal year shall include information on all previous
				cohorts for which the Secretary has not given a complete response on all human
				drug applications and supplements in the cohort.
								(2)Fiscal reportFor fiscal years 2008 through 2012, not
				later than 120 days after the end of each fiscal year during which fees are
				collected under this part, the Secretary shall prepare and submit to the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Energy and Commerce of the House of Representatives, a report on
				the implementation of the authority for such fees during such fiscal year and
				the use, by the Food and Drug Administration, of the fees collected during such
				fiscal year for which the report is made.
								(3)Public availabilityThe Secretary shall make the reports
				required under paragraphs (1) and (2) available to the public on the Internet
				website of the Food and Drug Administration.
								(c)Reauthorization
								(1)ConsultationIn developing recommendations to present to
				Congress with respect to the goals, and plans for meeting the goals, for the
				process for the review of human drug applications for the first 5 fiscal years
				after fiscal year 2012, and for the reauthorization of this part for such
				fiscal years, the Secretary shall consult with—
									(A)the Committee on Energy and Commerce of the
				House of Representatives;
									(B)the Committee on Health, Education, Labor,
				and Pensions of the Senate;
									(C)scientific and academic experts;
									(D)health care professionals;
									(E)representatives of patient and consumer
				advocacy groups; and
									(F)the regulated industry.
									(2)Public review of
				recommendationsAfter
				negotiations with the regulated industry, the Secretary shall—
									(A)present the recommendations developed under
				paragraph (1) to the Congressional committees specified in such
				paragraph;
									(B)publish such recommendations in the Federal
				Register;
									(C)provide for a period of 30 days for the
				public to provide written comments on such recommendations;
									(D)hold a meeting at which the public may
				present its views on such recommendations; and
									(E)after consideration of such public views
				and comments, revise such recommendations as necessary.
									(3)Transmittal of
				recommendationsNot later
				than January 15, 2012, the Secretary shall transmit to Congress the revised
				recommendations under paragraph (2), a summary of the views and comments
				received under such paragraph, and any changes made to the recommendations in
				response to such views and comments.
								(d)DefinitionsFor purposes of this
				part:
							;
				(2)in subsection (d)—
					(A)in paragraph (1)—
						(i)in subparagraph (A), by striking
			 505(b)(1),  and inserting 505(b), or;
						(ii)by striking subparagraph (B);
						(iii)by redesignating subparagraph (C) as
			 subparagraph (B); and
						(iv)in the matter following subparagraph (B),
			 as so redesignated, by striking subparagraph (C) and inserting
			 subparagraph (B);
						(B)in paragraph (3)(C), by—
						(i)striking the list and
			 inserting the list (not including the discontinued section of such
			 list); and
						(ii)striking a list and
			 inserting a list (not including the discontinued section of such a
			 list);
						(C)in paragraph (4), by inserting before the
			 period at the end the following: (such as capsules, tablets, and
			 lyophilized products before reconstitution);
					(D)by amending paragraph (6)(F) to read as
			 follows:
						
							(F)In the case of drugs approved under human
				drug applications or supplements, postmarket safety activities,
				including—
								(i)collecting, developing, and reviewing
				safety information on approved drugs (including adverse event reports);
								(ii)developing and using improved adverse event
				data collection systems (including information technology systems); and
								(iii)developing and using improved analytical
				tools to assess potential safety problems (including by accessing external data
				bases).
								;
					(E)in paragraph (8)—
						(i)by striking April of the preceding
			 fiscal year and inserting October of the preceding fiscal
			 year; and
						(ii)by striking April 1997 and
			 inserting October 1996;
						(F)by redesignating paragraph (9) as paragraph
			 (10); and
					(G)by inserting after paragraph (8) the
			 following:
						
							(9)The term person includes an
				affiliate of such
				person.
							.
					103.Authority to assess and use drug
			 fees
				(a)Types of feesSection 736(a) (21 U.S.C. 379h(a)) is
			 amended—
					(1)in the matter preceding paragraph (1), by
			 striking 2003 and inserting 2008;
					(2)in paragraph (1)—
						(A)in subparagraph (D)—
							(i)in the heading, by inserting
			 or withdrawn before
			 filing after refund of fee if application refused for
			 filing; and
							(ii)by inserting before the period at the end
			 the following: or withdrawn without a waiver before
			 filing;
							(B)by redesignating subparagraphs (E) and (F)
			 as subparagraphs (F) and (G), respectively; and
						(C)by inserting after subparagraph (D) the
			 following:
							
								(E)Fee for application previously refused for
				filing or withdrawn before filingAn application or supplement that has been
				refused for filing or that was withdrawn before filing, if filed under protest
				or resubmitted, shall be subject to the fee under subparagraph (A) (unless an
				exception under subparagraph (C) or (F) applies or the fee is waived or reduced
				under subsection (d)), without regard to previous payment of such a fee and the
				refund of 75 percent of that fee under subparagraph
				(D).
								;
				and
						(3)in paragraph (2)—
						(A)in subparagraph (A), by striking
			 subparagraph (B) and inserting subparagraphs (B) and
			 (C); and
						(B)by adding at the end the following:
							
								(C)Special rules for compounded positron
				emission tomography drugs
									(i)In generalExcept as provided in clause (ii), each
				person who is named as the applicant in an approved human drug application for
				a compounded positron emission tomography drug shall be subject under
				subparagraph (A) to one-fifth of an annual establishment fee with respect to
				each such establishment identified in the application as producing compounded
				positron emission tomography drugs under the approved application.
									(ii)Exception from annual establishment
				feeEach person who is named
				as the applicant in an application described in clause (i) shall not be
				assessed an annual establishment fee for a fiscal year if the person certifies
				to the Secretary, at a time specified by the Secretary and using procedures
				specified by the Secretary, that—
										(I)the person is a not-for-profit medical
				center that has only 1 establishment for the production of compounded positron
				emission tomography drugs; and
										(II)at least 95 percent of the total number of
				doses of each compounded positron emission tomography drug produced by such
				establishment during such fiscal year will be used within the medical
				center.
										.
						(b)Fee revenue amountsSection 736(b) (21 U.S.C. 379h(b)) is
			 amended to read as follows:
					
						(b)Fee revenue amountsExcept as provided in subsections (c), (d),
				(f), and (g), fees under subsection (a) shall be established to generate the
				following revenue amounts, in each fiscal year beginning with fiscal year 2008
				and continuing through fiscal year 2012: $392,783,000, plus an adjustment for
				workload on $354,893,000 of this amount. Such adjustment shall be made in
				accordance with the workload adjustment provisions in effect for fiscal year
				2007, except that instead of commercial investigational new drug applications
				submitted to the Secretary, all commercial investigational new drug
				applications with a submission during the previous 12-month period shall be
				used in the determination. One-third of the revenue amount shall be derived
				from application fees, one-third from establishment fees, and one-third from
				product
				fees.
						.
				(c)Adjustments to fees
					(1)Inflation adjustmentSection 736(c)(1) (21 U.S.C. 379h(c)(1)) is
			 amended—
						(A)in the matter preceding subparagraph (A) by
			 striking The revenues established in subsection (b) and
			 inserting Beginning with fiscal year 2009, the revenues established in
			 subsection (b);
						(B)in subparagraph (A) by striking
			 or at the end;
						(C)in subparagraph (B) by striking the period
			 at the end and inserting , or,;
						(D)by inserting after subparagraph (B) the
			 following:
							
								(C)the average annual change in the cost, per
				full-time equivalent position of the Food and Drug Administration, of all
				personnel compensation and benefits paid with respect to such positions, for
				the first 5 fiscal years of the previous 6 fiscal
				years.
								;
				and
						(E)in the matter following subparagraph (C)
			 (as added by this paragraph), by striking fiscal year 2003 and
			 inserting fiscal year 2008.
						(2)Workload adjustmentSection 736(c)(2) (21 U.S.C. 379h(c)(2)) is
			 amended—
						(A)in the matter preceding subparagraph (A,)
			 by striking 2004 and inserting 2009;
						(B)in the first sentence of subparagraph
			 (A)—
							(i)by striking , commercial
			 investigational new drug applications and inserting (adjusted
			 for changes in review activities); and
							(ii)by inserting before the period at the end
			 , and the change in the number of commercial investigational new drug
			 applications with a submission during the previous 12-month period (adjusted
			 for changes in review activities);
							(C)in subparagraph (B), by adding at the end
			 the following new sentence: Further, any adjustment for changes in
			 review activities made in setting fees and fee revenue amounts for fiscal year
			 2009 may not result in the total workload adjustment being more than 2
			 percentage points higher than it would be absent the adjustment for changes in
			 review activities.; and
						(D)by adding at the end the following:
							
								(C)The Secretary shall contract with an
				independent accounting firm to study the adjustment for changes in review
				activities applied in setting fees for fiscal year 2009 and to make
				recommendations, if warranted, on future changes in the methodology for
				calculating the adjustment for changes in review activity. After review of the
				recommendations by the independent accounting firm, the Secretary shall make
				appropriate changes to the workload adjustment methodology in setting fees for
				fiscal years 2010 through 2012. If the study is not conducted, no adjustment
				for changes in review activities shall be made after fiscal year
				2009.
								.
						(3)Rent and rent-related cost
			 adjustmentSection 736(c) (21
			 U.S.C. 379h(c)) is amended—
						(A)by redesignating paragraphs (3), (4), and
			 (5) as paragraphs (4), (5), and (6), respectively; and
						(B)by inserting after paragraph (2) the
			 following:
							
								(3)Rent and rent-related cost
				adjustmentBeginning with
				fiscal year 2010, the Secretary shall, before making the adjustments under
				paragraphs (1) and (2), reduce the fee amounts established in subsection (b),
				if actual costs paid for rent and rent-related expenses are less than
				$11,721,000. The reductions made under this paragraph, if any, shall not exceed
				the amounts by which costs fell below $11,721,000, and shall not exceed
				$11,721,000 in any fiscal
				year.
								.
						(4)Final year adjustmentSection 736(c) (21 U.S.C. 379h(c)) is
			 amended—
						(A)in paragraph (4), as redesignated by this
			 subsection—
							(i)by striking 2007 each place
			 it appears and inserting 2012; and
							(ii)by striking 2008 and
			 inserting 2013; and
							(B)in paragraph (5), as redesignated by this
			 subsection, by striking 2002 and inserting
			 2007.
						(d)Fee waiver or reductionSection 736(d) (21 U.S.C. 379h(d)) is
			 amended—
					(1)in paragraph (1), in the matter preceding
			 subparagraph (A), by—
						(A)inserting to a person who is named
			 as the applicant after The Secretary shall grant;
						(B)inserting to that person
			 after a waiver from or a reduction of one or more fees assessed;
			 and
						(C)striking finds and inserting
			 determines;
						(2)by redesignating paragraphs (2) and (3) as
			 paragraphs (3) and (4), respectively;
					(3)by inserting after paragraph (1) the
			 following:
						
							(2)EvaluationFor the purpose of determining whether to
				grant a waiver or reduction of a fee under paragraph (1), the Secretary shall
				consider only the circumstances and assets of the applicant and any affiliate
				of the applicant.
							;
				and
					(4)in paragraph (4), as redesignated by this
			 subsection, in subparagraph (A), by inserting before the period at the end
			 , and that does not have a drug product that has been approved under a
			 human drug application and introduced or delivered for introduction into
			 interstate commerce.
					(e)Crediting and availability of fees
					(1)Authorization of
			 appropriationsSection
			 736(g)(3) (21 U.S.C. 379h(g)(3)) is amended to read as follows:
						
							(3)Authorization of
				appropriationsThere are
				authorized to be appropriated for fees under this section such sums as are
				authorized to be assessed and collected under this section in each of fiscal
				years 2008 through
				2012.
							.
					(2)OffsetSection 736(g)(4) (21 U.S.C. 379h(g)(4)) is
			 amended to read as follows:
						
							(4)OffsetIf the cumulative amount of fees collected
				during fiscal years 2008, 2009, and 2010, plus the amount estimated to be
				collected for fiscal year 2011, exceeds the amount of fees specified in
				aggregate in appropriation Acts for such fiscal years, the aggregate amount in
				excess shall be credited to the appropriation account of the Food and Drug
				Administration as provided in paragraph (1), and shall be subtracted from the
				amount of fees that would otherwise be authorized to be collected under this
				section pursuant to appropriation Acts for fiscal year
				2012.
							.
					(f)Conforming amendments
					(1)Section 736(a) (21 U.S.C. 379h(a)), as
			 amended by this section, is amended—
						(A)in paragraph (1)(A), by striking
			 subsection (c)(4) each place it appears and inserting
			 subsection (c)(5);
						(B)in paragraph (2), by striking
			 subsection (c)(4) and inserting subsection
			 (c)(5); and
						(C)in paragraph (3), by striking
			 subsection (c)(4) and inserting subsection
			 (c)(5).
						(2)Section 736A(h)(3), as added by section 104
			 of this title, is amended by striking 735(3) and inserting
			 735(d)(3).
					104.Authority to assess and use prescription
			 drug advertising feesChapter
			 VII, subchapter C, part 2 (21 U.S.C. 379g et seq.) is amended by adding after
			 section 736 the following new section:
				
					736A.Program to assess and use fees for the
				advisory review of prescription drug advertising
						(a)Types of direct-to-consumer television
				advertisement review feesBeginning with fiscal year 2008, the
				Secretary shall assess and collect fees in accordance with this section as
				follows:
							(1)Advisory review fee
								(A)In generalExcept as provided in subparagraph (B),
				each person that on or after October 1, 2007, submits a proposed
				direct-to-consumer television advertisement for advisory review by the
				Secretary prior to its initial public dissemination shall be subject to a fee
				established under subsection (c)(3).
								(B)Exception for required
				submissionsA
				direct-to-consumer television advertisement that is required to be submitted to
				the Secretary prior to initial public dissemination shall not be assessed a fee
				unless the sponsor designates it as a submission for advisory review.
								(C)PaymentThe fee required by subparagraph (A) shall
				be due not later than October 1 of the fiscal year in which the
				direct-to-consumer television advertisement shall be submitted to the Secretary
				for advisory review.
								(D)Modification of advisory review
				fee
									(i)Late paymentIf, on or before November 1 of the fiscal
				year in which the fees are due, a person has not paid all fees that were due
				and payable for advisory reviews identified in response to the Federal Register
				notice described in subsection (c)(3)(A), the fees shall be regarded as late.
				Such fees shall be due and payable 20 days before any direct-to-consumer
				television advertisement is submitted by such person to the Secretary for
				advisory review. Notwithstanding any other provision of this section, such fees
				shall be due and payable for each of those advisory reviews in the amount of
				150 percent of the advisory review fee established for that fiscal year
				pursuant to subsection (c)(3).
									(ii)Late notice of submissionIf any person submits any
				direct-to-consumer television advertisements for advisory review that are in
				excess of the number identified by that person in response to the Federal
				Register notice described in subsection (c)(3)(A), that person must pay a fee
				for each of those advisory reviews in the amount of 150 percent of the advisory
				review fee established for that fiscal year pursuant to subsection (c)(3). Fees
				under this subparagraph shall be due 20 days before the direct-to-consumer
				television advertisement is submitted by such person to the Secretary for
				advisory review.
									(E)Limits
									(i)In generalThe payment of a fee under this paragraph
				for a fiscal year entitles the person that pays the fee to acceptance for
				advisory review by the Secretary of 1 direct-to-consumer television
				advertisement and acceptance of 1 resubmission for advisory review of the same
				advertisement. The advertisement shall be submitted for review in the fiscal
				year for which the fee was assessed, except that a person may carry over no
				more than 1 paid advisory review submission to the next fiscal year.
				Resubmissions may be submitted without regard to the fiscal year of the initial
				advisory review submission.
									(ii)No refundExcept as provided by subsection (f), fees
				paid under this paragraph shall not be refunded.
									(iii)No waiver, exemption, or
				reductionThe Secretary shall
				not grant a waiver, exemption, or reduction of any fees due or payable under
				this section.
									(iv)Non-transferabilityThe right to an advisory review is not
				transferable, except to a successor in interest.
									(2)Operating reserve fee
								(A)In generalEach person that, on or after October 1,
				2007, is assessed an advisory review fee under paragraph (1) shall be subject
				to an operating reserve fee established under subsection (d)(2) only in the
				first fiscal year in which an advisory review fee is assessed.
								(B)PaymentExcept as provided in subparagraph (C), the
				fee required by subparagraph (A) shall be due not later than October 1 of the
				first fiscal year in which the person is required to pay an advisory review fee
				under paragraph (1).
								(C)Late notice of submissionIf, in the first fiscal year of a person's
				participation in the Program, that person submits any direct-to-consumer
				television advertisements for advisory review that are in excess of the number
				identified by that person in response to the Federal Register notice described
				in subsection (c)(3)(A), that person must pay an operating reserve fee for each
				of those advisory reviews equal to the advisory review fee for each submission
				established under paragraph (1)(D)(ii). Fees required by this subparagraph
				shall be in addition to the fees required under subparagraph (B), if any. Fees
				under this subparagraph shall be due 20 days before any direct-to-consumer
				television advertisement is submitted by such person to the Secretary for
				advisory review.
								(b)Advisory review fee revenue
				amountsFees under subsection
				(a)(1) shall be established to generate revenue amounts of $6,250,000 for each
				of fiscal years 2008 through 2012, as adjusted pursuant to subsection
				(c).
						(c)Adjustments
							(1)Inflation adjustmentBeginning with fiscal year 2009, the
				revenues established in subsection (b) shall be adjusted by the Secretary by
				notice, published in the Federal Register, for a fiscal year to reflect the
				greater of—
								(A)the total percentage change that occurred
				in the Consumer Price Index for all urban consumers (all items; United States
				city average), for the 12-month period ending June 30 preceding the fiscal year
				for which fees are being established;
								(B)the total percentage change for the
				previous fiscal year in basic pay under the General Schedule in accordance with
				section 5332 of title 5, as adjusted by any locality-based comparability
				payment pursuant to section 5304 of such title for Federal employees stationed
				in the District of Columbia; or
								(C)the average annual change in the cost, per
				full-time equivalent position of the Food and Drug Administration, of all
				personnel compensation and benefits paid with respect to such positions, for
				the first 5 fiscal years of the previous 6 fiscal years.
								The adjustment made each fiscal year
				by this paragraph shall be added on a compounded basis to the sum of all
				adjustments made each fiscal year after fiscal year 2008 under this
				subsection.(2)Workload adjustment
								(A)In generalBeginning with fiscal year 2009, after the
				fee revenues established in subsection (b) of this section are adjusted for a
				fiscal year for inflation in accordance with paragraph (1), the fee revenues
				shall be adjusted further for such fiscal year to reflect changes in the
				workload of the Secretary with respect to the submission of proposed
				direct-to-consumer television advertisements for advisory review prior to
				initial broadcast.
								(B)Determination of workload
				adjustment
									(i)In generalThe workload adjustment under this
				paragraph for a fiscal year shall be determined by the Secretary—
										(I)based upon the number of direct-to-consumer
				television advertisements identified pursuant to paragraph (3)(A) for that
				fiscal year, excluding allowable previously paid carry over submissions;
				and
										(II)by multiplying the number of such
				advertisements projected for that fiscal year that exceeds 150 by $27,600
				(adjusted each year beginning with fiscal year 2009 for inflation in accordance
				with paragraph (1)).
										(ii)Publication in Federal
				RegisterThe Secretary shall
				publish in the Federal Register, as part of the notice described in paragraph
				(1), the fee revenues and fees resulting from the adjustment made under this
				paragraph and the supporting methodologies.
									(C)LimitationUnder no circumstances shall the adjustment
				made under this paragraph result in fee revenues for a fiscal year that are
				less than the fee revenues established for the prior fiscal year.
								(3)Annual fee setting
								(A)Number of advertisementsThe Secretary shall, 120 days before the
				start of each fiscal year, publish a notice in the Federal Register requesting
				any person to notify the Secretary within 30 days of the number of
				direct-to-consumer television advertisements the person intends to submit for
				advisory review by the Secretary in the next fiscal year. Notification to the
				Secretary of the number of advertisements a person intends to submit for
				advisory review prior to initial broadcast shall be a legally binding
				commitment by that person to pay the annual advisory review fee for that number
				of submissions on or before October 1 of the fiscal year in which the
				advertisement is intended to be submitted. A person shall at the same time also
				notify the Secretary if such person intends to use a paid submission from the
				previous fiscal year under subsection (a)(1)(E)(i). If such person does not so
				notify the Secretary, all submissions for advisory review shall be subject to
				advisory review fees.
								(B)Annual feeThe Secretary shall, 60 days before the
				start of each fiscal year, establish, for the next fiscal year, the
				direct-to-consumer television advertisement advisory review fee under
				subsection (a)(1), based on the revenue amounts established under subsection
				(b), the adjustments provided under this subsection and the number of
				direct-to-consumer television advertisements identified pursuant to
				subparagraph (A), excluding allowable previously paid carry over submissions.
				The annual advisory review fee shall be established by dividing the fee revenue
				for a fiscal year (as adjusted pursuant to this subsection) by the number of
				direct-to-consumer television advertisements identified pursuant to
				subparagraph (A), excluding allowable previously paid carry over
				submissions.
								(C)Fiscal year 2008 fee limitNotwithstanding subsection (b), the fee
				established under subparagraph (B) for fiscal year 2008 may not be more than
				$83,000 per submission for advisory review.
								(D)Annual fee limitNotwithstanding subsection (b), the fee
				established under subparagraph (B) for a fiscal year after fiscal year 2008 may
				not be more than 50 percent more than the fee established for the prior fiscal
				year.
								(E)LimitThe total amount of fees obligated for a
				fiscal year may not exceed the total costs for such fiscal year for the
				resources allocated for the process for the advisory review of prescription
				drug advertising.
								(d)Operating reserves
							(1)In generalThe Secretary shall establish in the Food
				and Drug Administration salaries and expenses appropriation account without
				fiscal year limitation a Direct-to-Consumer Advisory Review Operating Reserve,
				of at least $6,250,000 in fiscal year 2008, to continue the Program in the
				event the fees collected in any subsequent fiscal year pursuant to subsection
				(c)(3) do not generate the fee revenue amount established for that fiscal
				year.
							(2)Fee settingThe Secretary shall establish the operating
				reserve fee under subsection (a)(2)(A) for each person required to pay the fee
				by multiplying the number of direct-to-consumer television advertisements
				identified by that person pursuant to subsection (c)(3)(A) by the advisory
				review fee established pursuant to subsection (c)(3) for that fiscal year. In
				no case shall the operating reserve fee assessed be less than the operating
				reserve fee assessed if the person had first participated in the Program in
				fiscal year 2008.
							(3)Use of operating reserveThe Secretary may use funds from the
				reserves under this subsection only to the extent necessary in any fiscal year
				to make up the difference between the fee revenue amount established for that
				fiscal year under subsection (b) and the amount of fees collected for that
				fiscal year pursuant to subsection (a), or to pay costs of ending the Program
				if it is terminated pursuant to subsection (f) or if it is not reauthorized
				after fiscal year 2012.
							(4)Refund of operating reservesWithin 120 days of the end of fiscal year
				2012, or if the Program is terminated pursuant to subsection (f), the
				Secretary, after setting aside sufficient operating reserve amounts to
				terminate the Program, shall refund all amounts remaining in the operating
				reserve on a pro rata basis to each person that paid an operating reserve fee
				assessment. In no event shall the refund to any person exceed the total amount
				of operating reserve fees paid by such person pursuant to subsection
				(a)(2).
							(e)Effect of failure To pay feesNotwithstanding any other law or regulation
				of the Secretary, a submission for advisory review of a direct-to-consumer
				television advertisement submitted by a person subject to fees under subsection
				(a) shall be considered incomplete and shall not be accepted for review by the
				Secretary until all fees owed by such person under this section have been
				paid.
						(f)Effect of inadequate funding of
				Program
							(1)First fiscal yearIf on November 1, 2007, or 120 days after
				enactment of the Prescription Drug User Fee
				Amendments of 2007, whichever is later, the Secretary has
				received less than $11,250,000 in advisory review fees and operating reserve
				fees combined, the Program shall be terminated and all collected fees shall be
				refunded.
							(2)Subsequent fiscal yearsBeginning in fiscal year 2009, if, on
				November 1 of a fiscal year, the combination of the operating reserves, annual
				fee revenues from that fiscal year, and unobligated fee revenues from prior
				fiscal years is less than $9,000,000, adjusted for inflation (in accordance
				with subsection (c)(1)), the Program shall be terminated, and the Secretary
				shall notify all participants, retain any money from the unused advisory review
				fees and the operating reserves needed to terminate the Program, and refund the
				remainder of the unused fees and operating reserves. To the extent required to
				terminate the Program, the Secretary shall first use unobligated advisory
				review fee revenues from prior fiscal years, then the operating reserves, and
				then unused advisory review fees from the relevant fiscal year.
							(g)Crediting and availability of fees
							(1)In generalFees authorized under subsection (a) shall
				be collected and available for obligation only to the extent and in the amount
				provided in advance in appropriations Acts. Such fees are authorized to remain
				available until expended. Such sums as may be necessary may be transferred from
				the Food and Drug Administration salaries and expenses appropriation account
				without fiscal year limitation to such appropriation account for salaries and
				expenses with such fiscal year limitation. The sums transferred shall be
				available solely for the process for the advisory review of prescription drug
				advertising.
							(2)Collections and appropriation
				ActsThe fees authorized by
				this section—
								(A)shall be retained in each fiscal year in an
				amount not to exceed the amount specified in appropriation Acts, or otherwise
				made available for obligation for such fiscal year; and
								(B)shall be available for obligation only if
				appropriated budget authority continues to support at least the total combined
				number of full-time equivalent employees in the Food and Drug Administration,
				Center for Drug Evaluation and Research, Division of Drug Marketing,
				Advertising, and Communications, and the Center for Biologics Evaluation and
				Research, Advertising and Promotional Labeling Branch supported in fiscal year
				2007.
								(3)Authorization of
				appropriationsThere are
				authorized to be appropriated for fees under this section not less than
				$6,250,000 for each of fiscal years 2008, 2009, 2010, 2011, and 2012, as
				adjusted to reflect adjustments in the total fee revenues made under this
				section, plus amounts collected for the reserve fund under subsection
				(d).
							(4)OffsetAny amount of fees collected for a fiscal
				year under this section that exceeds the amount of fees specified in
				appropriation Acts for such fiscal year shall be credited to the appropriation
				account of the Food and Drug Administration as provided in paragraph (1), and
				shall be subtracted from the amount of fees that would otherwise be collected
				under this section pursuant to appropriation Acts for a subsequent fiscal
				year.
							(h)DefinitionsFor purposes of this section:
							(1)The term advisory review means
				reviewing and providing advisory comments regarding compliance of a proposed
				advertisement with the requirements of this Act prior to its initial public
				dissemination.
							(2)The term carry over submission
				means a submission for an advisory review for which a fee was paid in a fiscal
				year that is submitted for review in the following fiscal year.
							(3)The term direct-to-consumer
				television advertisement means an advertisement for a prescription drug
				product as defined in section 735(3) intended to be displayed on any television
				channel for less than 2 minutes.
							(4)The term person includes an
				individual, a partnership, a corporation, and an association, and any affiliate
				thereof or successor in interest.
							(5)The term process for the advisory
				review of prescription drug advertising means the activities necessary
				to review and provide advisory comments on proposed direct-to-consumer
				television advertisements prior to public dissemination and, to the extent the
				Secretary has additional staff resources available under the Program that are
				not necessary for the advisory review of direct-to-consumer television
				advertisements, the activities necessary to review and provide advisory
				comments on other proposed advertisements and promotional material prior to
				public dissemination.
							(6)The term Program means the
				Program to assess, collect, and use fees for the advisory review of
				prescription drug advertising established by this section.
							(7)The term resources allocated for the
				process for the advisory review of prescription drug advertising means
				the expenses incurred in connection with the process for the advisory review of
				prescription drug advertising for—
								(A)officers and employees of the Food and Drug
				Administration, contractors of the Food and Drug Administration, advisory
				committees, and costs related to such officers, employees, and committees, and
				to contracts with such contractors;
								(B)management of information, and the
				acquisition, maintenance, and repair of computer resources;
								(C)leasing, maintenance, renovation, and
				repair of facilities and acquisition, maintenance, and repair of fixtures,
				furniture, scientific equipment, and other necessary materials and
				supplies;
								(D)collection of fees under this section and
				accounting for resources allocated for the advisory review of prescription drug
				advertising; and
								(E)terminating the Program under subsection
				(f)(2), if necessary.
								(8)The term resubmission means a
				subsequent submission for advisory review of a direct-to-consumer television
				advertisement that has been revised in response to the Secretary's comments on
				an original submission. A resubmission may not introduce significant new
				concepts or creative themes into the television advertisement.
							(9)The term submission for advisory
				review means an original submission of a direct-to-consumer television
				advertisement for which the sponsor voluntarily requests advisory comments
				before the advertisement is publicly disseminated.
							736B.SunsetThis part shall cease to be effective on
				October 1, 2012, except that subsection (b) of section 736 with respect to
				reports shall cease to be effective on January 31,
				2013.
					.
			105.Savings
			 clauseNotwithstanding section
			 509 of the Prescription Drug User Fee Amendments of 2002 (21 U.S.C. 379g note),
			 and notwithstanding the amendments made by this title, part 2 of subchapter C
			 of chapter VII of the Federal Food, Drug, and Cosmetic Act, as in effect on the
			 day before the date of enactment of this title, shall continue to be in effect
			 with respect to human drug applications and supplements (as defined in such
			 part as of such day) that on or after October 1, 2002, but before October 1,
			 2007, were accepted by the Food and Drug Administration for filing with respect
			 to assessing and collecting any fee required by such part for a fiscal year
			 prior to fiscal year 2008.
			106.Technical amendmentSection 739 (21 U.S.C. 379j–11) is amended
			 in the matter preceding paragraph (1), by striking subchapter
			 and inserting part.
			107.Effective dates
				(a)In GeneralExcept as provided in subsection (b), the
			 amendments made by this title shall take effect October 1, 2007.
				(b)ExceptionThe amendment made by section 104 of this
			 title shall take effect on the date of enactment of this title.
				IIDrug Safety
			200.Short titleThis title may be cited as the
			 Enhancing Drug Safety and Innovation Act of 2007.
			ARisk Evaluation and Mitigation
			 Strategies
				201.Routine active surveillance and
			 assessment
					(a)In generalSubsection (k) of section 505 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) is amended by adding at
			 the end the following:
						
							(3)Routine active surveillance and
				assessment
								(A)Development of the postmarket risk
				identification and analysis systemThe Secretary shall, not later than 2 years
				after the date of enactment of the Enhancing Drug Safety and Innovation Act of
				2007, act in collaboration with academic institutions and private entities
				to—
									(i)establish minimum standards for collection
				and transmission of postmarketing data elements from electronic health data
				systems; and
									(ii)establish, through partnerships, a
				validated and integrated postmarket risk identification and analysis system to
				integrate and analyze safety data from multiple sources, with the goals of
				including, in aggregate—
										(I)at least 25,000,000 patients by July 1,
				2010; and
										(II)at least 100,000,000 patients by July 1,
				2012.
										(B)Data collection activities
									(i)In generalThe Secretary shall, not later than 1 year
				after the establishment of the minimum standards and the identification and
				analysis system under subparagraph (A), establish and maintain an active
				surveillance infrastructure—
										(I)to collect and report data for
				pharmaceutical postmarket risk identification and analysis, in compliance with
				the regulations promulgated under section 264(c) of the Health Insurance
				Portability and Accountability Act of 1996; and
										(II)that includes, in addition to the
				collection and monitoring (in a standardized form) of data on all serious
				adverse drug experiences (as defined in subsection (o)(2)(C)) required to be
				submitted to the Secretary under paragraph (1), and those events voluntarily
				submitted from patients, providers, and drug, when appropriate, procedures
				to—
											(aa)provide for adverse event surveillance by
				collecting and monitoring Federal health-related electronic data (such as data
				from the Medicare program and the health systems of the Department of Veterans
				Affairs);
											(bb)provide for adverse event surveillance by
				collecting and monitoring private sector health-related electronic data (such
				as pharmaceutical purchase data and health insurance claims data);
											(cc)provide for adverse event surveillance by
				monitoring standardized electronic health records, as available;
											(dd)provide for adverse event surveillance by
				collecting and monitoring other information as the Secretary deems necessary to
				create a robust system to identify adverse events and potential drug safety
				signals;
											(ee)enable the program to identify certain
				trends and patterns with respect to data reported to the program;
											(ff)enable the program to provide regular
				reports to the Secretary concerning adverse event trends, adverse event
				patterns, incidence and prevalence of adverse events, laboratory data, and
				other information determined appropriate, which may include data on comparative
				national adverse event trends; and
											(gg)enable the program to export data in a form
				appropriate for further aggregation, statistical analysis, and
				reporting.
											(ii)Timeliness of reportingThe procedures developed under clause (i)
				shall ensure that such data are collected, monitored, and reported in a timely,
				routine, and automatic manner, taking into consideration the need for data
				completeness, coding, cleansing, and transmission.
									(iii)Private sector resourcesTo ensure the establishment of the active
				surveillance infrastructure by the date described under clause (i), the
				Secretary may, on a temporary or permanent basis, implement systems or products
				developed by private entities.
									(iv)complementary approachesTo the extent the active surveillance
				infrastructure established under clause (i) is not sufficient to gather data
				and information relevant to priority drug safety questions, the Secretary shall
				develop, support, and participate in complementary approaches to gather and
				analyze such data and information, including—
										(I)approaches that are complementary with
				respect to assessing the safety of use of a drug in domestic populations not
				included in the trials used to approve the drug (such as older people, people
				with comorbidities, pregnant women, or children); and
										(II)existing approaches such as the Vaccine
				Adverse Event Reporting System and the Vaccine Safety Datalink or successor
				databases.
										(v)Authority for contractsThe Secretary may enter into contracts with
				public and private entities to fulfill the requirements of this
				subparagraph.
									(C)Risk identification and analysis
									(i)PurposeTo carry out this paragraph, the Secretary
				shall establish collaborations with other Government, academic, and private
				entities, including the Centers for Education and Research on Therapeutics
				under section 912 of the Public Health Service Act, to provide for the risk
				identification and analysis of the data collected under subparagraph (B) and
				data that is publicly available or is provided by the Secretary, in order
				to—
										(I)improve the quality and efficiency of
				postmarket drug safety risk-benefit analysis;
										(II)provide the Secretary with routine access
				to expertise to study advanced drug safety data; and
										(III)enhance the ability of the Secretary to
				make timely assessments based on drug safety data.
										(ii)Public process for priority
				questionsAt least
				biannually, the Secretary shall seek recommendations from the Drug Safety and
				Risk Management Advisory Committee (or successor committee) and from other
				advisory committees, as appropriate, to the Food and Drug Administration
				on—
										(I)priority drug safety questions; and
										(II)mechanisms for answering such questions,
				including through—
											(aa)routine active surveillance under
				subparagraph (B); and
											(bb)when such surveillance is not sufficient,
				postmarket studies under subsection (o)(4)(B) and postapproval clinical trials
				under subsection (o)(4)(C).
											(iii)Procedures for the development of drug
				safety collaborations
										(I)In generalNot later than 180 days after the date of
				the establishment of the active surveillance infrastructure under subparagraph
				(B), the Secretary shall establish and implement procedures under which the
				Secretary may routinely collaborate with a qualified entity to—
											(aa)clean, classify, or aggregate data
				collected under subparagraph (B) and data that is publicly available or is
				provided by the Secretary;
											(bb)allow for prompt investigation of priority
				drug safety questions, including—
												(AA)unresolved safety questions for drugs or
				classes of drugs; and
												(BB)for a newly-approved drug: safety signals
				from clinical trials used to approve the drug and other preapproval trials;
				rare, serious drug side effects; and the safety of use in domestic populations
				not included in the trials used to approve the drug (such as older people,
				people with comorbidities, pregnant women, or children);
												(cc)perform advanced research and analysis on
				identified drug safety risks;
											(dd)convene an expert advisory committee to
				oversee the establishment of standards for the ethical and scientific uses for,
				and communication of, postmarketing data collected under subparagraph (B),
				including advising on the development of effective research methods for the
				study of drug safety questions;
											(ee)focus postmarket studies under subsection
				(o)(4)(B) and postapproval clinical trials under subsection (o)(4)(C) more
				effectively on cases for which reports under paragraph (1) and other safety
				signal detection is not sufficient to resolve whether there is an elevated risk
				of a serious adverse event associated with the use of a drug; and
											(ff)carry out other activities as the Secretary
				deems necessary to carry out the purposes of this paragraph.
											(II)Request for specific
				methodologyThe procedures
				described in subclause (I) shall permit the Secretary to request that a
				specific methodology be used by the qualified entity. The qualified entity
				shall work with the Secretary to finalize the methodology to be used.
										(iv)Use of analysesThe Secretary shall provide the analyses
				described under this subparagraph, including the methods and results of such
				analyses, about a drug to the sponsor or sponsors of such drug.
									(v)Qualified entities
										(I)In generalThe Secretary shall enter into contracts
				with a sufficient number of qualified entities to develop and provide
				information to the Secretary in a timely manner.
										(II)QualificationThe Secretary shall enter into a contract
				with an entity under subclause (I) only if the Secretary determines that the
				entity—
											(aa)has the research capability and expertise
				to conduct and complete the activities under this paragraph;
											(bb)has in place an information technology
				infrastructure to support adverse event surveillance data and operational
				standards to provide security for such data;
											(cc)has experience with, and expertise on, the
				development of drug safety and effectiveness research using electronic
				population data;
											(dd)has an understanding of drug development
				and risk/benefit balancing in a clinical setting; and
											(ee)has a significant business presence in the
				United States.
											(vi)Contract requirementsEach contract with a qualified entity shall
				contain the following requirements:
										(I)Ensuring privacyThe qualified entity shall provide
				assurances that the entity will not use the data provided by the Secretary in a
				manner that violates—
											(aa)the regulations promulgated under section
				264(c) of the Health Insurance Portability and Accountability Act of 1996;
				or
											(bb)sections 552 or 552a of title 5, United
				States Code, with regard to the privacy of individually-identifiable
				beneficiary health information.
											(II)Component of another
				organizationIf a qualified
				entity is a component of another organization—
											(aa)the qualified entity shall maintain the
				data related to the activities carried out under this paragraph separate from
				the other components of the organization and establish appropriate security
				measures to maintain the confidentiality and privacy of such data; and
											(bb)the entity shall not make an unauthorized
				disclosure of such data to the other components of the organization in breach
				of such confidentiality and privacy requirement.
											(III)Termination or nonrenewalIf a contract with a qualified entity under
				this subparagraph is terminated or not renewed, the following requirements
				shall apply:
											(aa)Confidentiality and privacy
				protectionsThe entity shall
				continue to comply with the confidentiality and privacy requirements under this
				paragraph with respect to all data disclosed to the entity.
											(bb)Disposition of dataThe entity shall return to the Secretary
				all data disclosed to the entity or, if returning the data is not practicable,
				destroy the data.
											(vii)Competitive proceduresThe Secretary shall use competitive
				procedures (as defined in section 4(5) of the Federal Procurement Policy Act)
				to enter into contracts under clause (v).
									(viii)Review of contract in the even of a merger
				or acquisitionThe Secretary
				shall review the contract with a qualified entity under this paragraph in the
				event of a merger or acquisition of the entity in order to ensure that the
				requirements under this subparagraph will continue to be met.
									(D)CoordinationIn carrying out this paragraph, the
				Secretary shall provide for appropriate communications to the public,
				scientific, public health, and medical communities, and other key stakeholders,
				and provide for the coordination of the activities of private entities,
				professional associations, or other entities that may have sources of
				surveillance
				data.
								.
					(b)Authorization of
			 appropriationsTo carry out
			 activities under the amendment made by this section for which funds are made
			 available under section 736 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 379h), there are authorized to be appropriated to carry out the
			 amendment made by this section, in addition to such funds, $25,000,000 for each
			 of fiscal years 2008 through 2012.
					202.Risk evaluation and mitigation
			 strategiesSection 505 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) is amended by adding at
			 the end the following:
					
						(o)Risk evaluation and mitigation
				strategy
							(1)In generalIn the case of any drug subject to
				subsection (b) or to section 351 of the Public Health Service Act for which a
				risk evaluation and mitigation strategy is approved as provided for in this
				subsection, the applicant shall comply with the requirements of such
				strategy.
							(2)DefinitionsIn this subsection:
								(A)Adverse drug experienceThe term adverse drug
				experience means any adverse event associated with the use of a drug in
				humans, whether or not considered drug related, including—
									(i)an adverse event occurring in the course of
				the use of the drug in professional practice;
									(ii)an adverse event occurring from an overdose
				of the drug, whether accidental or intentional;
									(iii)an adverse event occurring from abuse of
				the drug;
									(iv)an adverse event occurring from withdrawal
				of the drug; and
									(v)any failure of expected pharmacological
				action of the drug.
									(B)New safety informationThe term new safety
				information with respect to a drug means information about—
									(i)a serious risk or an unexpected serious
				risk with use of the drug that the Secretary has become aware of since the
				later of—
										(I)the date of initial approval of the drug
				under this section or initial licensure of the drug under section 351 of the
				Public Health Service Act; or
										(II)if applicable, the last assessment of the
				approved risk evaluation and mitigation strategy for the drug; or
										(ii)the effectiveness of the approved risk
				evaluation and mitigation strategy for the drug obtained since the later
				of—
										(I)the approval of such strategy; or
										(II)the last assessment of such
				strategy.
										(C)Serious adverse drug
				experienceThe term
				serious adverse drug experience is an adverse drug experience
				that—
									(i)results in—
										(I)death;
										(II)the placement of the patient at immediate
				risk of death from the adverse drug experience as it occurred (not including an
				adverse drug experience that might have caused death had it occurred in a more
				severe form);
										(III)inpatient hospitalization or prolongation
				of existing hospitalization;
										(IV)a persistent or significant incapacity or
				substantial disruption of the ability to conduct normal life functions;
				or
										(V)a congenital anomaly or birth defect;
				or
										(ii)based on appropriate medical judgment, may
				jeopardize the patient and may require a medical or surgical intervention to
				prevent an outcome described under clause (i).
									(D)Serious riskThe term serious risk means a
				risk of a serious adverse drug experience.
								(E)Signal of a serious riskThe term signal of a serious
				risk means information related to a serious adverse drug experience
				derived from—
									(i)a clinical trial;
									(ii)adverse event reports under subsection
				(k)(1);
									(iii)routine active surveillance under
				subsection (k)(3);
									(iv)a postapproval study, including a study
				under paragraph (4)(B); or
									(v)peer-reviewed biomedical literature.
									(F)Unexpected serious riskThe term unexpected serious
				risk means a serious adverse drug experience that—
									(i)is not listed in the labeling of a drug;
				or
									(ii)is symptomatically and pathophysiologically
				related to an adverse drug experience listed in the labeling of the drug, but
				differs from such adverse drug experience because of greater severity,
				specificity, or prevalence.
									(3)Required elements of a risk evaluation and
				mitigation strategyIf a risk
				evaluation and mitigation strategy for a drug is required, such strategy shall
				include—
								(A)the labeling for the drug for use by health
				care providers as approved under subsection (c);
								(B)a timetable for submission of assessments
				of the strategy, that—
									(i)for a drug no active ingredient (including
				any ester or salt of the active ingredient) of which has been approved in any
				other application under this section or section 351 of the Public Health
				Service Act—
										(I)shall be no less frequently than 18 months
				and 3 years after the drug is initially approved and at a frequency specified
				in the strategy for subsequent years; and
										(II)may be eliminated after the first 3 years
				if the Secretary determines that serious risks of the drug have been adequately
				identified and assessed and are being adequately managed;
										(ii)for a drug other than a drug described
				under clause (i), shall occur at a frequency determined by the Secretary;
				and
									(iii)may be increased or reduced in frequency as
				necessary as provided for in paragraph (7)(B)(v)(VI).
									(4)Additional potential evaluation elements of
				a risk evaluation and mitigation strategy
								(A)Risk evaluationIf a risk evaluation and mitigation
				strategy for a drug is required, such strategy may include 1 or more of the
				additional evaluation elements described in this paragraph, so long as the
				Secretary makes the determination required with respect to each additional
				included element.
								(B)Postapproval studiesIf the Secretary determines that the
				reports under subsection (k)(1) and routine active surveillance as available
				under subsection (k)(3) (including available complementary approaches under
				subsection (k)(3)(B)(iv)) will not be sufficient to—
									(i)assess a signal of a serious risk with use
				of a drug; or
									(ii)identify, based on a review of a
				demonstrated pattern of use of the drug, unexpected serious risks in a domestic
				population, including older people, people with comorbidities, pregnant women,
				or children,
									the risk evaluation and mitigation
				strategy for the drug may require that the applicant conduct an appropriate
				postapproval study, such as a prospective or retrospective observational study,
				of the drug (which shall include a timeframe specified by the Secretary for
				completing the study and reporting the results to the Secretary).(C)Postapproval clinical trialsIf the Secretary determines that the
				reports under subsection (k)(1), routine active surveillance as available under
				subsection (k)(3) (including available complementary approaches under
				subsection (k)(3)(B)(iv)), and a study or studies under subparagraph (B) will
				likely be inadequate to assess a signal of a serious risk with use of a drug,
				and there is no effective approved application for the drug under subsection
				(j) as of the date that the requirement is first imposed, the risk evaluation
				and mitigation strategy for the drug may require that the applicant conduct an
				appropriate postapproval clinical trial of the drug (which shall include a
				timeframe specified by the Secretary for completing the clinical trial and
				reporting the results to the Secretary) to be included in the clinical trial
				registry data bank provided for under subsections (i) and (j) of section 402 of
				the Public Health Service Act.
								(5)Additional potential communication elements
				of a risk evaluation and mitigation strategy
								(A)Risk communicationIf a risk evaluation and mitigation
				strategy for a drug is required, such strategy may include 1 or more of the
				additional communication elements described in this paragraph, so long as the
				Secretary makes the determination required with respect to each additional
				included element.
								(B)Medguide; patient package
				insertThe risk evaluation
				and mitigation strategy for a drug may require that the applicant develop for
				distribution to each patient when the drug is dispensed either or both of the
				following:
									(i)A Medication Guide, as provided for under
				part 208 of title 21, Code of Federal Regulations (or any successor
				regulations).
									(ii)A patient package insert, if the Secretary
				determines that such insert may help mitigate a serious risk listed in the
				labeling of the drug.
									(C)Communication planIf the Secretary determines that a
				communication plan to health care providers may support implementation of an
				element of the risk evaluation and mitigation strategy for a drug, such as a
				labeling change, the strategy may require that the applicant conduct such a
				plan, which may include—
									(i)sending letters to health care
				providers;
									(ii)disseminating information about the
				elements of the strategy to encourage implementation by health care providers
				of components that apply to such health care providers, or to explain certain
				safety protocols (such as medical monitoring by periodic laboratory tests);
				or
									(iii)disseminating information to health care
				providers through professional societies about any serious risks of the drug
				and any protocol to assure safe use.
									(D)Prereview
									(i)In generalIf the Secretary determines that prereview
				of advertisements is necessary to ensure the inclusion of a true statement in
				such advertisements of information in brief summary relating to a serious risk
				listed in the labeling of a drug, or relating to a protocol to ensure the safe
				use described in the labeling of the drug, the risk evaluation and mitigation
				strategy for the drug may require that the applicant submit to the Secretary
				advertisements of the drug for prereview not later than 45 days before
				dissemination of the advertisement
									(ii)Specification of
				advertisementsThe Secretary
				may specify the advertisements required to be submitted under clause
				(i).
									(E)Specific
				disclosures
									(i)Serious risk;
				safety protocolIf the Secretary determines that advertisements
				lacking a specific disclosure about a serious risk listed in the labeling of a
				drug or about a protocol to ensure safe use described in the labeling of the
				drug would be false or misleading, the risk evaluation and mitigation strategy
				for the drug may require that the applicant include in advertisements of the
				drug such disclosure.
									(ii)Date of
				approvalIf the Secretary determines that advertisements lacking
				a specific disclosure of the date a drug was approved and disclosure of a
				serious risk would be false or misleading, the risk evaluation and mitigation
				strategy for the drug may require that the applicant include in advertisements
				of the drug such disclosure.
									(iii)Specification
				of advertisementsThe Secretary may specify the advertisements
				required to include a specific disclosure under clause (i) or (ii).
									(iv)Required
				safety surveillanceIf the approved risk evaluation and
				mitigation strategy for a drug requires the specific disclosure under clause
				(ii), the Secretary shall—
										(I)consider
				identifying and assessing all serious risks of using the drug to be a priority
				safety question under subsection (k)(3)(B);
										(II)not less
				frequently than every 3 months, evaluate the reports under subsection (k)(1)
				and the routine active surveillance as available under subsection (k)(3) with
				respect to such priority drug safety question to determine whether serious
				risks that might occur among patients expected to be treated with the drug have
				been adequately identified and assessed;
										(III)remove such
				specific disclosure requirement as an element of such strategy if such serious
				risks have been adequately identified and assessed; and
										(IV)consider whether
				a specific disclosure under clause (i) should be required.
										(6)Providing safe access for patients to drugs
				with known serious risks that would otherwise be unavailable
								(A)Allowing safe access to drugs with known
				serious risksThe Secretary
				may require that the risk evaluation and mitigation strategy for a drug include
				such elements as are necessary to assure safe use of the drug, because of its
				inherent toxicity or potential harmfulness, if the Secretary determines
				that—
									(i)the drug, which has been shown to be
				effective, but is associated with a serious adverse drug experience, can be
				approved only if, or would be withdrawn unless, such elements are required as
				part of such strategy to mitigate a specific serious risk listed in the
				labeling of the drug; and
									(ii)for a drug initially approved without
				elements to assure safe use, other elements under paragraphs (3), (4), and (5)
				are not sufficient to mitigate such serious risk.
									(B)Assuring access and minimizing
				burdenSuch elements to
				assure safe use under subparagraph (A) shall—
									(i)be commensurate with the specific serious
				risk listed in the labeling of the drug;
									(ii)within 30 days of the date on which any
				element under subparagraph (A) is imposed, be posted publicly by the Secretary
				with an explanation of how such elements will mitigate the observed safety
				risk;
									(iii)considering such risk, not be unduly
				burdensome on patient access to the drug, considering in particular—
										(I)patients with serious or life-threatening
				diseases or conditions; and
										(II)patients who have difficulty accessing
				health care (such as patients in rural or medically underserved areas);
				and
										(iv)to the extent practicable, so as to
				minimize the burden on the health care delivery system—
										(I)conform with elements to assure safe use
				for other drugs with similar, serious risks; and
										(II)be designed to be compatible with
				established distribution, procurement, and dispensing systems for drugs.
										(C)Elements to assure safe useThe elements to assure safe use under
				subparagraph (A) shall include 1 or more goals to mitigate a specific serious
				risk listed in the labeling of the drug and, to mitigate such risk, may require
				that—
									(i)health care
				providers who prescribe the drug have particular training or experience, or are
				specially certified (which training or certification with respect to the drug
				shall be available to any willing provider from a frontier area in a widely
				available training or certification method (including an on-line course or via
				mail) as approved by the Secretary at minimal cost to the provider);
									(ii)pharmacies, practitioners, or health care
				settings that dispense the drug are specially certified (which certification
				shall be available to any willing provider from a frontier area);
									(iii)the drug be dispensed to patients only in
				certain health care settings, such as hospitals;
									(iv)the drug be dispensed to patients with
				evidence or other documentation of safe-use conditions, such as laboratory test
				results;
									(v)each patient using the drug be subject to
				certain monitoring; or
									(vi)each patient using the drug be enrolled in
				a registry.
									(D)Implementation systemThe elements to assure safe use under
				subparagraph (A) that are described in clauses (ii), (iii), or (iv) of
				subparagraph (C) may include a system through which the applicant is able to
				take reasonable steps to—
									(i)monitor and evaluate implementation of such
				elements by health care providers, pharmacists, and other parties in the health
				care system who are responsible for implementing such elements; and
									(ii)work to improve implementation of such
				elements by such persons.
									(E)Evaluation of elements to assure safe
				useThe Secretary, through
				the Drug Safety and Risk Management Advisory Committee (or successor committee)
				of the Food and Drug Administration, shall—
									(i)seek input from patients, physicians,
				pharmacists, and other health care providers about how elements to assure safe
				use under this paragraph for 1 or more drugs may be standardized so as not to
				be—
										(I)unduly burdensome on patient access to the
				drug; and
										(II)to the extent practicable, minimize the
				burden on the health care delivery system;
										(ii)at least annually, evaluate, for 1 or more
				drugs, the elements to assure safe use of such drug to assess whether the
				elements—
										(I)assure safe use of the drug;
										(II)are not unduly burdensome on patient access
				to the drug; and
										(III)to the extent practicable, minimize the
				burden on the health care delivery system; and
										(iii)considering such input and
				evaluations—
										(I)issue or modify agency guidance about how
				to implement the requirements of this paragraph; and
										(II)modify elements under this paragraph for 1
				or more drugs as appropriate.
										(F)Additional mechanisms to assure
				accessThe mechanisms under
				section 561 to provide for expanded access for patients with serious or
				life-threatening diseases or conditions may be used to provide access for
				patients with a serious or life-threatening disease or condition, the treatment
				of which is not an approved use for the drug, to a drug that is subject to
				elements to assure safe use under this paragraph. The Secretary shall
				promulgate regulations for how a physician may provide the drug under the
				mechanisms of section 561.
								(G)Waiver in public health
				emergenciesThe Secretary may
				waive any requirement of this paragraph during the period described in section
				319(a) of the Public Health Service Act with respect to a qualified
				countermeasure described under section 319F–1(a)(2) of such Act, to which a
				requirement under this paragraph has been applied, if the Secretary has—
									(i)declared a public health emergency under
				such section 319; and
									(ii)determined that such waiver is required to
				mitigate the effects of, or reduce the severity of, such public health
				emergency.
									(7)Submission and review of risk evaluation
				and mitigation strategy
								(A)Proposed risk evaluation and mitigation
				strategy
									(i)Voluntary proposalIf there is a signal of a serious risk with
				a drug, an applicant may include a proposed risk evaluation and mitigation
				strategy for the drug in an application, including in a supplemental
				application, for the drug under subsection (b) or section 351 of the Public
				Health Service Act.
									(ii)Required proposal
										(I)Determination necessary to require a
				proposal
											(aa)In generalThe Secretary may require that the
				applicant for a drug submit a proposed risk evaluation and mitigation strategy
				for a drug if the Secretary (acting through the office responsible for
				reviewing the drug and the office responsible for postapproval safety with
				respect to the drug) determines that, based on a signal of a serious risk with
				the drug, a risk evaluation and mitigation strategy is necessary to assess such
				signal or mitigate such serious risk.
											(bb)Non-delegationA determination under item (aa) for a drug
				shall be made by individuals at or above the level of individuals empowered to
				approve a drug (such as division directors within the Center for Drug
				Evaluation and Research).
											(II)Circumstances in which a proposal may be
				requiredThe applicant shall
				submit a proposed risk evaluation and mitigation strategy for a drug—
											(aa)in response to a letter from the Secretary
				(acting through the office responsible for reviewing the drug and the office
				responsible for postapproval safety with respect to the drug) sent regarding an
				application, including a supplemental application, for the drug, if the
				Secretary determines that data or information in the application indicates that
				an element under paragraph (4), (5), or (6) should be included in a strategy
				for the drug;
											(bb)within a timeframe specified by the
				Secretary, not to be less than 45 days, when ordered by the Secretary (acting
				through such offices), if the Secretary determines that new safety information
				indicates that—
												(AA)the labeling of the drug should be changed;
				or
												(BB)an element under paragraph (4) or (5)
				should be included in a strategy for the drug; or
												(cc)within 90 days when ordered by the
				Secretary (acting through such offices), if the Secretary determines that new
				safety information indicates that an element under paragraph (6) should be
				included in a strategy for the drug.
											(iii)Content of letterA letter under clause (ii)(II)(aa) shall
				describe—
										(I)the data or information in the application
				that warrants the proposal of a risk evaluation and mitigation strategy for the
				drug; and
										(II)what elements under paragraphs (4), (5), or
				(6) should be included in a strategy for the drug.
										(iv)Content of orderAn order under item (aa) or (bb) of clause
				(ii)(II) shall describe—
										(I)the new safety information with respect to
				the drug that warrants the proposal of a risk evaluation and mitigation
				strategy for the drug; and
										(II)whether and how the labeling of the drug
				should be changed and what elements under paragraphs (4), (5), or (6) should be
				included in a strategy for the drug.
										(v)Content of proposalA proposed risk evaluation and mitigation
				strategy—
										(I)shall include a timetable as described
				under paragraph (3)(B); and
										(II)may also include additional elements as
				provided for under paragraphs (4), (5), and (6).
										(B)Assessment and modification of a risk
				evaluation and mitigation strategy
									(i)Voluntary assessmentsIf a risk evaluation and mitigation
				strategy for a drug is required, the applicant may submit to the Secretary an
				assessment of, and propose a modification to, such approved strategy for the
				drug at any time.
									(ii)Required assessmentsIf a risk evaluation and mitigation
				strategy for a drug is required, the applicant shall submit an assessment of,
				and may propose a modification to, such approved strategy for the drug—
										(I)when submitting an application, including a
				supplemental application, for a new indication under subsection (b) or section
				351 of the Public Health Service Act;
										(II)when required by the strategy, as provided
				for in the timetable under paragraph (3)(B);
										(III)within a timeframe specified by the
				Secretary, not to be less than 45 days, when ordered by the Secretary (acting
				through the offices described in subparagraph (A)(ii)(I)), if the Secretary
				determines that new safety information indicates that an element under
				paragraph (3) or (4) should be modified or added to the strategy;
										(IV)within 90 days when ordered by the
				Secretary (acting through such offices), if the Secretary determines that new
				safety information indicates that an element under paragraph (6) should be
				modified or added to the strategy; or
										(V)within 15 days when ordered by the
				Secretary (acting through such offices), if the Secretary determines that there
				may be a cause for action by the Secretary under subsection (e).
										(iii)Content of orderAn order under subclauses (III), (IV), or
				(V) of clause (ii) shall describe—
										(I)the new safety information with respect to
				the drug that warrants an assessment of the approved risk evaluation and
				mitigation strategy for the drug; and
										(II)whether and how such strategy should be
				modified because of such information.
										(iv)AssessmentAn assessment of the approved risk
				evaluation and mitigation strategy for a drug shall include—
										(I)a description of new safety information, if
				any, with respect to the drug;
										(II)whether and how to modify such strategy
				because of such information;
										(III)with respect to any postapproval study
				required under paragraph (4)(B) or otherwise undertaken by the applicant to
				investigate a safety issue, the status of such study, including whether any
				difficulties completing the study have been encountered;
										(IV)with respect to any postapproval clinical
				trial required under paragraph (4)(C) or otherwise undertaken by the applicant
				to investigate a safety issue, the status of such clinical trial, including
				whether enrollment has begun, the number of participants enrolled, the expected
				completion date, whether any difficulties completing the clinical trial have
				been encountered, and registration information with respect to requirements
				under subsections (i) and (j) of section 402 of the Public Health Service Act;
				and
										(V)with respect to any goal under paragraph
				(6) and considering input and evaluations, if applicable, under paragraph
				(6)(E), an assessment of how well the elements to assure safe use are meeting
				the goal of increasing safe access to drugs with known serious risks or whether
				the goal or such elements should be modified.
										(v)ModificationA modification (whether an enhancement or a
				reduction) to the approved risk evaluation and mitigation strategy for a drug
				may include the addition or modification of any element under subparagraph (A)
				or (B) of paragraph (3) or the addition, modification, or removal of any
				element under paragraph (4), (5), or (6), such as—
										(I)a labeling change, including the addition
				of a boxed warning;
										(II)adding a postapproval study or clinical
				trial requirement;
										(III)modifying a postapproval study or clinical
				trial requirement (such as a change in trial design due to legitimate
				difficulties recruiting participants);
										(IV)adding, modifying, or removing an element
				on advertising under subparagraph (D), (E), or (F) of paragraph (5);
										(V)adding, modifying, or removing an element
				to assure safe use under paragraph (6); or
										(VI)modifying the timetable for assessments of
				the strategy under paragraph (3)(B), including to eliminate assessments.
										(C)ReviewThe Secretary (acting through the offices
				described in subparagraph (A)(ii)(I)) shall promptly review the proposed risk
				evaluation and mitigation strategy for a drug submitted under subparagraph (A),
				or an assessment of the approved risk evaluation and mitigation strategy for a
				drug submitted under subparagraph (B).
								(D)DiscussionThe Secretary (acting through the offices
				described in subparagraph (A)(ii)(I)) shall initiate discussions of the
				proposed risk evaluation and mitigation strategy for a drug submitted under
				subparagraph (A), or of an assessment of the approved risk evaluation and
				mitigation strategy for a drug submitted under subparagraph (B), with the
				applicant to determine a strategy—
									(i)if the proposed strategy or assessment is
				submitted as part of an application (including a supplemental application)
				under subparagraph (A)(i), (A)(ii)(II)(aa), or (B)(ii)(I), by the target date
				for communication of feedback from the review team to the applicant regarding
				proposed labeling and postmarketing study commitments, as set forth in the
				letters described in section 735(a);
									(ii)if the proposed strategy is submitted under
				subparagraph (A)(ii)(II)(bb) or the assessment is submitted under subclause
				(II) or (III) of subparagraph (B)(ii), not later than 20 days after such
				submission;
									(iii)if the proposed strategy is submitted under
				subparagraph (A)(ii)(II)(cc) or the assessment is submitted under subparagraph
				(B)(i) or under subparagraph (B)(ii)(IV), not later than 30 days after such
				submission; or
									(iv)if the assessment is submitted under
				subparagraph (B)(ii)(V), not later than 10 days after such submission.
									(E)Action
									(i)In generalUnless the applicant requests the dispute
				resolution process as described under subparagraph (F) or (G), the Secretary
				(acting through the offices described in subparagraph (A)(ii)(I)) shall approve
				and include the risk evaluation and mitigation strategy for a drug, or any
				modification to the strategy (including a timeframe for implementing such
				modification), with—
										(I)the action letter on the application, if a
				proposed strategy is submitted under subparagraph (A)(i) or (A)(ii)(II)(aa) or
				an assessment of the strategy is submitted under subparagraph (B)(ii)(I);
				or
										(II)an order, which shall be made public,
				issued not later than 50 days after the date discussions of such proposed
				strategy or modification begin under subparagraph (D), if a proposed strategy
				is submitted under item (bb) or (cc) of subparagraph (A)(ii)(II) or an
				assessment of the strategy is submitted under subparagraph (B)(i) or under
				subclause (II), (III), (IV), or (V) of subparagraph (B)(ii).
										(ii)InactionAn approved risk evaluation and mitigation
				strategy shall remain in effect until the Secretary acts, if the Secretary
				fails to act as provided under clause (i).
									(F)Dispute resolution at initial
				approvalIf a proposed risk
				evaluation and mitigation strategy is submitted under subparagraph (A)(i) or
				(A)(ii)(II)(aa) in an application for initial approval of a drug and there is a
				dispute about the strategy, the applicant shall use the major dispute
				resolution procedures as set forth in the letters described in section
				735(a).
								(G)Dispute resolution in all other
				cases
									(i)Request for reviewIn any case other than a submission under
				subparagraph (A)(i) or (A)(ii)(II)(aa) in an application for initial approval
				of a drug if there is a dispute about the strategy, not earlier than 15 days,
				and not later than 35 days, after discussions under subparagraph (D) have
				begun, the applicant shall request in writing that the dispute be reviewed by
				the Drug Safety Oversight Board.
									(ii)Scheduling reviewIf the applicant requests review under
				clause (i), the Secretary—
										(I)(aa)shall schedule the dispute for review at 1
				of the next 2 regular meetings of the Drug Safety Oversight Board, whichever
				meeting date is more practicable; or
											(bb)may convene a special meeting of the Drug
				Safety Oversight Board to review the matter more promptly, including to meet an
				action deadline on an application (including a supplemental
				application);
											(II)shall give advance notice to the public
				through the Federal Register and on the Internet website of the Food and Drug
				Administration—
											(aa)that the drug is to be discussed by the
				Drug Safety Oversight Board; and
											(bb)of the date on which the Drug Safety
				Oversight Board shall discuss such drug; and
											(III)shall apply section 301(j), section 552 of
				title 5, and section 1905 of title 18, United States Code, to any request for
				information about such review.
										(iii)Agreement after discussion or
				administrative appeals
										(I)Further discussion or administrative
				appealsA request for review
				under clause (i) shall not preclude—
											(aa)further discussions to reach agreement on
				the risk evaluation and mitigation strategy; or
											(bb)the use of administrative appeals within
				the Food and Drug Administration to reach agreement on the strategy, including
				the major dispute resolution procedures as set forth in the letters described
				in section 735(a).
											(II)Agreement terminates dispute
				resolutionAt any time before
				a decision and order is issued under clause (vi), the Secretary (acting through
				the offices described in subparagraph (A)(ii)(I)) and the applicant may reach
				an agreement on the risk evaluation and mitigation strategy through further
				discussion or administrative appeals, terminating the dispute resolution
				process, and the Secretary shall issue an action letter or order, as
				appropriate, that describes the strategy.
										(iv)Meeting of the boardAt the meeting of the Drug Safety Oversight
				Board described in clause (ii), the Board shall—
										(I)hear from both parties; and
										(II)review the dispute.
										(v)Recommendation of the BoardNot later than 5 days after such meeting of
				the Drug Safety Oversight Board, the Board shall provide a written
				recommendation on resolving the dispute to the Secretary.
									(vi)Action by the secretary
										(I)Action letterWith respect to a proposed risk evaluation
				and mitigation strategy submitted under subparagraph (A)(i) or (A)(ii)(II)(aa)
				or to an assessment of the strategy submitted under subparagraph (B)(ii)(I),
				the Secretary shall issue an action letter that resolves the dispute not later
				than the later of—
											(aa)the action deadline for the action letter
				on the application; or
											(bb)7 days after receiving the recommendation
				of the Drug Safety Oversight Board.
											(II)OrderWith respect to a proposed risk evaluation
				and mitigation strategy submitted under item (bb) or (cc) of subparagraph
				(A)(ii)(II) or an assessment of the risk evaluation and mitigation strategy
				under subparagraph (B)(i) or under subclause (II), (III), (IV), or (V) of
				subparagraph (B)(ii), the Secretary shall issue an order, which (with the
				recommendation of the Drug Safety Oversight Board) shall be made public, that
				resolves the dispute not later than 7 days after receiving the recommendation
				of the Drug Safety Oversight Board.
										(vii)InactionAn approved risk evaluation and mitigation
				strategy shall remain in effect until the Secretary acts, if the Secretary
				fails to act as provided for under clause (vi).
									(viii)Effect on action deadlineWith respect to the application or
				supplemental application in which a proposed risk evaluation and mitigation
				strategy is submitted under subparagraph (A)(i) or (A)(ii)(II)(aa) or in which
				an assessment of the strategy is submitted under subparagraph (B)(ii)(I), the
				Secretary shall be considered to have met the action deadline for the action
				letter on such application if the applicant requests the dispute resolution
				process described in this subparagraph and if the Secretary—
										(I)has initiated the discussions described
				under subparagraph (D) by the target date referred to in subparagraph (D)(i);
				and
										(II)has complied with the timing requirements
				of scheduling review by the Drug Safety Oversight Board, providing a written
				recommendation, and issuing an action letter under clauses (ii), (v), and (vi),
				respectively.
										(ix)DisqualificationNo individual who is an employee of the
				Food and Drug Administration and who reviews a drug or who participated in an
				administrative appeal under clause (iii)(I) with respect to such drug may serve
				on the Drug Safety Oversight Board at a meeting under clause (iv) to review a
				dispute about the risk evaluation and mitigation strategy for such drug.
									(x)Additional expertiseThe Drug Safety Oversight Board may add
				members with relevant expertise from the Food and Drug Administration,
				including the Office of Pediatrics, the Office of Women's Health, or the Office
				of Rare Diseases, or from other Federal public health or health care agencies,
				for a meeting under clause (iv) of the Drug Safety Oversight Board.
									(H)Use of advisory committeesThe Secretary (acting through the offices
				described in subparagraph (A)(ii)(I)) may convene a meeting of 1 or more
				advisory committees of the Food and Drug Administration to—
									(i)review a concern about the safety of a drug
				or class of drugs, including before an assessment of the risk evaluation and
				mitigation strategy or strategies of such drug or drugs is required to be
				submitted under subclause (II), (III), (IV), or (V) of subparagraph
				(B)(ii);
									(ii)review the risk evaluation and mitigation
				strategy or strategies of a drug or group of drugs; or
									(iii)with the consent of the applicant, review a
				dispute under subparagraph (G).
									(I)Process for addressing Drug Class
				Effects
									(i)In generalWhen a concern about a serious risk of a
				drug may be related to the pharmacological class of the drug, the Secretary
				(acting through the offices described in subparagraph (A)(ii)(I)) may defer
				assessments of the approved risk evaluation and mitigation strategies for such
				drugs until the Secretary has—
										(I)convened, after appropriate public notice,
				1 or more public meetings to consider possible responses to such concern;
				or
										(II)gathered additional information or data
				about such concern.
										(ii)Public meetingsSuch public meetings may include—
										(I)1 or more meetings of the applicants for
				such drugs;
										(II)1 or more meetings of 1 or more advisory
				committees of the Food and Drug Administration, as provided for under
				subparagraph (H); or
										(III)1 or more workshops of scientific experts
				and other stakeholders.
										(iii)ActionAfter considering the discussions from any
				meetings under clause (ii), the Secretary may—
										(I)announce in the Federal Register a planned
				regulatory action, including a modification to each risk evaluation and
				mitigation strategy, for drugs in the pharmacological class;
										(II)seek public comment about such action;
				and
										(III)after seeking such comment, issue an order
				addressing such regulatory action.
										(J)International CoordinationThe Secretary (acting through the offices
				described in subparagraph (A)(ii)(I)) may coordinate the timetable for
				submission of assessments under paragraph (3)(B), a study under paragraph
				(4)(B), or a clinical trial under paragraph (4)(C), with efforts to identify
				and assess the serious risks of such drug by the marketing authorities of other
				countries whose drug approval and risk management processes the Secretary deems
				comparable to the drug approval and risk management processes of the United
				States.
								(K)EffectUse of the processes described in
				subparagraphs (I) and (J) shall not delay action on an application or a
				supplement to an application for a drug.
								(L)No effect on labeling changes that do not
				require preapprovalIn the
				case of a labeling change to which section 314.70 of title 21, Code of Federal
				Regulations (or any successor regulation), applies for which the submission of
				a supplemental application is not required or for which distribution of the
				drug involved may commence upon the receipt by the Secretary of a supplemental
				application for the change, the submission of an assessment of the approved
				risk evaluation and mitigation strategy for the drug under this subsection is
				not required.
								(8)Drug safety oversight board
								(A)In generalThere is established a Drug Safety
				Oversight Board.
								(B)Composition; meetingsThe Drug Safety Oversight Board
				shall—
									(i)be composed of scientists and health care
				practitioners appointed by the Secretary, each of whom is an employee of the
				Federal Government;
									(ii)include representatives from offices
				throughout the Food and Drug Administration (including the offices responsible
				for postapproval safety of drugs);
									(iii)include at least 1 representative each from
				the National Institutes of Health, the Department of Health and Human Services
				(other than the Food and Drug Administration), and the Veterans Health
				Administration; and
									(iv)meet at least monthly to provide oversight
				and advice to the Secretary on the management of important drug safety
				issues.
									(9)Civil monetary penaltyNotwithstanding any other provision of this
				Act, an applicant (as such term is defined for purposes of this section) that
				knowingly fails to comply with a requirement of an approved risk evaluation and
				mitigation strategy under this subsection shall be subject to a civil money
				penalty of $250,000 for the first 30-day period that the applicant is in
				noncompliance, and such amount shall double for every 30-day period thereafter
				that the requirement is not complied with, not to exceed
				$2,000,000.
							.
				203.Enforcement
					(a)MisbrandingSection 502 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 352) is amended by adding at the end the
			 following:
						
							(x)If it is a drug subject to an approved risk
				evaluation and mitigation strategy under section 505(o) and the applicant for
				such drug fails to—
								(1)make a labeling change required by such
				strategy after the Secretary has approved such strategy or completed review of,
				and acted on, an assessment of such strategy under paragraph (7) of such
				section; or
								(2)comply with a requirement of such strategy
				with respect to advertising as provided for under subparagraph (D), (E), or (F)
				of paragraph (5) of such
				section.
								.
					(b)Civil penaltiesSection 303(f) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 333(f)) is amended—
						(1)by redesignating paragraphs (3), (4), and
			 (5) as paragraphs (4), (5), and (6), respectively;
						(2)by inserting after paragraph (2) the
			 following:
							
								(3)An applicant (as such term is used in
				section 505(o)) who knowingly fails to comply with a requirement of an approved
				risk evaluation and mitigation strategy under such section 505(o) shall be
				subject to a civil money penalty of not less than $15,000 and not more than
				$250,000 per violation, and not to exceed $1,000,000 for all such violations
				adjudicated in a single
				proceeding.
								;
						(3)in paragraph (2)(C), by striking
			 paragraph (3)(A) and inserting paragraph
			 (4)(A);
						(4)in paragraph (4), as so redesignated, by
			 striking paragraph (1) or (2) each place it appears and
			 inserting paragraph (1), (2), or (3); and
						(5)in paragraph (6), as so redesignated, by
			 striking paragraph (4) each place it appears and inserting
			 paragraph (5).
						204.Regulation of drugs that are biological
			 productsSection 351 of the
			 Public Health Service Act (42 U.S.C. 262) is amended—
					(1)in subsection (a)(2), by adding at the end
			 the following:
						
							(D)Risk evaluation and mitigation
				strategyA person that
				submits an application for a license for a drug under this paragraph may submit
				to the Secretary as part of the application a proposed risk evaluation and
				mitigation strategy as described under section 505(o) of the Federal Food,
				Drug, and Cosmetic Act.
							;
				and
					(2)in subsection (j), by inserting ,
			 including the requirements under section 505(o) of such Act, after
			 , and Cosmetic Act.
					205.No effect on withdrawal or suspension of
			 approvalSection 505(e) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(e)) is amended by adding at
			 the end the following: The Secretary may withdraw the approval of an
			 application submitted under this section, or suspend the approval of such an
			 application, as provided under this subsection, without first ordering the
			 applicant to submit an assessment of the approved risk evaluation and
			 mitigation strategy for the drug under subsection
			 (o)(7)(B)(ii)(V)..
				206.Drugs subject to an abbreviated new drug
			 applicationSection 505(j)(2)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)(2)) is amended by
			 adding at the end the following:
					
						(E)Risk evaluation and mitigation strategy
				requirement
							(i)In generalA drug that is the subject of an
				abbreviated new drug application under this subsection shall be subject to only
				the following elements of the approved risk evaluation and mitigation strategy
				if required under subsection (o) for the applicable listed drug:
								(I)Labeling, as required under subsection
				(o)(3)(A) for the applicable listed drug.
								(II)A Medication Guide or patient package
				insert, if required under subsection (o)(5)(B) for the applicable listed
				drug.
								(III)Prereview of advertising, if required under
				subsection (o)(5)(D) for the applicable listed drug.
								(IV)Specific disclosures in advertising, if
				required under subsection (o)(5)(E) for the applicable listed drug.
								(V)Elements to assure safe use, if required
				under subsection (o)(6) for the applicable listed drug, except that such drug
				may use a different, comparable aspect of such elements as are necessary to
				assure safe use of such drug if—
									(aa)the corresponding aspect of the elements to
				assure safe use for the applicable listed drug is claimed by a patent that has
				not expired or is a method or process that as a trade secret is entitled to
				protection; and
									(bb)the applicant certifies that it has sought
				a license for use of such aspect of the elements to assure safe use for the
				applicable listed drug.
									(ii)Action by SecretaryFor an applicable listed drug for which a
				drug is approved under this subsection, the Secretary—
								(I)shall undertake any communication plan to
				health care providers required under section (o)(5)(C) for the applicable
				listed drug;
								(II)shall conduct, or contract for, any
				postapproval study required under subsection (o)(4)(B) for the applicable
				listed drug;
								(III)shall inform the applicant for a drug
				approved under this subsection if the approved risk evaluation and mitigation
				strategy for the applicable listed drug is modified; and
								(IV)in order to minimize the burden on the
				health care delivery system of different elements to assure safe use for the
				drug approved under this subsection and the applicable listed drug, may seek to
				negotiate a voluntary agreement with the owner of the patent, method, or
				process for a license under which the applicant for such drug may use an aspect
				of the elements to assure safe use, if required under subsection (o)(6) for the
				applicable listed drug, that is claimed by a patent that has not expired or is
				a method or process that as a trade secret is entitled to
				protection.
								.
				207.Resources
					(a)User feesSubparagraph (F) of section 735(d)(6) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379g(d)(6)), as amended by
			 section 103, is amended—
						(1)in clause (ii), by striking
			 systems); and and inserting systems);
						(2)in clause (iii), by striking
			 bases). and inserting bases); and; and
						(3)by adding at the end the following:
							
								(iv)reviewing, implementing, and ensuring
				compliance with risk evaluation and mitigation
				strategies.
								.
						(b)Additional fee revenues for drug
			 safetySection 736 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379h), as amended by section
			 103, is amended by—
						(1)striking the subsection designation and all
			 that follows through .—Except and inserting the
			 following:
							
								(b)Fee revenue amounts
									(1)In generalExcept
									;
				and
						(2)adding at the end the following:
							
								(2)Additional fee revenues for drug
				safety
									(A)In generalSubject to subparagraph (C), in each of
				fiscal years 2008 through 2012, paragraph (1) shall be applied by substituting
				the amount determined under subparagraph (B) for
				$392,783,000.
									(B)Amount determinedFor any fiscal year 2008 through 2012, the
				amount determined under this subparagraph is the sum of—
										(i)$392,783,000; plus
										(ii)the amount equal to—
											(I)(aa)for fiscal year 2008, $25,000,000;
												(bb)for fiscal year 2009, $35,000,000;
												(cc)for fiscal year 2010, $45,000,000;
												(dd)for fiscal year 2011, $55,000,000;
				and
												(ee)for fiscal year 2012, $65,000,000;
				minus
												(II)the amount equal to one-fifth of the
				excess amount in item (bb), provided that—
												(aa)the amount of the total appropriation
				for the Food and Drug Administration for such fiscal year (excluding the amount
				of fees appropriated for such fiscal year) exceeds the amount of the total
				appropriation for the Food and Drug Administration for fiscal year 2007
				(excluding the amount of fees appropriated for such fiscal year), adjusted as
				provided under subsection (c)(1); and
												(bb)the amount of the total
				appropriations for the process of human drug review at the Food and Drug
				Administration for such fiscal year (excluding the amount of fees appropriated
				for such fiscal year) exceeds the amount of appropriations for the process of
				human drug review at the Food and Drug Administration for fiscal year 2007
				(excluding the amount of fees appropriated for such fiscal year), adjusted as
				provided under subsection (c)(1).
												In making
				the adjustment under subclause (II) for any fiscal year 2008 through 2012,
				subsection (c)(1) shall be applied by substituting 2007 for
				2008.
												(C)LimitationThis paragraph shall not apply for any
				fiscal year if the amount described under subparagraph (B)(ii) is less than
				0.
									.
						(c)Strategic Plan for information
			 technologyNot later than 1
			 year after the date of enactment of this title, the Secretary of Health and
			 Human Services (referred to in this title as the Secretary)
			 shall submit to the Committee on Health, Education, Labor, and Pensions and the
			 Committee on Appropriations of the Senate and the Committee on Energy and
			 Commerce and the Committee on Appropriations of the House of Representatives, a
			 strategic plan on information technology that includes—
						(1)an assessment of the information technology
			 infrastructure, including systems for data collection, access to data in
			 external health care databases, data mining capabilities, personnel, and
			 personnel training programs, needed by the Food and Drug Administration
			 to—
							(A)comply with the requirements of this
			 subtitle (and the amendments made by this subtitle);
							(B)achieve interoperability within and among
			 the centers of the Food and Drug Administration and between the Food and Drug
			 Administration and product application sponsors;
							(C)utilize electronic health records;
							(D)implement routine active surveillance under
			 section 505(k)(3) (including complementary approaches under subsection (c) of
			 such section) of the Federal Food, Drug, and Cosmetic Act, as added by section
			 201 of this Act; and
							(E)communicate drug safety information to
			 physicians and other health care providers;
							(2)an assessment of the extent to which the
			 current information technology assets of the Food and Drug Administration are
			 sufficient to meet the needs assessments under paragraph (1);
						(3)a plan for enhancing the information
			 technology assets of the Food and Drug Administration toward meeting the needs
			 assessments under paragraph (1); and
						(4)an assessment of additional resources
			 needed to so enhance the information technology assets of the Food and Drug
			 Administration.
						208.Safety labeling changes
					(a)In generalSubchapter A of chapter V of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by inserting
			 after section 506C the following:
						
							506D.Safety labeling changes
								(a)New safety information
									(1)NotificationThe holder of an approved application under
				section 505 of this Act or a license under section 351 of the Public Health
				Service Act (referred to in this section as a holder) shall
				promptly notify the Secretary if the holder becomes aware of new safety
				information that the holder believes should be included in the labeling of the
				drug. The Secretary shall promptly notify the holder if the Secretary becomes
				aware of new safety information that the Secretary believes should be included
				in the labeling of the drug.
									(2)Discussion regarding labeling
				changesFollowing
				notification pursuant to paragraph (1), the Secretary and holder shall initiate
				discussions of the new safety information in order to reach agreement on
				whether the labeling for the drug should be modified to reflect the new safety
				information and, if so, on the contents of such labeling changes.
									(3)SupplementIf the Secretary determines that there is
				reasonable scientific evidence that an adverse event is associated with use of
				the drug, the Secretary may request the holder to submit a supplement to an
				application under section 505 of this Act or to a license under section 351 of
				the Public Health Service Act (referred to in this section as a
				supplement) proposing changes to the approved labeling to
				reflect the new safety information, including changes to boxed warnings,
				contraindications, warnings, precautions, or adverse reactions (referred to in
				this section as a safety labeling change). If the Secretary
				determines that no safety labeling change is necessary or appropriate based
				upon the new safety information, the Secretary shall notify the holder of this
				determination in writing.
									(b)Labeling supplements
									(1)In generalThe holder shall submit a supplement
				whenever the holder seeks, either at the holder's own initiative or at the
				request of the Secretary, to make a safety labeling change.
									(2)Nonaccelerated processUnless the accelerated labeling review
				process described in subsection (c) is initiated, any supplement proposing a
				safety labeling change shall be reviewed and acted upon by the Secretary not
				later than 30 days after the date the Secretary receives the supplement. Until
				the Secretary acts on such a supplement proposing a safety labeling change, the
				existing approved labeling shall remain in effect and be distributed by the
				holder without change.
									(3)New safety informationNothing in this section shall prohibit the
				Secretary from informing health care professionals or the public about new
				safety information prior to approval of a supplement proposing a safety
				labeling change.
									(c)Accelerated labeling review
				processAn accelerated
				labeling review process shall be available to resolve disagreements in a timely
				manner between the Secretary and a holder about the need for, or content of, a
				safety labeling change, as follows:
									(1)Request to initiate accelerated
				processThe accelerated
				labeling review process shall be initiated upon the written request of either
				the Secretary or the holder. Such request may be made at any time after the
				notification described in subsection (a)(1), including during the Secretary’s
				review of a supplement proposing a safety labeling change.
									(2)Scientific discussion and meetings
										(A)In generalFollowing initiation of the accelerated
				labeling review process, the Secretary and holder shall immediately initiate
				discussions to review and assess the new safety information and to reach
				agreement on whether safety labeling changes are necessary and appropriate and,
				if so, the content of such safety labeling changes.
										(B)Time periodThe discussions under this paragraph shall
				not extend for more than 45 calendar days after the initiation of the
				accelerated labeling review process.
										(C)Dispute proceedingsIf the Secretary and holder do not reach an
				agreement regarding the safety labeling changes by not later than 25 calendar
				days after the initiation of the accelerated labeling review process, the
				dispute automatically shall be referred to the director of the drug evaluation
				office responsible for the drug under consideration, who shall be required to
				take an active role in such discussions.
										(3)Request for safety labeling change and
				failure to agreeIf the
				Secretary and holder fail to reach an agreement on appropriate safety labeling
				changes by not later than 45 calendar days after the initiation of the
				accelerated labeling review process—
										(A)on the next calendar day (other than a
				weekend or Federal holiday) after such period, the Secretary shall—
											(i)request in writing that the holder make any
				safety labeling change that the Secretary determines to be necessary and
				appropriate based upon the new safety information; or
											(ii)notify the holder in writing that the
				Secretary has determined that no safety labeling change is necessary or
				appropriate; and
											(B)if the Secretary fails to act within the
				specified time, or if the holder does not agree to make a safety labeling
				change requested by the Secretary or does not agree with the Secretary’s
				determination that no labeling change is necessary or appropriate, the
				Secretary (on his own initiative or upon request by the holder) shall refer the
				matter for expedited review to the Drug Safety Oversight Board.
										(4)Action by the drug safety oversight
				boardNot later than 45 days
				after receiving a referral under paragraph (3)(B), the Drug Safety Oversight
				Board shall—
										(A)review the new safety information;
										(B)review all written material submitted by
				the Secretary and the holder;
										(C)convene a meeting to hear oral
				presentations and arguments from the Secretary and holder; and
										(D)make a written recommendation to the
				Secretary—
											(i)concerning appropriate safety labeling
				changes, if any; or
											(ii)stating that no safety labeling changes are
				necessary or appropriate based upon the new safety information.
											(5)Consideration of recommendations
										(A)Action by the SecretaryThe Secretary shall consider the
				recommendation of the Drug Safety Oversight Board made under paragraph (4)(D)
				and, not later than 20 days after receiving the recommendation—
											(i)issue an order requiring the holder to make
				any safety labeling change that the Secretary determines to be necessary and
				appropriate; or
											(ii)if the Secretary determines that no safety
				labeling change is necessary or appropriate, the Secretary shall notify the
				holder of this determination in writing.
											(B)Failure
				to actIf the Secretary fails
				to act by not later than 20 days after receiving the recommendation of the Drug
				Safety Oversight Board, the written recommendation of the Drug Safety Oversight
				Board shall be considered the order of the Secretary under this
				paragraph.
										(C)NondelegationThe Secretary’s authority under this
				paragraph shall not be redelegated to an individual below the level of the
				Director of the Center for Drug Evaluation and Research, or the Director of the
				Center for Biologics Evaluation and Research, of the Food and Drug
				Administration.
										(6)MisbrandingIf the holder, not later than 10 days after
				receiving an order under subparagraph (A) or (B) of paragraph (5), does not
				agree to make a safety labeling change ordered by the Secretary, the Secretary
				may deem the drug that is the subject of the request to be misbranded.
									(d)Rule of constructionNothing in this section shall be construed
				to change the standards in existence on the date of enactment of this section
				for determining whether safety labeling changes are necessary or
				appropriate.
								.
					(b)Conforming amendmentSection 502 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 352 et seq.), as amended by section 203, is further
			 amended by adding at the end the following:
						
							(y)If it is a drug and the holder does not
				agree to make a safety labeling change ordered by the Secretary under section
				506D(c) within 10 days after issuance of such an
				order.
							.
					209.Postmarket drug safety information for
			 patients and providersSection
			 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355), as amended by
			 section 251, is amended by adding at the end the following:
					
						(r)Postmarket drug safety information for
				patients and providers
							(1)EstablishmentNot later than 1 year after the date of
				enactment of the Enhancing Drug Safety and Innovation Act of 2007, the
				Secretary shall improve the transparency of pharmaceutical data and allow
				patients and health care providers better access to pharmaceutical data by
				developing and maintaining an Internet website that—
								(A)provides comprehensive drug safety
				information for prescription drugs that are approved by the Secretary under
				this section or licensed under section 351 of the Public Health Service Act;
				and
								(B)improves communication of drug safety
				information to patients and providers.
								(2)Internet websiteThe Secretary shall carry out paragraph (1)
				by—
								(A)developing and maintaining an accessible,
				consolidated Internet website with easily searchable drug safety information,
				including the information found on United States Government Internet websites,
				such as the United States National Library of Medicine’s Daily Med and Medline
				Plus websites, in addition to other such websites maintained by the
				Secretary;
								(B)ensuring that the information provided on
				the Internet website is comprehensive and includes, when available and
				appropriate—
									(i)patient labeling and patient packaging
				inserts;
									(ii)a link to a list of each drug, whether
				approved under this section or licensed under such section 351, for which a
				Medication Guide, as provided for under part 208 of title 21, Code of Federal
				Regulations (or any successor regulations), is required;
									(iii)a link to the clinical trial registry data
				bank provided for under subsections (i) and (j) of section 402 of the Public
				Health Service Act;
									(iv)the most recent safety information and
				alerts issued by the Food and Drug Administration for drugs approved by the
				Secretary under this section, such as product recalls, warning letters, and
				import alerts;
									(v)publicly available information about
				implemented RiskMAPs and risk evaluation and mitigation strategies under
				subsection (o);
									(vi)guidance documents and regulations related
				to drug safety; and
									(vii)other material determined appropriate by
				the Secretary;
									(C)including links to non-Food and Drug
				Administration Internet resources that provide access to relevant drug safety
				information, such as medical journals and studies;
								(D)providing access to summaries of the
				assessed and aggregated data collected from the active surveillance
				infrastructure under subsection (k)(3) to provide information of known and
				serious side-effects for drugs approved by the Secretary under this section or
				licensed under such section 351;
								(E)enabling patients, providers, and drug
				sponsors to submit adverse event reports through the Internet website;
								(F)providing educational materials for
				patients and providers about the appropriate means of disposing of expired,
				damaged, or unusable medications; and
								(G)supporting initiatives that the Secretary
				determines to be useful to fulfill the purposes of the Internet website.
								(3)Posting of drug labelingThe Secretary shall post on the Internet
				website established under paragraph (1) the approved professional labeling and
				any required patient labeling of a drug approved under this section or licensed
				under such section 351 not later than 21 days after the date the drug is
				approved or licensed, including in a supplemental application with respect to a
				labeling change.
							(4)Private sector resourcesTo ensure development of the Internet
				website by the date described in paragraph (1), the Secretary may, on a
				temporary or permanent basis, implement systems or products developed by
				private entities.
							(5)Authority for contractsThe Secretary may enter into contracts with
				public and private entities to fulfill the requirements of this
				subsection.
							(6)ReviewThe Advisory Committee on Risk
				Communication under section 566 shall, on a regular basis, perform a
				comprehensive review and evaluation of the types of risk communication
				information provided on the Internet website established under paragraph (1)
				and, through other means, shall identify, clarify, and define the purposes and
				types of information available to facilitate the efficient flow of information
				to patients and providers, and shall recommend ways for the Food and Drug
				Administration to work with outside entities to help facilitate the dispensing
				of risk communication information to patients and
				providers.
							.
				210.Action package for approvalSection 505(l) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355(l)) is amended by—
					(1)redesignating paragraphs (1), (2), (3),
			 (4), and (5) as subparagraphs (A), (B), (C), (D), and (E), respectively;
					(2)striking (l) Safety and and
			 inserting (l)(1) Safety and; and
					(3)adding at the end the following:
						
							(2)Action package for approval
								(A)Action
				packageThe Secretary shall
				publish the action package for approval of an application under subsection (b)
				or section 351 of the Public Health Service Act on the Internet website of the
				Food and Drug Administration—
									(i)not later than 30 days after the date of
				approval of such application for a drug no active ingredient (including any
				ester or salt of the active ingredient) of which has been approved in any other
				application under this section or section 351 of the Public Health Service Act;
				and
									(ii)not later than 30 days after the third
				request for such action package for approval received under section 552 of
				title 5, United States Code, for any other drug.
									(B)Immediate publication of summary
				reviewNotwithstanding
				subparagraph (A), the Secretary shall publish, on the Internet website of the
				Food and Drug Administration, the materials described in subparagraph (C)(iv)
				not later than 48 hours after the date of approval of the drug, except where
				such materials require redaction by the Secretary.
								(C)ContentsAn action package for approval of an
				application under subparagraph (A) shall be dated and shall include the
				following:
									(i)Documents generated by the Food and Drug
				Administration related to review of the application.
									(ii)Documents pertaining to the format and
				content of the application generated during drug development.
									(iii)Labeling submitted by the applicant.
									(iv)A summary review that documents conclusions
				from all reviewing disciplines about the drug, noting any critical issues and
				disagreements with the applicant and how they were resolved, recommendation for
				action, and an explanation of any nonconcurrence with review
				conclusions.
									(v)If applicable, a separate review from a
				supervisor who does not concur with the summary review.
									(vi)Identification by name of each officer or
				employee of the Food and Drug Administration who—
										(I)participated in the decision to approve the
				application; and
										(II)consents to have his or her name included
				in the package.
										(D)DisagreementsA scientific review of an application is
				considered the work of the reviewer and shall not be altered by management or
				the reviewer once final. Disagreements by team leaders, division directors, or
				office directors with any or all of the major conclusions of a reviewer shall
				be document in a separate review or in an addendum to the review.
								(E)Confidential informationThis paragraph does not authorize the
				disclosure of any trade secret or confidential commercial or financial
				information described in section 552(b)(4) of title 5, United States Code,
				unless the Secretary declares an emergency under section 319 of the Public
				Health Service Act and such disclosure is necessary to mitigate the effects of
				such
				emergency.
								.
					211.Risk communicationSubchapter E of chapter V of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb et seq.) is amended by adding at
			 the end the following:
					
						566.Risk communication
							(a)Advisory committee on risk
				communication
								(1)In generalThe Secretary shall establish an advisory
				committee to be known as the Advisory Committee on Risk
				Communication (referred to in this section as the
				Committee).
								(2)Duties of CommitteeThe Committee shall advise the Commissioner
				on methods to effectively communicate risks associated with the products
				regulated by the Food and Drug Administration.
								(3)MembersThe Secretary shall ensure that the
				Committee is composed of experts on risk communication, experts on the risks
				described in subsection (b), and representatives of patient, consumer, and
				health professional organizations.
								(4)Permanence of CommitteeSection 14 of the Federal Advisory
				Committee Act shall not apply to the Committee established under this
				subsection.
								(b)Partnerships for risk
				communication
								(1)In generalThe Secretary shall partner with
				professional medical societies, medical schools, academic medical centers, and
				other stakeholders to develop robust and multi-faceted systems for
				communication to health care providers about emerging postmarket drug
				risks.
								(2)PartnershipsThe systems developed under paragraph (1)
				shall—
									(A)account for the diversity among physicians
				in terms of practice, affinity for technology, and focus; and
									(B)include the use of existing communication
				channels, including electronic communications, in place at the Food and Drug
				Administration.
									.
				212.Referral to advisory
			 committeeSection 505 of the
			 Federal Food, Drug, and Cosmetic Act, as amended by section 202, is further
			 amended by adding at the end the following:
					
						(p)Referral to advisory committee
							(1)In generalPrior to the approval of a drug no active
				ingredient (including any ester or salt of the active ingredient) of which has
				been approved in any other application under this section or section 351 of the
				Public Health Service Act, the Secretary shall refer such drug to a Food and
				Drug Administration advisory committee for review at a meeting of such advisory
				committee.
							(2)ExceptionNotwithstanding paragraph (1), an advisory
				committee review of a drug described under such paragraph may occur within 1
				year after approval of such a drug if—
								(A)the clinical trial that formed the primary
				basis of the safety and efficacy determination was halted by a drug safety
				monitoring board or an Institutional Review Board before its scheduled
				completion due to early unanticipated therapeutic results; or
								(B)the Secretary determines that it would be
				beneficial to the public
				health.
								.
				213.Response to the institute of
			 medicine
					(a)In generalNot later than 1 year after the date of
			 enactment of this title, the Secretary shall issue a report responding to the
			 2006 report of the Institute of Medicine entitled The Future of Drug
			 Safety—Promoting and Protecting the Health of the Public.
					(b)Content of reportThe report issued by the Secretary under
			 subsection (a) shall include—
						(1)an update on the implementation by the Food
			 and Drug Administration of its plan to respond to the Institute of Medicine
			 report described under such subsection; and
						(2)an assessment of how the Food and Drug
			 Administration has implemented—
							(A)the recommendations described in such
			 Institute of Medicine report; and
							(B)the requirement under paragraph (7) of
			 section 505(o) of the Federal Food, Drug, and Cosmetic Act (as added by this
			 title), that the appropriate office responsible for reviewing a drug and the
			 office responsible for postapproval safety with respect to the drug act
			 together to assess, implement, and ensure compliance with the requirements of
			 such section 505(o).
							214.Effective date and applicability
					(a)Effective dates
						(1)In generalExcept as provided in paragraph (2), this
			 subtitle shall take effect 180 days after the date of enactment of this
			 title.
						(2)User feesThe amendments made by subsections (a)
			 through (c) of section 207 shall take effect on October 1, 2007.
						(b)Drugs deemed To have risk evaluation and
			 mitigation strategies
						(1)In generalA drug that was approved before the
			 effective date of this subtitle shall be deemed to have an approved risk
			 evaluation and mitigation strategy under section 505(o) of the Federal Food,
			 Drug, and Cosmetic Act (as added by this subtitle) if there are in effect on
			 the effective date of this subtitle restrictions on distribution or use—
							(A)required under section 314.520 or section
			 601.42 of title 21, Code of Federal Regulations; or
							(B)otherwise agreed to by the applicant and
			 the Secretary for such drug.
							(2)Risk evaluation and mitigation
			 strategyThe approved risk
			 evaluation and mitigation strategy deemed in effect for a drug under paragraph
			 (1) shall consist of the elements described in subparagraphs (A) and (B) of
			 paragraph (3) of such section 505(o) and any other additional elements under
			 paragraphs (4), (5), and (6) in effect for such drug on the effective date of
			 this subtitle.
						(3)NotificationNot later than 30 days after the effective
			 date of this subtitle, the Secretary shall notify the applicant for each drug
			 described in paragraph (1)—
							(A)that such drug is deemed to have an
			 approved risk evaluation and mitigation strategy pursuant to such paragraph;
			 and
							(B)of the date, which, unless a safety issue
			 with the drug arises, shall be no earlier than 6 months after the applicant is
			 so notified, by which the applicant shall submit to the Secretary an assessment
			 of such approved strategy under paragraph (7)(B) of such section 505(o), except
			 with respect to the drug Mifeprex (mifepristone), such assessment shall be
			 submitted 6 months after the applicant is so notified.
							(4)Enforcement Only after Assessment and
			 ReviewNeither the Secretary
			 nor the Attorney General may seek to enforce a requirement of a risk evaluation
			 and mitigation strategy deemed in effect under paragraph (1) before the
			 Secretary has completed review of, and acted on, the first assessment of such
			 strategy under such section 505(o).
						(c)No effect on veterinary
			 medicineThis subtitle, and
			 the amendments made by this subtitle, shall have no effect on the use of drugs
			 approved under section 505 of the Federal Food, Drug, and Cosmetic Act by, or
			 on the lawful written or oral order of, a licensed veterinarian within the
			 context of a veterinarian-client-patient relationship, as provided for under
			 section 512(a)(5) of such Act.
					BReagan-Udall Foundation for the Food and
			 Drug Administration
				221.The Reagan-Udall Foundation for the Food
			 and Drug Administration
					(a)In generalChapter VII of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 371 et seq.) is amended by adding at the end the
			 following:
						
							IReagan-Udall Foundation for the Food and
				Drug Administration
								770.Establishment and functions of the
				Foundation
									(a)In generalA nonprofit corporation to be known as the
				Reagan-Udall Foundation for the Food and Drug Administration (referred to in
				this subchapter as the Foundation) shall be established in
				accordance with this section. The Foundation shall be headed by an Executive
				Director, appointed by the members of the Board of Directors under subsection
				(e). The Foundation shall not be an agency or instrumentality of the United
				States Government.
									(b)Purpose of FoundationThe purpose of the Foundation is to advance
				the mission of the Food and Drug Administration to modernize medical,
				veterinary, food, food ingredient, and cosmetic product development, accelerate
				innovation, and enhance product safety.
									(c)Duties of the FoundationThe Foundation shall—
										(1)taking into consideration the Critical Path
				reports and priorities published by the Food and Drug Administration, identify
				unmet needs in the development, manufacture, and evaluation of the safety and
				effectiveness, including postapproval, of devices, including diagnostics,
				biologics, and drugs, and the safety of food, food ingredients, and
				cosmetics;
										(2)establish goals and priorities in order to
				meet the unmet needs identified in paragraph (1);
										(3)in consultation with the Secretary,
				identify existing and proposed Federal intramural and extramural research and
				development programs relating to the goals and priorities established under
				paragraph (2), coordinate Foundation activities with such programs, and
				minimize Foundation duplication of existing efforts;
										(4)award grants to, or enter into contracts,
				memoranda of understanding, or cooperative agreements with, scientists and
				entities, which may include the Food and Drug Administration, university
				consortia, public-private partnerships, institutions of higher education,
				entities described in section 501(c)(3) of the Internal Revenue Code (and
				exempt from tax under section 501(a) of such Code), and industry, to
				efficiently and effectively advance the goals and priorities established under
				paragraph (2);
										(5)recruit meeting participants and hold or
				sponsor (in whole or in part) meetings as appropriate to further the goals and
				priorities established under paragraph (2);
										(6)release and publish information and data
				and, to the extent practicable, license, distribute, and release material,
				reagents, and techniques to maximize, promote, and coordinate the availability
				of such material, reagents, and techniques for use by the Food and Drug
				Administration, nonprofit organizations, and academic and industrial
				researchers to further the goals and priorities established under paragraph
				(2);
										(7)ensure that—
											(A)action is taken as necessary to obtain
				patents for inventions developed by the Foundation or with funds from the
				Foundation;
											(B)action is taken as necessary to enable the
				licensing of inventions developed by the Foundation or with funds from the
				Foundation; and
											(C)executed licenses, memoranda of
				understanding, material transfer agreements, contracts, and other such
				instruments, promote, to the maximum extent practicable, the broadest
				conversion to commercial and noncommercial applications of licensed and
				patented inventions of the Foundation to further the goals and priorities
				established under paragraph (2);
											(8)provide objective clinical and scientific
				information to the Food and Drug Administration and, upon request, to other
				Federal agencies to assist in agency determinations of how to ensure that
				regulatory policy accommodates scientific advances and meets the agency's
				public health mission;
										(9)conduct annual assessments of the unmet
				needs identified in paragraph (1); and
										(10)carry out such other activities consistent
				with the purposes of the Foundation as the Board determines appropriate.
										(d)Board of directors
										(1)Establishment
											(A)In generalThe Foundation shall have a Board of
				Directors (referred to in this subchapter as the Board), which
				shall be composed of ex officio and appointed members in accordance with this
				subsection. All appointed members of the Board shall be voting members.
											(B)Ex officio membersThe ex officio members of the Board shall
				be the following individuals or their designees:
												(i)The Commissioner.
												(ii)The Director of the National Institutes of
				Health.
												(iii)The Director of the Centers for Disease
				Control and Prevention.
												(iv)The Director of the Agency for Healthcare
				Research and Quality.
												(C)Appointed members
												(i)In generalThe ex officio members of the Board under
				subparagraph (B) shall, by majority vote, appoint to the Board 12 individuals,
				from a list of candidates to be provided by the National Academy of Sciences.
				Of such appointed members—
													(I)4 shall be representatives of the general
				pharmaceutical, device, food, cosmetic, and biotechnology industries;
													(II)3 shall be representatives of academic
				research organizations;
													(III)2 shall be representatives of Government
				agencies, including the Food and Drug Administration and the National
				Institutes of Health;
													(IV)2 shall be representatives of patient or
				consumer advocacy organizations; and
													(V)1 shall be a representative of health care
				providers.
													(ii)RequirementThe ex officio members shall ensure the
				Board membership includes individuals with expertise in areas including the
				sciences of developing, manufacturing, and evaluating the safety and
				effectiveness of devices, including diagnostics, biologics, and drugs, and the
				safety of food, food ingredients, and cosmetics.
												(D)Initial meeting
												(i)In generalNot later than 30 days after the date of
				the enactment of the Enhancing Drug Safety and Innovation Act of 2007, the
				Secretary shall convene a meeting of the ex officio members of the Board
				to—
													(I)incorporate the Foundation; and
													(II)appoint the members of the Board in
				accordance with subparagraph (C).
													(ii)Service of ex officio membersUpon the appointment of the members of the
				Board under clause (i)(II), the terms of service of the ex officio members of
				the Board as members of the Board shall terminate.
												(iii)ChairThe ex officio members of the Board under
				subparagraph (B) shall designate an appointed member of the Board to serve as
				the Chair of the Board.
												(2)Duties of boardThe Board shall—
											(A)establish bylaws for the Foundation
				that—
												(i)are published in the Federal Register and
				available for public comment;
												(ii)establish policies for the selection of the
				officers, employees, agents, and contractors of the Foundation;
												(iii)establish policies, including ethical
				standards, for the acceptance, solicitation, and disposition of donations and
				grants to the Foundation and for the disposition of the assets of the
				Foundation, including appropriate limits on the ability of donors to designate,
				by stipulation or restriction, the use or recipient of donated funds;
												(iv)establish policies that would subject all
				employees, fellows, and trainees of the Foundation to the conflict of interest
				standards under section 208 of title 18, United States Code;
												(v)establish licensing, distribution, and
				publication policies that support the widest and least restrictive use by the
				public of information and inventions developed by the Foundation or with
				Foundation funds to carry out the duties described in paragraphs (6) and (7) of
				subsection (c), and may include charging cost-based fees for published material
				produced by the Foundation;
												(vi)specify principles for the review of
				proposals and awarding of grants and contracts that include peer review and
				that are consistent with those of the Foundation for the National Institutes of
				Health, to the extent determined practicable and appropriate by the
				Board;
												(vii)specify a cap on administrative expenses
				for recipients of a grant, contract, or cooperative agreement from the
				Foundation;
												(viii)establish policies for the execution of
				memoranda of understanding and cooperative agreements between the Foundation
				and other entities, including the Food and Drug Administration;
												(ix)establish policies for funding training
				fellowships, whether at the Foundation, academic or scientific institutions, or
				the Food and Drug Administration, for scientists, doctors, and other
				professionals who are not employees of regulated industry, to foster greater
				understanding of and expertise in new scientific tools, diagnostics,
				manufacturing techniques, and potential barriers to translating basic research
				into clinical and regulatory practice;
												(x)specify a process for annual Board review
				of the operations of the Foundation; and
												(xi)establish specific duties of the Executive
				Director;
												(B)prioritize and provide overall direction to
				the activities of the Foundation;
											(C)evaluate the performance of the Executive
				Director; and
											(D)carry out any other necessary activities
				regarding the functioning of the Foundation.
											(3)Terms and vacancies
											(A)TermThe term of office of each member of the
				Board appointed under paragraph (1)(C) shall be 4 years, except that the terms
				of offices for the initial appointed members of the Board shall expire on a
				staggered basis as determined by the ex officio members.
											(B)VacancyAny vacancy in the membership of the
				Board—
												(i)shall not affect the power of the remaining
				members to execute the duties of the Board; and
												(ii)shall be filled by appointment by the
				appointed members described in paragraph (1)(C) by majority vote.
												(C)Partial termIf a member of the Board does not serve the
				full term applicable under subparagraph (A), the individual appointed under
				subparagraph (B) to fill the resulting vacancy shall be appointed for the
				remainder of the term of the predecessor of the individual.
											(D)Serving past termA member of the Board may continue to serve
				after the expiration of the term of the member until a successor is
				appointed.
											(4)CompensationMembers of the Board may not receive
				compensation for service on the Board. Such members may be reimbursed for
				travel, subsistence, and other necessary expenses incurred in carrying out the
				duties of the Board, as set forth in the bylaws issued by the Board.
										(e)IncorporationThe ex officio members of the Board shall
				serve as incorporators and shall take whatever actions necessary to incorporate
				the Foundation.
									(f)Nonprofit statusThe Foundation shall be considered to be a
				corporation under section 501(c) of the Internal Revenue Code of 1986, and
				shall be subject to the provisions of such section.
									(g)Executive Director
										(1)In generalThe Board shall appoint an Executive
				Director who shall serve at the pleasure of the Board. The Executive Director
				shall be responsible for the day-to-day operations of the Foundation and shall
				have such specific duties and responsibilities as the Board shall
				prescribe.
										(2)CompensationThe compensation of the Executive Director
				shall be fixed by the Board but shall not be greater than the compensation of
				the Commissioner.
										(h)Administrative powersIn carrying out this subchapter, the Board,
				acting through the Executive Director, may—
										(1)adopt, alter, and use a corporate seal,
				which shall be judicially noticed;
										(2)hire, promote, compensate, and discharge 1
				or more officers, employees, and agents, as may be necessary, and define their
				duties;
										(3)prescribe the manner in which—
											(A)real or personal property of the Foundation
				is acquired, held, and transferred;
											(B)general operations of the Foundation are to
				be conducted; and
											(C)the privileges granted to the Board by law
				are exercised and enjoyed;
											(4)with the consent of the applicable
				executive department or independent agency, use the information, services, and
				facilities of such department or agencies in carrying out this section;
										(5)enter into contracts with public and
				private organizations for the writing, editing, printing, and publishing of
				books and other material;
										(6)hold, administer, invest, and spend any
				gift, devise, or bequest of real or personal property made to the Foundation
				under subsection (i);
										(7)enter into such other contracts, leases,
				cooperative agreements, and other transactions as the Board considers
				appropriate to conduct the activities of the Foundation;
										(8)modify or consent to the modification of
				any contract or agreement to which it is a party or in which it has an interest
				under this subchapter;
										(9)take such action as may be necessary to
				obtain patents and licenses for devices and procedures developed by the
				Foundation and its employees;
										(10)sue and be sued in its corporate name, and
				complain and defend in courts of competent jurisdiction;
										(11)appoint other groups of advisors as may be
				determined necessary to carry out the functions of the Foundation; and
										(12)exercise other powers as set forth in this
				section, and such other incidental powers as are necessary to carry out its
				powers, duties, and functions in accordance with this subchapter.
										(i)Acceptance of funds from other
				sourcesThe Executive
				Director may solicit and accept on behalf of the Foundation, any funds, gifts,
				grants, devises, or bequests of real or personal property made to the
				Foundation, including from private entities, for the purposes of carrying out
				the duties of the Foundation.
									(j)Service of Federal employeesFederal Government employees may serve on
				committees advisory to the Foundation and otherwise cooperate with and assist
				the Foundation in carrying out its functions, so long as such employees do not
				direct or control Foundation activities.
									(k)Detail of government employees;
				Fellowships
										(1)Detail from Federal agenciesFederal Government employees may be
				detailed from Federal agencies with or without reimbursement to those agencies
				to the Foundation at any time, and such detail shall be without interruption or
				loss of civil service status or privilege. Each such employee shall abide by
				the statutory, regulatory, ethical, and procedural standards applicable to the
				employees of the agency from which such employee is detailed and those of the
				Foundation.
										(2)Voluntary service; acceptance of Federal
				employees
											(A)FoundationThe Executive Director of the Foundation
				may accept the services of employees detailed from Federal agencies with or
				without reimbursement to those agencies.
											(B)Food and Drug AdministrationThe Commissioner may accept the
				uncompensated services of Foundation fellows or trainees. Such services shall
				be considered to be undertaking an activity under contract with the Secretary
				as described in section 708.
											(l)Annual reports
										(1)Reports to FoundationAny recipient of a grant, contract,
				fellowship, memorandum of understanding, or cooperative agreement from the
				Foundation under this section shall submit to the Foundation a report on an
				annual basis for the duration of such grant, contract, fellowship, memorandum
				of understanding, or cooperative agreement, that describes the activities
				carried out under such grant, contract, fellowship, memorandum of
				understanding, or cooperative agreement.
										(2)Report to Congress and the
				FDABeginning with fiscal
				year 2009, the Executive Director shall submit to Congress and the Commissioner
				an annual report that—
											(A)describes the activities of the Foundation
				and the progress of the Foundation in furthering the goals and priorities
				established under subsection (c)(2), including the practical impact of the
				Foundation on regulated product development;
											(B)provides a specific accounting of the
				source and use of all funds used by the Foundation to carry out such
				activities; and
											(C)provides information on how the results of
				Foundation activities could be incorporated into the regulatory and product
				review activities of the Food and Drug Administration.
											(m)Separation of fundsThe Executive Director shall ensure that
				the funds received from the Treasury are held in separate accounts from funds
				received from entities under subsection (i).
									(n)FundingFrom amounts appropriated to the Food and
				Drug Administration for each fiscal year, the Commissioner shall transfer not
				less than $500,000 and not more than $1,250,000, to the Foundation to carry out
				subsections (a), (b), and (d) through
				(m).
									.
					(b)Other Foundation provisionsChapter VII (21 U.S.C. 371 et seq.) (as
			 amended by subsection (a)) is amended by adding at the end the
			 following:
						
							771.Location of FoundationThe Foundation shall, if practicable, be
				located not more than 20 miles from the District of Columbia.
							772.Activities of the Food and Drug
				Administration
								(a)In generalThe Commissioner shall receive and assess
				the report submitted to the Commissioner by the Executive Director of the
				Foundation under section 770(l)(2).
								(b)Report to CongressBeginning with fiscal year 2009, the
				Commissioner shall submit to Congress an annual report summarizing the
				incorporation of the information provided by the Foundation in the report
				described under section 770(l)(2) and by other recipients of grants, contracts,
				memoranda of understanding, or cooperative agreements into regulatory and
				product review activities of the Food and Drug Administration.
								(c)Extramural grantsThe provisions of this subchapter shall
				have no effect on any grant, contract, memorandum of understanding, or
				cooperative agreement between the Food and Drug Administration and any other
				entity entered into before, on, or after the date of enactment of the Enhancing
				Drug Safety and Innovation Act of
				2007.
								.
					(c)Conforming amendmentSection 742(b) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 379l(b)) is amended by adding at the end the
			 following: Any such fellowships and training programs under this section
			 or under section 770(d)(2)(A)(ix) may include provision by such scientists and
			 physicians of services on a voluntary and uncompensated basis, as the Secretary
			 determines appropriate. Such scientists and physicians shall be subject to all
			 legal and ethical requirements otherwise applicable to officers or employees of
			 the Department of Health and Human Services..
					222.Office of the Chief ScientistChapter IX of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 391 et seq.) is amended by adding at the end the
			 following:
					
						910.Office of the chief scientist
							(a)Establishment; appointmentThe Secretary shall establish within the
				Office of the Commissioner an office to be known as the Office of the Chief
				Scientist. The Secretary shall appoint a Chief Scientist to lead such
				Office.
							(b)Duties of the OfficeThe Office of the Chief Scientist
				shall—
								(1)oversee, coordinate, and ensure quality and
				regulatory focus of the intramural research programs of the Food and Drug
				Administration;
								(2)track and, to the extent necessary,
				coordinate intramural research awards made by each center of the Administration
				or science-based office within the Office of the Commissioner, and ensure that
				there is no duplication of research efforts supported by the Reagan-Udall
				Foundation for the Food and Drug Administration;
								(3)develop and advocate for a budget to
				support intramural research;
								(4)develop a peer review process by which
				intramural research can be evaluated; and
								(5)identify and solicit intramural research
				proposals from across the Food and Drug Administration through an advisory
				board composed of employees of the Administration that shall include—
									(A)representatives of each of the centers and
				the science-based offices within the Office of the Commissioner; and
									(B)experts on trial design, epidemiology,
				demographics, pharmacovigilance, basic science, and public
				health.
									.
				CClinical trials
				231.Expanded clinical trial registry data
			 bank
					(a)In generalSection 402 of the Public Health Service
			 Act (42 U.S.C. 282) is amended by—
						(1)redesignating subsections (j) and (k) as
			 subsections (k) and (l), respectively; and
						(2)inserting after subsection (i) the
			 following:
							
								(j)Expanded clinical trial registry data
				bank
									(1)Definitions; requirement
										(A)DefinitionsIn this subsection:
											(i)applicable device clinical
				trialThe term
				applicable device clinical trial means—
												(I)a prospective study of health outcomes
				comparing an intervention against a control in human subjects intended to
				support an application under section 515 or 520(m), or a report under section
				510(k), of the Federal Food, Drug, and Cosmetic Act (other than a limited study
				to gather essential information used to refine the device or design a pivotal
				trial and that is not intended to determine safety and effectiveness of a
				device); and
												(II)a pediatric postmarket surveillance as
				required under section 522 of the Federal Food, Drug, and Cosmetic Act.
												(ii)Applicable drug clinical trial
												(I)In generalThe term applicable drug clinical
				trial means a controlled clinical investigation, other than a phase I
				clinical investigation, of a product subject to section 505 of the Federal
				Food, Drug, and Cosmetic Act or to section 351 of this Act.
												(II)Clinical investigationFor purposes of subclause (I), the term
				clinical investigation has the meaning given that term in
				section 312.3 of title 21, Code of Federal Regulations.
												(III)Phase IThe term phase I has the
				meaning given that term in section 312.21 of title 21, Code of Federal
				Regulations.
												(iii)Clinical trial informationThe term clinical trial
				information means those data elements that are necessary to complete an
				entry in the clinical trial registry data bank under paragraph (2).
											(iv)Completion dateThe term completion date
				means, with respect to an applicable drug clinical trial or an applicable
				device clinical trial, the date on which the last patient enrolled in the
				clinical trial has completed his or her last medical visit of the clinical
				trial, whether the clinical trial concluded according to the prespecified
				protocol plan or was terminated.
											(v)DeviceThe term device means a device
				as defined in section 201(h) of the Federal Food, Drug, and Cosmetic
				Act.
											(vi)DrugThe term drug means a drug as
				defined in section 201(g) of the Federal Food, Drug, and Cosmetic Act or a
				biological product as defined in section 351 of this Act.
											(vii)Responsible partyThe term responsible party,
				with respect to a clinical trial of a drug or device, means—
												(I)the sponsor of the clinical trial (as
				defined in section 50.3 of title 21, Code of Federal Regulations (or any
				successor regulations)) or the principal investigator of such clinical trial if
				so designated by such sponsor; or
												(II)if no sponsor exists, the grantee,
				contractor, or awardee for a trial funded by a Federal agency or the principal
				investigator of such clinical trial if so designated by such grantee,
				contractor, or awardee.
												(B)RequirementThe Secretary shall develop a mechanism by
				which—
											(i)the responsible party for each applicable
				drug clinical trial and applicable device clinical trial shall submit the
				identity and contact information of such responsible party to the Secretary at
				the time of submission of clinical trial information under paragraph (2);
				and
											(ii)other Federal agencies may identify the
				responsible party for an applicable drug clinical trial or applicable device
				clinical trial.
											(2)Expansion of clinical trial registry data
				bank with respect to clinical trial information
										(A)In general
											(i)Expansion of data bankTo enhance patient enrollment and provide a
				mechanism to track subsequent progress of clinical trials, the Secretary,
				acting through the Director of NIH, shall expand, in accordance with this
				subsection, the clinical trials registry of the data bank described under
				subsection (i)(3)(A) (referred to in this subsection as the registry
				data bank). The Director of NIH shall ensure that the registry data
				bank is made publicly available through the Internet.
											(ii)ContentNot later than 18 months after the date of
				enactment of the Enhancing Drug Safety and Innovation Act of 2007, and after
				notice and comment, the Secretary shall promulgate regulations to expand the
				registry data bank to require the submission to the registry data bank of
				clinical trial information for applicable drug clinical trials and applicable
				device clinical trials that—
												(I)conforms to the International Clinical
				Trials Registry Platform trial registration data set of the World Health
				Organization;
												(II)includes the city, State, and zip code for
				each clinical trial location, or a toll-free number through which such location
				information may be accessed;
												(III)if the drug is not approved under section
				505 of the Federal Food, Drug, and Cosmetic Act or licensed under section 351
				of this Act, specifies whether or not there is expanded access to the drug
				under section 561 of the Federal Food, Drug, and Cosmetic Act for those who do
				not qualify for enrollment in the clinical trial and how to obtain information
				about such access;
												(IV)requires the inclusion of such other data
				elements to the registry data bank as appropriate; and
												(V)becomes effective 90 days after issuance of
				the final rule.
												(B)Format and structure
											(i)Searchable categoriesThe Director of NIH shall ensure that the
				public may search the entries in the registry data bank by 1 or more of the
				following criteria:
												(I)The disease or condition being studied in
				the clinical trial, using Medical Subject Headers (MeSH) descriptors.
												(II)The treatment being studied in the clinical
				trial.
												(III)The location of the clinical trial.
												(IV)The age group studied in the clinical
				trial, including pediatric subpopulations.
												(V)The study phase of the clinical
				trial.
												(VI)The source of support for the clinical
				trial, which may be the National Institutes of Health or other Federal agency,
				a private industry source, or a university or other organization.
												(VII)The recruitment status of the clinical
				trial.
												(VIII)The National Clinical Trial number or other
				study identification for the clinical trial.
												(ii)FormatThe Director of the NIH shall ensure that
				the registry data bank is easily used by the public, and that entries are
				easily compared.
											(C)Data submissionThe responsible party for an applicable
				drug clinical trial shall submit to the Director of NIH for inclusion in the
				registry data bank the clinical trial information described in subparagraph
				(A)(ii).
										(D)Truthful clinical trial
				information
											(i)In generalThe clinical trial information submitted by
				a responsible party under this paragraph shall not be false or misleading in
				any particular.
											(ii)EffectClause (i) shall not have the effect of
				requiring clinical trial information with respect to an applicable drug
				clinical trial or an applicable device clinical trial to include information
				from any source other than such clinical trial involved.
											(E)Changes in clinical trial status
											(i)EnrollmentThe responsible party for an applicable
				drug clinical trial or an applicable device clinical trial shall update the
				enrollment status not later than 30 days after the enrollment status of such
				clinical trial changes.
											(ii)CompletionThe responsible party for an applicable
				drug clinical trial or applicable device clinical trial shall report to the
				Director of NIH that such clinical trial is complete not later than 30 days
				after the completion date of the clinical trial.
											(F)Timing of submissionThe clinical trial information for an
				applicable drug clinical trial or an applicable device clinical trial required
				to be submitted under this paragraph shall be submitted not later than 21 days
				after the first patient is enrolled in such clinical trial.
										(G)Posting of data
											(i)applicable drug clinical
				trialThe Director of NIH
				shall ensure that clinical trial information for an applicable drug clinical
				trial submitted in accordance with this paragraph is posted publicly within 30
				days of such submission.
											(ii)applicable device clinical
				trialThe Director of NIH
				shall ensure that clinical trial information for an applicable device clinical
				trial submitted in accordance with this paragraph is posted publicly within 30
				days of clearance under section 510(k) of the Federal Food, Drug, and Cosmetic
				Act, or approval under section 515 or section 520(m) of such Act, as
				applicable.
											(H)Voluntary submissionsA responsible party for a clinical trial
				that is not an applicable drug clinical trial or an applicable device clinical
				trial may submit clinical trial information to the registry data bank in
				accordance with this subsection.
										(3)Expansion of registry data bank to include
				results of clinical trials
										(A)Linking registry data bank to existing
				results
											(i)In generalBeginning not later than 90 days after the
				date of enactment of the Enhancing Drug Safety and Innovation Act of 2007, for
				those clinical trials that form the primary basis of an efficacy claim or are
				conducted after the drug involved is approved or after the device involved is
				cleared or approved, the Secretary shall ensure that the registry data bank
				includes links to results information for such clinical trial—
												(I)not earlier than 30 days after the date of
				the approval of the drug involved or clearance or approval of the device
				involved; or
												(II)not later than 30 days after such
				information becomes publicly available, as applicable.
												(ii)Required information
												(I)FDA informationThe Secretary shall ensure that the
				registry data bank includes links to the following information:
													(aa)If an advisory committee considered at a
				meeting an applicable drug clinical trial or an applicable device clinical
				trial, any posted Food and Drug Administration summary document regarding such
				applicable drug clinical trial or applicable clinical device trial.
													(bb)If an applicable drug clinical trial was
				conducted under section 505A or 505B of the Federal Food, Drug, and Cosmetic
				Act, a link to the posted Food and Drug Administration assessment of the
				results of such trial.
													(cc)Food and Drug Administration public health
				advisories regarding the drug or device that is the subject of the applicable
				drug clinical trial or applicable device clinical trial, respectively, if
				any.
													(dd)For an applicable drug clinical trial, the
				Food and Drug Administration action package for approval document required
				under section 505(l)(2) of the Food Drug and Cosmetic Act.
													(ee)For an applicable device clinical trial, in
				the case of a premarket application, the detailed summary of information
				respecting the safety and effectiveness of the device required under section
				520(h)(1) of the Federal Food, Drug, and Cosmetic Act, or, in the case of a
				report under section 510(k) of such Act, the section 510(k) summary of the
				safety and effectiveness data required under section 807.95(d) of title 21,
				Code of Federal Regulations (or any successor regulations).
													(II)NIH informationThe Secretary shall ensure that the
				registry data bank includes links to the following information:
													(aa)Medline citations to any publications
				regarding each applicable drug clinical trial and applicable device clinical
				trial.
													(bb)The entry for the drug that is the subject
				of an applicable drug clinical trial in the National Library of Medicine
				database of structured product labels, if available.
													(iii)Results for existing data bank
				entriesThe Secretary may
				include the links described in clause (ii) for data bank entries for clinical
				trials submitted to the data bank prior to enactment of the Enhancing Drug
				Safety and Innovation Act of 2007, as available.
											(B)Feasibility studyThe Director of NIH shall—
											(i)conduct a study to determine the best,
				validated methods of making the results of clinical trials publicly available
				after the approval of the drug that is the subject of an applicable drug
				clinical trial; and
											(ii)not later than 18 months after initiating
				such study, submit to the Secretary any findings and recommendations of such
				study.
											(C)Negotiated rulemaking
											(i)In generalThe Secretary shall establish a negotiated
				rulemaking process pursuant to subchapter IV of chapter 5 of title 5, United
				States Code, to determine, for applicable drug clinical trials—
												(I)how to ensure quality and validate methods
				of expanding the registry data bank to include clinical trial results
				information for trials not within the scope of this Act;
												(II)the clinical trials of which the results
				information is appropriate for adding to the expanded registry data bank;
				and
												(III)the appropriate timing of the posting of
				such results information.
												(ii)Time requirementThe process described in paragraph (1)
				shall be conducted in a timely manner to ensure that—
												(I)any recommendation for a proposed
				rule—
													(aa)is provided to the Secretary not later than
				21 months after the date of the enactment of the Enhancing Drug Safety and
				Innovation Act of 2007; and
													(bb)includes an assessment of the benefits and
				costs of the recommendation; and
													(II)a final rule is promulgated not later than
				30 months after the date of the enactment of the Enhancing Drug Safety and
				Innovation Act of 2007, taking into account the recommendations under subclause
				(I) and the results of the feasibility study conducted under subparagraph
				(B).
												(iii)Representation on negotiated rulemaking
				committeeThe negotiated
				rulemaking committee established by the Secretary pursuant to clause (i) shall
				include members representing—
												(I)the Food and Drug Administration;
												(II)the National Institutes of Health;
												(III)other Federal agencies as the Secretary
				determines appropriate;
												(IV)patient advocacy and health care provider
				groups;
												(V)the pharmaceutical industry;
												(VI)contract clinical research
				organizations;
												(VII)the International Committee of Medical
				Journal Editors; and
												(VIII)other interested parties, including experts
				in privacy protection, pediatrics, health information technology, health
				literacy, communication, clinical trial design and implementation, and health
				care ethics.
												(iv)Content of regulationsThe regulations promulgated pursuant to
				clause (i) shall establish—
												(I)procedures to determine which clinical
				trials results information data elements shall be included in the registry data
				bank, taking into account the needs of different populations of users of the
				registry data bank;
												(II)a standard format for the submission of
				clinical trials results to the registry data bank;
												(III)a standard procedure for the submission of
				clinical trial results information, including the timing of submission and the
				timing of posting of results information, to the registry data bank, taking
				into account the possible impacts on publication of manuscripts based on the
				clinical trial;
												(IV)a standard procedure for the verification
				of clinical trial results information, including ensuring that free text data
				elements are non-promotional; and
												(V)an implementation plan for the prompt
				inclusion of clinical trials results information in the registry data
				bank.
												(D)Consideration of World Health Organization
				data setThe Secretary shall
				consider the status of the consensus data elements set for reporting clinical
				trial results of the World Health Organization when promulgating the
				regulations under subparagraph (C).
										(E)Truthful clinical trial
				information
											(i)In generalThe clinical trial information submitted by
				a responsible party under this paragraph shall not be false or misleading in
				any particular.
											(ii)EffectClause (i) shall not have the effect of
				requiring clinical trial information with respect to an applicable drug
				clinical trial or an applicable device clinical trial to include information
				from any source other than such clinical trial involved.
											(F)Waivers regarding certain clinical trial
				resultsThe Secretary may
				waive any applicable requirements of this paragraph for an applicable drug
				clinical trial or an applicable device clinical trial, upon a written request
				from the responsible person, if the Secretary determines that extraordinary
				circumstances justify the waiver and that providing the waiver is in the public
				interest, consistent with the protection of public health, or in the interest
				of national security. Not later than 30 days after any part of a waiver is
				granted, the Secretary shall notify, in writing, the appropriate committees of
				Congress of the waiver and provide an explanation for why the waiver was
				granted.
										(4)Coordination and compliance
										(A)Clinical trials supported by grants from
				Federal agencies
											(i)In generalNo Federal agency may release funds under a
				research grant to an awardee who has not complied with paragraph (2) for any
				applicable drug clinical trial or applicable device clinical trial for which
				such person is the responsible party.
											(ii)Grants from certain Federal
				agenciesIf an applicable
				drug clinical trial or applicable device clinical trial is funded in whole or
				in part by a grant from the Food and Drug Administration, National Institutes
				of Health, the Agency for Healthcare Research and Quality, or the Department of
				Veterans Affairs, any grant or progress report forms required under such grant
				shall include a certification that the responsible party has made all required
				submissions to the Director of NIH under paragraph (2).
											(iii)Verification by Federal
				agenciesThe heads of the
				agencies referred to in clause (ii), as applicable, shall verify that the
				clinical trial information for each applicable drug clinical trial or
				applicable device clinical trial for which a grantee is the responsible party
				has been submitted under paragraph (2) before releasing any remaining funding
				for a grant or funding for a future grant to such grantee.
											(iv)Notice and opportunity to
				remedyIf the head of an
				agency referred to in clause (ii), as applicable, verifies that a grantee has
				not submitted clinical trial information as described in clause (iii), such
				agency head shall provide notice to such grantee of such non-compliance and
				allow such grantee 30 days to correct such non-compliance and submit the
				required clinical trial information.
											(v)Consultation with other Federal
				agenciesThe Secretary
				shall—
												(I)consult with other agencies that conduct
				research involving human subjects in accordance with any section of part 46 of
				title 45, Code of Federal Regulations (or any successor regulations), to
				determine if any such research is an applicable drug clinical trial or an
				applicable device clinical trial under paragraph (1); and
												(II)develop with such agencies procedures
				comparable to those described in clauses (ii), (iii), and (iv) to ensure that
				clinical trial information for such applicable drug clinical trials and
				applicable device clinical trial is submitted under paragraph (2).
												(B)Certification to accompany drug, biological
				product, and device submissionsAt the time of submission of an application
				under section 505 of the Federal Food, Drug, and Cosmetic Act, section 515 of
				such Act, section 520(m) of such Act, or section 351 of this Act, or submission
				of a report under section 510(k) of such Act, such application or submission
				shall be accompanied by a certification that all applicable requirements of
				this subsection have been met. Where available, such certification shall
				include the appropriate National Clinical Trial control numbers.
										(C)Verification of submission prior to
				postingIn the case of
				clinical trial information that is submitted under paragraph (2), but is not
				made publicly available pending regulatory approval or clearance, as
				applicable, the Director of NIH shall respond to inquiries from other Federal
				agencies and peer-reviewed scientific journals to confirm that such clinical
				trial information has been submitted but has not yet been posted.
										(5)Limitation on disclosure of clinical trial
				information
										(A)In generalNothing in this subsection (or under
				section 552 of title 5, United States Code) shall require the Secretary to
				publicly disclose, from any record or source other than the registry data bank
				expanded under this subsection, information described in subparagraph
				(B).
										(B)Information describedInformation described in this subparagraph
				is—
											(i)information submitted to the Director of
				NIH under this subsection, or information of the same general nature as (or
				integrally associated with) the information so submitted; and
											(ii)not otherwise publicly available, including
				because it is protected from disclosure under section 552 of title 5, United
				States Code.
											(6)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subsection $10,000,000 for each
				fiscal
				year.
									.
						(b)Conforming amendments
						(1)Prohibited actsSection 301 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 331) is amended by adding at the end the
			 following:
							
								(jj)(1)The failure to submit the certification
				required by section 402(j)(4)(B) of the Public Health Service Act, or knowingly
				submitting a false certification under such section.
									(2)The submission of clinical trial
				information under subsection (i) or (j) of section 402 of the Public Health
				Service Act that is promotional or false or misleading in any particular under
				paragraph (2) or (3) of such subsection
				(j).
									.
						(2)Civil money penaltiesSection 303(f) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 333(f)), as amended by section 203, is further
			 amended by—
							(A)redesignating paragraphs (4), (5), and (6)
			 as paragraphs (5), (6), and (7), respectively;
							(B)inserting after paragraph (3) the
			 following:
								
									(4)Any person who violates section 301(jj)
				shall be subject to a civil monetary penalty of not more than $10,000 for the
				first violation, and not more than $20,000 for each subsequent
				violation.
									;
							(C)in paragraph (2)(C), by striking
			 paragraph (4)(A) and inserting paragraph
			 (5)(A);
							(D)in paragraph (5), as so redesignated, by
			 striking paragraph (1), (2), or (3) each place it appears and
			 inserting paragraph (1), (2), (3), or (4); and
							(E)in paragraph (7), as so redesignated, by
			 striking paragraph (5) each place it appears and inserting
			 paragraph (6).
							(3)New drugs and devices
							(A)Investigational new drugsSection 505(i) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355(i)) is amended in paragraph (4), by adding at
			 the end the following: The Secretary shall update such regulations to
			 require inclusion in the informed consent form a statement that clinical trial
			 information for such clinical investigation has been or will be submitted for
			 inclusion in the registry data bank pursuant to subsections (i) and (j) of
			 section 402 of the Public Health Service Act..
							(B)New drug applicationsSection 505(b) of the Federal, Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355(b)) is amended by adding at the end the
			 following:
								
									(6)An application submitted under this
				subsection shall be accompanied by the certification required under section
				402(j)(4)(B) of the Public Health Service Act. Such certification shall not be
				considered an element of such
				application.
									.
							(C)Device reports under section
			 510(k)Section 510(k) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360(k)) is amended by adding at the end the
			 following:
								
									A notification submitted under this
				subsection that contains clinical trial data for an applicable device clinical
				trial (as defined in section 402(j)(1) of the Public Health Service Act) shall
				be accompanied by the certification required under section 402(j)(4)(B) of such
				Act. Such certification shall not be considered an element of such
				notification..
							(D)Device premarket approval
			 applicationSection 515(c) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360e(c)) is amended—
								(i)in subparagraph (F), by striking ;
			 and and inserting a semicolon;
								(ii)by redesignating subparagraph (G) as
			 subparagraph (H); and
								(iii)by inserting after subparagraph (F) the
			 following:
									
										(G)the certification required under section
				402(j)(4)(B) of the Public Health Service Act (which shall not be considered an
				element of such application);
				and
										.
								(E)Humanitarian device exemptionSection 520(m)(2) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 360e(c)) is amended in the first sentence in
			 the matter following subparagraph (C), by inserting at the end before the
			 period and such application shall include the certification required
			 under section 402(j)(4)(B) of the Public Health Service Act (which shall not be
			 considered an element of such application).
							(c)Preemption
						(1)In generalNo State or political subdivision of a
			 State may establish or continue in effect any requirement for the registration
			 of clinical trials or for the inclusion of information relating to the results
			 of clinical trials in a database.
						(2)Rule of constructionThe fact of submission of clinical trial
			 information, if submitted in compliance with subsection (i) and (j) of section
			 402 of the Public Health Service Act (as amended by this section), that relates
			 to a use of a drug or device not included in the official labeling of the
			 approved drug or device shall not be construed by the Secretary or in any
			 administrative or judicial proceeding, as evidence of a new intended use of the
			 drug or device that is different from the intended use of the drug or device
			 set forth in the official labeling of the drug or device. The availability of
			 clinical trial information through the data bank under such subsections (i) and
			 (j), if submitted in compliance with such subsections, shall not be considered
			 as labeling, adulteration, or misbranding of the drug or device under the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.).
						(d)Transition rule; effective date of funding
			 restrictions
						(1)Transition rule for clinical trials
			 initiated prior to expansion of registry data bankThe
			 responsible party (as defined in paragraph (1) of section 402(j) of the Public
			 Health Service Act (as added by this section)) for an applicable drug clinical
			 trial or applicable device clinical trial (as defined under such paragraph (1))
			 that is initiated after the date of enactment of this subtitle and before the
			 effective date of the regulations promulgated under paragraph (2) of such
			 section 402(j), shall submit required clinical trial information under such
			 section not later than 120 days after such effective date.
						(2)Funding restrictionsSubparagraph (A) of paragraph (4) of such
			 section 402(j) shall take effect 210 days after the effective date of the
			 regulations promulgated under paragraph (2) of such section 402(j).
						(e)Effective date
						(1)In generalBeginning 90 days after the date of
			 enactment of this title, the responsible party for an applicable drug clinical
			 trial or an applicable device clinical trial (as that term is defined in such
			 section 402(j)) that is initiated after the date of enactment of this title and
			 before the effective date of the regulations issued under subparagraph (A) of
			 paragraph (2) of such subsection, shall submit clinical trial information under
			 such paragraph (2).
						(2)Rulemaking
							(A)In generalExcept as provided in subparagraph (B),
			 subsection (c)(1) shall become effective on the date on which the regulation
			 promulgated pursuant to section 402(j)(3)(C)(i) of the Public Health Service
			 Act, as added by this section, becomes effective.
							(B)ExceptionSubsection (c)(1) shall apply with respect
			 to any clinical trial for which the registry data bank includes links to
			 results information, as provided for under section 402(j)(3)(A) of such Act, as
			 added by this section.
							DConflicts of interest
				241.Conflicts of interest
					(a)In generalSubchapter A of chapter VII of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 371 et seq.) is amended by inserting at
			 the end the following:
						
							712.Conflicts of interest
								(a)DefinitionsFor purposes of this section:
									(1)Advisory committeeThe term advisory committee
				means an advisory committee under the Federal Advisory Committee Act that
				provides advice or recommendations to the Secretary regarding activities of the
				Food and Drug Administration.
									(2)Financial interestThe term financial interest
				means a financial interest under section 208(a) of title 18, United States
				Code.
									(b)Appointments to advisory
				committees
									(1)Recruitment
										(A)In generalGiven the importance of advisory committees
				to the review process at the Food and Drug Administration, the Secretary shall
				carry out informational and recruitment activities for purposes of recruiting
				individuals to serve as advisory committee members. The Secretary shall seek
				input from professional medical and scientific societies to determine the most
				effective informational and recruitment activities. The Secretary shall also
				take into account the advisory committees with the greatest number of
				vacancies.
										(B)Recruitment activitiesThe recruitment activities under
				subparagraph (A) may include—
											(i)advertising the process for becoming an
				advisory committee member at medical and scientific society conferences;
											(ii)making widely available, including by using
				existing electronic communications channels, the contact information for the
				Food and Drug Administration point of contact regarding advisory committee
				nominations; and
											(iii)developing a method through which an entity
				receiving National Institutes of Health funding can identify a person who the
				Food and Drug Administration can contact regarding the nomination of
				individuals to serve on advisory committees.
											(2)Evaluation and criteriaWhen considering a term appointment to an
				advisory committee, the Secretary shall review the expertise of the individual
				and the financial disclosure report filed by the individual pursuant to the
				Ethics in Government Act of 1978 for each individual under consideration for
				the appointment, so as to reduce the likelihood that an appointed individual
				will later require a written determination as referred to in section 208(b)(1)
				of title 18, United States Code, a written certification as referred to in
				section 208(b)(3) of title 18, United States Code, or a waiver as referred to
				in subsection (c)(3) of this section for service on the committee at a meeting
				of the committee.
									(c)Granting and disclosure of waivers
									(1)In generalPrior to a meeting of an advisory committee
				regarding a particular matter (as that term is used in section
				208 of title 18, United States Code), each member of the committee who is a
				full-time Government employee or special Government employee shall disclose to
				the Secretary financial interests in accordance with subsection (b) of such
				section 208.
									(2)Financial interest of advisory committee
				member or family memberNo
				member of an advisory committee may vote with respect to any matter considered
				by the advisory committee if such member (or an immediate family member of such
				member) has a financial interest that could be affected by the advice given to
				the Secretary with respect to such matter, excluding interests exempted in
				regulations issued by the Director of the Office of Government Ethics as too
				remote or inconsequential to affect the integrity of the services of the
				Government officers or employees to which such regulations apply.
									(3)WaiverThe Secretary may grant a waiver of the
				prohibition in paragraph (2) if such waiver is necessary to afford the advisory
				committee essential expertise.
									(4)LimitationThe Secretary may not grant a waiver under
				paragraph (3) for a member of an advisory committee when the member's own
				scientific work is involved.
									(5)Disclosure of waiverNotwithstanding section 107(a)(2) of the
				Ethics in Government Act (5 U.S.C. App.), the following shall apply:
										(A)15 or more days in advanceAs soon as practicable, but in no case
				later than 15 days prior to a meeting of an advisory committee to which a
				written determination as referred to in section 208(b)(1) of title 18, United
				States Code, a written certification as referred to in section 208(b)(3) of
				title 18, United States Code, or a waiver as referred to in paragraph (3)
				applies, the Secretary shall disclose (other than information exempted from
				disclosure under section 552 of title 5, United States Code, and section 552a
				of title 5, United States Code (popularly known as the Freedom of Information
				Act and the Privacy Act of 1974, respectively)) on the Internet website of the
				Food and Drug Administration—
											(i)the type, nature, and magnitude of the
				financial interests of the advisory committee member to which such
				determination, certification, or waiver applies; and
											(ii)the reasons of the Secretary for such
				determination, certification, or waiver.
											(B)Less than 30 days in advanceIn the case of a financial interest that
				becomes known to the Secretary less than 30 days prior to a meeting of an
				advisory committee to which a written determination as referred to in section
				208(b)(1) of title 18, United States Code, a written certification as referred
				to in section 208(b)(3) of title 18, United States Code, or a waiver as
				referred to in paragraph (3) applies, the Secretary shall disclose (other than
				information exempted from disclosure under section 552 of title 5, United
				States Code, and section 552a of title 5, United States Code) on the Internet
				website of the Food and Drug Administration, the information described in
				clauses (i) and (ii) of subparagraph (A) as soon as practicable after the
				Secretary makes such determination, certification, or waiver, but in no case
				later than the date of such meeting.
										(d)Public recordThe Secretary shall ensure that the public
				record and transcript of each meeting of an advisory committee includes the
				disclosure required under subsection (c)(5) (other than information exempted
				from disclosure under section 552 of title 5, United States Code, and section
				552a of title 5, United States Code).
								(e)Annual reportNot later than February 1 of each year, the
				Secretary shall submit to the Inspector General of the Department of Health and
				Human Services, the Committee on Appropriations and the Committee on Health,
				Education, Labor, and Pensions of the Senate, and the Committee on
				Appropriations and the Committee on Energy and Commerce of the House of
				Representatives, a report that describes—
									(1)with respect to the fiscal year that ended
				on September 30 of the previous year, the number of vacancies on each advisory
				committee, the number of nominees received for each committee, and the number
				of such nominees willing to serve;
									(2)with respect to such year, the aggregate
				number of disclosures required under subsection (c)(5) for each meeting of each
				advisory committee and the percentage of individuals to whom such disclosures
				did not apply who served on such committee for each such meeting;
									(3)with respect to such year, the number of
				times the disclosures required under subsection (c)(5) occurred under
				subparagraph (B) of such subsection; and
									(4)how the Secretary plans to reduce the
				number of vacancies reported under paragraph (1) during the fiscal year
				following such year, and mechanisms to encourage the nomination of individuals
				for service on an advisory committee, including those who are classified by the
				Food and Drug Administration as academicians or practitioners.
									(f)Periodic review of guidanceNot less than once every 5 years, the
				Secretary shall review guidance of the Food and Drug Administration regarding
				conflict of interest waiver determinations with respect to advisory committees
				and update such guidance as
				necessary.
								.
					(b)Conforming amendmentSection 505(n) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355(n)) is amended by—
						(1)striking paragraph (4); and
						(2)redesignating paragraphs (5), (6), (7), and
			 (8) as paragraphs (4), (5), (6), and (7), respectively.
						(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2007.
					EOther drug safety provisions
				251.Database for authorized generic
			 drugsSection 505 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355), as amended by this title,
			 is further amended by adding at the end the following:
					
						(q)Database for authorized generic
				drugs
							(1)In general
								(A)PublicationThe Commissioner shall—
									(i)not later than 9 months after the date of
				enactment of the Enhancing Drug Safety and Innovation Act of 2007, publish a
				complete list on the Internet website of the Food and Drug Administration of
				all authorized generic drugs (including drug trade name, brand company
				manufacturer, and the date the authorized generic drug entered the market);
				and
									(ii)update the list quarterly to include each
				authorized generic drug included in an annual report submitted to the Secretary
				by the sponsor of a listed drug during the preceding 3-month period.
									(B)NotificationThe Commissioner shall notify relevant
				Federal agencies, including the Centers for Medicare & Medicaid Services
				and the Federal Trade Commission, any time the Commissioner updates the
				information described in subparagraph (A).
								(2)InclusionThe Commissioner shall include in the list
				described in paragraph (1) each authorized generic drug included in an annual
				report submitted to the Secretary by the sponsor of a listed drug after January
				1, 1999.
							(3)Authorized generic drugIn this section, the term authorized
				generic drug means a listed drug (as that term is used in subsection
				(j)) that—
								(A)has been approved under subsection (c);
				and
								(B)is marketed, sold, or distributed directly
				or indirectly to retail class of trade under a different labeling, packaging
				(other than repackaging as the listed drug in blister packs, unit doses, or
				similar packaging for use in institutions), product code, labeler code, trade
				name, or trade mark than the listed
				drug.
								.
				252.Medical marijuanaThe Secretary shall require that
			 State-legalized medical marijuana be subject to the full regulatory
			 requirements of the Food and Drug Administration, including a risk evaluation
			 and mitigation strategy and all other requirements and penalties of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) regarding safe and
			 effective reviews, approval, sale, marketing, and use of
			 pharmaceuticals.
				FAntibiotic access
			 and innovation
				261.Incentives for
			 the development of, and access to, certain antibiotics
					(a)In
			 generalSection 505 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355), as amended by this Act,
			 is further amended by adding at the end the following:
						
							(s)Antibiotic
				drugs submitted before November 21, 1997
								(1)Antibiotic
				drugs approved before November 21, 1997
									(A)In
				generalNotwithstanding any provision of the Food and Drug
				Administration Modernization Act of 1997 or any other provision of law, a
				sponsor of a drug that is the subject of an application described in
				subparagraph (B)(i) shall be eligible for, with respect to the drug, the 3-year
				exclusivity period referred to under clauses (iii) and (iv) of subsection
				(c)(3)(E) and under clauses (iii) and (iv) of subsection (j)(5)(F), subject to
				the requirements of such clauses, as applicable.
									(B)Application;
				antibiotic drug described
										(i)ApplicationAn
				application described in this clause is an application for marketing submitted
				under this section after the date of enactment of this subsection in which the
				drug that is the subject of the application contains an antibiotic drug
				described in clause (ii).
										(ii)Antibiotic
				drugAn antibiotic drug described in this clause is an antibiotic
				drug that was the subject of an application approved by the Secretary under
				section 507 of this Act (as in effect before November 21, 1997).
										(2)Antibiotic
				drugs submitted before November 21, 1997, but not approved
									(A)In
				generalNotwithstanding any provision of the Food and Drug
				Administration Modernization Act of 1997 or any other provision of law, a
				sponsor of a drug that is the subject of an application described in
				subparagraph (B)(i) may elect to be eligible for, with respect to the
				drug—
										(i)(I)the 3-year exclusivity
				period referred to under clauses (iii) and (iv) of subsection (c)(3)(E) and
				under clauses (iii) and (iv) of subsection (j)(5)(F), subject to the
				requirements of such clauses, as applicable; and
											(II)the 5-year exclusivity period referred
				to under clause (ii) of subsection (c)(3)(E) and under clause (ii) of
				subsection (j)(5)(F), subject to the requirements of such clauses, as
				applicable; or
											(ii)a patent term
				extension under section 156 of title 35, United States Code, subject to the
				requirements of such section.
										(B)Application;
				antibiotic drug described
										(i)ApplicationAn
				application described in this clause is an application for marketing submitted
				under this section after the date of enactment of this subsection in which the
				drug that is the subject of the application contains an antibiotic drug
				described in clause (ii).
										(ii)Antibiotic
				drugAn antibiotic drug described in this clause is an antibiotic
				drug that was the subject of 1 or more applications received by the Secretary
				under section 507 of this Act (as in effect before November 21, 1997), none of
				which was approved by the Secretary under such section.
										(3)Limitations
									(A)Exclusivities
				and extensionsParagraphs (1)(A) and (2)(A) shall not be
				construed to entitle a drug that is the subject of an approved application
				described in subparagraphs (1)(B)(i) or (2)(B)(i), as applicable, to any market
				exclusivities or patent extensions other than those exclusivities or extensions
				described in paragraph (1)(A) or (2)(A).
									(B)Conditions of
				useParagraphs (1)(A) and (2)(A)(i) shall not apply to any
				condition of use for which the drug referred to in subparagraph (1)(B)(i) or
				(2)(B)(i), as applicable, was approved before the date of enactment of this
				subsection.
									(4)Application of
				certain provisionsNotwithstanding section 125, or any other
				provision, of the Food and Drug Administration Modernization Act of 1997, or
				any other provision of law, and subject to the limitations in paragraphs (1),
				(2), and (3), the provisions of the Drug Price Competition and Patent Term
				Restoration Act of 1984 shall apply to any drug subject to paragraph (1) or any
				drug with respect to which an election is made under paragraph
				(2)(A).
								.
					(b)Transition
			 ruleWith respect to a patent issued on or before the date of
			 enactment of this Act, any patent information required to be filed with the
			 Secretary under subsection (b)(1) or (c)(2) of section 505 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 355) to be listed on a drug to which
			 subsection (s)(1) of such section 505 (as added by this section) applies shall
			 be filed with such Secretary not later than 60 days after the date of enactment
			 of this Act.
					262.Antibiotics as
			 orphan products
					(a)Public
			 meetingThe Commissioner of Food and Drugs shall convene a public
			 meeting and, if appropriate, issue guidance, regarding which serious and
			 life-threatening infectious diseases, such as diseases due to gram-negative
			 bacteria and other diseases due to antibiotic-resistant bacteria, potentially
			 qualify for available grants and contracts under subsection (a) of section 5 of
			 the Orphan Drug Act (21 U.S.C. 360ee(a)) or other incentives for
			 development.
					(b)Grants and
			 contracts for the development of orphan drugsSubsection (c) of
			 section 5 of the Orphan Drug Act (21 U.S.C. 360ee(c)) is amended to read as
			 follows:
						
							(c)For grants and
				contracts under subsection (a) there are authorized to be appropriated—
								(1)such sums as
				already have been appropriated for fiscal year 2007; and
								(2)$35,000,000 for
				each of fiscal years 2008 through
				2012.
								.
					263.Identification
			 of clinically susceptible concentrations of antimicrobials
					(a)DefinitionIn
			 this section, the term clinically susceptible concentrations
			 means specific values which characterize bacteria as clinically susceptible,
			 intermediate, or resistant to the drug (or drugs) tested.
					(b)IdentificationThe
			 Secretary of Health and Human Services (referred to in this section as the
			 Secretary), through the Commissioner of Food and Drugs, shall
			 identify and periodically update clinically susceptible concentrations.
					(c)Public
			 availabilityThe Secretary, through the Commissioner of Food and
			 Drugs, shall make such clinically susceptible concentrations publicly available
			 within 30 days of the date of identification and any update under this
			 section.
					(d)EffectNothing
			 in this section shall be construed to restrict, in any manner, the prescribing
			 of antibiotics by physicians, or to limit the practice of medicine, including
			 for diseases such as Lyme and tick-borne diseases.
					264.Exclusivity of
			 certain drugs containing single enantiomersSection 505 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S. C. 355), as amended by this subtitle, is amended by
			 adding at the end the following:
					
						(t)Certain drugs
				containing single enantiomers
							(1)In
				generalFor purposes of subsections (c)(3)(E)(ii) and
				(j)(5)(F)(ii), if an application is submitted under subsection (b) for a
				non-racemic drug containing as an active ingredient a single enantiomer that is
				contained in a racemic drug approved in another application under subsection
				(b), the applicant may, in the application for such non-racemic drug, elect to
				have the single enantiomer not be considered the same active ingredient as that
				contained in the approved racemic drug, if—
								(A)(i)the single enantiomer
				has not been previously approved except in the approved racemic drug;
				and
									(ii)the application submitted under
				subsection (b) for such non-racemic drug—
										(I)includes full reports of new clinical
				investigations (other than bioavailability studies)—
											(aa)necessary for the approval of the
				application under subsections (c) and (d); and
											(bb)conducted or sponsored by the
				applicant; and
											(II)does not rely on any investigations that
				are part of an application submitted under subsection (b) for approval of the
				approved racemic drug; and
										(B)the application
				submitted under subsection (b) for such non-racemic drug is not submitted for
				approval of a condition of use—
									(i)in a therapeutic
				category in which the approved racemic drug has been approved; or
									(ii)for which any
				other enantiomer of the racemic drug has been approved.
									(2)Limitation
								(A)No approval in
				certain therapeutic categoriesUntil the date that is 10 years
				after the date of approval of a non-racemic drug described in paragraph (1) and
				with respect to which the applicant has made the election provided for by such
				paragraph, the Secretary shall not approve such non-racemic drug for any
				condition of use in the therapeutic category in which the racemic drug has been
				approved.
								(B)LabelingIf
				applicable, the labeling of a non-racemic drug described in paragraph (1) and
				with respect to which the applicant has made the election provided for by such
				paragraph shall include a statement that the non-racemic drug is not approved,
				and has not been shown to be safe and effective, for any condition of use of
				the racemic drug.
								(3)Definition
								(A)In
				generalFor purposes of this subsection, the term
				therapeutic category means a therapeutic category identified in
				the list developed by the United States Pharmacopeia pursuant to section
				1860D–4(b)(3)(C)(ii) of the Social Security Act and as in effect on the date of
				enactment of this subsection.
								(B)Publication by
				SecretaryThe Secretary shall publish the list described in
				subparagraph (A) and may amend such list by regulation.
								(4)AvailabilityThe
				election referred to in paragraph (1) may be made only in an application that
				is submitted to the Secretary after the date of enactment of this subsection
				and before October 1,
				2012.
							.
				265.ReportNot later than January 1, 2012, the
			 Comptroller General of the United States shall submit a report to the Committee
			 on Health, Education, Labor, and Pensions of the Senate and the Committee on
			 Energy and Commerce of the House of Representatives that examines whether and
			 how this subtitle has—
					(1)encouraged the
			 development of new antibiotics and other drugs; and
					(2)prevented or
			 delayed timely generic drug entry into the market.
					IIIMedical devices
			300.ReferencesExcept as otherwise specified, whenever in
			 this title an amendment is expressed in terms of an amendment to a section or
			 other provision, the reference shall be considered to be made to a section or
			 other provision of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.).
			ADevice user fees
				301.Short titleThis subtitle may be cited as the
			 Medical Device User Fee Amendments of 2007.
				302.Device feesSection 737 (21 U.S.C. 379i) is
			 amended—
					(1)by striking the section designation and all
			 that follows through For purposes of this subchapter and
			 inserting the following:
						
							737.Device fees
								(a)PurposeIt is the purpose of this part that the
				fees authorized under this part be dedicated toward expediting the process for
				the review of device applications and for assuring the safety and effectiveness
				of devices, as set forth in the goals identified for purposes of this part in
				the letters from the Secretary to the Chairman of the Committee on Health,
				Education, Labor, and Pensions of the Senate and the Chairman of the Committee
				on Energy and Commerce of the House of Representatives, as set forth in the
				Congressional Record.
								(b)Reports
									(1)Performance reportFor fiscal years 2008 through 2012, not
				later than 120 days after the end of each fiscal year during which fees are
				collected under this part, the Secretary shall prepare and submit to the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Energy and Commerce of the House of Representatives, a report
				concerning the progress of the Food and Drug Administration in achieving the
				goals identified in the letters described in subsection (a) during such fiscal
				year and the future plans of the Food and Drug Administration for meeting the
				goals. The report for a fiscal year shall include information on all previous
				cohorts for which the Secretary has not given a complete response on all device
				premarket applications, supplements, and premarket notifications in the
				cohort.
									(2)Fiscal reportFor fiscal years 2008 through 2012, not
				later than 120 days after the end of each fiscal year during which fees are
				collected under this part, the Secretary shall prepare and submit to the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Energy and Commerce of the House of Representatives, a report on
				the implementation of the authority for such fees during such fiscal year and
				the use, by the Food and Drug Administration, of the fees collected during such
				fiscal year for which the report is made.
									(3)Public availabilityThe Secretary shall make the reports
				required under paragraphs (1) and (2) available to the public on the Internet
				website of the Food and Drug Administration.
									(c)Reauthorization
									(1)ConsultationIn developing recommendations to present to
				Congress with respect to the goals, and plans for meeting the goals, for the
				process for the review of device applications for the first 5 fiscal years
				after fiscal year 2012, and for the reauthorization of this part for such
				fiscal years, the Secretary shall consult with—
										(A)the Committee on Energy and Commerce of the
				House of Representatives;
										(B)the Committee on Health, Education, Labor,
				and Pensions of the Senate;
										(C)scientific and academic experts;
										(D)health care professionals;
										(E)representatives of patient and consumer
				advocacy groups; and
										(F)the regulated industry.
										(2)Public review of
				recommendationsAfter
				negotiations with the regulated industry, the Secretary shall—
										(A)present the recommendations developed under
				paragraph (1) to the Congressional committees specified in such
				paragraph;
										(B)publish such recommendations in the Federal
				Register;
										(C)provide for a period of 30 days for the
				public to provide written comments on such recommendations;
										(D)hold a meeting at which the public may
				present its views on such recommendations; and
										(E)after consideration of such public views
				and comments, revise such recommendations as necessary.
										(3)Transmittal of
				recommendationsNot later
				than January 15, 2012, the Secretary shall transmit to Congress the revised
				recommendations under paragraph (2), a summary of the views and comments
				received under such paragraph, and any changes made to the recommendations in
				response to such views and comments.
									(d)DefinitionsFor purposes of this
				part:
								;
					(2)by redesignating paragraphs (5), (6), (7),
			 and (8), as paragraphs (7), (8), (9), and (11), respectively;
					(3)in paragraph (4)—
						(A)in subparagraph (A), by striking or
			 an efficacy supplement, and inserting an efficacy supplement, or
			 a 30-day notice,; and
						(B)by adding at the end the following:
							
								(F)The term 30-day notice means a
				supplement to an approved premarket application or premarket report under
				section 515 that is limited to a request to make modifications to manufacturing
				procedures or methods of manufacture affecting the safety and effectiveness of
				the
				device.
								;
						(4)by inserting after paragraph (4) the
			 following:
						
							(5)The term request for classification
				information means a request made under section 513(g) for information
				respecting the class in which a device has been classified or the requirements
				applicable to a device.
							(6)The term annual fee for periodic
				reporting concerning a class III device means the fee associated with
				reports imposed by a premarket application approval order (as described in
				section 814.82(a)(7) of title 21, Code of Federal Regulations), usually
				referred to as annual
				reports.
							;
					(5)in paragraph (9), as redesignated by
			 paragraph (2)—
						(A)by striking April of and
			 inserting October of ; and
						(B)by striking April 2002 and
			 inserting October 2001;
						(6)by inserting after paragraph (9), as
			 redesignated by paragraph (2), the following:
						
							(10)The term person includes an
				affiliate of such person.
							;
				and
					(7)by adding at the end the following:
						
							(12)The term establishment subject to a
				registration fee means an establishment required to register with the
				Secretary under section 510 at which any of the following types of activities
				are conducted:
								(A)ManufacturerAn establishment that makes by any means
				any article that is a device including an establishment that sterilizes or
				otherwise makes such article for or on behalf of a specification developer or
				any other person.
								(B)Single-use device reprocessorAn establishment that performs
				manufacturing operations on a single-use device that has previously been used
				on a patient.
								(C)Specification developerAn establishment that develops
				specifications for a device that is distributed under the establishment’s name
				but that performs no manufacturing, including establishments that, in addition
				to developing specifications, arrange for the manufacturing of devices labeled
				with another establishment’s name by a contract manufacturer.
								(13)The term establishment registration
				fee means a fee assessed under section 738(a)(3) for the registration of
				an establishment subject to a registration fee.
							(e)SunsetThis part shall cease to be effective on
				October 1, 2012, except that subsection (b) with respect to reports shall cease
				to be effective January 31,
				2013.
							.
					303.Authority to assess and use device
			 feesSection 738 (21 U.S.C.
			 379j) is amended—
					(1)in subsection (a)—
						(A)in paragraph (2)—
							(i)in the header, by inserting
			 , and annual fee for
			 periodic reporting concerning a class III device after
			 fee;
							(ii)in subparagraph (A)—
								(I)in clause (iii), by inserting 75
			 percent of after a fee equal to;
								(II)in clause (iv), by striking
			 21.5 and inserting 15;
								(III)in clause (v), by striking
			 7.2 and inserting 7;
								(IV)by redesignating clauses (vi) and (vii) as
			 clauses (vii) and (viii), respectively;
								(V)by inserting after clause (v) the
			 following:
									
										(vi)For a 30-day notice, a fee equal to 1.6
				percent of the fee that applies under clause
				(i).
										;
								(VI)in clause (viii), as redesignated by
			 subclause (IV)—
									(aa)by striking 1.42 and
			 inserting 1.84; and
									(bb)by striking , subject to any
			 adjustment under subsection (e)(2)(C)(ii); and
									(VII)by adding at the end the following:
									
										(ix)For a request for classification
				information, a fee equal to 1.35 percent of the fee that applies under clause
				(i).
										(x)For periodic reporting concerning a class
				III device, the annual fee shall be equal to 3.5 percent of the fee that
				applies under clause
				(i).
										;
								(iii)in subparagraph (C)—
								(I)in the first sentence—
									(aa)by striking or; and
									(bb)by striking except that and
			 all that follows through the period and inserting , 30-day notice,
			 request for classification information, or periodic report concerning a class
			 III device.; and
									(II)by striking the third sentence; and
								(iv)in subparagraph (D)—
								(I)in clause (iii), by striking the last two
			 sentences; and
								(II)by adding at the end the following:
									
										(iv)Modular application withdrawn before first
				actionThe Secretary shall
				refund 75 percent of the application fee paid for a modular application
				submitted under section 515(c)(4) that is withdrawn before a second module is
				submitted and before a first action on the first module. If the modular
				application is withdrawn after a second or subsequent module is submitted but
				before any first action, the Secretary may return a portion of the fee. The
				amount of refund, if any, shall be based on the level of effort already
				expended on the review of the modules submitted.
										(v)Sole discretion to refundThe Secretary shall have sole discretion to
				refund a fee or portion of the fee under this subparagraph. A determination by
				the Secretary concerning a refund under this paragraph shall not be
				reviewable.
										;
				and
								(B)by adding at the end the following:
							
								(3)Annual establishment registration
				fee
									(A)In generalExcept as provided in subparagraph (B),
				each establishment subject to a registration fee shall be subject to a fee for
				each initial or annual registration beginning with its registration for fiscal
				year 2008.
									(B)Exception for federal or state government
				establishmentNo fee shall be
				required under subparagraph (A) for an establishment operated by a Federal or
				State government entity unless a device manufactured by the establishment is to
				be distributed commercially.
									(C)PaymentThe annual establishment registration fee
				shall be due once each fiscal year, upon the initial registration of the
				establishment or upon the annual registration under section
				510.
									;
						(2)by striking subsection (b) and inserting
			 the following:
						
							(b)Fee amountsExcept as provided in subsections (c), (d),
				and (e), the fees under subsection (a) shall be based on the following fee
				amounts:
								
									
										
											Fee
						TypeFiscal Year
						2008Fiscal Year
						2009Fiscal Year
						2010Fiscal Year
						2011Fiscal Year
						2012
											
										
										
											Premarket Application$185,000$200,725$217,787$236,298$256,384
											
											Establishment
						Registration Fee$1,706$1,851$2,008$2,179$2,364
											
										
									
							;
					(3)in subsection (c)—
						(A)in the heading, by striking Annual
			 Fee Setting.— and inserting Annual Fee Setting.—;
						(B)in paragraph (1), by striking the second
			 sentence;
						(C)by redesignating paragraphs (2) and (3) as
			 paragraphs (3) and (4), respectively;
						(D)by inserting after paragraph (1) the
			 following:
							
								(2)Adjustment of annual establishment
				registration fee
									(A)In generalWhen setting the fees for fiscal year 2010,
				the Secretary may increase the establishment registration fee specified in
				subsection (b) only if the Secretary estimates that the number of
				establishments submitting fees for fiscal year 2009 is less than 12,250. The
				percent increase shall be the percent by which the estimate of establishments
				submitting fees in fiscal year 2009 is less than 12,750, but in no case shall
				the percent increase be more than 8.5 percent over the amount for such fee
				specified in subsection (b) for fiscal year 2010. If the Secretary makes any
				adjustment to the establishment registration fee for fiscal year 2010, then the
				establishment registration fee for fiscal years 2011 and 2012 under subsection
				(b) shall be adjusted as follows: the fee for fiscal year 2011 shall be equal
				to the adjusted fee for fiscal year 2010, increased by 8.5 percent, and the fee
				for fiscal year 2012 shall be equal to the adjusted fee for fiscal year 2011,
				increased by 8.5 percent.
									(B)Publication in the federal
				registerThe Secretary shall
				publish any determination with respect to any establishment registration fee
				adjustment made under subparagraph (A), and the rationale for such
				determination, in the Federal Register.
									;
				and
						(E)in paragraph (4)(A), as so
			 redesignated—
							(i)by striking For fiscal years 2006
			 and 2007, the and inserting The; and
							(ii)by striking of fiscal year
			 2008 and inserting of the next fiscal year;
							(4)in subsection (d)—
						(A)in paragraph (1), by striking ,
			 partners, and parent firms;
						(B)in paragraph (2)—
							(i)in subparagraph (A), by striking ,
			 partners, and parent firms;
							(ii)in subparagraph (B)—
								(I)by striking An applicant
			 shall and inserting the following:
									
										(i)In generalAn applicant
				shall
										;
								(II)by striking The applicant shall
			 support and inserting the following:
									
										(ii)Firms submitting tax returns to the united
				states internal revenue serviceThe applicant shall
				support
										;
								(III)by striking , partners, and parent
			 firms both places the term appears;
								(IV)by striking partners, or parent
			 firms, the and inserting the;
								(V)by striking , partners, or parent
			 firms, respectively; and
								(VI)by adding at the end the following:
									
										(iii)Firms not submitting tax returns to the
				united states internal revenue serviceThe applicant shall support its claim that
				it meets the definition under subparagraph (A) by submission of the
				following:
											(I)A signed certification, in such form as the
				Secretary may direct through a notice published in the Federal Register, that
				the applicant meets the criteria for a small business.
											(II)A certification, in English, from the
				national taxing authority of the country in which it is headquartered. Such
				certification shall provide the applicant's gross receipts and sales for the
				most recent year, in both the local currency and in United States dollars, the
				exchange rate used in making this conversion to dollars, and the dates during
				which these receipts and sales were collected, and it shall bear the official
				seal of the national taxing authority.
											(III)Identical certifications shall be provided
				for each of the applicant's affiliates.
											(IV)A statement signed by the head of the
				applicant or its chief financial officer that it has submitted certifications
				for all of its affiliates, or that it had no affiliates, whichever is
				applicable.
											;
				and
								(iii)in subparagraph (C)—
								(I)by striking reduced rate of 
			 and inserting reduced rate of—; and
								(II)by striking 38 percent and
			 all that follows through the period and inserting the following:
									
										(i)25 percent of the fee established under
				such subsection for a premarket application, a premarket report, a supplement,
				or a periodic report concerning a class III device; and
										(ii)50 percent of the fee established under
				such subsection for a 30-day notice or a request for classification
				information.
										;
								(5)in subsection (e)—
						(A)in paragraph (1), by striking
			 2004 and inserting 2008; and
						(B)in paragraph (2)—
							(i)in subparagraph (A), by striking ,
			 partners, and parent firms;
							(ii)by striking subparagraph (B) and inserting
			 the following:
								
									(B)Evidence of qualification
										(i)In generalAn applicant shall pay the higher fees
				established by the Secretary each year unless the applicant submits evidence
				that it qualifies for the lower fee rate.
										(ii)Firms submitting tax returns to the united
				states internal revenue serviceThe applicant shall support its claim that
				it meets the definition under subparagraph (A) by submission of a copy of its
				most recent Federal income tax return for a taxable year, and a copy of such
				returns of its affiliates, which show an amount of gross sales or receipts that
				is less than the maximum established in subparagraph (A). The applicant, and
				each of such affiliates, shall certify that the information provided is a true
				and accurate copy of the actual tax forms they submitted to the Internal
				Revenue Service. If no tax forms are submitted for affiliates, the applicant
				shall certify that the applicant has no affiliates.
										(iii)Firms not submitting tax returns to the
				united states internal revenue serviceThe applicant shall support its claim that
				it meets the definition under subparagraph (A) by submission of the
				following:
											(I)A signed certification, in such form as the
				Secretary may direct through a notice published in the Federal Register, that
				the applicant meets the criteria for a small business.
											(II)A certification, in English, from the
				national taxing authority of the country in which it is headquartered. Such
				certification shall provide the applicant's gross receipts and sales for the
				most recent year, in both the local currency and in United States dollars, and
				the exchange rate used in making such conversion to dollars, and the dates
				during which such receipts and sales were collected, and it shall bear the
				official seal of the national taxing authority.
											(III)Identical certifications shall be provided
				for each of the applicant's affiliates.
											(IV)A statement signed by the head of the
				applicant or its chief financial officer that it has submitted certifications
				for all of its affiliates, or that it had no affiliates, whichever is
				applicable.
											;
				and
							(iii)by striking subparagraph (C) and inserting
			 the following:
								
									(C)Reduced feesFor fiscal year 2008 and each subsequent
				fiscal year, where the Secretary finds that the applicant involved meets the
				definition under subparagraph (A), the fee for a premarket notification
				submission may be paid at 50 percent of the fee that applies under subsection
				(a)(2)(A)(viii) and as established under subsection
				(c)(1).
									;
							(6)by striking subsection (f) and inserting
			 the following:
						
							(f)Effect of failure To pay fees
								(1)In generalA premarket application, premarket report,
				supplement, or premarket notification submission, 30-day notice, request for
				classification information, or periodic report concerning a class III device
				submitted by a person subject to fees under paragraphs (2) and (3) of
				subsection (a) shall be considered incomplete and shall not be accepted by the
				Secretary until all fees owed by such person have been paid.
								(2)Registration informationRegistration information submitted by an
				establishment subject to a registration fee under subsection (a)(3) shall be
				considered incomplete and shall not be accepted by the Secretary until the
				registration fee owed for the establishment has been paid. Until the fee is
				paid and the registration is complete, the establishment shall be deemed to
				have failed to register in accordance with section
				510.
								;
					(7)in subsection (g)—
						(A)by striking paragraph (1) and inserting the
			 following:
							
								(1)Performance goals; termination of
				programWith respect to the
				amount that, under the salaries and expenses account of the Food and Drug
				Administration, is appropriated for a fiscal year for devices and radiological
				products, fees may not be assessed under subsection (a) for the fiscal year,
				and the Secretary is not expected to meet any performance goals identified for
				the fiscal year, if—
									(A)the amount so appropriated for the fiscal
				year, excluding the amount of fees appropriated for the fiscal year, is more
				than 1 percent less than $205,720,000 multiplied by the adjustment factor
				applicable to such fiscal year; or
									(B)fees were not assessed under subsection (a)
				for the previous fiscal year.
									;
				and
						(B)in paragraph (2), by striking and
			 premarket notification submissions, and and inserting premarket
			 notification submissions, 30-day notices, requests for classification
			 information, periodic reports concerning a class III device, and establishment
			 registrations; and
						(8)in subsection (h), by striking paragraphs
			 (3) and (4) and inserting the following:
						
							(3)Authorization of
				appropriationsThere are
				authorized to be appropriated for fees under this section—
								(A)$48,431,000 for fiscal year 2008;
								(B)$52,547,000 for fiscal year 2009;
								(C)$57,014,000 for fiscal year 2010;
								(D)$61,860,000 for fiscal year 2011;
				and
								(E)$67,118,000 for fiscal year 2012.
								(4)OffsetIf the cumulative amount of fees collected
				during fiscal years 2008, 2009, and 2010, added to the amount estimated to be
				collected for fiscal year 2011 (which estimate shall be based upon the amount
				of fees received by the Secretary through June 30, 2011), exceeds the amount of
				fees specified in aggregate in paragraph (3) for such 4 fiscal years, the
				aggregate amount in excess shall be credited to the appropriation account of
				the Food and Drug Administration as provided in paragraph (1), and shall be
				subtracted from the amount of fees that would otherwise be authorized to be
				collected under this section pursuant to appropriation Acts for fiscal year
				2012.
							.
					304.Savings
			 clauseNotwithstanding section
			 107 of the Medical Device User Fee and Modernization Act of 2002 (Public Law
			 107–250), and notwithstanding the amendments made by this subtitle, part 3 of
			 subchapter C of chapter VII of the Federal Food, Drug, and Cosmetic Act, as in
			 effect on the day before the date of enactment of this subtitle, shall continue
			 to be in effect with respect to premarket applications, premarket reports,
			 premarket notification submissions, and supplements (as defined in such part as
			 of such day) that on or after October 1, 2002, but before October 1, 2007, were
			 accepted by the Food and Drug Administration for filing with respect to
			 assessing and collecting any fee required by such part for a fiscal year prior
			 to fiscal year 2008.
				305.Effective
			 dateThe amendments made by
			 this subtitle shall take effect on October 1, 2007.
				BAmendments regarding regulation of medical
			 devices
				311.Inspections by accredited
			 personsSection 704(g) (21
			 U.S.C. 374(g)) is amended—
					(1)in paragraph (1), by striking Not
			 later than one year after the date of enactment of this subsection, the
			 Secretary and inserting The Secretary;
					(2)in paragraph (2), by—
						(A)striking Not later than 180 days
			 after the date of enactment of this subsection, the and inserting
			 The Secretary; and
						(B)striking the fifth sentence;
						(3)in paragraph (3), by adding at the end the
			 following:
						
							(F)Such person shall notify the Secretary of
				any withdrawal, suspension, restriction, or expiration of certificate of
				conformance with the quality systems standard referred to in paragraph (7) for
				any device establishment that such person inspects under this subsection not
				later than 30 days after such withdrawal, suspension, restriction, or
				expiration.
							(G)Such person may conduct audits to establish
				conformance with the quality systems standard referred to in paragraph
				(7).
							;
					(4)by amending paragraph (6) to read as
			 follows:
						
							(6)(A)Subject to subparagraphs (B) and (C), a
				device establishment is eligible for inspection by persons accredited under
				paragraph (2) if the following conditions are met:
									(i)The Secretary classified the results of the
				most recent inspection of the establishment as no action
				indicated or voluntary action indicated.
									(ii)With respect to inspections of the
				establishment to be conducted by an accredited person, the owner or operator of
				the establishment submits to the Secretary a notice that—
										(I)provides the date of the last inspection of
				the establishment by the Secretary and the classification of that
				inspection;
										(II)states the intention of the owner or
				operator to use an accredited person to conduct inspections of the
				establishment;
										(III)identifies the particular accredited person
				the owner or operator intends to select to conduct such inspections; and
										(IV)includes a certification that, with respect
				to the devices that are manufactured, prepared, propagated, compounded, or
				processed in the establishment—
											(aa)at least 1 of such devices is marketed in
				the United States; and
											(bb)at least 1 of such devices is marketed, or
				is intended to be marketed, in 1 or more foreign countries, 1 of which
				countries certifies, accredits, or otherwise recognizes the person accredited
				under paragraph (2) and identified under subclause (III) as a person authorized
				to conduct inspections of device establishments.
											(B)(i)Except with respect to the requirement of
				subparagraph (A)(i), a device establishment is deemed to have clearance to
				participate in the program and to use the accredited person identified in the
				notice under subparagraph (A)(ii) for inspections of the establishment unless
				the Secretary, not later than 30 days after receiving such notice, issues a
				response that—
										(I)denies clearance to participate as provided
				under subparagraph (C); or
										(II)makes a request under clause (ii).
										(ii)The Secretary may request from the owner or
				operator of a device establishment in response to the notice under subparagraph
				(A)(ii) with respect to the establishment, or from the particular accredited
				person identified in such notice—
										(I)compliance data for the establishment in
				accordance with clause (iii)(I); or
										(II)information concerning the relationship
				between the owner or operator of the establishment and the accredited person
				identified in such notice in accordance with clause (iii)(II).
											The owner or operator of the
				establishment, or such accredited person, as the case may be, shall respond to
				such a request not later than 60 days after receiving such request.(iii)(I)The compliance data to be submitted by the
				owner or operation of a device establishment in response to a request under
				clause (ii)(I) are data describing whether the quality controls of the
				establishment have been sufficient for ensuring consistent compliance with
				current good manufacturing practice within the meaning of section 501(h) and
				with other applicable provisions of this Act. Such data shall include complete
				reports of inspectional findings regarding good manufacturing practice or other
				quality control audits that, during the preceding 2-year period, were conducted
				at the establishment by persons other than the owner or operator of the
				establishment, together with all other compliance data the Secretary deems
				necessary. Data under the preceding sentence shall demonstrate to the Secretary
				whether the establishment has facilitated consistent compliance by promptly
				correcting any compliance problems identified in such inspections.
										(II)A request to an accredited person under
				clause (ii)(II) may not seek any information that is not required to be
				maintained by such person in records under subsection (f)(1).
										(iv)A device establishment is deemed to have
				clearance to participate in the program and to use the accredited person
				identified in the notice under subparagraph (A)(ii) for inspections of the
				establishment unless the Secretary, not later than 60 days after receiving the
				information requested under clause (ii), issues a response that denies
				clearance to participate as provided under subparagraph (C).
									(C)(i)The Secretary may deny clearance to a
				device establishment if the Secretary has evidence that the certification under
				subparagraph (A)(ii)(IV) is untrue and the Secretary provides to the owner or
				operator of the establishment a statement summarizing such evidence.
									(ii)The Secretary may deny clearance to a
				device establishment if the Secretary determines that the establishment has
				failed to demonstrate consistent compliance for purposes of subparagraph
				(B)(iii)(I) and the Secretary provides to the owner or operator of the
				establishment a statement of the reasons for such determination.
									(iii)(I)The Secretary may reject the selection of
				the accredited person identified in the notice under subparagraph (A)(ii) if
				the Secretary provides to the owner or operator of the establishment a
				statement of the reasons for such rejection. Reasons for the rejection may
				include that the establishment or the accredited person, as the case may be,
				has failed to fully respond to the request, or that the Secretary has concerns
				regarding the relationship between the establishment and such accredited
				person.
										(II)If the Secretary rejects the selection of
				an accredited person by the owner or operator of a device establishment, the
				owner or operator may make an additional selection of an accredited person by
				submitting to the Secretary a notice that identifies the additional selection.
				Clauses (i) and (ii) of subparagraph (B), and subclause (I) of this clause,
				apply to the selection of an accredited person through a notice under the
				preceding sentence in the same manner and to the same extent as such provisions
				apply to a selection of an accredited person through a notice under
				subparagraph (A)(ii).
										(iv)In the case of a device establishment that
				is denied clearance under clause (i) or (ii) or with respect to which the
				selection of the accredited person is rejected under clause (iii), the
				Secretary shall designate a person to review the statement of reasons, or
				statement summarizing such evidence, as the case may be, of the Secretary under
				such clause if, during the 30-day period beginning on the date on which the
				owner or operator of the establishment receives such statement, the owner or
				operator requests the review. The review shall commence not later than 30 days
				after the owner or operator requests the review, unless the Secretary and the
				owner or operator otherwise
				agree.
									;
					(5)in paragraph (7)—
						(A)by amending subparagraph (A) to read as
			 follows:
							
								(A)Persons accredited under paragraph (2) to
				conduct inspections shall record in writing their inspection observations and
				shall present the observations to the device establishment's designated
				representative and describe each observation. Additionally, such accredited
				person shall prepare an inspection report in a form and manner designated by
				the Secretary to conduct inspections, taking into consideration the goals of
				international harmonization of quality systems standards. Any official
				classification of the inspection shall be determined by the
				Secretary.
								;
				and
						(B)by adding at the end the following:
							
								(F)For the purpose of setting risk-based
				inspectional priorities, the Secretary shall accept voluntary submissions of
				reports of audits assessing conformance with appropriate quality systems
				standards set by the International Organization for Standardization (ISO) and
				identified by the Secretary in public notice. If the owner or operator of an
				establishment elects to submit audit reports under this subparagraph, the owner
				or operator shall submit all such audit reports with respect to the
				establishment during the preceding 2-year
				periods.
								;
				and
						(6)in paragraphs (10)(C)(iii), by striking
			 based and inserting base.
					312.Extension of authority for third party
			 review of premarket notificationSection 523(c) (21 U.S.C. 360m(c)) is
			 amended by striking 2007 and inserting
			 2012.
				313.Registration
					(a)Annual registration of producers of drugs
			 and devicesSection 510(b)
			 (21 U.S.C. 359(b)) is amended—
						(1)by redesignating the existing text as
			 paragraph (1), and indenting and relocating it appropriately;
						(2)in paragraph (1), as so redesignated, by
			 striking or a device or devices; and
						(3)by adding at the end the following new
			 paragraph:
							
								(2)Between October 1 and December 31 of each
				year every person who owns or operates any establishment in any State engaged
				in the manufacture, preparation, propagation, compounding, or processing of a
				device or devices shall register with the Secretary his name, places of
				business, and all such
				establishments.
								.
						(b)Registration of foreign
			 establishmentsSection
			 510(i)(1) (21 U.S.C. 359(i)(1)) is amended—
						(1)by redesignating the existing text as
			 subparagraph (A), and indenting and relocating it appropriately;
						(2)in subparagraph (A), as so
			 redesignated—
							(A)by striking processing of a drug or
			 a device that is imported and inserting processing of a drug
			 that is imported; and
							(B)by striking or device each
			 place it appears; and
							(3)by adding after such subparagraph (A) the
			 following new subparagraph:
							
								(B)Between October 1 and December 31 of each
				year, any establishment within any foreign country engaged in the manufacture,
				preparation, propagation, compounding, or processing of a device that is
				imported or offered for import into the United States shall, through electronic
				means in accordance with the criteria of the Secretary, register with the
				Secretary the name and place of business of the establishment, the name of the
				United States agent for the establishment, the name of each importer of such
				device in the United States that is known to the establishment, and the name of
				each person who imports or offers for import such device to the United States
				for purposes of
				importation.
								.
						314.Filing of lists of drugs and devices
			 manufactured prepared, propagated and compounded by registrants; statements;
			 accompanying disclosuresSection 510(j)(2) (21 U.S.C. 360(j)(2) is
			 amended, in the matter preceding subparagraph (A), to read as follows:
					
						(2)Each person who registers with the
				Secretary under this section shall report to the Secretary (i) with regard to
				drugs, once during the month of June of each year and once during the month of
				December of each year, and (ii) with regard to devices, once each year between
				October 1 and December 31, the following
				information:
						.
				315.Electronic registration and
			 listingSection 510(p) (21
			 U.S.C. 360(p)) is amended to read as follows:
					
						(p)(1)With regard to any establishment engaged in
				the manufacture, preparation, propagation, compounding, or processing of a
				drug, registrations under subsections (b), (c), (d), and (i) of this section
				(including the submission of updated information) shall be submitted to the
				Secretary by electronic means, upon a finding by the Secretary that the
				electronic receipt of such registrations is feasible, unless the Secretary
				grants a request for waiver of such requirement because use of electronic means
				is not reasonable for the person requesting such waiver.
							(2)With regard to any establishment engaged in
				the manufacture, preparation, propagation, compounding, or processing of a
				device, the registration and listing information required by this section shall
				be submitted to the Secretary by electronic means, unless the Secretary grants
				a waiver because electronic registration and listing is not reasonable for the
				person requesting such
				waiver.
							.
				IVPediatric Medical Products
			ABest pharmaceuticals for children
				401.Short titleThis subtitle may be cited as the
			 Best Pharmaceuticals for Children
			 Amendments of 2007.
				402.Pediatric studies of drugs
					(a)In generalSection 505A of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355a) is amended—
						(1)in subsection (a), by inserting before the
			 period at the end the following: , and, at the discretion of the
			 Secretary, may include preclinical studies;
						(2)in subsection (b)—
							(A)in paragraph (1)(A)(i), by striking
			 (D) both places it appears and inserting
			 (E);
							(B)in paragraph (1)(A)(ii), by striking
			 (D) and inserting (E);
							(C)by striking (1)(A)(i) and
			 inserting (A)(i)(I);
							(D)by striking (ii) the and
			 inserting (II) the;
							(E)by striking (B) if the drug is
			 designated and inserting (ii) if the drug is
			 designated;
							(F)by striking (2)(A) and
			 inserting (B)(i);
							(G)by striking (i) a listed
			 patent and inserting (I) a listed patent;
							(H)by striking (ii) a listed
			 patent and inserting (II) a listed patent;
							(I)by striking (B) if the drug is the
			 subject and inserting (ii) if the drug is the
			 subject;
							(J)by striking If and all that
			 follows through subsection (d)(3) and inserting the
			 following:
								
									(1)In generalExcept as provided in paragraph (2), if,
				prior to approval of an application that is submitted under section 505(b)(1),
				the Secretary determines that information relating to the use of a new drug in
				the pediatric population may produce health benefits in that population, the
				Secretary makes a written request for pediatric studies (which shall include a
				timeframe for completing such studies), the applicant agrees to the request,
				such studies are completed using appropriate formulations for each age group
				for which the study is requested within any such timeframe, and the reports
				thereof are submitted and accepted in accordance with subsection (d)(3), and if
				the Secretary determines that labeling changes are appropriate, such changes
				are made within the timeframe requested by the
				Secretary—
									;
				and
							(K)by adding at the end the following:
								
									(2)ExceptionThe Secretary shall not extend a period
				referred to in paragraph (1)(A) or in paragraph (1)(B) if the determination
				made under subsection (d)(3) is made less than 9 months prior to the expiration
				of such
				period.
									;
							(3)in subsection (c)—
							(A)in paragraph (1)(A)(i), by striking
			 (D) both places it appears and inserting
			 (E);
							(B)in paragraph (1)(A)(ii), by striking
			 (D) and inserting (E);
							(C)by striking (1)(A)(i) and
			 inserting (A)(i)(I);
							(D)by striking (ii) the and
			 inserting (II) the;
							(E)by striking (B) if the drug is
			 designated and inserting (ii) if the drug is
			 designated;
							(F)by striking (2)(A) and
			 inserting (B)(i);
							(G)by striking (i) a listed
			 patent and inserting (I) a listed patent;
							(H)by striking (ii) a listed
			 patent and inserting (II) a listed patent;
							(I)by striking (B) if the drug is the
			 subject and inserting (ii) if the drug is the
			 subject;
							(J)by striking If and all that
			 follows through subsection (d)(3) and inserting the
			 following:
								
									(1)In generalExcept as provided in paragraph (2), if the
				Secretary determines that information relating to the use of an approved drug
				in the pediatric population may produce health benefits in that population and
				makes a written request to the holder of an approved application under section
				505(b)(1) for pediatric studies (which shall include a timeframe for completing
				such studies), the holder agrees to the request, such studies are completed
				using appropriate formulations for each age group for which the study is
				requested within any such timeframe, and the reports thereof are submitted and
				accepted in accordance with subsection (d)(3), and if the Secretary determines
				that labeling changes are appropriate, such changes are made within the
				timeframe requested by the Secretary—
									;
				and
							(K)by adding at the end the following:
								
									(2)ExceptionThe Secretary shall not extend a period
				referred to in paragraph (1)(A) or in paragraph (1)(B) if the determination
				made under subsection (d)(3) is made less than 9 months prior to the expiration
				of such
				period.
									;
							(4)by striking subsection (d) and inserting
			 the following:
							
								(d)Conduct of pediatric studies
									(1)Request for studies
										(A)In generalThe Secretary may, after consultation with
				the sponsor of an application for an investigational new drug under section
				505(i), the sponsor of an application for a new drug under section 505(b)(1),
				or the holder of an approved application for a drug under section 505(b)(1),
				issue to the sponsor or holder a written request for the conduct of pediatric
				studies for such drug. In issuing such request, the Secretary shall take into
				account adequate representation of children of ethnic and racial minorities.
				Such request to conduct pediatric studies shall be in writing and shall include
				a timeframe for such studies and a request to the sponsor or holder to propose
				pediatric labeling resulting from such studies.
										(B)Single written requestA single written request—
											(i)may relate to more than 1 use of a drug;
				and
											(ii)may include uses that are both approved and
				unapproved.
											(2)Written request for pediatric
				studies
										(A)Request and response
											(i)In generalIf the Secretary makes a written request
				for pediatric studies (including neonates, as appropriate) under subsection (b)
				or (c), the applicant or holder, not later than 180 days after receiving the
				written request, shall respond to the Secretary as to the intention of the
				applicant or holder to act on the request by—
												(I)indicating when the pediatric studies will
				be initiated, if the applicant or holder agrees to the request; or
												(II)indicating that the applicant or holder
				does not agree to the request and the reasons for declining the request.
												(ii)Disagree with requestIf, on or after the date of enactment of
				the Best Pharmaceuticals for Children
				Amendments of 2007, the applicant or holder does not agree to the
				request on the grounds that it is not possible to develop the appropriate
				pediatric formulation, the applicant or holder shall submit to the Secretary
				the reasons such pediatric formulation cannot be developed.
											(B)Adverse event reportsAn applicant or holder that, on or after
				the date of enactment of the Best
				Pharmaceuticals for Children Amendments of 2007, agrees to the
				request for such studies shall provide the Secretary, at the same time as
				submission of the reports of such studies, with all postmarket adverse event
				reports regarding the drug that is the subject of such studies and are
				available prior to submission of such reports.
										(3)Meeting the studies
				requirementNot later than
				180 days after the submission of the reports of the studies, the Secretary
				shall accept or reject such reports and so notify the sponsor or holder. The
				Secretary’s only responsibility in accepting or rejecting the reports shall be
				to determine, within the 180 days, whether the studies fairly respond to the
				written request, have been conducted in accordance with commonly accepted
				scientific principles and protocols, and have been reported in accordance with
				the requirements of the Secretary for filing.
									(4)Effect of subsectionNothing in this subsection alters or amends
				section 301(j) of this Act or section 552 of title 5 or section 1905 of title
				18, United States
				Code.
									;
						(5)by striking subsections (e) and (f) and
			 inserting the following:
							
								(e)Notice of determinations on studies
				requirement
									(1)In generalThe Secretary shall publish a notice of any
				determination, made on or after the date of enactment of the
				Best Pharmaceuticals for Children Amendments
				of 2007, that the requirements of subsection (d) have been met
				and that submissions and approvals under subsection (b)(2) or (j) of section
				505 for a drug will be subject to the provisions of this section. Such notice
				shall be published not later than 30 days after the date of the Secretary’s
				determination regarding market exclusivity and shall include a copy of the
				written request made under subsection (b) or (c).
									(2)Identification of certain
				drugsThe Secretary shall
				publish a notice identifying any drug for which, on or after the date of
				enactment of the Best Pharmaceuticals for
				Children Amendments of 2007, a pediatric formulation was
				developed, studied, and found to be safe and effective in the pediatric
				population (or specified subpopulation) if the pediatric formulation for such
				drug is not introduced onto the market within 1 year of the date that the
				Secretary publishes the notice described in paragraph (1). Such notice
				identifying such drug shall be published not later than 30 days after the date
				of the expiration of such 1 year period.
									(f)Internal review of written requests and
				pediatric studies
									(1)Internal review
										(A)In generalThe Secretary shall create an internal
				review committee to review all written requests issued and all reports
				submitted on or after the date of enactment of the
				Best Pharmaceuticals for Children Amendments
				of 2007, in accordance with paragraphs (2) and (3).
										(B)MembersThe committee under subparagraph (A) shall
				include individuals, each of whom is an employee of the Food and Drug
				Administration, with the following expertise:
											(i)Pediatrics.
											(ii)Biopharmacology.
											(iii)Statistics.
											(iv)Drugs and drug formulations.
											(v)Legal issues.
											(vi)Appropriate expertise, such as expertise in
				child and adolescent psychiatry, pertaining to the pediatric product under
				review.
											(vii)One or more experts from the Office of
				Pediatric Therapeutics, which may include an expert in pediatric ethics.
											(viii)Other individuals as designated by the
				Secretary.
											(C)Action by
				committeeThe committee established under this paragraph may
				perform a function under this section using appropriate members of the
				committee under subparagraph (B) and need not convene all members of the
				committee under subparagraph (B) in order to perform a function under this
				section.
										(D)Documentation
				of committee actionThe committee established under this
				paragraph shall document for each function under paragraphs (2) and (3), which
				members of the committee participated in such function.
										(2)Review of written requestsAll written requests under this section
				shall be reviewed and approved by the committee established under paragraph (1)
				prior to being issued.
									(3)Review of pediatric studiesThe committee established under paragraph
				(1) shall review all studies conducted pursuant to this section to make a
				recommendation to the Secretary whether to accept or reject such reports under
				subsection (d)(3).
									(4)Tracking pediatric studies and labeling
				changesThe committee
				established under paragraph (1) shall be responsible for tracking and making
				available to the public, in an easily accessible manner, including through
				posting on the website of the Food and Drug Administration—
										(A)the number of studies conducted under this
				section;
										(B)the specific drugs and drug uses, including
				labeled and off-labeled indications, studied under this section;
										(C)the types of studies conducted under this
				section, including trial design, the number of pediatric patients studied, and
				the number of centers and countries involved;
										(D)the number of pediatric formulations
				developed and the number of pediatric formulations not developed and the
				reasons such formulations were not developed;
										(E)the labeling changes made as a result of
				studies conducted under this section;
										(F)an annual summary of labeling changes made
				as a result of studies conducted under this section for distribution pursuant
				to subsection (k)(2);
										(G)information regarding reports submitted on
				or after the date of enactment of the Best
				Pharmaceuticals for Children Amendments of 2007; and
										(H)the number of
				times the committee established under paragraph (1) made a recommendation to
				the Secretary under paragraph (3), the number of times the Secretary did not
				follow such a recommendation to accept reports under subsection (d)(3), and the
				number of times the Secretary did not follow such a recommendation to reject
				such reports under section (d)(3).
										(5)CommitteeThe
				committee established under paragraph (1) is the committee established under
				section
				505B(f)(1).
									;
						(6)in subsection (g)—
							(A)in paragraph (1)—
								(i)by striking (c)(1)(A)(ii)
			 and inserting (c)(1)(A)(i)(II); and
								(ii)by striking (c)(2) and
			 inserting (c)(1)(B);
								(B)in paragraph (2), by striking
			 (c)(1)(B) and inserting (c)(1)(A)(ii);
							(C)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively;
							(D)by striking Limitations.—A drug and
			 inserting
								
									Limitations.—(1)In generalNotwithstanding subsection (c)(2), a
				drug
									;
				and
							(E)by adding at the end the following:
								
									(2)Exclusivity adjustment
										(A)Adjustment
											(i)In generalWith respect to any drug, if the
				organization designated under subparagraph (B) notifies the Secretary that the
				combined annual gross sales for all drugs with the same active moiety exceeded
				$1,000,000,000 in any calendar year prior to the time the sponsor or holder
				agrees to the initial written request pursuant to subsection (d)(2), then each
				period of market exclusivity deemed or extended under subsection (b) or (c)
				shall be reduced by 3 months for such drug.
											(ii)DeterminationThe determination under clause (i) of the
				combined annual gross sales shall be determined—
												(I)taking into account only those sales within
				the United States; and
												(II)taking into account only the sales of all
				drugs with the same active moiety of the sponsor or holder and its
				affiliates.
												(B)DesignationThe Secretary shall designate an
				organization other than the Food and Drug Administration to evaluate whether
				the combined annual gross sales for all drugs with the same active moiety
				exceeded $1,000,000,000 in a calendar year as described in subparagraph (A).
				Prior to designating such organization, the Secretary shall determine that such
				organization is independent and is qualified to evaluate the sales of
				pharmaceutical products. The Secretary shall re-evaluate the designation of
				such organization once every 3 years.
										(C)NotificationOnce a year at a time designated by the
				Secretary, the organization designated under subparagraph (B) shall notify the
				Food and Drug Administration of all drugs with the same active moiety with
				combined annual gross sales that exceed $1,000,000,000 during the previous
				calendar
				year.
										;
							(7)in subsection (i)—
							(A)in the heading, by striking
			 Supplements and inserting
			 Changes;
							(B)in paragraph (1)—
								(i)in the heading, by inserting
			 applications
			 and after pediatric;
								(ii)by inserting application or
			 after Any;
								(iii)by striking change pursuant to a
			 report on a pediatric study under and inserting change as a
			 result of any pediatric study conducted pursuant to; and
								(iv)by inserting application or
			 after to be a priority; and
								(C)in paragraph (2)(A), by—
								(i)striking If the Commissioner
			 and inserting If, on or after the date of enactment of the
			 Best Pharmaceuticals for Children Amendments
			 of 2007, the Commissioner; and
								(ii)striking an application with
			 and all that follows through on appropriate and inserting
			 the sponsor and the Commissioner have been unable to reach agreement on
			 appropriate;
								(8)by striking subsection (m);
						(9)by redesignating subsections (j), (k), (l),
			 and (n), as subsections (k), (m), (o), and (p), respectively;
						(10)by inserting after subsection (i) the
			 following:
							
								(j)Other labeling changesIf, on or after the date of enactment of
				the Best Pharmaceuticals for Children
				Amendments of 2007, the Secretary determines that a pediatric
				study conducted under this section does or does not demonstrate that the drug
				that is the subject of the study is safe and effective, including whether such
				study results are inconclusive, in pediatric populations or subpopulations, the
				Secretary shall order the labeling of such product to include information about
				the results of the study and a statement of the Secretary’s
				determination.
								;
						(11)in subsection (k), as redesignated by
			 paragraph (9)—
							(A)in paragraph (1)—
								(i)by striking a summary of the medical
			 and and inserting the medical, statistical, and;
			 and
								(ii)by striking for the
			 supplement and all that follows through the period and inserting
			 under subsection (b) or (c).;
								(B)by redesignating paragraph (2) as paragraph
			 (3); and
							(C)by inserting after paragraph (1) the
			 following:
								
									(2)Dissemination of information regarding
				labeling changesBeginning on
				the date of enactment of the Best
				Pharmaceuticals for Children Amendments of 2007, the Secretary
				shall require that the sponsors of the studies that result in labeling changes
				that are reflected in the annual summary developed pursuant to subsection
				(f)(4)(F) distribute, at least annually (or more frequently if the Secretary
				determines that it would be beneficial to the public health), such information
				to physicians and other health care
				providers.
									;
							(12)by inserting after subsection (k), as
			 redesignated by paragraph (9), the following:
							
								(l)Adverse event reporting
									(1)Reporting in year oneBeginning on the date of enactment of the
				Best Pharmaceuticals for Children Amendments
				of 2007, during the 1-year period beginning on the date a
				labeling change is made pursuant to subsection (i), the Secretary shall ensure
				that all adverse event reports that have been received for such drug
				(regardless of when such report was received) are referred to the Office of
				Pediatric Therapeutics established under section 6 of the Best Pharmaceuticals
				for Children Act (Public Law 107–109). In considering such reports, the
				Director of such Office shall provide for the review of the report by the
				Pediatric Advisory Committee, including obtaining any recommendations of such
				Committee regarding whether the Secretary should take action under this section
				in response to such reports.
									(2)Reporting in subsequent yearsFollowing the 1-year period described in
				paragraph (1), the Secretary shall, as appropriate, refer to the Office of
				Pediatric Therapeutics all pediatric adverse event reports for a drug for which
				a pediatric study was conducted under this section. In considering such
				reports, the Director of such Office may provide for the review of such reports
				by the Pediatric Advisory Committee, including obtaining any recommendation of
				such Committee regarding whether the Secretary should take action in response
				to such reports.
									(3)EffectThe requirements of this subsection shall
				supplement, not supplant, other review of such adverse event reports by the
				Secretary.
									;
						(13)by inserting after subsection (m), as
			 redesignated by paragraph (9), the following:
							
								(n)Referral if pediatric studies not
				completed
									(1)In generalBeginning on the date of enactment of the
				Best Pharmaceuticals for Children Amendments
				of 2007, if pediatric studies of a drug have not been completed
				under subsection (d) and if the Secretary, through the committee established
				under subsection (f), determines that there is a continuing need for
				information relating to the use of the drug in the pediatric population
				(including neonates, as appropriate), the Secretary shall carry out the
				following:
										(A)For a drug for which a listed patent has
				not expired, make a determination regarding whether an assessment shall be
				required to be submitted under section 505B. Prior to making such
				determination, the Secretary may take not more than 60 days to certify whether
				the Foundation for the National Institutes of Health has sufficient funding at
				the time of such certification to initiate 1 or more of the pediatric studies
				of such drug referred to in the sentence preceding this paragraph and fund 1 or
				more of such studies in their entirety. Only if the Secretary makes such
				certification in the affirmative, the Secretary shall refer such pediatric
				study or studies to the Foundation for the National Institutes of Health for
				the conduct of such study or studies.
										(B)For a drug that has no listed patents or
				has 1 or more listed patents that have expired, the Secretary shall refer the
				drug for inclusion on the list established under section 409I of the Public
				Health Service Act for the conduct of studies.
										(2)Public noticeThe Secretary shall give the public notice
				of—
										(A)a decision under paragraph (1)(A) not to
				require an assessment under section 505B and the basis for such decision;
				and
										(B)any referral under paragraph (1)(B) of a
				drug for inclusion on the list established under section 409I of the Public
				Health Service Act.
										(3)Effect of subsectionNothing in this subsection alters or amends
				section 301(j) of this Act or section 552 of title 5 or section 1905 of title
				18, United States Code.
									;
				and
						(14)in subsection (p), as redesignated by
			 paragraph (9)—
							(A)striking 6-month period and
			 inserting 3-month or 6-month period;
							(B)by striking subsection (a)
			 and inserting subsection (b); and
							(C)by striking 2007 both places
			 it appears and inserting 2012.
							(b)Effective
			 dateExcept as otherwise
			 provided in the amendments made by subsection (a), such amendments shall apply
			 to written requests under section 505A of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 355a) made after the date of enactment of this subtitle.
					403.Program for pediatric studies of
			 drugsSection 409I of the
			 Public Health Service Act (42 U.S.C. 284m) is amended—
					(1)by striking subsections (a) and (b) and
			 inserting the following:
						
							(a)List of priority issues in pediatric
				therapeutics
								(1)In generalNot later than 1 year after the date of
				enactment of the Best Pharmaceuticals for Children Amendments of 2007, the
				Secretary, acting through the Director of the National Institutes of Health and
				in consultation with the Commissioner of Food and Drugs and experts in
				pediatric research, shall develop and publish a priority list of needs in
				pediatric therapeutics, including drugs or indications that require study. The
				list shall be revised every 3 years.
								(2)Consideration of available
				informationIn developing and
				prioritizing the list under paragraph (1), the Secretary shall consider—
									(A)therapeutic gaps in pediatrics that may
				include developmental pharmacology, pharmacogenetic determinants of drug
				response, metabolism of drugs and biologics in children, and pediatric clinical
				trials;
									(B)particular pediatric diseases, disorders or
				conditions where more complete knowledge and testing of therapeutics, including
				drugs and biologics, may be beneficial in pediatric populations; and
									(C)the adequacy of necessary infrastructure to
				conduct pediatric pharmacological research, including research networks and
				trained pediatric investigators.
									(b)Pediatric studies and
				researchThe Secretary,
				acting through the National Institutes of Health, shall award funds to entities
				that have the expertise to conduct pediatric clinical trials or other research
				(including qualified universities, hospitals, laboratories, contract research
				organizations, practice groups, federally funded programs such as pediatric
				pharmacology research units, other public or private institutions, or
				individuals) to enable the entities to conduct the drug studies or other
				research on the issues described in subsection (a). The Secretary may use
				contracts, grants, or other appropriate funding mechanisms to award funds under
				this
				subsection.
							;
					(2)in subsection (c)—
						(A)in the heading, by striking
			 contracts and inserting
			 proposed pediatric study
			 requests;
						(B)by striking paragraphs (4) and (12);
						(C)by redesignating paragraphs (1), (2), and
			 (3), as paragraphs (2), (3), and (4);
						(D)by inserting before paragraph (2), as
			 redesignated by subparagraph (C), the following:
							
								(1)Submission of proposed pediatric study
				requestThe Director of the
				National Institutes of Health shall, as appropriate, submit proposed pediatric
				study requests for consideration by the Commissioner of Food and Drugs for
				pediatric studies of a specific pediatric indication identified under
				subsection (a). Such a proposed pediatric study request shall be made in a
				manner equivalent to a written request made under subsection (b) or (c) of
				section 505A of the Federal Food, Drug, and Cosmetic Act, including with
				respect to the information provided on the pediatric studies to be conducted
				pursuant to the request. The Director of the National Institutes of Health may
				submit a proposed pediatric study request for a drug for which—
									(A)(i)there is an approved application under
				section 505(j) of the Federal Food, Drug, and Cosmetic Act; or
										(ii)there is a submitted application that could
				be approved under the criteria of section 505(j) of the Federal Food, Drug, and
				Cosmetic Act;
										(B)there is no patent protection or market
				exclusivity protection for at least 1 form of the drug under the Federal Food,
				Drug, and Cosmetic Act; and
									(C)additional studies are needed to assess the
				safety and effectiveness of the use of the drug in the pediatric
				population.
									;
						(E)in paragraph (2), as redesignated by
			 subparagraph (C)—
							(i)by inserting based on the proposed
			 pediatric study request for the indication or indications submitted pursuant to
			 paragraph (1) after issue a written request;
							(ii)by striking in the list described in
			 subsection (a)(1)(A) (except clause (iv)) and inserting under
			 subsection (a); and
							(iii)by inserting and using appropriate
			 formulations for each age group for which the study is requested before
			 the period at the end;
							(F)in paragraph (3), as redesignated by
			 subparagraph (C)—
							(i)in the heading, by striking
			 contract;
							(ii)by striking paragraph (1)
			 and inserting paragraph (2);
							(iii)by striking or if a referral
			 described in subsection (a)(1)(A)(iv) is made,;
							(iv)by striking for contract
			 proposals and inserting for proposals; and
							(v)by inserting in accordance with
			 subsection (b) before the period at the end;
							(G)in paragraph (4), as redesignated by
			 subparagraph (C)—
							(i)by striking contract;
			 and
							(ii)by striking paragraph (2)
			 and inserting paragraph (3);
							(H)in paragraph (5)—
							(i)by striking the heading and inserting
			 Contracts, grants, or
			 other funding mechanisms; and
							(ii)by striking A contract and
			 all that follows through is submitted and inserting A
			 contract, grant, or other funding may be awarded under this section only if a
			 proposal is submitted;
							(I)in paragraph (6)(A)—
							(i)by striking a contract
			 awarded and inserting an award; and
							(ii)by inserting , including a written
			 request if issued after with the study; and
							(3)by inserting after subsection (c) the
			 following:
						
							(d)Dissemination of pediatric
				informationNot later than 1
				year after the date of enactment of the Best Pharmaceuticals for Children
				Amendments of 2007, the Secretary, acting through the Director of the National
				Institutes of Health, shall study the feasibility of establishing a compilation
				of information on pediatric drug use and report the findings to
				Congress.
							
						
							(e)Authorization of appropriations
								(1)In generalThere are authorized to be appropriated to
				carry out this section—
									(A)$200,000,000 for fiscal year 2008;
				and
									(B)such sums as are necessary for each of the
				4 succeeding fiscal years.
									(2)AvailabilityAny amount appropriated under paragraph (1)
				shall remain available to carry out this section until
				expended.
								.
					404.Reports and studies
					(a)GAO ReportNot later than January 31, 2011, the
			 Comptroller General of the United States, in consultation with the Secretary of
			 Health and Human Services, shall submit to Congress a report that addresses the
			 effectiveness of section 505A of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 355a) in ensuring that medicines used by children are tested and
			 properly labeled, including—
						(1)the number and importance of drugs for
			 children that are being tested as a result of the amendments made by this
			 subtitle and the importance for children, health care providers, parents, and
			 others of labeling changes made as a result of such testing;
						(2)the number and importance of drugs for
			 children that are not being tested for their use notwithstanding the provisions
			 of this subtitle and the amendments made by this subtitle, and possible reasons
			 for the lack of testing, including whether the number of written requests
			 declined by sponsors or holders of drugs subject to section 505A(g)(2) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355a(g)(2)), has increased or
			 decreased as a result of the amendments made by this subtitle;
						(3)the number of drugs for which testing is
			 being done and labeling changes required, including the date labeling changes
			 are made and which labeling changes required the use of the dispute resolution
			 process established pursuant to the amendments made by this subtitle, together
			 with a description of the outcomes of such process, including a description of
			 the disputes and the recommendations of the Pediatric Advisory
			 Committee;
						(4)any recommendations for modifications to
			 the programs established under section 505A of the Federal Food, Drug and
			 Cosmetic Act (21 U.S.C. 355a) and section 409I of the Public Health Service Act
			 (42 U.S.C. 284m) that the Secretary determines to be appropriate, including a
			 detailed rationale for each recommendation; and
						(5)(A)the efforts made by the Secretary to
			 increase the number of studies conducted in the neonate population; and
							(B)the results of those efforts, including
			 efforts made to encourage the conduct of appropriate studies in neonates by
			 companies with products that have sufficient safety and other information to
			 make the conduct of the studies ethical and safe.
							(b)IOM studyNot later than 3 years after the date of
			 enactment of this subtitle, the Secretary of Health and Human Services shall
			 enter into a contract with the Institute of Medicine to conduct a study and
			 report to Congress regarding the written requests made and the studies
			 conducted pursuant to section 505A of the Federal Food, Drug, and Cosmetic Act.
			 The Institute of Medicine may devise an appropriate mechanism to review a
			 representative sample of requests made and studies conducted pursuant to such
			 section in order to conduct such study. Such study shall—
						(1)review such representative written requests
			 issued by the Secretary since 1997 under subsections (b) and (c) of such
			 section 505A;
						(2)review and assess such representative
			 pediatric studies conducted under such subsections (b) and (c) since 1997 and
			 labeling changes made as a result of such studies; and
						(3)review the use of extrapolation for
			 pediatric subpopulations, the use of alternative endpoints for pediatric
			 populations, neonatal assessment tools, and ethical issues in pediatric
			 clinical trials.
						405.Training of pediatric
			 pharmacologists
					(a)Investment in tomorrow's pediatric
			 researchersSection 452G(2)
			 of the Public Health Service Act (42 U.S.C. 285g–10(2)) is amended by adding
			 before the period at the end the following: , including pediatric
			 pharmacological research.
					(b)Pediatric research loan repayment
			 programSection 487F(a)(1) of
			 the Public Health Service Act (42 U.S.C. 288–6(a)(1)) is amended by inserting
			 including pediatric pharmacological research, after
			 pediatric research,.
					406.Foundation for the National Institutes of
			 HealthSection 499(c)(1)(C) of
			 the Public Health Service Act (42 U.S.C. 290b(c)(1)(C)) is amended by striking
			 and studies listed by the Secretary pursuant to section 409I(a)(1)(A) of
			 the is Act and referred under section 505A(d)(4)(C) of the Federal Food, Drug
			 and Cosmetic Act (21 U.S.C. 355(a)(d)(4)(C) and inserting and
			 studies for which the Secretary issues a certification under section
			 505A(n)(1)(A) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 355a(n)(1)(A)).
				407.Continuation of operation of
			 committeeSection 14 of the
			 Best Pharmaceuticals for Children Act (42 U.S.C. 284m note) is amended by
			 adding at the end the following:
					
						(d)Continuation of operation of
				committeeNotwithstanding
				section 14 of the Federal Advisory Committee Act (5 U.S.C. App.), the advisory
				committee shall continue to operate during the 5-year period beginning on the
				date of enactment of the Best Pharmaceuticals for Children Amendments of
				2007.
						.
				408.Pediatric Subcommittee of the Oncologic
			 Drugs Advisory CommitteeSection 15 of the Best Pharmaceuticals for
			 Children Act (42 U.S.C. 284m note) is amended—
					(1)in subsection (a)—
						(A)in paragraph (1)—
							(i)in subparagraph (B), by striking
			 and after the semicolon;
							(ii)in subparagraph (C), by striking the period
			 at the end and inserting ; and; and
							(iii)by adding at the end the following:
								
									(D)provide recommendations to the internal
				review committee created under section 505A(f) of the Federal Food, Drug, and
				Cosmetic Act (21 U.S.C. 355a(f)) regarding the implementation of amendments to
				sections 505A and 505B of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
				355a and 355c) with respect to the treatment of pediatric
				cancers.
									;
				and
							(B)by adding at the end the following:
							
								(3)Continuation of operation of
				subcommitteeNotwithstanding
				section 14 of the Federal Advisory Committee Act (5 U.S.C. App.), the
				Subcommittee shall continue to operate during the 5-year period beginning on
				the date of enactment of the Best Pharmaceuticals for Children Amendments of
				2007.
								;
				and
						(2)in subsection (d), by striking
			 2003 and inserting 2009.
					409.Effective date and limitation for rule
			 relating to toll-free number for adverse events on labeling for human drug
			 products
					(a)In generalNotwithstanding subchapter II of chapter 5,
			 and chapter 7, of title 5, United States Code (commonly known as the
			 Administrative Procedure Act) and any other provision of law,
			 the proposed rule issued by the Commissioner of Food and Drugs entitled
			 Toll-Free Number for Reporting Adverse Events on Labeling for Human Drug
			 Products, 69 Fed. Reg. 21778, (April 22, 2004) shall take effect on
			 January 1, 2008, unless such Commissioner issues the final rule before such
			 date.
					(b)LimitationThe proposed rule that takes effect under
			 subsection (a), or the final rule described under subsection (a), shall,
			 notwithstanding section 17(a) of the Best Pharmaceuticals for Children Act (21
			 U.S.C. 355b(a)), not apply to a drug—
						(1)for which an application is approved under
			 section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355);
						(2)that is not described under section
			 503(b)(1) of such Act (21 U.S.C. 353(b)(1)); and
						(3)the packaging of which includes a toll-free
			 number through which consumers can report complaints to the manufacturer or
			 distributor of the drug.
						BPediatric research improvement
				411.Short titleThis subtitle may be cited as the
			 Pediatric Research Improvement
			 Act.
				412.Pediatric formulations, extrapolations, and
			 deferralsSection 505B(a) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355c(a)) is amended—
					(1)in paragraph (4)(C), by adding at the end
			 the following: An applicant seeking either a partial or full waiver on
			 this ground shall submit to the Secretary documentation detailing why a
			 pediatric formulation cannot be developed, and, if the waiver is granted, the
			 applicant’s submission shall promptly be made available to the public in an
			 easily accessible manner, including through posting on the website of the Food
			 and Drug Administration;
					(2)in paragraph (2)(B), by adding at the end
			 the following:
						
							(iii)Information on extrapolationA brief documentation of the scientific
				data supporting the conclusion under clauses (i) and (ii) shall be included in
				any pertinent reviews for the application under section 505 or section 351 of
				the Public Health Service Act.
							;
				and
					(3)by striking paragraph (3) and inserting the
			 following:
						
							(3)Deferral
								(A)In generalOn the initiative of the Secretary or at
				the request of the applicant, the Secretary may defer submission of some or all
				assessments required under paragraph (1) until a specified date after approval
				of the drug or issuance of the license for a biological product if—
									(i)the Secretary finds that—
										(I)the drug or biological product is ready for
				approval for use in adults before pediatric studies are complete;
										(II)pediatric studies should be delayed until
				additional safety or effectiveness data have been collected; or
										(III)there is another appropriate reason for
				deferral; and
										(ii)the applicant submits to the
				Secretary—
										(I)certification of the grounds for deferring
				the assessments;
										(II)a description of the planned or ongoing
				studies;
										(III)evidence that the studies are being
				conducted or will be conducted with due diligence and at the earliest possible
				time; and
										(IV)a timeline for the completion of such
				studies.
										(B)Annual review
									(i)In generalOn an annual basis following the approval
				of a deferral under subparagraph (A), the applicant shall submit to the
				Secretary the following information:
										(I)Information detailing the progress made in
				conducting pediatric studies.
										(II)If no progress has been made in conducting
				such studies, evidence and documentation that such studies will be conducted
				with due diligence and at the earliest possible time.
										(ii)Public availabilityThe information submitted through the
				annual review under clause (i) shall promptly be made available to the public
				in an easily accessible manner, including through the website of the Food and
				Drug
				Administration.
									.
					413.Improving availability of pediatric data
			 for already marketed productsSection 505B(b) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355c(b)) is amended—
					(1)by striking paragraph (1) and inserting the
			 following:
						
							(1)In generalAfter providing notice in the form of a
				written request under section 505A that was declined by the sponsor or holder,
				or a letter referencing such declined written request, and an opportunity for
				written response and a meeting, which may include an advisory committee
				meeting, the Secretary may (by order in the form of a letter) require the
				sponsor or holder of an approved application for a drug under section 505 or
				the holder of a license for a biological product under section 351 of the
				Public Health Service Act (42 U.S.C. 262) to submit by a specified date the
				assessments described in subsection (a)(2) and the written request, as
				appropriate, for the labeled indication or indications, if the Secretary finds
				that—
								(A)(i)the drug or biological product is used for
				a substantial number of pediatric patients for the labeled indications;
				and
									(ii)adequate pediatric labeling could confer a
				benefit on pediatric patients;
									(B)there is reason to believe that the drug or
				biological product would represent a meaningful therapeutic benefit over
				existing therapies for pediatric patients for 1 or more of the claimed
				indications; or
								(C)the absence of adequate pediatric labeling
				could pose a risk to pediatric
				patients.
								;
				
					(2)in paragraph (2)(C), by adding at the end
			 the following: An applicant seeking either a partial or full waiver
			 shall submit to the Secretary documentation detailing why a pediatric
			 formulation cannot be developed, and, if the waiver is granted, the applicant’s
			 submission shall promptly be made available to the public in an easily
			 accessible manner, including through posting on the website of the Food and
			 Drug Administration.; and
					(3)by striking paragraph (3) and inserting the
			 following:
						
							(3)Effect of subsectionNothing in this subsection alters or amends
				section 301(j) of this Act or section 552 of title 5 or section 1905 of title
				18, United States
				Code.
							.
					414.Sunset; review of pediatric assessments;
			 adverse event reporting; labeling changes; and pediatric
			 assessmentsSection 505B of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355c) is amended—
					(1)redesignating subsection (h) as subsection
			 (j);
					(2)in subsection (j), as so redesignated, by
			 striking 505A(n) and inserting 505A(p);
					(3)by redesignating subsection (f) as
			 subsection (k);
					(4)by redesignating subsection (g) as
			 subsection (l); and
					(5)by inserting after subsection (e) the
			 following:
						
							(f)Review of pediatric assessment requests,
				pediatric assessments, deferrals, and waivers
								(1)ReviewThe Secretary shall create an internal
				committee to review all pediatric assessment requests issued under this
				section, all pediatric assessments conducted under this section, and all
				deferral and waiver requests made pursuant to this section. Such internal
				committee shall include individuals, each of whom is an employee of the Food
				and Drug Administration, with the following expertise:
									(A)Pediatrics.
									(B)Biopharmacology.
									(C)Statistics.
									(D)Drugs and drug formulations.
									(E)Pediatric ethics.
									(F)Legal issues.
									(G)Appropriate expertise, such as expertise in
				child and adolescent psychiatry, pertaining to the pediatric product under
				review.
									(H)1 or more experts from the Office of
				Pediatric Therapeutics.
									(I)Other individuals as designated by the
				Secretary.
									(2)Action by the
				committeeThe committee established under paragraph (1) may
				perform a function under this section using appropriate members of the
				committee under paragraph (1) and need not convene all members of the committee
				under paragraph (1) in order to perform a function under this section.
								(3)Documentation
				of committee actionFor each drug or biological product, the
				committee established under this paragraph shall document for each function
				under paragraph (4) or (5), which members of the committee participated in such
				function.
								(4)Review of requests for pediatric
				assessments, deferrals, and waiversAll written requests for a pediatric
				assessment issued pursuant to this section and all requests for deferrals and
				waivers from the requirement to conduct a pediatric assessment under this
				section shall be reviewed and approved by the committee established under
				paragraph (1).
								(5)Review of assessmentsThe committee established under paragraph
				(1) shall review all assessments conducted under this section to determine
				whether such assessments meet the requirements of this section.
								(6)Tracking of assessments and labeling
				changesThe committee
				established under paragraph (1) is responsible for tracking and making public
				in an easily accessible manner, including through posting on the website of the
				Food and Drug Administration—
									(A)the number of assessments conducted under
				this section;
									(B)the specific drugs and drug uses assessed
				under this section;
									(C)the types of assessments conducted under
				this section, including trial design, the number of pediatric patients studied,
				and the number of centers and countries involved;
									(D)the total number of deferrals requested and
				granted under this section, and, if granted, the reasons for such deferrals,
				the timeline for completion, and the number completed and pending by the
				specified date, as outlined in subsection (a)(3);
									(E)the number of waivers requested and granted
				under this section, and, if granted, the reasons for the waivers;
									(F)the number of pediatric formulations
				developed and the number of pediatric formulations not developed and the
				reasons any such formulations were not developed;
									(G)the labeling changes made as a result of
				assessments conducted under this section;
									(H)an annual summary of labeling changes made
				as a result of assessments conducted under this section for distribution
				pursuant to subsection (i)(2); and
									(I)an annual summary of the information
				submitted pursuant to subsection (a)(3)(B).
									(7)CommitteeThe
				committee established under paragraph (1) is the committee established under
				section 505A(f)(1).
								(g)Labeling changes
								(1)Priority status for pediatric
				supplementAny supplement to
				an application under section 505 and section 351 of the Public Health Service
				Act proposing a labeling change as a result of any pediatric assessments
				conducted pursuant to this section—
									(A)shall be considered a priority supplement;
				and
									(B)shall be subject to the performance goals
				established by the Commissioner for priority drugs.
									(2)Dispute resolution
									(A)Request for labeling change and failure To
				agreeIf the Commissioner
				determines that a sponsor and the Commissioner have been unable to reach
				agreement on appropriate changes to the labeling for the drug that is the
				subject of the application or supplement, not later than 180 days after the
				date of the submission of the application or supplement—
										(i)the Commissioner shall request that the
				sponsor make any labeling change that the Commissioner determines to be
				appropriate; and
										(ii)if the sponsor does not agree to make a
				labeling change requested by the Commissioner, the Commissioner shall refer the
				matter to the Pediatric Advisory Committee.
										(B)Action by the pediatric advisory
				committeeNot later than 90
				days after receiving a referral under subparagraph (A)(ii), the Pediatric
				Advisory Committee shall—
										(i)review the pediatric study reports;
				and
										(ii)make a recommendation to the Commissioner
				concerning appropriate labeling changes, if any.
										(C)Consideration of
				recommendationsThe
				Commissioner shall consider the recommendations of the Pediatric Advisory
				Committee and, if appropriate, not later than 30 days after receiving the
				recommendation, make a request to the sponsor of the application or supplement
				to make any labeling changes that the Commissioner determines to be
				appropriate.
									(D)MisbrandingIf the sponsor, within 30 days after
				receiving a request under subparagraph (C), does not agree to make a labeling
				change requested by the Commissioner, the Commissioner may deem the drug that
				is the subject of the application or supplement to be misbranded.
									(E)No effect on authorityNothing in this subsection limits the
				authority of the United States to bring an enforcement action under this Act
				when a drug lacks appropriate pediatric labeling. Neither course of action (the
				Pediatric Advisory Committee process or an enforcement action referred to in
				the preceding sentence) shall preclude, delay, or serve as the basis to stay
				the other course of action.
									(3)Other labeling changesIf the Secretary makes a determination that
				a pediatric assessment conducted under this section does or does not
				demonstrate that the drug that is the subject of such assessment is safe and
				effective, including whether such assessment results are inconclusive, in
				pediatric populations or subpopulations, the Secretary shall order the labeling
				of such product to include information about the results of the assessment and
				a statement of the Secretary's determination.
								(h)Dissemination of pediatric
				information
								(1)In generalNot later than 180 days after the date of
				submission of a pediatric assessment under this section, the Secretary shall
				make available to the public in an easily accessible manner the medical,
				statistical, and clinical pharmacology reviews of such pediatric assessments
				and shall post such assessments on the website of the Food and Drug
				Administration.
								(2)Dissemination of information regarding
				labeling changesThe
				Secretary shall require that the sponsors of the assessments that result in
				labeling changes that are reflected in the annual summary developed pursuant to
				subsection (f)(4)(H) distribute such information to physicians and other health
				care providers.
								(3)Effect of subsectionNothing in this subsection shall alter or
				amend section 301(j) of this Act or section 552 of title 5, United States Code,
				or section 1905 of title 18, United States Code.
								(i)Adverse event reporting
								(1)Reporting in year 1During the 1-year period beginning on the
				date a labeling change is made pursuant to subsection (g), the Secretary shall
				ensure that all adverse event reports that have been received for such drug
				(regardless of when such report was received) are referred to the Office of
				Pediatric Therapeutics. In considering such reports, the Director of such
				Office shall provide for the review of the report by the Pediatric Advisory
				Committee, including obtaining any recommendations of such committee regarding
				whether the Secretary should take action under this Act in response to such
				report.
								(2)Reporting in subsequent yearsFollowing the 1-year period described in
				paragraph (1), the Secretary shall, as appropriate, refer to the Office of
				Pediatric Therapeutics with all pediatric adverse event reports for a drug for
				which a pediatric study was conducted under this section. In considering such
				reports, the Director of such Office may provide for the review of such reports
				by the Pediatric Advisory Committee, including obtaining any recommendation of
				such Committee regarding whether the Secretary should take action in response
				to such report.
								(3)EffectThe requirements of this subsection shall
				supplement, not supplant, other review of such adverse event reports by the
				Secretary.
								.
					415.Meaningful therapeutic
			 benefitSection 505B(c) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355c) is amended—
					(1)by striking estimates and
			 inserting determines; and
					(2)by striking would and
			 inserting could.
					416.Reports
					(a)Institute of Medicine study
						(1)In generalNot later than 3 years after the date of
			 enactment of this subtitle, the Secretary shall contract with the Institute of
			 Medicine to conduct a study and report to Congress regarding the pediatric
			 studies conducted pursuant to section 505B of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355c) since 1997.
						(2)Content of studyThe study under paragraph (1) shall review
			 and assess—
							(A)pediatric studies conducted pursuant to
			 section 505B of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355c) since
			 1997 and labeling changes made as a result of such studies; and
							(B)the use of extrapolation for pediatric
			 subpopulations, the use of alternative endpoints for pediatric populations,
			 neonatal assessment tools, number and type of pediatric adverse events, and
			 ethical issues in pediatric clinical trials.
							(3)Representative sampleThe Institute of Medicine may devise an
			 appropriate mechanism to review a representative sample of studies conducted
			 pursuant to section 505B of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 355c) from each review division within the Center for Drug Evaluation and
			 Research and the Center for Biologics Evaluation and Research in order to make
			 the required assessment.
						(b)GAO reportNot later than September 1, 2010, the
			 Comptroller General of the United States, in consultation with the Secretary of
			 Health and Human Services, shall submit to Congress a report that addresses the
			 effectiveness of section 505B of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 355a) in ensuring that medicines used by children are tested and
			 properly labeled, including—
						(1)the number and importance of drugs for
			 children that are being tested as a result of this provision and the importance
			 for children, health care providers, parents, and others of labeling changes
			 made as a result of such testing;
						(2)the number and importance of drugs for
			 children that are not being tested for their use notwithstanding the provisions
			 of such section 505B, and possible reasons for the lack of testing; and
						(3)the number of drugs for which testing is
			 being done and labeling changes required, including the date labeling changes
			 are made and which labeling changes required the use of the dispute resolution
			 process established under such section 505B, together with a description of the
			 outcomes of such process, including a description of the disputes and the
			 recommendations of the Pediatric Advisory Committee.
						417.Technical correctionsSection 505B(a)(2)(B)(ii) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 355c(a)(2)(B)(ii)) is amended by
			 striking one and inserting 1.
				CPediatric medical devices
				421.Short titleThis subtitle may be cited as the
			 Pediatric Medical Device Safety and
			 Improvement Act of 2007.
				422.Tracking pediatric device
			 approvalsChapter V of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 351 et seq.) is amended by inserting after section 515 the
			 following:
					
						515A.Pediatric uses of devices
							(a)New devices
								(1)In generalA person that submits to the Secretary an
				application under section 520(m), or an application (or supplement to an
				application) or a product development protocol under section 515, shall include
				in the application or protocol the information described in paragraph
				(2).
								(2)Required informationThe application or protocol described in
				paragraph (1) shall include, with respect to the device for which approval is
				sought and if readily available—
									(A)a description of any pediatric
				subpopulations that suffer from the disease or condition that the device is
				intended to treat, diagnose, or cure; and
									(B)the number of affected pediatric
				patients.
									(3)Annual reportNot later than 18 months after the date of
				enactment of this section, and annually thereafter, the Secretary shall submit
				to the Committee on Health, Education, Labor, and Pensions of the Senate and
				the Committee on Energy and Commerce of the House of Representatives a report
				that includes—
									(A)the number of devices approved in the year
				preceding the year in which the report is submitted, for which there is a
				pediatric subpopulation that suffers from the disease or condition that the
				device is intended to treat, diagnose, or cure;
									(B)the number of devices approved in the year
				preceding the year in which the report is submitted, labeled for use in
				pediatric patients;
									(C)the number of pediatric devices approved in
				the year preceding the year in which the report is submitted, exempted from a
				fee pursuant to section 738(a)(2)(B)(v); and
									(D)the review time for each device described
				in subparagraphs (A), (B), and (C).
									(b)Determination of pediatric effectiveness
				based on similar course of disease or condition or similar effect of device on
				adults
								(1)In generalIf the course of the disease or condition
				and the effects of the device are sufficiently similar in adults and pediatric
				patients, the Secretary may conclude that adult data may be used to support a
				determination of a reasonable assurance of effectiveness in pediatric
				populations, as appropriate.
								(2)Extrapolation between
				subpopulationsA study may
				not be needed in each pediatric subpopulation if data from one subpopulation
				can be extrapolated to another subpopulation.
								(c)Pediatric subpopulationIn this section, the term pediatric
				subpopulation has the meaning given the term in section
				520(m)(6)(E)(ii).
							.
				423.Modification to humanitarian device
			 exemption
					(a)In generalSection 520(m) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 360j(m)) is amended—
						(1)in paragraph (3), by striking
			 No and inserting Except as provided in paragraph (6),
			 no;
						(2)in paragraph (5)—
							(A)by inserting , if the Secretary has
			 reason to believe that the requirements of paragraph (6) are no longer
			 met, after public health; and
							(B)by adding at the end the following:
			 If the person granted an exemption under paragraph (2) fails to
			 demonstrate continued compliance with the requirements of this subsection, the
			 Secretary may suspend or withdraw the exemption from the effectiveness
			 requirements of sections 514 and 515 for a humanitarian device only after
			 providing notice and an opportunity for an informal hearing.;
							(3)by striking paragraph (6) and inserting the
			 following:
							
								(6)(A)Except as provided in subparagraph (D), the
				prohibition in paragraph (3) shall not apply with respect to a person granted
				an exemption under paragraph (2) if each of the following conditions
				apply:
										(i)(I)The device with respect to which the
				exemption is granted is intended for the treatment or diagnosis of a disease or
				condition that occurs in pediatric patients or in a pediatric subpopulation,
				and such device is labeled for use in pediatric patients or in a pediatric
				subpopulation in which the disease or condition occurs.
											(II)The device was not previously approved
				under this subsection for the pediatric patients or the pediatric subpopulation
				described in subclause (I) prior to the date of enactment of the
				Pediatric Medical Device Safety and
				Improvement Act of 2007.
											(ii)During any calendar year, the number of
				such devices distributed during that year does not exceed the annual
				distribution number specified by the Secretary when the Secretary grants such
				exemption. The annual distribution number shall be based on the number of
				individuals affected by the disease or condition that such device is intended
				to treat, diagnose, or cure, and of that number, the number of individuals
				likely to use the device, and the number of devices reasonably necessary to
				treat such individuals. In no case shall the annual distribution number exceed
				the number identified in paragraph (2)(A).
										(iii)Such person immediately notifies the
				Secretary if the number of such devices distributed during any calendar year
				exceeds the annual distribution number referred to in clause (ii).
										(iv)The request for such exemption is submitted
				on or before October 1, 2012.
										(B)The Secretary may inspect the records
				relating to the number of devices distributed during any calendar year of a
				person granted an exemption under paragraph (2) for which the prohibition in
				paragraph (3) does not apply.
									(C)A
				person may petition the Secretary to modify the annual distribution number
				specified by the Secretary under subparagraph (A)(ii) with respect to a device
				if additional information on the number of individuals affected by the disease
				or condition arises, and the Secretary may modify such number but in no case
				shall the annual distribution number exceed the number identified in paragraph
				(2)(A).
									(D)If a person notifies the Secretary, or the
				Secretary determines through an inspection under subparagraph (B), that the
				number of devices distributed during any calendar year exceeds the annual
				distribution number, as required under subparagraph (A)(iii), and modified
				under subparagraph (C), if applicable, then the prohibition in paragraph (3)
				shall apply with respect to such person for such device for any sales of such
				device after such notification.
									(E)(i)In this subsection, the term
				pediatric patients means patients who are 21 years of age or
				younger at the time of the diagnosis or treatment.
										(ii)In this subsection, the term
				pediatric subpopulation means 1 of the following
				populations:
											(I)Neonates.
											(II)Infants.
											(III)Children.
											(IV)Adolescents.
											;
				and
						(4)by adding at the end the following:
							
								(7)The Secretary shall refer any report of an
				adverse event regarding a device for which the prohibition under paragraph (3)
				does not apply pursuant to paragraph (6)(A) that the Secretary receives to the
				Office of Pediatric Therapeutics, established under section 6 of the Best
				Pharmaceuticals for Children Act (Public Law 107–109)). In considering the
				report, the Director of the Office of Pediatric Therapeutics, in consultation
				with experts in the Center for Devices and Radiological Health, shall provide
				for periodic review of the report by the Pediatric Advisory Committee,
				including obtaining any recommendations of such committee regarding whether the
				Secretary should take action under this Act in response to the
				report.
								.
						(b)ReportNot later than January 1, 2012, the
			 Comptroller General of the United States shall submit to the Committee on
			 Health, Education, Labor, and Pensions of the Senate and the Committee on
			 Energy and Commerce of the House of Representatives a report on the impact of
			 allowing persons granted an exemption under section 520(m)(2) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 360j(m)(2)) with respect to a device to profit from such device
			 pursuant to section 520(m)(6) of such
			 Act (21 U.S.C. 360j(m)(6)) (as amended by subsection (a)),
			 including—
						(1)an assessment of whether such section
			 520(m)(6) (as amended by subsection (a)) has increased the availability of
			 pediatric devices for conditions that occur in small numbers of children,
			 including any increase or decrease in the number of—
							(A)exemptions granted under such section
			 520(m)(2) for pediatric devices; and
							(B)applications approved under section 515 of
			 such Act (21 U.S.C. 360e) for devices intended to treat, diagnose, or cure
			 conditions that occur in pediatric patients or for devices labeled for use in a
			 pediatric population;
							(2)the conditions or diseases the pediatric
			 devices were intended to treat or diagnose and the estimated size of the
			 pediatric patient population for each condition or disease;
						(3)the costs of the pediatric devices, based
			 on a survey of children's hospitals;
						(4)the extent to which the costs of such
			 devices are covered by health insurance;
						(5)the impact, if any, of allowing profit on
			 access to such devices for patients;
						(6)the profits made by manufacturers for each
			 device that receives an exemption;
						(7)an estimate of the extent of the use of the
			 pediatric devices by both adults and pediatric populations for a condition or
			 disease other than the condition or disease on the label of such
			 devices;
						(8)recommendations of the Comptroller General
			 of the United States regarding the effectiveness of such section 520(m)(6) (as
			 amended by subsection (a)) and whether any modifications to such section
			 520(m)(6) (as amended by subsection (a)) should be made;
						(9)existing obstacles to pediatric device
			 development; and
						(10)an evaluation of the demonstration grants
			 described in section 425, which shall include an evaluation of the number of
			 pediatric medical devices—
							(A)that have been or are being studied in
			 children; and
							(B)that have been submitted to the Food and
			 Drug Administration for approval, clearance, or review under such section
			 520(m) (as amended by this Act) and any regulatory actions taken.
							(c)GuidanceNot later than 180 days after the date of
			 enactment of this subtitle, the Commissioner of Food and Drugs shall issue
			 guidance for institutional review committees on how to evaluate requests for
			 approval for devices for which a humanitarian device exemption under section
			 520(m)(2) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360j(m)(2)) has been granted.
					424.Contact point for available
			 fundingSection 402(b) of the
			 Public Health Service Act (42 U.S.C. 282(b)) is amended—
					(1)in paragraph (21), by striking
			 and after the semicolon at the end;
					(2)in paragraph (22), by striking the period
			 at the end and inserting ; and; and
					(3)by inserting after paragraph (22) the
			 following:
						
							(23)shall designate a contact point or office
				to help innovators and physicians identify sources of funding available for
				pediatric medical device
				development.
							.
					425.Demonstration grants for improving
			 pediatric device availability
					(a)In general
						(1)Request for proposalsNot later than 90 days after the date of
			 enactment of this subtitle, the Secretary of Health and Human Services shall
			 issue a request for proposals for 1 or more grants or contracts to nonprofit
			 consortia for demonstration projects to promote pediatric device
			 development.
						(2)Determination on grants or
			 contractsNot later than 180
			 days after the date the Secretary of Health and Human Services issues a request
			 for proposals under paragraph (1), the Secretary shall make a determination on
			 the grants or contracts under this section.
						(b)ApplicationA nonprofit consortium that desires to
			 receive a grant or contract under this section shall submit an application to
			 the Secretary of Health and Human Services at such time, in such manner, and
			 containing such information as the Secretary may require.
					(c)Use of fundsA nonprofit consortium that receives a
			 grant or contract under this section shall facilitate the development,
			 production, and distribution of pediatric medical devices by—
						(1)encouraging innovation and connecting
			 qualified individuals with pediatric device ideas with potential
			 manufacturers;
						(2)mentoring and managing pediatric device
			 projects through the development process, including product identification,
			 prototype design, device development, and marketing;
						(3)connecting innovators and physicians to
			 existing Federal and non-Federal resources, including resources from the Food
			 and Drug Administration, the National Institutes of Health, the Small Business
			 Administration, the Department of Energy, the Department of Education, the
			 National Science Foundation, the Department of Veterans Affairs, the Agency for
			 Healthcare Research and Quality, and the National Institute of Standards and
			 Technology;
						(4)assessing the scientific and medical merit
			 of proposed pediatric device projects; and
						(5)providing assistance and advice as needed
			 on business development, personnel training, prototype development, postmarket
			 needs, and other activities consistent with the purposes of this
			 section.
						(d)Coordination
						(1)National institutes of healthEach consortium that receives a grant or
			 contract under this section shall—
							(A)coordinate with the National Institutes of
			 Health's pediatric device contact point or office, designated under section
			 424; and
							(B)provide to the National Institutes of
			 Health any identified pediatric device needs that the consortium lacks
			 sufficient capacity to address or those needs in which the consortium has been
			 unable to stimulate manufacturer interest.
							(2)Food and drug administrationEach consortium that receives a grant or
			 contract under this section shall coordinate with the Commissioner of Food and
			 Drugs and device companies to facilitate the application for approval or
			 clearance of devices labeled for pediatric use.
						(3)Effectiveness and outcomesEach consortium that receives a grant or
			 contract under this section shall annually report to the Secretary of Health
			 and Human Services on—
							(A)the effectiveness of activities conducted
			 under subsection (c);
							(B)the impact of activities conducted under
			 subsection (c) on pediatric device development; and
							(C)the status of pediatric device development
			 that has been facilitated by the consortium.
							(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $6,000,000 for each of
			 fiscal years 2008 through 2012.
					426.Amendments to Office of Pediatric
			 Therapeutics and Pediatric Advisory Committee
					(a)In general
						(1)Office of pediatric
			 therapeuticsSection 6(b) of
			 the Best Pharmaceuticals for Children Act (21 U.S.C. 393a(b)) is amended by
			 inserting , including increasing pediatric access to medical
			 devices after pediatric issues.
						(2)Plan for pediatric medical device
			 research
							(A)In generalNot later than 270 days after the date of
			 enactment of this subtitle, the Office of Pediatric Therapeutics, in
			 collaboration with the Director of the National Institutes of Health and the
			 Director of the Agency for Healthcare Research and Quality, shall submit to the
			 Committee on Health, Education, Labor, and Pensions of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives a plan for
			 expanding pediatric medical device research and development. In developing such
			 plan, the Commissioner of Food and Drugs shall consult with individuals and
			 organizations with appropriate expertise in pediatric medical devices.
							(B)ContentsThe plan under subparagraph (A) shall
			 include—
								(i)the current status of federally funded
			 pediatric medical device research;
								(ii)any gaps in such research, which may
			 include a survey of pediatric medical providers regarding unmet pediatric
			 medical device needs, as needed; and
								(iii)a research agenda for improving pediatric
			 medical device development and Food and Drug Administration clearance or
			 approval of pediatric medical devices, and for evaluating the short- and
			 long-term safety and effectiveness of pediatric medical devices.
								(b)Pediatric Advisory CommitteeSection 14 of the Best Pharmaceuticals for
			 Children Act (42 U.S.C. 284m note) is amended—
						(1)in subsection (a), by inserting
			 (including drugs and biological products) and medical devices
			 after therapeutics; and
						(2)in subsection (b)—
							(A)in paragraph (1), by inserting
			 (including drugs and biological products) and medical devices
			 after therapeutics; and
							(B)in paragraph (2)—
								(i)in subparagraph (A), by striking and
			 505B and inserting 505B, 510(k), 515, and 520(m);
								(ii)by striking subparagraph (B) and inserting
			 the following:
									
										(B)identification of research priorities
				related to therapeutics (including drugs and biological products) and medical
				devices for pediatric populations and the need for additional diagnostics and
				treatments for specific pediatric diseases or conditions;
				and
										;
				and
								(iii)in subparagraph (C), by inserting
			 (including drugs and biological products) and medical devices
			 after therapeutics.
								427.Postmarket Surveillance
					(a)Postmarket surveillanceSection 522 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360l)
			 is amended—
						(1)by striking subsection (a) and inserting
			 the following:
							
								(a)Postmarket surveillance
									(1)In general
										(A)ConductThe Secretary may by order require a
				manufacturer to conduct postmarket surveillance for any device of the
				manufacturer that is a class II or class III device—
											(i)the failure of which would be reasonably
				likely to have serious adverse health consequences;
											(ii)that is expected to have significant use in
				pediatric populations; or
											(iii)that is
				intended to be—
												(I)implanted in the
				human body for more than 1 year; or
												(II)a
				life-sustaining or life-supporting device used outside a device user
				facility.
												(B)ConditionThe Secretary may order a postmarket
				surveillance under subparagraph (A) as a condition to approval or clearance of
				a device described in subparagraph (A)(ii).
										(2)Rule of constructionThe provisions of paragraph (1) shall have
				no effect on authorities otherwise provided under the Act or regulations issued
				under this Act.
									;
				and
						(2)in subsection (b)—
							(A)by striking (b)
			 surveillance
			 approval.—Each and inserting the following:
								
									(b)Surveillance approval
										(1)In generalEach
										;
							(B)by striking The Secretary, in
			 consultation and inserting Except as provided in paragraph (2),
			 the Secretary, in consultation;
							(C)by striking Any
			 determination and inserting Except as provided in paragraph (2),
			 any determination; and
							(D)by adding at the end the following:
								
									(2)Longer surveillances for pediatric
				devicesThe Secretary may by
				order require a prospective surveillance period of more than 36 months with
				respect to a device that is expected to have significant use in pediatric
				populations if such period of more than 36 months is necessary in order to
				assess the impact of the device on growth and development, or the effects of
				growth, development, activity level, or other factors on the safety of the
				device.
									.
							VOther provisions
			501.Policy on the review and clearance of
			 scientific articles published by FDA employeesSubchapter A of chapter VII of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 371 et seq.), as amended by section
			 241, is further amended by adding at the end the following:
				
					713.Policy on the review and clearance of
				scientific articles published by FDA employees
						(a)DefinitionIn this section, the term
				article means a paper, poster, abstract, book, book chapter, or
				other published writing.
						(b)PoliciesThe Secretary, through the Commissioner of
				Food and Drugs, shall establish and make publicly available clear written
				policies to implement this section and govern the timely submission, review,
				clearance, and disclaimer requirements for articles.
						(c)Timing of submission for
				reviewIf an officer or
				employee, including a Staff Fellow and a contractor who performs staff work, of
				the Food and Drug Administration is required by the policies established under
				subsection (b) to submit an article to the supervisor of such officer or
				employee, or to some other official of the Food and Drug Administration, for
				review and clearance before such officer or employee may seek to publish or
				present such an article at a conference, such officer or employee shall submit
				such article for such review and clearance not less than 30 days before
				submitting the article for publication or presentation.
						(d)Timing for review and
				clearanceThe supervisor or
				other reviewing official shall review such article and provide written
				clearance, or written clearance on the condition of specified changes being
				made, to such officer or employee not later than 30 days after such officer or
				employee submitted such article for review.
						(e)Non-timely reviewIf, 31 days after such submission under
				subsection (c), the supervisor or other reviewing official has not cleared or
				has not reviewed such article and provided written clearance, such officer or
				employee may consider such article not to have been cleared and may submit the
				article for publication or presentation with an appropriate disclaimer as
				specified in the policies established under subsection
				(b).
						.
			502.Technical amendmentsThe Public Health Service Act (42 U.S.C. 201
			 et seq.) is amended—
				(1)in section 319C–2(j)(3)(B), by striking
			 section 319C–1(h) and inserting section
			 319C–1(i);
				(2)in section 402(b)(4), by inserting
			 minority and other after reducing;
				(3)in section 403(a)(4)(C)(iv)(III), by
			 inserting and post doctoral training funded through
			 investigator-initiated research grant awards before the semicolon;
			 and
				(4)in section 403C(a)—
					(A)in the matter preceding paragraph (1), by
			 inserting graduate students supported by NIH for after
			 with respect to;
					(B)in paragraph (1), by inserting
			 such after percentage of; and
					(C)in paragraph (2), by inserting (not
			 including any leaves of absence) after average
			 time.
					503.Severability clauseIf any provision of this Act, an amendment
			 made this Act, or the application of such provision or amendment to any person
			 or circumstance is held to be unconstitutional, the remainder of this Act, the
			 amendments made by this Act, and the application of the provisions of such to
			 any person or circumstances shall not be affected thereby.
			504.Sense of the
			 senate with respect to follow-on biologics
				(a)FindingsThe
			 Senate finds the following:
					(1)The Food and Drug
			 Administration has stated that it requires legislative authority to review
			 follow-on biologics.
					(2)Business,
			 consumer, and government purchasers require competition and choice to ensure
			 more affordable prescription drug options.
					(3)Well-constructed
			 policies that balance the needs of innovation and affordability have broad
			 bipartisan support.
					(b)Sense of the
			 senateIt is the sense of the Senate that legislation should be
			 enacted to—
					(1)provide the Food
			 and Drug Administration with the authority and flexibility to approve
			 biopharmaceuticals subject to an abbreviated approval pathway;
					(2)ensure that
			 patient safety remains paramount in the system;
					(3)establish a
			 regulatory pathway that is efficient, effective, and scientifically-grounded
			 and that also includes measures to ensure timely resolution of patent disputes;
			 and
					(4)provide
			 appropriate incentives to facilitate the research and development of innovative
			 biopharmaceuticals.
					505.Priority
			 review to encourage treatments for tropical diseasesSubchapter A of chapter V of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by adding at
			 the end the following:
				
					524.Priority
				review to encourage treatments for tropical diseases
						(a)DefinitionsIn
				this section:
							(1)AIDSThe
				term AIDS means the acquired immune deficiency syndrome.
							(2)AIDS
				drugThe term AIDS drug means a drug indicated for
				treating HIV.
							(3)HIVThe
				term HIV means the human immunodeficiency virus, the pathogen that
				causes AIDS.
							(4)Neglected or
				tropical diseaseThe term neglected or tropical
				disease means—
								(A)HIV, malaria,
				tuberculosis, and related diseases; or
								(B)any other
				infectious disease that disproportionately affects poor and marginalized
				populations, including those diseases targeted by the Special Programme for
				Research and Training in Tropical Diseases cosponsored by the United Nations
				Development Program, UNICEF, the World Bank, and the World Health
				Organization.
								(5)Priority
				reviewThe term priority review, with respect to a
				new drug application described in paragraph (6), means review and action by the
				Secretary on such application not later than 180 days after receipt by the
				Secretary of such application, pursuant to the Manual of Policies and
				Procedures of the Food and Drug Administration.
							(6)Priority review
				voucherThe term priority review voucher means a
				voucher issued by the Secretary to the sponsor of a tropical disease product
				that entitles such sponsor, or a person described under subsection (b)(2), to
				priority review of a new drug application submitted under section 505(b)(1)
				after the date of approval of the tropical disease product.
							(7)Tropical
				disease productThe term tropical disease product
				means a product that—
								(A)is a new drug,
				antibiotic drug, biological product, vaccine, device, diagnostic, or other tool
				for treatment of a neglected or tropical disease; and
								(B)is approved by
				the Secretary for use in the treatment of a neglected or tropical
				disease.
								(b)Priority review
				voucher
							(1)In
				generalThe Secretary shall award a priority review voucher to
				the sponsor of a tropical disease product upon approval by the Secretary of
				such tropical disease product.
							(2)TransferabilityThe
				sponsor of a tropical disease product that receives a priority review voucher
				under this section may transfer (including by sale) the entitlement to such
				voucher to a sponsor of a new drug for which an application under section
				505(b)(1) will be submitted after the date of the approval of the tropical
				disease product.
							(3)LimitationA
				sponsor of a tropical disease product may not receive a priority review voucher
				under this section if the tropical disease product was approved by the
				Secretary prior to the date of enactment of this section.
							(c)Priority review
				user fee
							(1)In
				generalThe Secretary shall establish a user fee program under
				which a sponsor of a drug that is the subject of a priority review voucher
				shall pay to the Secretary a fee determined under paragraph (2). Such fee shall
				be in addition to any fee required to be submitted by the sponsor under chapter
				VII.
							(2)Fee
				amountThe amount of the priority review user fee shall be
				determined each fiscal year by the Secretary and based on the anticipated costs
				to the Secretary of implementing this section.
							(3)Annual fee
				settingThe Secretary shall establish, before the beginning of
				each fiscal year beginning after September 30, 2007, for that fiscal year, the
				amount of the priority review user fee.
							(4)Payment
								(A)In
				generalThe fee required by this subsection shall be due upon the
				filing of the new drug application under section 505(b)(1) for which the
				voucher is used.
								(B)Complete
				applicationAn application described under subparagraph (A) for
				which the sponsor requests the use of a priority review voucher shall be
				considered incomplete if the fee required by this subsection is not included in
				such application.
								(5)Offsetting
				collectionsFees collected pursuant to this subsection for any
				fiscal year—
								(A)shall be
				deposited and credited as offsetting collections to the account providing
				appropriations to the Food and Drug Administration; and
								(B)shall not be
				collected for any fiscal year except to the extent provided in advance in
				appropriation
				Acts.
								.
			506.Citizens
			 petitions and petitions for stay of agency actionSection 505 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355), as amended by this Act, is amended by adding at
			 the end the following:
				
					(s)Citizen
				petitions and petitions for stay of agency action
						(1)In
				general
							(A)No delay of
				consideration or approval
								(i)In
				generalWith respect to a pending application submitted under
				subsection (b)(2) or (j), if a petition is submitted to the Secretary that
				seeks to have the Secretary take, or refrain from taking, any form of action
				relating to the approval of the application, including a delay in the effective
				date of the application, clauses (ii) and (iii) shall apply.
								(ii)No delay of
				consideration or approvalExcept as provided in clause (iii), the
				receipt and consideration of a petition described in clause (i) shall not delay
				consideration or approval of an application submitted under subsection (b)(2)
				or (j).
								(iii)No delay of
				approval without determinationThe Secretary shall not delay
				approval of an application submitted under subsection (b)(2) or (j) while a
				petition described in clause (i) is reviewed and considered unless the
				Secretary determines, not later than 25 business days after the submission of
				the petition, that a delay is necessary to protect the public health.
								(B)Determination
				of delayWith respect to a determination by the Secretary under
				subparagraph (A)(iii) that a delay is necessary to protect the public health
				the following shall apply:
								(i)Not later than 5
				days after making such determination, the Secretary shall publish on the
				Internet website of the Food and Drug Administration a detailed statement
				providing the reasons underlying the determination. The detailed statement
				shall include a summary of the petition and comments and supplements, the
				specific substantive issues that the petition raises which need to be
				considered prior to approving a pending application submitted under subsection
				(b)(2) or (j), and any clarifications and additional data that is needed by the
				Secretary to promptly review the petition.
								(ii)Not later than
				10 days after making such determination, the Secretary shall provide notice to
				the sponsor of the pending application submitted under subsection (b)(2) or (j)
				and provide an opportunity for a meeting with appropriate staff as determined
				by the Commissioner to discuss the determination.
								(2)Timing of final
				agency action on petitions
							(A)In
				generalNotwithstanding a determination made by the Secretary
				under paragraph (1)(A)(iii), the Secretary shall take final agency action with
				respect to a petition not later than 180 days of submission of that petition
				unless the Secretary determines, prior to the date that is 180 days after the
				date of submission of the petition, that a delay is necessary to protect the
				public health.
							(B)Determination
				of delayWith respect to a determination by the Secretary under
				subparagraph (A) that a delay is necessary to protect the public health the
				following shall apply:
								(i)Not later than 5
				days after making the determination under subparagraph (A), the Secretary shall
				publish on the Internet website of the Food and Drug Administration a detailed
				statement providing the reasons underlying the determination. The detailed
				statement should include the state of the review of the petition, the specific
				outstanding issues that still need to be resolved, a proposed timeframe to
				resolve the issues, and any additional information that has been requested by
				the Secretary of the petitioner or needed by the Secretary in order to resolve
				the petition and not further delay an application filed under subsection (b)(2)
				or (j).
								(ii)Not later than
				10 days after making the determination under subparagraph (A), the Secretary
				shall provide notice to the sponsor of the pending application submitted under
				subsection (b)(2) or (j) and provide an opportunity for a meeting with
				appropriate staff as determined by the Commissioner to discuss the
				determination.
								(3)Verifications
							(A)Petitions for
				reviewThe Secretary shall not accept a petition for review
				unless it is signed and contains the following verification: I certify
				that, to my best knowledge and belief: (a) this petition includes all
				information and views upon which the petition relies; (b) this petition
				includes representative data and/or information known to the petitioner which
				are unfavorable to the petition; and (c) information upon which I have based
				the action requested herein first became known to the party on whose behalf
				this petition is filed on or about __________. I received or expect to receive
				payments, including cash and other forms of consideration, from the following
				persons or organizations to file this petition:________. I verify under penalty
				of perjury that the foregoing is true and correct., with the date of
				the filing of such petition and the signature of the petitioner inserted in the
				first and second blank space, respectively.
							(B)Supplemental
				informationThe Secretary shall not accept for review any
				supplemental information or comments on a petition unless the party submitting
				such information or comments does so in written form and that the subject
				document is signed and contains the following verification: ‘I certify that, to
				my best knowledge and belief: (a) I have not intentionally delayed submission
				of this document or its contents; and (b) the information upon which I have
				based the action requested herein first became known to me on or about
				__________. I received or expect to receive payments, including cash and other
				forms of consideration, from the following persons or organizations to submit
				this information or its contents: _____. I verify under penalty of perjury that
				the foregoing is true and correct.’, with the date of the submission of such
				document and the signature of the petitioner inserted in the first and second
				blank space, respectively.
							(4)Annual report
				on delays in approvals per petitionThe Secretary shall annually
				submit to the Congress a report that specifies—
							(A)the number of
				applications under subsection (b)(2) and (j) that were approved during the
				preceding 1-year period;
							(B)the number of
				petitions that were submitted during such period;
							(C)the number of
				applications whose effective dates were delayed by petitions during such period
				and the number of days by which the applications were so delayed; and
							(D)the number of
				petitions that were filed under this subsection that were deemed by the
				Secretary under paragraph (1)(A)(iii) to require delaying an application under
				subsection (b)(2) or (j) and the number of days by which the applications were
				so delayed.
							(5)ExceptionThis
				subsection does not apply to a petition that is made by the sponsor of the
				application under subsection (b)(2) or (j) and that seeks only to have the
				Secretary take or refrain from taking any form of action with respect to that
				application.
						(6)Report by
				Inspector GeneralThe Office of Inspector General of the
				Department of Health and Human Services shall issue a report not later than 2
				years after the date of enactment of this subsection evaluating evidence of the
				compliance of the Food and Drug Administration with the requirement that the
				consideration by the Secretary of petitions that do not raise public health
				concerns remain separate and apart from the review and approval of an
				application submitted under subsection (b)(2) or (j).
						(7)DefinitionFor
				purposes of this subsection, the term petition includes any
				request for an action described in paragraph (1)(A)(i) to the Secretary,
				without regard to whether the request is characterized as a
				petition.
						.
			507.Publication of
			 annual reports
				(a)In
			 generalThe Commissioner on
			 Food and Drugs shall annually submit to Congress and publish on the Internet
			 website of the Food and Drug Administration, a report concerning the results of
			 the Administration's pesticide residue monitoring program, that
			 includes—
					(1)information and analysis similar to that
			 contained in the report entitled Food and Drug Administration Pesticide
			 Program Residue Monitoring 2003 as released in June of 2005;
					(2)based on an
			 analysis of previous samples, an identification of products or countries (for
			 imports) that require special attention and additional study based on a
			 comparison with equivalent products manufactured, distributed, or sold in the
			 United States (including details on the plans for such additional studies),
			 including in the initial report (and subsequent reports as determined
			 necessary) the results and analysis of the Ginseng Dietary Supplements Special
			 Survey as described on page 13 of the report entitled Food and Drug
			 Administration Pesticide Program Residue Monitoring 2003;
					(3)information on
			 the relative number of interstate and imported shipments of each tested
			 commodity that were sampled, including recommendations on whether sampling is
			 statistically significant, provides confidence intervals or other related
			 statistical information, and whether the number of samples should be increased
			 and the details of any plans to provide for such increase; and
					(4)a description of
			 whether certain commodities are being improperly imported as another commodity,
			 including a description of additional steps that are being planned to prevent
			 such smuggling.
					(b)Initial
			 reportsAnnual reports under subsection (a) for fiscal years 2004
			 through 2006 may be combined into a single report, by not later than June 1,
			 2008, for purposes of publication under subsection (a). Thereafter such reports
			 shall be completed by June 1 of each year for the data collected for the year
			 that was 2-years prior to the year in which the report is published.
				(c)Memorandum of
			 understandingThe Commissioner of Food and Drugs, the
			 Administrator of the Food Safety and Inspection Service, the Department of
			 Commerce, and the head of the Agricultural Marketing Service shall enter into a
			 memorandum of understanding to permit inclusion of data in the reports under
			 subsection (a) relating to testing carried out by the Food Safety and
			 Inspection Service and the Agricultural Marketing Service on meat, poultry,
			 eggs, and certain raw agricultural products, respectively.
				508.Head Start Act amendment imposing parental
			 consent requirement for nonemergency intrusive physical
			 examinationsThe
			 Head Start Act (42 U.S.C. 9831 et
			 seq.) is amended by adding at the end the following:
				
					657A.Parental
				consent requirement for nonemergency intrusive physical examinations
						(a)In
				generalA Head Start agency shall obtain written parental consent
				before administration of any nonemergency intrusive physical examination of a
				child in connection with participation in a program under this
				subchapter.
						(b)DefinitionThe
				term nonemergency intrusive physical examination means, with
				respect to a child, a physical examination that—
							(1)is not
				immediately necessary to protect the health or safety of the child involved or
				the health or safety of another individual; and
							(2)requires incision
				or is otherwise invasive, or involves exposure of private body parts.
							(c)Rule of
				constructionNothing in this section shall be construed to
				prohibit agencies from using established methods, for handling cases of
				suspected or known child abuse and neglect, that are in compliance with
				applicable Federal, State, or tribal
				law.
						.
			509.Safety of food
			 additivesNot later than 90
			 days after the date of enactment of this Act, the Food and Drug Administration
			 shall issue a report on the question of whether substances used to preserve the
			 appearance of fresh meat may create any health risks, or mislead
			 consumers.
			510.Improving
			 genetic test safety and qualityNot later than 30 days after the date of
			 enactment of this Act, the Secretary shall enter into a contract with the
			 Institute of Medicine to conduct a study to assess the overall safety and
			 quality of genetic tests and prepare a report that includes recommendations to
			 improve Federal oversight and regulation of genetic tests. Such study shall
			 take into consideration relevant reports by the Secretary's Advisory Committee
			 on Genetic Testing and other groups and shall be completed not later than 1
			 year after the date on which the Secretary entered into such contract.
			511.Orphan disease
			 treatment in children
				(a)FindingThe
			 Senate finds that parents of children suffering from rare genetic diseases
			 known as orphan diseases face multiple obstacles in obtaining safe and
			 effective treatment for their children due mainly to the fact that many Food
			 and Drug Administration-approved drugs used in the treatment of orphan diseases
			 in children may not be approved for pediatric indications.
				(b)Sense of the
			 SenateIt is the sense of the Senate that the Food and Drug
			 Administration should enter into a contract with the Institute of Medicine for
			 the conduct of a study concerning measures that may be taken to improve the
			 likelihood that Food and Drug Administration-approved drugs that are safe and
			 effective in treating children with orphan diseases are made available and
			 affordable for pediatric indications.
				512.Color
			 certification reportsSection
			 721 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379e) is amended by
			 adding at the end the following:
				
					(g)Color
				certification reportsNot later than—
						(1)90 days after the
				close of a fiscal year in which color certification fees are collected, the
				Secretary shall submit to Congress a performance report for such fiscal year on
				the number of batches of color additives approved, the average turn around time
				for approval, and quantifiable goals for improving laboratory efficiencies;
				and
						(2)120 days after
				the close of a fiscal year in which color certification fees are collected, the
				Secretary shall submit to Congress a financial report for such fiscal year that
				includes all fees and expenses of the color certification program, the balance
				remaining in the fund at the end of the fiscal year, and anticipated costs
				during the next fiscal year for equipment needs and laboratory improvements of
				such
				program.
						.
			513.Prohibition on
			 importation from a foreign food facility that denies access to food
			 inspectorsNotwithstanding any
			 other provision of law, no food product may be imported into the United States
			 that is the product of a foreign facility registered under section 415 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350d) that refuses to permit
			 United States inspectors, upon request, to inspect such facility or that unduly
			 delays access to United States inspectors.
			514.Counterfeit-resistant
			 technologiesNotwithstanding
			 any other provision of this Act, the requirement that the Secretary of Health
			 and Human Services certify that the implementation of the title of this Act
			 relating to the Importation of Prescription Drugs will pose no additional risk
			 to the public's health and safety and will result in a significant reduction in
			 the cost of covered products to the American consumer shall not apply to the
			 requirement that the Secretary require that the packaging of any prescription
			 drug incorporates—
				(1)not later than 18
			 months after the date of enactment of this Act, a standardized numerical
			 identifier (which, to the extent practicable, shall be harmonized with
			 international consensus standards for such an identifier) unique to each
			 package of such drug, applied at the point of manufacturing and repackaging (in
			 which case the numerical identifier shall be linked to the numerical identifier
			 applied at the point of manufacturing); and
				(2)not later than 24
			 months after the date of enactment of this Act for the 50 prescription drugs
			 with the highest dollar volume of sales in the United States, based on the
			 calendar year that ends of December 31, 2007, and, not later than 30 months
			 after the date of enactment of this Act for all other prescription
			 drugs—
					(A)overt optically
			 variable counterfeit-resistant technologies that—
						(i)are
			 visible to the naked eye, providing for visual identification of product
			 authenticity without the need for readers, microscopes, lighting devices, or
			 scanners;
						(ii)are similar to
			 that used by the Bureau of Engraving and Printing to secure United States
			 currency;
						(iii)are
			 manufactured and distributed in a highly secure, tightly controlled
			 environment; and
						(iv)incorporate
			 additional layers of nonvisible convert security features up to and including
			 forensic capability; or
						(B)technologies that
			 have a function of security comparable to that described in subparagraph (A),
			 as determined by the Secretary.
					515.Enhanced
			 aquaculture and seafood inspection
				(a)FindingsCongress finds the following:
					(1)In 2007, there
			 has been an overwhelming increase in the volume of aquaculture and seafood that
			 has been found to contain substances that are not approved for use in food in
			 the United States.
					(2)As of May 2007,
			 inspection programs are not able to satisfactorily accomplish the goals of
			 ensuring the food safety of the United States.
					(3)To protect the
			 health and safety of consumers in the United States, the ability of the
			 Secretary of Health and Human Services to perform inspection functions must be
			 enhanced.
					(b)Heightened
			 inspectionsThe Secretary of Health and Human Services (referred
			 to in this section as the Secretary) is authorized to, by
			 regulation, enhance, as necessary, the inspection regime of the Food and Drug
			 Administration for aquaculture and seafood, consistent with obligations of the
			 United States under international agreements and United States law.
				(c)Report to
			 CongressNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall submit to Congress a report that—
					(1)describes the
			 specifics of the aquaculture and seafood inspection program;
					(2)describes the
			 feasibility of developing a traceability system for all catfish and seafood
			 products, both domestic and imported, for the purpose of identifying the
			 processing plant of origin of such products; and
					(3)provides for an
			 assessment of the risks associated with particular contaminants and banned
			 substances.
					(d)Partnerships
			 with StatesUpon the request by any State, the Secretary may
			 enter into partnership agreements, as soon as practicable after the request is
			 made, to implement inspection programs regarding the importation of aquaculture
			 and seafood.
				(e)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
				516.Sense of the
			 Senate regarding certain patent infringements
				(a)FindingsThe
			 Senate makes the following findings:
					(1)Innovation in
			 developing life-saving prescription drugs saves millions of lives around the
			 world each year.
					(2)The responsible
			 protection of intellectual property is vital to the continued development of
			 new and life-saving drugs and future growth of the United States
			 economy.
					(3)In order to
			 maintain the global competitiveness of the United States, the United States
			 Trade Representative’s Office of Intellectual Property and Innovation develops
			 and implements trade policy in support of vital American innovations, including
			 innovation in the pharmaceutical and medical technology industries.
					(4)The United States
			 Trade Representative also provides trade policy leadership and expertise across
			 the full range of interagency initiatives to enhance protection and enforcement
			 of intellectual property rights.
					(5)Strong and fair
			 intellectual property protection, including patent, copyright, trademark, and
			 data protection plays an integral role in fostering economic growth and
			 development and ensuring patient access to the most effective medicines around
			 the world.
					(6)There are
			 concerns that certain countries have engaged in unfair price manipulation and
			 abuse of compulsory licensing. Americans bear the majority of research and
			 development costs for the world, which could undermine the value of existing
			 United States pharmaceutical patents and could impede access to important
			 therapies.
					(7)There is a
			 growing global threat of counterfeit medicines and increased need for the
			 United States Trade Representative and other United States agencies to use
			 available trade policy measures to strengthen laws and enforcement abroad to
			 prevent harm to United States patients and patients around the world.
					(b)Sense of the
			 SenateIt is the sense of the Senate that—
					(1)the United States
			 Trade Representative should use all the tools at the disposal of the Trade
			 Representative to address violations and other concerns with intellectual
			 property, including through—
						(A)bilateral
			 engagement with United States trading partners;
						(B)transparency and
			 balance of the annual Special 301 review and reviews of
			 compliance with the intellectual property requirements of countries with
			 respect to which the United States grants trade preferences;
						(C)negotiation of
			 responsible and fair intellectual property provisions as part of bilateral and
			 regional trade agreements; and
						(D)multilateral
			 engagement through the World Trade Organization (WTO); and
						(2)the United States
			 Trade Representative should develop and submit to Congress a strategic plan to
			 address the problem of countries that infringe upon American pharmaceutical
			 intellectual property rights and the problem of countries that engage in price
			 manipulation.
					517.Consultation
			 regarding genetically engineered seafood productsThe Commissioner of Food and Drugs shall
			 consult with the Assistant Administrator of the National Marine Fisheries
			 Service of the National Oceanic and Atmospheric Administration to produce a
			 report on any environmental risks associated with genetically engineered
			 seafood products, including the impact on wild fish stocks.
			518.Report on the
			 marketing of certain crustaceansNot later than 30 days after the date of
			 enactment of this Act, the Secretary of Health and Human Services, in
			 consultation with the Secretary of Commerce, shall submit to the Health,
			 Education, Labor, and Pensions Committee and the Committee on Commerce,
			 Science, and Transportation of the Senate, a report on the differences between
			 taxonomy of species of lobster in the subfamily Nephropinae, and species of
			 langostino, specifically from the infraorder Caridea or
			 Anomura. This report shall also describe the differences in consumer perception
			 of such species, including such factors as taste, quality, and value of the
			 species.
			519.Civil
			 penalties; direct-to-consumer advertisement
				(a)Civil
			 penaltiesSection 303 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333) is amended by adding at
			 the end the following:
					
						(g)(1)Any applicant (as such
				term is used in section 505(o)) who disseminates a direct-to-consumer
				advertisement for a prescription drug that is false or misleading and a
				violation of section 502(n) shall be liable to the United States for a civil
				penalty in an amount not to exceed $150,000 for the first such violation in any
				3-year period, and not to exceed $300,000 for each subsequent violation
				committed after the applicant has been penalized under this paragraph any time
				in the preceding 3-year period. For the purposes of this paragraph, repeated
				dissemination of the same or similar advertisement prior to the receipt of the
				written notice referred to in paragraph (2) for such advertisements shall be
				considered as 1 violation.
							(2)A civil penalty under paragraph (1)
				shall be assessed by the Secretary by an order made on the record after
				providing written notice to the applicant to be assessed a civil penalty and an
				opportunity for a hearing in accordance with this paragraph and section 554 of
				title 5, United States Code. If upon receipt of the written notice, the
				applicant to be assessed a civil penalty objects and requests a hearing, then
				in the course of any investigation related to such hearing, the Secretary may
				issue subpoenas requiring the attendance and testimony of witnesses and the
				production of evidence that relates to the matter under investigation,
				including information pertaining to the factors described in paragraph
				(3).
							(3)Upon the request of the applicant to
				be assessed a civil penalty, the Secretary, in determining the amount of a
				civil penalty, shall take into account the nature, circumstances, extent, and
				gravity of the violation or violations, including the following factors:
								(A)Whether the applicant submitted the
				advertisement or a similar advertisement for review under section 736A.
								(B)Whether the applicant submitted the
				advertisement for prereview if required under section 505(o)(5)(D).
								(C)Whether, after submission of the
				advertisement as described in subparagraph (A) or (B), the applicant
				disseminated the advertisement before the end of the 45-day comment
				period.
								(D)Whether the applicant failed to
				incorporate any comments made by the Secretary with regard to the advertisement
				or a similar advertisement into the advertisement prior to its
				dissemination.
								(E)Whether the applicant ceased
				distribution of the advertisement upon receipt of the written notice referred
				to in paragraph (2) for such advertisement.
								(F)Whether the applicant had the
				advertisement reviewed by qualified medical, regulatory, and legal reviewers
				prior to its dissemination.
								(G)Whether the violations were
				material.
								(H)Whether the applicant who created the
				advertisement acted in good faith.
								(I)Whether the applicant who created the
				advertisement has been assessed a civil penalty under this provision within the
				previous 1-year period.
								(J)The scope and extent of any voluntary,
				subsequent remedial action by the applicant.
								(K)Such other matters, as justice may
				require.
								(4)(A)Subject to subparagraph
				(B), no applicant shall be required to pay a civil penalty under paragraph (1)
				if the applicant submitted the advertisement to the Secretary and disseminated
				such advertisement after incorporating any comment received from the
				Secretary.
								(B)The Secretary may retract or modify
				any prior comments the Secretary has provided to an advertisement submitted to
				the Secretary based on new information or changed circumstances, so long as the
				Secretary provides written notice to the applicant of the new views of the
				Secretary on the advertisement and provides a reasonable time for modification
				or correction of the advertisement prior to seeking any civil penalty under
				paragraph (1).
								(5)The Secretary may compromise, modify,
				remit, with or without conditions, any civil penalty which may be assessed
				under paragraph (1). The amount of such penalty, when finally determined, or
				the amount charged upon in compromise, may be deducted from any sums owned by
				the United States to the applicant charged.
							(6)Any applicant who requested, in
				accordance with paragraph (2), a hearing with respect to the assessment of a
				civil penalty and who is aggrieved by an order assessing a civil penalty, may
				file a petition for de novo judicial review of such order with the United
				States Court of Appeals for the District of Columbia Circuit or for any other
				circuit in which such applicant resides or transacts business. Such a petition
				may only be filed within the 60-day period beginning on the date the order
				making such assessments was issued.
							(7)If any applicant fails to pay an
				assessment of a civil penalty—
								(A)after the order making the assessment
				becomes final, and if such applicant does not file a petition for judicial
				review of the order in accordance with paragraph (6); or
								(B)after a court in an action brought
				under paragraph (6) has entered a final judgment in favor of the
				Secretary,
								the
				Attorney General shall recover the amount assessed (plus interest at currently
				prevailing rates from the date of the expiration of the 60-day period referred
				to in paragraph (6) or date of such final judgment, as the case may be) in an
				action brought in any appropriate district court of the United States. In such
				an action, the validity, amount, and appropriateness of such penalty shall not
				be subject to
				review..
				(b)Direct-to-consumer
			 advertisement
					(1)In
			 generalSection 502(n) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 352(n)) is amended by inserting after the first sentence the
			 following: In the case of an advertisement for a prescription drug
			 presented directly to consumers in television or radio format that states the
			 name of the drug and its conditions of use, the major statement relating to
			 side effects, contraindications, and effectiveness referred to in the previous
			 sentence shall be stated in a clear and conspicuous (neutral)
			 manner..
					(2)Regulations to
			 determine neutral mannerThe Secretary of Health and Human
			 Services shall by regulation establish standards for determining whether a
			 major statement, relating to side effects, contraindications, and effectiveness
			 of a drug, described in section 502(n) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 352(n)) (as amended by paragraph (1)) is presented in the manner
			 required under such section.
					520.Report by the
			 Food and Drug Administration regarding labeling information on the relationship
			 between the use of indoor tanning devices and development of skin cancer or
			 other skin damage
				(a)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary), acting through the
			 Commissioner of Food and Drugs, shall determine—
					(1)whether the
			 labeling requirements for indoor tanning devices, including the positioning
			 requirements, provide sufficient information to consumers regarding the risks
			 that the use of such devices pose for the development of irreversible damage to
			 the eyes and skin, including skin cancer; and
					(2)(A)whether modifying the
			 warning label required on tanning beds to read, “Ultraviolet radiation can
			 cause skin cancer”, or any other additional warning, would communicate the
			 risks of indoor tanning more effectively; or
						(B)whether there is no warning that would
			 be capable of adequately communicating such risks.
						(b)Consumer
			 testingIn making the determinations under subsection (a), the
			 Secretary shall conduct appropriate consumer testing, using the best available
			 methods for determining consumer understanding of label warnings.
				(c)Public
			 hearings; public commentThe Secretary shall hold public hearings
			 and solicit comments from the public in making the determinations under
			 subsection (a).
				(d)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall submit to the Congress a report that provides the determinations under
			 subsection (a). In addition, the Secretary shall include in the report the
			 measures being implemented by the Secretary to significantly reduce the risks
			 associated with indoor tanning devices.
				VIFood
			 safety
			601.Findings
				(a)FindingsCongress
			 finds that—
					(1)the safety and
			 integrity of the United States food supply is vital to the public health, to
			 public confidence in the food supply, and to the success of the food sector of
			 the Nation's economy;
					(2)illnesses and
			 deaths of individuals and companion animals caused by contaminated food—
						(A)have contributed
			 to a loss of public confidence in food safety; and
						(B)have caused
			 significant economic losses to manufacturers and producers not responsible for
			 contaminated food items;
						(3)the task of
			 preserving the safety of the food supply of the United States faces tremendous
			 pressures with regard to—
						(A)emerging
			 pathogens and other contaminants and the ability to detect all forms of
			 contamination; and
						(B)an increasing
			 volume of imported food from a wide variety of countries; and
						(C)a shortage of
			 adequate resources for monitoring and inspection;
						(4)the United States
			 is increasing the amount of food that it imports such that—
						(A)from 2003 to the
			 present, the value of food imports has increased from $45,600,000,000 to
			 $64,000,000,000; and
						(B)imported food
			 accounts for 13 percent of the average Americans diet including 31 percent of
			 fruits, juices, and nuts, 9.5 percent of red meat and 78.6 percent of fish and
			 shellfish; and
						(5)the number of
			 full time equivalent Food and Drug Administration employees conducting
			 inspections has decreased from 2003 to 2007.
					602.Ensuring the
			 safety of pet food
				(a)Processing and
			 ingredient standardsNot later than 18 months after the date of
			 enactment of this Act, the Secretary of Health and Human Services (referred to
			 in this title as the Secretary), in consultation with the
			 Association of American Feed Control Officials, and other relevant stakeholder
			 groups, including veterinary medical associations, animal health organizations,
			 and pet food manufacturers, shall by regulation establish—
					(1)processing and
			 ingredient standards with respect to pet food, animal waste, and ingredient
			 definitions; and
					(2)updated standards
			 for the labeling of pet food that includes nutritional information and
			 ingredient information.
					(b)Early warning
			 surveillance systems and notification during pet food recallsNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall by regulation establish an early warning and surveillance system to
			 identify adulteration of the pet food supply and outbreaks of illness
			 associated with pet food. In establishing such system, the Secretary
			 shall—
					(1)use surveillance
			 and monitoring mechanisms similar to, or in coordination with, those mechanisms
			 used by the Centers for Disease Control and Prevention to monitor human health,
			 such as the Foodborne Diseases Active Surveillance Network (FoodNet) and
			 PulseNet;
					(2)consult with
			 relevant professional associations and private sector veterinary hospitals;
			 and
					(3)work with the
			 Health Alert Network and other notification networks to inform veterinarians
			 and relevant stakeholders during any recall of pet food.
					603.Ensuring
			 efficient and effective communications during a recallThe Secretary shall, during an ongoing
			 recall of human or pet food—
				(1)work with
			 companies, relevant professional associations, and other organizations to
			 collect and aggregate information pertaining to the recall;
				(2)use existing
			 networks of communication including electronic forms of information
			 dissemination to enhance the quality and speed of communication with the
			 public; and
				(3)post information
			 regarding recalled products on the Internet website of the Food and Drug
			 Administration in a consolidated, searchable form that is easily accessed and
			 understood by the public.
				604.State and
			 Federal Cooperation
				(a)In
			 generalThe Secretary shall work with the States in undertaking
			 activities and programs that assist in improving the safety of fresh and
			 processed produce so that State food safety programs involving the safety of
			 fresh and processed produce and activities conducted by the Secretaries
			 function in a coordinated and cost-effective manner. With the assistance
			 provided under subsection (b), the Secretary shall encourage States to—
					(1)establish,
			 continue, or strengthen State food safety programs, especially with respect to
			 the regulation of retail commercial food establishments; and
					(2)establish
			 procedures and requirements for ensuring that processed produce under the
			 jurisdiction of the State food safety programs is not unsafe for human
			 consumption.
					(b)AssistanceThe
			 Secretary may provide to a State, for planning, developing, and implementing
			 such a food safety program—
					(1)advisory
			 assistance;
					(2)technical
			 assistance, training, and laboratory assistance (including necessary materials
			 and equipment); and
					(3)financial and
			 other assistance.
					(c)Service
			 agreementsThe Secretary may, under an agreement entered into
			 with a Federal, State, or local agency, use, on a reimbursable basis or
			 otherwise, the personnel, services, and facilities of the agency to carry out
			 the responsibilities of the agency under this section. An agreement entered
			 into with a State agency under this subsection may provide for training of
			 State employees.
				605.Adulterated
			 food registry
				(a)FindingsCongress
			 makes the following findings:
					(1)In 1994, Congress
			 passed the Dietary Supplement Health and Education Act (P.L. 103–417) to
			 provide the Food and Drug Administration with the legal framework to ensure
			 that dietary supplements are safe and properly labeled foods.
					(2)In 2006, Congress
			 passed the Dietary Supplement and Nonprescription Drug Consumer Protection Act
			 (P.L. 109–462) to establish a mandatory reporting system of serious adverse
			 events for non-prescription drugs and dietary supplements sold and consumed in
			 the United States.
					(3)The adverse event
			 reporting system created under the Dietary Supplement and Nonprescription Drug
			 Consumer Protection Act will serve as the early warning system for any
			 potential public health issues associated with the use of these food
			 products.
					(4)A reliable
			 mechanism to track patterns of adulteration in food would support efforts by
			 the Food and Drug Administration to effectively target limited inspection
			 resources to protect the public health.
					(b)In
			 generalChapter IV of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 341 et seq.) is amended by adding at the end the following:
					
						417.Adulterated
				food registry
							(a)DefinitionsIn
				this section:
								(1)ImporterThe
				term importer, with respect to an article of food, means the
				person who submitted the notice with respect to such article of food under
				section 801(m).
								(2)Responsible
				partyThe term responsible party, with respect to
				an article of food, means any registered food facility under section 415(a),
				including those responsible for the manufacturing, processing, packaging or
				holding of such food for consumption in the United States.
								(3)Reportable
				adulterated foodThe term reportable adulterated
				food for purposes of this section means a food that is adulterated
				or—
									(A)presents a
				situation in which there is a reasonable probability that the use of, or
				exposure to, a violative product will cause serious adverse health consequences
				or death as defined in section 7.3(m)(1) of title, Code of Federal Regulations
				(or any successor regulations); or
									(B)meets the
				threshold established in section 304(h).
									(b)Establishment
								(1)In
				generalNot later than 180 days after the date of enactment of
				this section, the Secretary shall establish within the Food and Drug
				Administration an Adulterated Food Registry to which instances of reportable
				adulterated food may be submitted by the Food and Drug Administration after
				receipt of reports of adulteration, via an electronic portal, from—
									(A)Federal, State,
				and local public health officials;
									(B)an
				importer;
									(C)a responsible
				party; or
									(D)a consumer or
				other individual.
									(2)Review by
				SecretaryThe Secretary shall review and determine the validity
				of the information submitted under paragraph (1) for the purposes of
				identifying adulterated food, submitting entries to the Adulterated Food
				Registry, acting under subsection (c), and exercising other existing food
				safety authorities under the Act to protect the public health.
								(c)Issuance of an
				alert by the Secretary
								(1)In
				generalThe Secretary shall issue an alert with respect to an
				adulterated food if the Adulterated Food Registry shows that the food—
									(A)has been
				associated with repeated and separate outbreaks of illness or has been
				repeatedly determined to be adulterated; or
									(B)is a reportable
				adulterated food.
									(2)Scope of
				alertAn alert under paragraph (1) may apply to a particular food
				or to food from a particular producer, manufacturer, shipper, growing area, or
				country, to the extent that elements in subparagraph (A) or (B) of paragraph
				(1) are associated with the particular food, producer, manufacturer, shipper,
				growing area, or country.
								(d)Submission by a
				consumer or other individualA consumer or other individual may
				submit a report to the Food and Drug Administration using the electronic portal
				data elements described in subsection (e). Such reports shall be evaluated by
				the Secretary as specified in subsection (b)(2).
							(e)Notification
				and reporting of adulteration
								(1)Determination
				by responsible party or importerIf a responsible party or
				importer determines that an article of food it produced, processed,
				manufactured, distributed, or otherwise handled is a reportable adulterated
				food, the responsible party shall provide the notifications described under
				paragraph (2).
								(2)Notification of
				adulteration
									(A)In
				generalNot later than 5 days after a responsible party or
				importer receives a notification, the responsible party or importer, as
				applicable, shall review whether the food referenced in the report described in
				paragraph (1) is a reportable adulterated food.
									(B)NotificationIf
				a determination is made by such responsible party or importer that the food is
				a reportable adulterated food, such responsible party or importer shall, no
				later than 2 days after such determination is made, notify other responsible
				parties directly linked in the supply chain to which and from which the article
				of reportable adulterated food was transferred.
									(3)Submission of
				reports to the food and drug administration by a responsible party or
				importerThe responsible party or importer, as applicable, shall
				submit a report to the Food and Drug Administration through the electronic
				portal using the data elements described in subsection (f) not later than 2
				days after a responsible party or importer—
									(A)makes a
				notification under paragraph (2)(B); or
									(B)determines that
				an article of food it produced, processed, manufactured, distributed, imported,
				or otherwise handled is a reportable adulterated food, except that if such
				adulteration was initiated with such responsible party or importer, was
				detected prior to any transfer of such article of food, and was destroyed, no
				report is necessary.
									(f)Data elements
				in the registryA report submitted to the Food and Drug
				Administration electronic portal under subsection (e) shall include the
				following data elements:
								(1)Contact
				information for the individual or entity submitting the report.
								(2)The date on which
				an article of food was determined to be adulterated or suspected of being
				adulterated.
								(3)A description of
				the article of food including the quantity or amount.
								(4)The extent and
				nature of the adulteration.
								(5)The disposition
				of the article.
								(6)Product
				information typically found on packaging including product codes, use by dates,
				and names of manufactures or distributors.
								(7)Information about
				the place of purchase or process by which the consumer or other individual
				acquired the article of adulterated food.
								(8)In the case of a
				responsible party or an importer, the elements required for the registration of
				food facilities under section 415(a).
								(9)The contact
				information for parties directly linked in the supply chain and notified under
				subsection (e)(2).
								(10)In the case of
				an importer, the elements required for the prior notice of imported food
				shipments under section 801(m).
								(g)Maintenance and
				inspection of recordsThe responsible person or importer shall
				maintain records related to each report received, notification made, and report
				submitted to the Food and Drug Administration under this section and permit
				inspection of such records as provided for in section 414. Such records shall
				also be made available during an inspection under section 704.
							(h)Request for
				informationSection 552 of title 5, United States Code, shall
				apply to any request for information regarding a record in the Adulterated Food
				Registry.
							(i)Homeland
				security notificationIf, after receiving a report under
				subsection (e), the Secretary suspects such food may have been deliberately
				adulterated, the Secretary shall immediately notify the Secretary of Homeland
				Security. The Secretary shall make the data in the Adulterated Imported Food
				Registry available to the Secretary of Homeland
				Security.
							.
				(c)DefinitionSection
			 201(ff) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(ff)) is
			 amended by striking section 201(g) and inserting sections
			 201(g) and 417.
				(d)Prohibited
			 ActsSection 301 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 331), as amended by this Act, is further amended by adding at the end
			 the following:
					
						(kk)The failure to provide a report as required
				under section 417(e)(3).
						(ll)The
				falsification a report as required under section
				417(e)(3).
						.
				(e)Suspected food
			 adulteration regulationsThe Secretary shall, within 180 days of
			 enactment of this Act, promulgate regulations that establish standards and
			 thresholds by which importers and responsible parties shall be required and
			 consumers may be able to, under section 417 of the Federal Food, Drug, and
			 Cosmetic Act (as added by this section)—
					(1)report instances
			 of suspected reportable adulteration of food to the Food and Drug
			 Administration for possible inclusion in the Adulterated Food Registry after
			 evaluation of such report; and
					(2)notify, in
			 keeping with subsection (e)(2) of such section 417, other responsible parties
			 directly linked in the supply chain, including establishments as defined in
			 section 415(b) of such Act.
					(f)Effective
			 dateThe requirements of section 417(e) of the Federal Food,
			 Drug, and Cosmetic Act, as added by subsection (a), shall become effective 180
			 days after the date of enactment of this Act.
				606.Sense of the
			 SenateIt is the sense of the
			 Senate that—
				(1)it is vital for
			 Congress to provide the Food and Drug Administration with additional resources,
			 authorities, and direction with respect to ensuring the safety of the food
			 supply of the United States;
				(2)additional
			 inspectors are required to improve the Food and Drug Administration’s ability
			 to safeguard the food supply of the United States;
				(3)because of the
			 increasing volume of international trade in food products the Secretary of
			 Health and Human Services should make it a priority to enter into agreements
			 with the trading partners of the United States with respect to food safety;
			 and
				(4)the Senate should
			 work to develop a comprehensive response to the issue of food safety.
				607.Annual report
			 to CongressThe Secretary
			 shall, on an annual basis, submit to the Committee on Health, Education, Labor,
			 and Pensions and the Committee on Appropriations of the Senate and the
			 Committee on Energy and Commerce and the Committee on Appropriations of the
			 House of Representatives a report that includes, with respect to the preceding
			 1-year period—
				(1)the number and
			 amount of food products regulated by the Food and Drug Administration imported
			 into the United States, aggregated by country and type of food;
				(2)a listing of the
			 number of Food and Drug Administration inspectors of imported food products
			 referenced in paragraph (1) and the number of Food and Drug Administration
			 inspections performed on such products; and
				(3)aggregated data
			 on the findings of such inspections, including data related to violations of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 201 et seq.), and
			 enforcement actions used to follow-up on such findings and violations.
				608.Rule of
			 constructionNothing in this
			 title (or an amendment made by this title) shall be construed to affect—
				(1)the regulation of
			 dietary supplements under the Dietary Supplement Health and Education Act;
			 or
				(2)the adverse event
			 reporting system for dietary supplements created under the Dietary Supplement
			 and Nonprescription Drug Consumer Protection Act.
				609.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this title (and the amendments made
			 by this title) such sums as may be necessary.
			VIIDomestic Pet
			 Turtle Market Access
			701.Short
			 titleThis title may be cited
			 as the Domestic Pet Turtle Market
			 Access Act of 2007.
			702.FindingsCongress makes the following
			 findings:
				(1)Pet turtles less
			 than 10.2 centimeters in diameter have been banned for sale in the United
			 States by the Food and Drug Administration since 1975 due to health
			 concerns.
				(2)The Food and Drug
			 Administration does not ban the sale of iguanas or other lizards, snakes,
			 frogs, or other amphibians or reptiles that are sold as pets in the United
			 States that also carry salmonella bacteria. The Food and Drug Administration
			 also does not require that these animals be treated for salmonella bacteria
			 before being sold as pets.
				(3)The technology to
			 treat turtles for salmonella, and make them safe for sale, has greatly advanced
			 since 1975. Treatments exist that can nearly eradicate salmonella from turtles,
			 and individuals are more aware of the causes of salmonella, how to treat
			 salmonella poisoning, and the seriousness associated with salmonella
			 poisoning.
				(4)University
			 research has shown that these turtles can be treated in such a way that they
			 can be raised, shipped, and distributed without having a recolonization of
			 salmonella.
				(5)University
			 research has also shown that pet owners can be equipped with a treatment
			 regiment that allows the turtle to be maintained safe from salmonella.
				(6)The Food and Drug
			 Administration should allow the sale of turtles less than 10.2 centimeters in
			 diameter as pets as long as the sellers are required to use proven methods to
			 treat these turtles for salmonella.
				703.Sale of baby
			 turtlesNotwithstanding any
			 other provision of law, the Food and Drug Administration shall not restrict the
			 sale by a turtle farmer, wholesaler, or commercial retail seller of a turtle
			 that is less than 10.2 centimeters in diameter as a pet if—
				(1)the State or
			 territory in which such farmer is located has developed a regulatory process by
			 which pet turtle farmers are required to have a State license to breed, hatch,
			 propagate, raise, grow, receive, ship, transport, export, or sell pet turtles
			 or pet turtle eggs;
				(2)such State or
			 territory requires certification of sanitization that is signed by a
			 veterinarian who is licensed in the State or territory, and approved by the
			 State or territory agency in charge of regulating the sale of pet
			 turtles;
				(3)the certification
			 of sanitization requires each turtle to be sanitized or treated for diseases,
			 including salmonella, and is dependant upon using the Siebeling method, or
			 other such proven non-antibiotic method, to make the turtle salmonella-free;
			 and
				(4)the turtle farmer
			 or commercial retail seller includes, with the sale of such a turtle, a
			 disclosure to the buyer that includes—
					(A)information
			 regarding—
						(i)the possibility
			 that salmonella can re-colonize in turtles;
						(ii)the dangers,
			 including possible severe illness or death, especially for at-risk people who
			 may be susceptible to salmonella poisoning, such as children, pregnant women,
			 and others who may have weak immune systems, that could result if the turtle is
			 not properly handled and safely maintained;
						(iii)the proper
			 handling of the turtle, including an explanation of proper hygiene such as
			 handwashing after handling a turtle; and
						(iv)the proven
			 methods of treatment that, if properly applied, keep the turtle safe from
			 salmonella;
						(B)a detailed
			 explanation of how to properly treat the turtle to keep it safe from
			 salmonella, using the proven methods of treatment referred to under
			 subparagraph (A), and how the buyer can continue to purchase the tools,
			 treatments, or any other required item to continually treat the turtle;
			 and
					(C)a statement that
			 buyers of pet turtles should not abandon the turtle or abandon it outside, as
			 the turtle may become an invasive species to the local community, but should
			 instead return them to a commercial retail pet seller or other organization
			 that would accept turtles no longer wanted as pets.
					704.FDA review of State
			 protectionsThe Commissioner
			 of Food and Drugs may, after providing an opportunity for the affected State to
			 respond, restrict the sale of a turtle only if the Secretary of Health and
			 Human Services determines that the actual implementation of State health
			 protections described in this title are insufficient to protect consumers
			 against infectious diseases acquired from such turtle at the time of sale.
			VIIIImportation of
			 prescription drugs
			801.Short
			 titleThis title may be cited
			 as the Pharmaceutical Market Access
			 and Drug Safety Act of 2007.
			802.FindingsCongress finds that—
				(1)Americans
			 unjustly pay up to 5 times more to fill their prescriptions than consumers in
			 other countries;
				(2)the United States
			 is the largest market for pharmaceuticals in the world, yet American consumers
			 pay the highest prices for brand pharmaceuticals in the world;
				(3)a prescription
			 drug is neither safe nor effective to an individual who cannot afford
			 it;
				(4)allowing and
			 structuring the importation of prescription drugs to ensure access to safe and
			 affordable drugs approved by the Food and Drug Administration will provide a
			 level of safety to American consumers that they do not currently enjoy;
				(5)American spend
			 more than $200,000,000,000 on prescription drugs every year;
				(6)the Congressional
			 Budget Office has found that the cost of prescription drugs are between 35 to
			 55 percent less in other highly-developed countries than in the United States;
			 and
				(7)promoting
			 competitive market pricing would both contribute to health care savings and
			 allow greater access to therapy, improving health and saving lives.
				803.Repeal of
			 certain section regarding importation of prescription drugsChapter VIII of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 381 et seq.) is amended by striking section 804.
			804.Importation of
			 prescription drugs; waiver of certain import restrictions
				(a)In
			 generalChapter VIII of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 381 et seq.), as amended by section 803, is further amended by inserting
			 after section 803 the following:
					
						804.Commercial and
				personal importation of prescription drugs
							(a)Importation of
				prescription drugs
								(1)In
				generalIn the case of qualifying drugs imported or offered for
				import into the United States from registered exporters or by registered
				importers—
									(A)the limitation on
				importation that is established in section 801(d)(1) is waived; and
									(B)the standards
				referred to in section 801(a) regarding admission of the drugs are subject to
				subsection (g) of this section (including with respect to qualifying drugs to
				which section 801(d)(1) does not apply).
									(2)ImportersA
				qualifying drug may not be imported under paragraph (1) unless—
									(A)the drug is
				imported by a pharmacy, group of pharmacies, or a wholesaler that is a
				registered importer; or
									(B)the drug is
				imported by an individual for personal use or for the use of a family member of
				the individual (not for resale) from a registered exporter.
									(3)Rule of
				constructionThis section shall apply only with respect to a drug
				that is imported or offered for import into the United States—
									(A)by a registered
				importer; or
									(B)from a registered
				exporter to an individual.
									(4)Definitions
									(A)Registered
				exporter; registered importerFor purposes of this
				section:
										(i)The term
				registered exporter means an exporter for which a registration
				under subsection (b) has been approved and is in effect.
										(ii)The term
				registered importer means a pharmacy, group of pharmacies, or a
				wholesaler for which a registration under subsection (b) has been approved and
				is in effect.
										(iii)The term
				registration condition means a condition that must exist for a
				registration under subsection (b) to be approved.
										(B)Qualifying
				drugFor purposes of this section, the term qualifying
				drug means a drug for which there is a corresponding U.S. label
				drug.
									(C)U.S. label
				drugFor purposes of this section, the term U.S. label
				drug means a prescription drug that—
										(i)with respect to a
				qualifying drug, has the same active ingredient or ingredients, route of
				administration, dosage form, and strength as the qualifying drug;
										(ii)with respect to
				the qualifying drug, is manufactured by or for the person that manufactures the
				qualifying drug;
										(iii)is approved
				under section 505(c); and
										(iv)is not—
											(I)a controlled
				substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C.
				802);
											(II)a biological
				product, as defined in section 351 of the Public
				Health Service Act (42 U.S.C. 262), including—
												(aa)a
				therapeutic DNA plasmid product;
												(bb)a
				therapeutic synthetic peptide product;
												(cc)a
				monoclonal antibody product for in vivo use; and
												(dd)a
				therapeutic recombinant DNA-derived product;
												(III)an infused
				drug, including a peritoneal dialysis solution;
											(IV)an injected
				drug;
											(V)a drug that is
				inhaled during surgery;
											(VI)a drug that is
				the listed drug referred to in 2 or more abbreviated new drug applications
				under which the drug is commercially marketed; or
											(VII)a sterile
				opthlamic drug intended for topical use on or in the eye.
											(D)Other
				definitionsFor purposes of this section:
										(i)(I)The term
				exporter means a person that is in the business of exporting a
				drug to individuals in the United States from Canada or from a permitted
				country designated by the Secretary under subclause (II), or that, pursuant to
				submitting a registration under subsection (b), seeks to be in such
				business.
											(II)The Secretary shall designate a
				permitted country under subparagraph (E) (other than Canada) as a country from
				which an exporter may export a drug to individuals in the United States if the
				Secretary determines that—
												(aa)the country has statutory or
				regulatory standards that are equivalent to the standards in the United States
				and Canada with respect to—
													(AA)the training of pharmacists;
													(BB)the practice of pharmacy; and
													(CC)the protection of the privacy of personal
				medical information; and
													(bb)the importation of drugs to
				individuals in the United States from the country will not adversely affect
				public health.
												(ii)The term
				importer means a pharmacy, a group of pharmacies, or a wholesaler
				that is in the business of importing a drug into the United States or that,
				pursuant to submitting a registration under subsection (b), seeks to be in such
				business.
										(iii)The term
				pharmacist means a person licensed by a State to practice
				pharmacy, including the dispensing and selling of prescription drugs.
										(iv)The term
				pharmacy means a person that—
											(I)is licensed by a
				State to engage in the business of selling prescription drugs at retail;
				and
											(II)employs 1 or
				more pharmacists.
											(v)The term
				prescription drug means a drug that is described in section
				503(b)(1).
										(vi)The term
				wholesaler—
											(I)means a person
				licensed as a wholesaler or distributor of prescription drugs in the United
				States under section 503(e)(2)(A); and
											(II)does not include
				a person authorized to import drugs under section 801(d)(1).
											(E)Permitted
				countryThe term permitted country means—
										(i)Australia;
										(ii)Canada;
										(iii)a member
				country of the European Union, but does not include a member country with
				respect to which—
											(I)the country’s
				Annex to the Treaty of Accession to the European Union 2003 includes a
				transitional measure for the regulation of human pharmaceutical products that
				has not expired; or
											(II)the Secretary
				determines that the requirements described in subclauses (I) and (II) of clause
				(vii) will not be met by the date on which such transitional measure for the
				regulation of human pharmaceutical products expires;
											(iv)Japan;
										(v)New
				Zealand;
										(vi)Switzerland;
				and
										(vii)a country in
				which the Secretary determines the following requirements are met:
											(I)The country has
				statutory or regulatory requirements—
												(aa)that require the
				review of drugs for safety and effectiveness by an entity of the government of
				the country;
												(bb)that authorize
				the approval of only those drugs that have been determined to be safe and
				effective by experts employed by or acting on behalf of such entity and
				qualified by scientific training and experience to evaluate the safety and
				effectiveness of drugs on the basis of adequate and well-controlled
				investigations, including clinical investigations, conducted by experts
				qualified by scientific training and experience to evaluate the safety and
				effectiveness of drugs;
												(cc)that require the
				methods used in, and the facilities and controls used for the manufacture,
				processing, and packing of drugs in the country to be adequate to preserve
				their identity, quality, purity, and strength;
												(dd)for the
				reporting of adverse reactions to drugs and procedures to withdraw approval and
				remove drugs found not to be safe or effective; and
												(ee)that require the
				labeling and promotion of drugs to be in accordance with the approval of the
				drug.
												(II)The valid
				marketing authorization system in the country is equivalent to the systems in
				the countries described in clauses (i) through (vi).
											(III)The importation
				of drugs to the United States from the country will not adversely affect public
				health.
											(b)Registration of
				importers and exporters
								(1)Registration of
				importers and exportersA registration condition is that the
				importer or exporter involved (referred to in this subsection as a
				registrant) submits to the Secretary a registration containing
				the following:
									(A)(i)In the case of an
				exporter, the name of the exporter and an identification of all places of
				business of the exporter that relate to qualifying drugs, including each
				warehouse or other facility owned or controlled by, or operated for, the
				exporter.
										(ii)In the case of an importer, the
				name of the importer and an identification of the places of business of the
				importer at which the importer initially receives a qualifying drug after
				importation (which shall not exceed 3 places of business except by permission
				of the Secretary).
										(B)Such information
				as the Secretary determines to be necessary to demonstrate that the registrant
				is in compliance with registration conditions under—
										(i)in the case of an
				importer, subsections (c), (d), (e), (g), and (j) (relating to the sources of
				imported qualifying drugs; the inspection of facilities of the importer; the
				payment of fees; compliance with the standards referred to in section 801(a);
				and maintenance of records and samples); or
										(ii)in the case of
				an exporter, subsections (c), (d), (f), (g), (h), (i), and (j) (relating to the
				sources of exported qualifying drugs; the inspection of facilities of the
				exporter and the marking of compliant shipments; the payment of fees; and
				compliance with the standards referred to in section 801(a); being licensed as
				a pharmacist; conditions for individual importation; and maintenance of records
				and samples).
										(C)An agreement by
				the registrant that the registrant will not under subsection (a) import or
				export any drug that is not a qualifying drug.
									(D)An agreement by
				the registrant to—
										(i)notify the
				Secretary of a recall or withdrawal of a qualifying drug distributed in a
				permitted country that the registrant has exported or imported, or intends to
				export or import, to the United States under subsection (a);
										(ii)provide for the
				return to the registrant of such drug; and
										(iii)cease, or not
				begin, the exportation or importation of such drug unless the Secretary has
				notified the registrant that exportation or importation of such drug may
				proceed.
										(E)An agreement by
				the registrant to ensure and monitor compliance with each registration
				condition, to promptly correct any noncompliance with such a condition, and to
				promptly report to the Secretary any such noncompliance.
									(F)A plan describing
				the manner in which the registrant will comply with the agreement under
				subparagraph (E).
									(G)An agreement by
				the registrant to enforce a contract under subsection (c)(3)(B) against a party
				in the chain of custody of a qualifying drug with respect to the authority of
				the Secretary under clauses (ii) and (iii) of that subsection.
									(H)An agreement by
				the registrant to notify the Secretary not more than 30 days before the
				registrant intends to make the change, of—
										(i)any change that
				the registrant intends to make regarding information provided under
				subparagraph (A) or (B); and
										(ii)any change that
				the registrant intends to make in the compliance plan under subparagraph
				(F).
										(I)In the case of an
				exporter—
										(i)An agreement by
				the exporter that a qualifying drug will not under subsection (a) be exported
				to any individual not authorized pursuant to subsection (a)(2)(B) to be an
				importer of such drug.
										(ii)An agreement to
				post a bond, payable to the Treasury of the United States that is equal in
				value to the lesser of—
											(I)the value of
				drugs exported by the exporter to the United States in a typical 4-week period
				over the course of a year under this section; or
											(II)$1,000,000;
											(iii)An agreement by
				the exporter to comply with applicable provisions of Canadian law, or the law
				of the permitted country designated under subsection (a)(4)(D)(i)(II) in which
				the exporter is located, that protect the privacy of personal information with
				respect to each individual importing a prescription drug from the exporter
				under subsection (a)(2)(B).
										(iv)An agreement by
				the exporter to report to the Secretary—
											(I)not later than
				August 1 of each fiscal year, the total price and the total volume of drugs
				exported to the United States by the exporter during the 6-month period from
				January 1 through June 30 of that year; and
											(II)not later than
				January 1 of each fiscal year, the total price and the total volume of drugs
				exported to the United States by the exporter during the previous fiscal
				year.
											(J)In the case of an
				importer, an agreement by the importer to report to the Secretary—
										(i)not later than
				August 1 of each fiscal year, the total price and the total volume of drugs
				imported to the United States by the importer during the 6-month period from
				January 1 through June 30 of that fiscal year; and
										(ii)not later than
				January 1 of each fiscal year, the total price and the total volume of drugs
				imported to the United States by the importer during the previous fiscal
				year.
										(K)Such other
				provisions as the Secretary may require by regulation to protect the public
				health while permitting—
										(i)the importation
				by pharmacies, groups of pharmacies, and wholesalers as registered importers of
				qualifying drugs under subsection (a); and
										(ii)importation by
				individuals of qualifying drugs under subsection (a).
										(2)Approval or
				disapproval of registration
									(A)In
				generalNot later than 90 days after the date on which a
				registrant submits to the Secretary a registration under paragraph (1), the
				Secretary shall notify the registrant whether the registration is approved or
				is disapproved. The Secretary shall disapprove a registration if there is
				reason to believe that the registrant is not in compliance with one or more
				registration conditions, and shall notify the registrant of such reason. In the
				case of a disapproved registration, the Secretary shall subsequently notify the
				registrant that the registration is approved if the Secretary determines that
				the registrant is in compliance with such conditions.
									(B)Changes in
				registration informationNot later than 30 days after receiving a
				notice under paragraph (1)(H) from a registrant, the Secretary shall determine
				whether the change involved affects the approval of the registration of the
				registrant under paragraph (1), and shall inform the registrant of the
				determination.
									(3)Publication of
				contact information for registered exportersThrough the Internet
				website of the Food and Drug Administration and a toll-free telephone number,
				the Secretary shall make readily available to the public a list of registered
				exporters, including contact information for the exporters. Promptly after the
				approval of a registration submitted under paragraph (1), the Secretary shall
				update the Internet website and the information provided through the toll-free
				telephone number accordingly.
								(4)Suspension and
				termination
									(A)SuspensionWith
				respect to the effectiveness of a registration submitted under paragraph
				(1):
										(i)Subject to clause
				(ii), the Secretary may suspend the registration if the Secretary determines,
				after notice and opportunity for a hearing, that the registrant has failed to
				maintain substantial compliance with a registration condition.
										(ii)If the Secretary
				determines that, under color of the registration, the exporter has exported a
				drug or the importer has imported a drug that is not a qualifying drug, or a
				drug that does not comply with subsection (g)(2)(A) or (g)(4), or has exported
				a qualifying drug to an individual in violation of subsection (i)(2)(F), the
				Secretary shall immediately suspend the registration. A suspension under the
				preceding sentence is not subject to the provision by the Secretary of prior
				notice, and the Secretary shall provide to the registrant an opportunity for a
				hearing not later than 10 days after the date on which the registration is
				suspended.
										(iii)The Secretary
				may reinstate the registration, whether suspended under clause (i) or (ii), if
				the Secretary determines that the registrant has demonstrated that further
				violations of registration conditions will not occur.
										(B)TerminationThe
				Secretary, after notice and opportunity for a hearing, may terminate the
				registration under paragraph (1) of a registrant if the Secretary determines
				that the registrant has engaged in a pattern or practice of violating 1 or more
				registration conditions, or if on 1 or more occasions the Secretary has under
				subparagraph (A)(ii) suspended the registration of the registrant. The
				Secretary may make the termination permanent, or for a fixed period of not less
				than 1 year. During the period in which the registration is terminated, any
				registration submitted under paragraph (1) by the registrant, or a person that
				is a partner in the export or import enterprise, or a principal officer in such
				enterprise, and any registration prepared with the assistance of the registrant
				or such a person, has no legal effect under this section.
									(5)Default of
				bondA bond required to be posted by an exporter under paragraph
				(1)(I)(ii) shall be defaulted and paid to the Treasury of the United States if,
				after opportunity for an informal hearing, the Secretary determines that the
				exporter has—
									(A)exported a drug
				to the United States that is not a qualifying drug or that is not in compliance
				with subsection (g)(2)(A), (g)(4), or (i); or
									(B)failed to permit
				the Secretary to conduct an inspection described under subsection (d).
									(c)Sources of
				qualifying drugsA registration condition is that the exporter or
				importer involved agrees that a qualifying drug will under subsection (a) be
				exported or imported into the United States only if there is compliance with
				the following:
								(1)The drug was
				manufactured in an establishment—
									(A)required to
				register under subsection (h) or (i) of section 510; and
									(B)(i)inspected by the
				Secretary; or
										(ii)for which the Secretary has
				elected to rely on a satisfactory report of a good manufacturing practice
				inspection of the establishment from a permitted country whose regulatory
				system the Secretary recognizes as equivalent under a mutual recognition
				agreement, as provided for under section 510(i)(3), section 803, or part 26 of
				title 21, Code of Federal Regulations (or any corresponding successor rule or
				regulation).
										(2)The establishment
				is located in any country, and the establishment manufactured the drug for
				distribution in the United States or for distribution in 1 or more of the
				permitted countries (without regard to whether in addition the drug is
				manufactured for distribution in a foreign country that is not a permitted
				country).
								(3)The exporter or
				importer obtained the drug—
									(A)directly from the
				establishment; or
									(B)directly from an
				entity that, by contract with the exporter or importer—
										(i)provides to the
				exporter or importer a statement (in such form and containing such information
				as the Secretary may require) that, for the chain of custody from the
				establishment, identifies each prior sale, purchase, or trade of the drug
				(including the date of the transaction and the names and addresses of all
				parties to the transaction);
										(ii)agrees to permit
				the Secretary to inspect such statements and related records to determine their
				accuracy;
										(iii)agrees, with
				respect to the qualifying drugs involved, to permit the Secretary to inspect
				warehouses and other facilities, including records, of the entity for purposes
				of determining whether the facilities are in compliance with any standards
				under this Act that are applicable to facilities of that type in the United
				States; and
										(iv)has ensured,
				through such contractual relationships as may be necessary, that the Secretary
				has the same authority regarding other parties in the chain of custody from the
				establishment that the Secretary has under clauses (ii) and (iii) regarding
				such entity.
										(4)(A)The foreign country
				from which the importer will import the drug is a permitted country; or
									(B)The foreign country from which the
				exporter will export the drug is the permitted country in which the exporter is
				located.
									(5)During any period
				in which the drug was not in the control of the manufacturer of the drug, the
				drug did not enter any country that is not a permitted country.
								(6)The exporter or
				importer retains a sample of each lot of the drug for testing by the
				Secretary.
								(d)Inspection of
				facilities; marking of shipments
								(1)Inspection of
				facilitiesA registration condition is that, for the purpose of
				assisting the Secretary in determining whether the exporter involved is in
				compliance with all other registration conditions—
									(A)the exporter
				agrees to permit the Secretary—
										(i)to conduct onsite
				inspections, including monitoring on a day-to-day basis, of places of business
				of the exporter that relate to qualifying drugs, including each warehouse or
				other facility owned or controlled by, or operated for, the exporter;
										(ii)to have access,
				including on a day-to-day basis, to—
											(I)records of the
				exporter that relate to the export of such drugs, including financial records;
				and
											(II)samples of such
				drugs;
											(iii)to carry out
				the duties described in paragraph (3); and
										(iv)to carry out any
				other functions determined by the Secretary to be necessary regarding the
				compliance of the exporter; and
										(B)the Secretary has
				assigned 1 or more employees of the Secretary to carry out the functions
				described in this subsection for the Secretary randomly, but not less than 12
				times annually, on the premises of places of businesses referred to in
				subparagraph (A)(i), and such an assignment remains in effect on a continuous
				basis.
									(2)Marking of
				compliant shipmentsA registration condition is that the exporter
				involved agrees to affix to each shipping container of qualifying drugs
				exported under subsection (a) such markings as the Secretary determines to be
				necessary to identify the shipment as being in compliance with all registration
				conditions. Markings under the preceding sentence shall—
									(A)be designed to
				prevent affixation of the markings to any shipping container that is not
				authorized to bear the markings; and
									(B)include
				anticounterfeiting or track-and-trace technologies, taking into account the
				economic and technical feasibility of those technologies.
									(3)Certain duties
				relating to exportersDuties of the Secretary with respect to an
				exporter include the following:
									(A)Inspecting,
				randomly, but not less than 12 times annually, the places of business of the
				exporter at which qualifying drugs are stored and from which qualifying drugs
				are shipped.
									(B)During the
				inspections under subparagraph (A), verifying the chain of custody of a
				statistically significant sample of qualifying drugs from the establishment in
				which the drug was manufactured to the exporter, which shall be accomplished or
				supplemented by the use of anticounterfeiting or track-and-trace technologies,
				taking into account the economic and technical feasibility of those
				technologies, except that a drug that lacks such technologies from the point of
				manufacture shall not for that reason be excluded from importation by an
				exporter.
									(C)Randomly
				reviewing records of exports to individuals for the purpose of determining
				whether the drugs are being imported by the individuals in accordance with the
				conditions under subsection (i). Such reviews shall be conducted in a manner
				that will result in a statistically significant determination of compliance
				with all such conditions.
									(D)Monitoring the
				affixing of markings under paragraph (2).
									(E)Inspecting as the
				Secretary determines is necessary the warehouses and other facilities,
				including records, of other parties in the chain of custody of qualifying
				drugs.
									(F)Determining
				whether the exporter is in compliance with all other registration
				conditions.
									(4)Prior notice of
				shipmentsA registration condition is that, not less than 8 hours
				and not more than 5 days in advance of the time of the importation of a
				shipment of qualifying drugs, the importer involved agrees to submit to the
				Secretary a notice with respect to the shipment of drugs to be imported or
				offered for import into the United States under subsection (a). A notice under
				the preceding sentence shall include—
									(A)the name and
				complete contact information of the person submitting the notice;
									(B)the name and
				complete contact information of the importer involved;
									(C)the identity of
				the drug, including the established name of the drug, the quantity of the drug,
				and the lot number assigned by the manufacturer;
									(D)the identity of
				the manufacturer of the drug, including the identity of the establishment at
				which the drug was manufactured;
									(E)the country from
				which the drug is shipped;
									(F)the name and
				complete contact information for the shipper of the drug;
									(G)anticipated
				arrival information, including the port of arrival and crossing location within
				that port, and the date and time;
									(H)a summary of the
				chain of custody of the drug from the establishment in which the drug was
				manufactured to the importer;
									(I)a declaration as
				to whether the Secretary has ordered that importation of the drug from the
				permitted country cease under subsection (g)(2)(C) or (D); and
									(J)such other
				information as the Secretary may require by regulation.
									(5)Marking of
				compliant shipmentsA registration condition is that the importer
				involved agrees, before wholesale distribution (as defined in section 503(e))
				of a qualifying drug that has been imported under subsection (a), to affix to
				each container of such drug such markings or other technology as the Secretary
				determines necessary to identify the shipment as being in compliance with all
				registration conditions, except that the markings or other technology shall not
				be required on a drug that bears comparable, compatible markings or technology
				from the manufacturer of the drug. Markings or other technology under the
				preceding sentence shall—
									(A)be designed to
				prevent affixation of the markings or other technology to any container that is
				not authorized to bear the markings; and
									(B)shall include
				anticounterfeiting or track-and-trace technologies, taking into account the
				economic and technical feasibility of such technologies.
									(6)Certain duties
				relating to importersDuties of the Secretary with respect to an
				importer include the following:
									(A)Inspecting,
				randomly, but not less than 12 times annually, the places of business of the
				importer at which a qualifying drug is initially received after
				importation.
									(B)During the
				inspections under subparagraph (A), verifying the chain of custody of a
				statistically significant sample of qualifying drugs from the establishment in
				which the drug was manufactured to the importer, which shall be accomplished or
				supplemented by the use of anticounterfeiting or track-and-trace technologies,
				taking into account the economic and technical feasibility of those
				technologies, except that a drug that lacks such technologies from the point of
				manufacture shall not for that reason be excluded from importation by an
				importer.
									(C)Reviewing notices
				under paragraph (4).
									(D)Inspecting as the
				Secretary determines is necessary the warehouses and other facilities,
				including records of other parties in the chain of custody of qualifying
				drugs.
									(E)Determining
				whether the importer is in compliance with all other registration
				conditions.
									(e)Importer
				fees
								(1)Registration
				feeA registration condition is that the importer involved pays
				to the Secretary a fee of $10,000 due on the date on which the importer first
				submits the registration to the Secretary under subsection (b).
								(2)Inspection
				feeA registration condition is that the importer involved pays a
				fee to the Secretary in accordance with this subsection. Such fee shall be paid
				not later than October 1 and April 1 of each fiscal year in the amount provided
				for under paragraph (3).
								(3)Amount of
				inspection fee
									(A)Aggregate total
				of feesNot later than 30 days before the start of each fiscal
				year, the Secretary, in consultation with the Secretary of Homeland Security
				and the Secretary of the Treasury, shall establish an aggregate total of fees
				to be collected under paragraph (2) for importers for that fiscal year that is
				sufficient, and not more than necessary, to pay the costs for that fiscal year
				of administering this section with respect to registered importers, including
				the costs associated with—
										(i)inspecting the
				facilities of registered importers, and of other entities in the chain of
				custody of a qualifying drug as necessary, under subsection (d)(6);
										(ii)developing,
				implementing, and operating under such subsection an electronic system for
				submission and review of the notices required under subsection (d)(4) with
				respect to shipments of qualifying drugs under subsection (a) to assess
				compliance with all registration conditions when such shipments are offered for
				import into the United States; and
										(iii)inspecting such
				shipments as necessary, when offered for import into the United States to
				determine if such a shipment should be refused admission under subsection
				(g)(5).
										(B)LimitationSubject
				to subparagraph (C), the aggregate total of fees collected under paragraph (2)
				for a fiscal year shall not exceed 2.5 percent of the total price of qualifying
				drugs imported during that fiscal year into the United States by registered
				importers under subsection (a).
									(C)Total price of
				drugs
										(i)EstimateFor
				the purposes of complying with the limitation described in subparagraph (B)
				when establishing under subparagraph (A) the aggregate total of fees to be
				collected under paragraph (2) for a fiscal year, the Secretary shall estimate
				the total price of qualifying drugs imported into the United States by
				registered importers during that fiscal year by adding the total price of
				qualifying drugs imported by each registered importer during the 6-month period
				from January 1 through June 30 of the previous fiscal year, as reported to the
				Secretary by each registered importer under subsection (b)(1)(J).
										(ii)CalculationNot
				later than March 1 of the fiscal year that follows the fiscal year for which
				the estimate under clause (i) is made, the Secretary shall calculate the total
				price of qualifying drugs imported into the United States by registered
				importers during that fiscal year by adding the total price of qualifying drugs
				imported by each registered importer during that fiscal year, as reported to
				the Secretary by each registered importer under subsection (b)(1)(J).
										(iii)AdjustmentIf
				the total price of qualifying drugs imported into the United States by
				registered importers during a fiscal year as calculated under clause (ii) is
				less than the aggregate total of fees collected under paragraph (2) for that
				fiscal year, the Secretary shall provide for a pro-rata reduction in the fee
				due from each registered importer on April 1 of the subsequent fiscal year so
				that the limitation described in subparagraph (B) is observed.
										(D)Individual
				importer feeSubject to the limitation described in subparagraph
				(B), the fee under paragraph (2) to be paid on October 1 and April 1 by an
				importer shall be an amount that is proportional to a reasonable estimate by
				the Secretary of the semiannual share of the importer of the volume of
				qualifying drugs imported by importers under subsection (a).
									(4)Use of
				fees
									(A)In
				generalSubject to appropriations Acts, fees collected by the
				Secretary under paragraphs (1) and (2) shall be credited to the appropriation
				account for salaries and expenses of the Food and Drug Administration until
				expended (without fiscal year limitation), and the Secretary may, in
				consultation with the Secretary of Homeland Security and the Secretary of the
				Treasury, transfer some proportion of such fees to the appropriation account
				for salaries and expenses of the Bureau of Customs and Border Protection until
				expended (without fiscal year limitation).
									(B)Sole
				purposeFees collected by the Secretary under paragraphs (1) and
				(2) are only available to the Secretary and, if transferred, to the Secretary
				of Homeland Security, and are for the sole purpose of paying the costs referred
				to in paragraph (3)(A).
									(5)Collection of
				feesIn any case where the Secretary does not receive payment of
				a fee assessed under paragraph (1) or (2) within 30 days after it is due, such
				fee shall be treated as a claim of the United States Government subject to
				subchapter II of chapter 37 of title 31, United States Code.
								(f)Exporter
				fees
								(1)Registration
				feeA registration condition is that the exporter involved pays
				to the Secretary a fee of $10,000 due on the date on which the exporter first
				submits that registration to the Secretary under subsection (b).
								(2)Inspection
				feeA registration condition is that the exporter involved pays a
				fee to the Secretary in accordance with this subsection. Such fee shall be paid
				not later than October 1 and April 1 of each fiscal year in the amount provided
				for under paragraph (3).
								(3)Amount of
				inspection fee
									(A)Aggregate total
				of feesNot later than 30 days before the start of each fiscal
				year, the Secretary, in consultation with the Secretary of Homeland Security
				and the Secretary of the Treasury, shall establish an aggregate total of fees
				to be collected under paragraph (2) for exporters for that fiscal year that is
				sufficient, and not more than necessary, to pay the costs for that fiscal year
				of administering this section with respect to registered exporters, including
				the costs associated with—
										(i)inspecting the
				facilities of registered exporters, and of other entities in the chain of
				custody of a qualifying drug as necessary, under subsection (d)(3);
										(ii)developing,
				implementing, and operating under such subsection a system to screen marks on
				shipments of qualifying drugs under subsection (a) that indicate compliance
				with all registration conditions, when such shipments are offered for import
				into the United States; and
										(iii)screening such
				markings, and inspecting such shipments as necessary, when offered for import
				into the United States to determine if such a shipment should be refused
				admission under subsection (g)(5).
										(B)LimitationSubject
				to subparagraph (C), the aggregate total of fees collected under paragraph (2)
				for a fiscal year shall not exceed 2.5 percent of the total price of qualifying
				drugs imported during that fiscal year into the United States by registered
				exporters under subsection (a).
									(C)Total price of
				drugs
										(i)EstimateFor
				the purposes of complying with the limitation described in subparagraph (B)
				when establishing under subparagraph (A) the aggregate total of fees to be
				collected under paragraph (2) for a fiscal year, the Secretary shall estimate
				the total price of qualifying drugs imported into the United States by
				registered exporters during that fiscal year by adding the total price of
				qualifying drugs exported by each registered exporter during the 6-month period
				from January 1 through June 30 of the previous fiscal year, as reported to the
				Secretary by each registered exporter under subsection (b)(1)(I)(iv).
										(ii)CalculationNot
				later than March 1 of the fiscal year that follows the fiscal year for which
				the estimate under clause (i) is made, the Secretary shall calculate the total
				price of qualifying drugs imported into the United States by registered
				exporters during that fiscal year by adding the total price of qualifying drugs
				exported by each registered exporter during that fiscal year, as reported to
				the Secretary by each registered exporter under subsection
				(b)(1)(I)(iv).
										(iii)AdjustmentIf
				the total price of qualifying drugs imported into the United States by
				registered exporters during a fiscal year as calculated under clause (ii) is
				less than the aggregate total of fees collected under paragraph (2) for that
				fiscal year, the Secretary shall provide for a pro-rata reduction in the fee
				due from each registered exporter on April 1 of the subsequent fiscal year so
				that the limitation described in subparagraph (B) is observed.
										(D)Individual
				exporter feeSubject to the limitation described in subparagraph
				(B), the fee under paragraph (2) to be paid on October 1 and April 1 by an
				exporter shall be an amount that is proportional to a reasonable estimate by
				the Secretary of the semiannual share of the exporter of the volume of
				qualifying drugs exported by exporters under subsection (a).
									(4)Use of
				fees
									(A)In
				generalSubject to appropriations Acts, fees collected by the
				Secretary under paragraphs (1) and (2) shall be credited to the appropriation
				account for salaries and expenses of the Food and Drug Administration until
				expended (without fiscal year limitation), and the Secretary may, in
				consultation with the Secretary of Homeland Security and the Secretary of the
				Treasury, transfer some proportion of such fees to the appropriation account
				for salaries and expenses of the Bureau of Customs and Border Protection until
				expended (without fiscal year limitation).
									(B)Sole
				purposeFees collected by the Secretary under paragraphs (1) and
				(2) are only available to the Secretary and, if transferred, to the Secretary
				of Homeland Security, and are for the sole purpose of paying the costs referred
				to in paragraph (3)(A).
									(5)Collection of
				feesIn any case where the Secretary does not receive payment of
				a fee assessed under paragraph (1) or (2) within 30 days after it is due, such
				fee shall be treated as a claim of the United States Government subject to
				subchapter II of chapter 37 of title 31, United States Code.
								(g)Compliance with
				Section 801(a)
								(1)In
				generalA registration condition is that each qualifying drug
				exported under subsection (a) by the registered exporter involved or imported
				under subsection (a) by the registered importer involved is in compliance with
				the standards referred to in section 801(a) regarding admission of the drug
				into the United States, subject to paragraphs (2), (3), and (4).
								(2)Section
				505; approval status
									(A)In
				generalA qualifying drug that is imported or offered for import
				under subsection (a) shall comply with the conditions established in the
				approved application under section 505(b) for the U.S. label drug as described
				under this subsection.
									(B)Notice by
				manufacturer; general provisions
										(i)In
				generalThe person that manufactures a qualifying drug that is,
				or will be, introduced for commercial distribution in a permitted country shall
				in accordance with this paragraph submit to the Secretary a notice that—
											(I)includes each
				difference in the qualifying drug from a condition established in the approved
				application for the U.S. label drug beyond—
												(aa)the variations
				provided for in the application; and
												(bb)any difference
				in labeling (except ingredient labeling); or
												(II)states that
				there is no difference in the qualifying drug from a condition established in
				the approved application for the U.S. label drug beyond—
												(aa)the variations
				provided for in the application; and
												(bb)any difference
				in labeling (except ingredient labeling).
												(ii)Information in
				noticeA notice under clause (i)(I) shall include the information
				that the Secretary may require under section 506A, any additional information
				the Secretary may require (which may include data on bioequivalence if such
				data are not required under section 506A), and, with respect to the permitted
				country that approved the qualifying drug for commercial distribution, or with
				respect to which such approval is sought, include the following:
											(I)The date on which
				the qualifying drug with such difference was, or will be, introduced for
				commercial distribution in the permitted country.
											(II)Information
				demonstrating that the person submitting the notice has also notified the
				government of the permitted country in writing that the person is submitting to
				the Secretary a notice under clause (i)(I), which notice describes the
				difference in the qualifying drug from a condition established in the approved
				application for the U.S. label drug.
											(III)The information
				that the person submitted or will submit to the government of the permitted
				country for purposes of obtaining approval for commercial distribution of the
				drug in the country which, if in a language other than English, shall be
				accompanied by an English translation verified to be complete and accurate,
				with the name, address, and a brief statement of the qualifications of the
				person that made the translation.
											(iii)CertificationsThe
				chief executive officer and the chief medical officer of the manufacturer
				involved shall each certify in the notice under clause (i) that—
											(I)the information
				provided in the notice is complete and true; and
											(II)a copy of the
				notice has been provided to the Federal Trade Commission and to the State
				attorneys general.
											(iv)FeeIf
				a notice submitted under clause (i) includes a difference that would, under
				section 506A, require the submission of a supplemental application if made as a
				change to the U.S. label drug, the person that submits the notice shall pay to
				the Secretary a fee in the same amount as would apply if the person were paying
				a fee pursuant to section 736(a)(1)(A)(ii). Subject to appropriations Acts,
				fees collected by the Secretary under the preceding sentence are available only
				to the Secretary and are for the sole purpose of paying the costs of reviewing
				notices submitted under clause (i).
										(v)Timing of
				submission of notices
											(I)Prior approval
				noticesA notice under clause (i) to which subparagraph (C)
				applies shall be submitted to the Secretary not later than 120 days before the
				qualifying drug with the difference is introduced for commercial distribution
				in a permitted country, unless the country requires that distribution of the
				qualifying drug with the difference begin less than 120 days after the country
				requires the difference.
											(II)Other approval
				noticesA notice under clause (i) to which subparagraph (D)
				applies shall be submitted to the Secretary not later than the day on which the
				qualifying drug with the difference is introduced for commercial distribution
				in a permitted country.
											(III)Other
				noticesA notice under clause (i) to which subparagraph (E)
				applies shall be submitted to the Secretary on the date that the qualifying
				drug is first introduced for commercial distribution in a permitted country and
				annually thereafter.
											(vi)Review by
				Secretary
											(I)In
				generalIn this paragraph, the difference in a qualifying drug
				that is submitted in a notice under clause (i) from the U.S. label drug shall
				be treated by the Secretary as if it were a manufacturing change to the U.S.
				label drug under section 506A.
											(II)Standard of
				reviewExcept as provided in subclause (III), the Secretary shall
				review and approve or disapprove the difference in a notice submitted under
				clause (i), if required under section 506A, using the safe and effective
				standard for approving or disapproving a manufacturing change under section
				506A.
											(III)BioequivalenceIf
				the Secretary would approve the difference in a notice submitted under clause
				(i) using the safe and effective standard under section 506A and if the
				Secretary determines that the qualifying drug is not bioequivalent to the U.S.
				label drug, the Secretary shall—
												(aa)include in the
				labeling provided under paragraph (3) a prominent advisory that the qualifying
				drug is safe and effective but is not bioequivalent to the U.S. label drug if
				the Secretary determines that such an advisory is necessary for health care
				practitioners and patients to use the qualifying drug safely and effectively;
				or
												(bb)decline to
				approve the difference if the Secretary determines that the availability of
				both the qualifying drug and the U.S. label drug would pose a threat to the
				public health.
												(IV)Review by the
				SecretaryThe Secretary shall review and approve or disapprove
				the difference in a notice submitted under clause (i), if required under
				section 506A, not later than 120 days after the date on which the notice is
				submitted.
											(V)Establishment
				inspectionIf review of such difference would require an
				inspection of the establishment in which the qualifying drug is
				manufactured—
												(aa)such inspection
				by the Secretary shall be authorized; and
												(bb)the Secretary
				may rely on a satisfactory report of a good manufacturing practice inspection
				of the establishment from a permitted country whose regulatory system the
				Secretary recognizes as equivalent under a mutual recognition agreement, as
				provided under section 510(i)(3), section 803, or part 26 of title 21, Code of
				Federal Regulations (or any corresponding successor rule or regulation).
												(vii)Publication
				of information on notices
											(I)In
				generalThrough the Internet website of the Food and Drug
				Administration and a toll-free telephone number, the Secretary shall readily
				make available to the public a list of notices submitted under clause
				(i).
											(II)ContentsThe
				list under subclause (I) shall include the date on which a notice is submitted
				and whether—
												(aa)a
				notice is under review;
												(bb)the Secretary
				has ordered that importation of the qualifying drug from a permitted country
				cease; or
												(cc)the importation
				of the drug is permitted under subsection (a).
												(III)UpdateThe
				Secretary shall promptly update the Internet website with any changes to the
				list.
											(C)Notice; drug
				difference requiring prior approvalIn the case of a notice under
				subparagraph (B)(i) that includes a difference that would, under section
				506A(c) or (d)(3)(B)(i), require the approval of a supplemental application
				before the difference could be made to the U.S. label drug the following shall
				occur:
										(i)Promptly after
				the notice is submitted, the Secretary shall notify registered exporters,
				registered importers, the Federal Trade Commission, and the State attorneys
				general that the notice has been submitted with respect to the qualifying drug
				involved.
										(ii)If the Secretary
				has not made a determination whether such a supplemental application regarding
				the U.S. label drug would be approved or disapproved by the date on which the
				qualifying drug involved is to be introduced for commercial distribution in a
				permitted country, the Secretary shall—
											(I)order that the
				importation of the qualifying drug involved from the permitted country not
				begin until the Secretary completes review of the notice; and
											(II)promptly notify
				registered exporters, registered importers, the Federal Trade Commission, and
				the State attorneys general of the order.
											(iii)If the
				Secretary determines that such a supplemental application regarding the U.S.
				label drug would not be approved, the Secretary shall—
											(I)order that the
				importation of the qualifying drug involved from the permitted country cease,
				or provide that an order under clause (ii), if any, remains in effect;
											(II)notify the
				permitted country that approved the qualifying drug for commercial distribution
				of the determination; and
											(III)promptly notify
				registered exporters, registered importers, the Federal Trade Commission, and
				the State attorneys general of the determination.
											(iv)If the Secretary
				determines that such a supplemental application regarding the U.S. label drug
				would be approved, the Secretary shall—
											(I)vacate the order
				under clause (ii), if any;
											(II)consider the
				difference to be a variation provided for in the approved application for the
				U.S. label drug;
											(III)permit
				importation of the qualifying drug under subsection (a); and
											(IV)promptly notify
				registered exporters, registered importers, the Federal Trade Commission, and
				the State attorneys general of the determination.
											(D)Notice; drug
				difference not requiring prior approvalIn the case of a notice
				under subparagraph (B)(i) that includes a difference that would, under section
				506A(d)(3)(B)(ii), not require the approval of a supplemental application
				before the difference could be made to the U.S. label drug the following shall
				occur:
										(i)During the period
				in which the notice is being reviewed by the Secretary, the authority under
				this subsection to import the qualifying drug involved continues in
				effect.
										(ii)If the Secretary
				determines that such a supplemental application regarding the U.S. label drug
				would not be approved, the Secretary shall—
											(I)order that the
				importation of the qualifying drug involved from the permitted country
				cease;
											(II)notify the
				permitted country that approved the qualifying drug for commercial distribution
				of the determination; and
											(III)promptly notify
				registered exporters, registered importers, the Federal Trade Commission, and
				the State attorneys general of the determination.
											(iii)If the
				Secretary determines that such a supplemental application regarding the U.S.
				label drug would be approved, the difference shall be considered to be a
				variation provided for in the approved application for the U.S. label
				drug.
										(E)Notice; drug
				difference not requiring approval; no differenceIn the case of a
				notice under subparagraph (B)(i) that includes a difference for which, under
				section 506A(d)(1)(A), a supplemental application would not be required for the
				difference to be made to the U.S. label drug, or that states that there is no
				difference, the Secretary—
										(i)shall consider
				such difference to be a variation provided for in the approved application for
				the U.S. label drug;
										(ii)may not order
				that the importation of the qualifying drug involved cease; and
										(iii)shall promptly
				notify registered exporters and registered importers.
										(F)Differences in
				active ingredient, route of administration, dosage form, or strength
										(i)In
				generalA person who manufactures a drug approved under section
				505(b) shall submit an application under section 505(b) for approval of another
				drug that is manufactured for distribution in a permitted country by or for the
				person that manufactures the drug approved under section 505(b) if—
											(I)there is no
				qualifying drug in commercial distribution in permitted countries whose
				combined population represents at least 50 percent of the total population of
				all permitted countries with the same active ingredient or ingredients, route
				of administration, dosage form, and strength as the drug approved under section
				505(b); and
											(II)each active
				ingredient of the other drug is related to an active ingredient of the drug
				approved under section 505(b), as defined in clause (v).
											(ii)Application
				under Section 505(b)The
				application under section 505(b) required under clause (i) shall—
											(I)request approval
				of the other drug for the indication or indications for which the drug approved
				under section 505(b) is labeled;
											(II)include the
				information that the person submitted to the government of the permitted
				country for purposes of obtaining approval for commercial distribution of the
				other drug in that country, which if in a language other than English, shall be
				accompanied by an English translation verified to be complete and accurate,
				with the name, address, and a brief statement of the qualifications of the
				person that made the translation;
											(III)include a right
				of reference to the application for the drug approved under section 505(b);
				and
											(IV)include such
				additional information as the Secretary may require.
											(iii)Timing of
				submission of applicationAn application under section 505(b)
				required under clause (i) shall be submitted to the Secretary not later than
				the day on which the information referred to in clause (ii)(II) is submitted to
				the government of the permitted country.
										(iv)Notice of
				decision on applicationThe Secretary shall promptly notify
				registered exporters, registered importers, the Federal Trade Commission, and
				the State attorneys general of a determination to approve or to disapprove an
				application under section 505(b) required under clause (i).
										(v)Related active
				ingredientsFor purposes of clause (i)(II), 2 active ingredients
				are related if they are—
											(I)the same;
				or
											(II)different salts,
				esters, or complexes of the same moiety.
											(3)Section 502;
				labeling
									(A)Importation by
				registered importer
										(i)In
				generalIn the case of a qualifying drug that is imported or
				offered for import by a registered importer, such drug shall be considered to
				be in compliance with section 502 and the labeling requirements under the
				approved application for the U.S. label drug if the qualifying drug
				bears—
											(I)a copy of the
				labeling approved for the U.S. label drug under section 505, without regard to
				whether the copy bears any trademark involved;
											(II)the name of the
				manufacturer and location of the manufacturer;
											(III)the lot number
				assigned by the manufacturer;
											(IV)the name,
				location, and registration number of the importer; and
											(V)the National Drug
				Code number assigned to the qualifying drug by the Secretary.
											(ii)Request for
				copy of the labelingThe Secretary shall provide such copy to the
				registered importer involved, upon request of the importer.
										(iii)Requested
				labelingThe labeling provided by the Secretary under clause (ii)
				shall—
											(I)include the
				established name, as defined in section 502(e)(3), for each active ingredient
				in the qualifying drug;
											(II)not include the
				proprietary name of the U.S. label drug or any active ingredient
				thereof;
											(III)if required
				under paragraph (2)(B)(vi)(III), a prominent advisory that the qualifying drug
				is safe and effective but not bioequivalent to the U.S. label drug; and
											(IV)if the inactive
				ingredients of the qualifying drug are different from the inactive ingredients
				for the U.S. label drug, include—
												(aa)a
				prominent notice that the ingredients of the qualifying drug differ from the
				ingredients of the U.S. label drug and that the qualifying drug must be
				dispensed with an advisory to people with allergies about this difference and a
				list of ingredients; and
												(bb)a
				list of the ingredients of the qualifying drug as would be required under
				section 502(e).
												(B)Importation by
				individual
										(i)In
				generalIn the case of a qualifying drug that is imported or
				offered for import by a registered exporter to an individual, such drug shall
				be considered to be in compliance with section 502 and the labeling
				requirements under the approved application for the U.S. label drug if the
				packaging and labeling of the qualifying drug complies with all applicable
				regulations promulgated under sections 3 and 4 of the Poison Prevention
				Packaging Act of 1970 (15 U.S.C. 1471 et seq.) and the labeling of the
				qualifying drug includes—
											(I)directions for
				use by the consumer;
											(II)the lot number
				assigned by the manufacturer;
											(III)the name and
				registration number of the exporter;
											(IV)if required
				under paragraph (2)(B)(vi)(III), a prominent advisory that the drug is safe and
				effective but not bioequivalent to the U.S. label drug;
											(V)if the inactive
				ingredients of the drug are different from the inactive ingredients for the
				U.S. label drug—
												(aa)a
				prominent advisory that persons with an allergy should check the ingredient
				list of the drug because the ingredients of the drug differ from the
				ingredients of the U.S. label drug; and
												(bb)a
				list of the ingredients of the drug as would be required under section 502(e);
				and
												(VI)a copy of any
				special labeling that would be required by the Secretary had the U.S. label
				drug been dispensed by a pharmacist in the United States, without regard to
				whether the special labeling bears any trademark involved.
											(ii)PackagingA
				qualifying drug offered for import to an individual by an exporter under this
				section that is packaged in a unit-of-use container (as those items are defined
				in the United States Pharmacopeia and National Formulary) shall not be
				repackaged, provided that—
											(I)the packaging
				complies with all applicable regulations under sections 3 and 4 of the Poison
				Prevention Packaging Act of 1970 (15 U.S.C. 1471 et seq.); or
											(II)the consumer
				consents to waive the requirements of such Act, after being informed that the
				packaging does not comply with such Act and that the exporter will provide the
				drug in packaging that is compliant at no additional cost.
											(iii)Request for
				copy of special labeling and ingredient listThe Secretary shall
				provide to the registered exporter involved a copy of the special labeling, the
				advisory, and the ingredient list described under clause (i), upon request of
				the exporter.
										(iv)Requested
				labeling and ingredient listThe labeling and ingredient list
				provided by the Secretary under clause (iii) shall—
											(I)include the
				established name, as defined in section 502(e)(3), for each active ingredient
				in the drug; and
											(II)not include the
				proprietary name of the U.S. label drug or any active ingredient
				thereof.
											(4)Section 501;
				adulterationA qualifying drug that is imported or offered for
				import under subsection (a) shall be considered to be in compliance with
				section 501 if the drug is in compliance with subsection (c).
								(5)Standards for
				refusing admissionA drug exported under subsection (a) from a
				registered exporter or imported by a registered importer may be refused
				admission into the United States if 1 or more of the following applies:
									(A)The drug is not a
				qualifying drug.
									(B)A notice for the
				drug required under paragraph (2)(B) has not been submitted to the
				Secretary.
									(C)The Secretary has
				ordered that importation of the drug from the permitted country cease under
				paragraph (2) (C) or (D).
									(D)The drug does not
				comply with paragraph (3) or (4).
									(E)The shipping
				container appears damaged in a way that may affect the strength, quality, or
				purity of the drug.
									(F)The Secretary
				becomes aware that—
										(i)the drug may be
				counterfeit;
										(ii)the drug may
				have been prepared, packed, or held under insanitary conditions; or
										(iii)the methods
				used in, or the facilities or controls used for, the manufacturing, processing,
				packing, or holding of the drug do not conform to good manufacturing
				practice.
										(G)The Secretary has
				obtained an injunction under section 302 that prohibits the distribution of the
				drug in interstate commerce.
									(H)The Secretary has
				under section 505(e) withdrawn approval of the drug.
									(I)The manufacturer
				of the drug has instituted a recall of the drug.
									(J)If the drug is
				imported or offered for import by a registered importer without submission of a
				notice in accordance with subsection (d)(4).
									(K)If the drug is
				imported or offered for import from a registered exporter to an individual and
				1 or more of the following applies:
										(i)The shipping
				container for such drug does not bear the markings required under subsection
				(d)(2).
										(ii)The markings on
				the shipping container appear to be counterfeit.
										(iii)The shipping
				container or markings appear to have been tampered with.
										(h)Exporter
				licensure in permitted countryA registration condition is that
				the exporter involved agrees that a qualifying drug will be exported to an
				individual only if the Secretary has verified that—
								(1)the exporter is
				authorized under the law of the permitted country in which the exporter is
				located to dispense prescription drugs; and
								(2)the exporter
				employs persons that are licensed under the law of the permitted country in
				which the exporter is located to dispense prescription drugs in sufficient
				number to dispense safely the drugs exported by the exporter to individuals,
				and the exporter assigns to those persons responsibility for dispensing such
				drugs to individuals.
								(i)Individuals;
				conditions for importation
								(1)In
				generalFor purposes of subsection (a)(2)(B), the importation of
				a qualifying drug by an individual is in accordance with this subsection if the
				following conditions are met:
									(A)The drug is
				accompanied by a copy of a prescription for the drug, which
				prescription—
										(i)is valid under
				applicable Federal and State laws; and
										(ii)was issued by a
				practitioner who, under the law of a State of which the individual is a
				resident, or in which the individual receives care from the practitioner who
				issues the prescription, is authorized to administer prescription drugs.
										(B)The drug is
				accompanied by a copy of the documentation that was required under the law or
				regulations of the permitted country in which the exporter is located, as a
				condition of dispensing the drug to the individual.
									(C)The copies
				referred to in subparagraphs (A)(i) and (B) are marked in a manner
				sufficient—
										(i)to indicate that
				the prescription, and the equivalent document in the permitted country in which
				the exporter is located, have been filled; and
										(ii)to prevent a
				duplicative filling by another pharmacist.
										(D)The individual
				has provided to the registered exporter a complete list of all drugs used by
				the individual for review by the individuals who dispense the drug.
									(E)The quantity of
				the drug does not exceed a 90-day supply.
									(F)The drug is not
				an ineligible subpart H drug. For purposes of this section, a prescription drug
				is an ineligible subpart H drug if the drug was approved by the
				Secretary under subpart H of part 314 of title 21, Code of Federal Regulations
				(relating to accelerated approval), with restrictions under section 520 of such
				part to assure safe use, and the Secretary has published in the Federal
				Register a notice that the Secretary has determined that good cause exists to
				prohibit the drug from being imported pursuant to this subsection.
									(2)Notice
				regarding drug refused admissionIf a registered exporter ships a
				drug to an individual pursuant to subsection (a)(2)(B) and the drug is refused
				admission to the United States, a written notice shall be sent to the
				individual and to the exporter that informs the individual and the exporter of
				such refusal and the reason for the refusal.
								(j)Maintenance of
				records and samples
								(1)In
				generalA registration condition is that the importer or exporter
				involved shall—
									(A)maintain records
				required under this section for not less than 2 years; and
									(B)maintain samples
				of each lot of a qualifying drug required under this section for not more than
				2 years.
									(2)Place of record
				maintenanceThe records described under paragraph (1) shall be
				maintained—
									(A)in the case of an
				importer, at the place of business of the importer at which the importer
				initially receives the qualifying drug after importation; or
									(B)in the case of an
				exporter, at the facility from which the exporter ships the qualifying drug to
				the United States.
									(k)Drug
				recalls
								(1)ManufacturersA
				person that manufactures a qualifying drug imported from a permitted country
				under this section shall promptly inform the Secretary—
									(A)if the drug is
				recalled or withdrawn from the market in a permitted country;
									(B)how the drug may
				be identified, including lot number; and
									(C)the reason for
				the recall or withdrawal.
									(2)SecretaryWith
				respect to each permitted country, the Secretary shall—
									(A)enter into an
				agreement with the government of the country to receive information about
				recalls and withdrawals of qualifying drugs in the country; or
									(B)monitor recalls
				and withdrawals of qualifying drugs in the country using any information that
				is available to the public in any media.
									(3)NoticeThe
				Secretary may notify, as appropriate, registered exporters, registered
				importers, wholesalers, pharmacies, or the public of a recall or withdrawal of
				a qualifying drug in a permitted country.
								(l)Drug labeling
				and packaging
								(1)In
				generalWhen a qualifying drug that is imported into the United
				States by an importer under subsection (a) is dispensed by a pharmacist to an
				individual, the pharmacist shall provide that the packaging and labeling of the
				drug complies with all applicable regulations promulgated under sections 3 and
				4 of the Poison Prevention Packaging Act of 1970 (15 U.S.C. 1471 et seq.) and
				shall include with any other labeling provided to the individual the
				following:
									(A)The lot number
				assigned by the manufacturer.
									(B)The name and
				registration number of the importer.
									(C)If required under
				paragraph (2)(B)(vi)(III) of subsection (g), a prominent advisory that the drug
				is safe and effective but not bioequivalent to the U.S. label drug.
									(D)If the inactive
				ingredients of the drug are different from the inactive ingredients for the
				U.S. label drug—
										(i)a
				prominent advisory that persons with allergies should check the ingredient list
				of the drug because the ingredients of the drug differ from the ingredients of
				the U.S. label drug; and
										(ii)a list of the
				ingredients of the drug as would be required under section 502(e).
										(2)PackagingA
				qualifying drug that is packaged in a unit-of-use container (as those terms are
				defined in the United States Pharmacopeia and National Formulary) shall not be
				repackaged, provided that—
									(A)the packaging
				complies with all applicable regulations under sections 3 and 4 of the Poison
				Prevention Packaging Act of 1970 (15 U.S.C. 1471 et seq.); or
									(B)the consumer
				consents to waive the requirements of such Act, after being informed that the
				packaging does not comply with such Act and that the pharmacist will provide
				the drug in packaging that is compliant at no additional cost.
									(m)Charitable
				contributionsNotwithstanding any other provision of this
				section, this section does not authorize the importation into the United States
				of a qualifying drug donated or otherwise supplied for free or at nominal cost
				by the manufacturer of the drug to a charitable or humanitarian organization,
				including the United Nations and affiliates, or to a government of a foreign
				country.
							(n)Unfair and
				discriminatory Acts and practices
								(1)In
				generalIt is unlawful for a manufacturer, directly or indirectly
				(including by being a party to a licensing agreement or other agreement),
				to—
									(A)discriminate by
				charging a higher price for a prescription drug sold to a registered exporter
				or other person in a permitted country that exports a qualifying drug to the
				United States under this section than the price that is charged, inclusive of
				rebates or other incentives to the permitted country or other person, to
				another person that is in the same country and that does not export a
				qualifying drug into the United States under this section;
									(B)discriminate by
				charging a higher price for a prescription drug sold to a registered importer
				or other person that distributes, sells, or uses a qualifying drug imported
				into the United States under this section than the price that is charged to
				another person in the United States that does not import a qualifying drug
				under this section, or that does not distribute, sell, or use such a
				drug;
									(C)discriminate by
				denying, restricting, or delaying supplies of a prescription drug to a
				registered exporter or other person in a permitted country that exports a
				qualifying drug to the United States under this section or to a registered
				importer or other person that distributes, sells, or uses a qualifying drug
				imported into the United States under this section;
									(D)discriminate by
				publicly, privately, or otherwise refusing to do business with a registered
				exporter or other person in a permitted country that exports a qualifying drug
				to the United States under this section or with a registered importer or other
				person that distributes, sells, or uses a qualifying drug imported into the
				United States under this section;
									(E)knowingly fail to
				submit a notice under subsection (g)(2)(B)(i), knowingly fail to submit such a
				notice on or before the date specified in subsection (g)(2)(B)(v) or as
				otherwise required under subsection (e) (3), (4), and (5) of section 4 of the
				Pharmaceutical Market Access and Drug Safety
				Act of 2007, knowingly submit such a notice that makes a
				materially false, fictitious, or fraudulent statement, or knowingly fail to
				provide promptly any information requested by the Secretary to review such a
				notice;
									(F)knowingly fail to
				submit an application required under subsection (g)(2)(F), knowingly fail to
				submit such an application on or before the date specified in subsection
				(g)(2)(F)(ii), knowingly submit such an application that makes a materially
				false, fictitious, or fraudulent statement, or knowingly fail to provide
				promptly any information requested by the Secretary to review such an
				application;
									(G)cause there to be
				a difference (including a difference in active ingredient, route of
				administration, dosage form, strength, formulation, manufacturing
				establishment, manufacturing process, or person that manufactures the drug)
				between a prescription drug for distribution in the United States and the drug
				for distribution in a permitted country;
									(H)refuse to allow
				an inspection authorized under this section of an establishment that
				manufactures a qualifying drug that is, or will be, introduced for commercial
				distribution in a permitted country;
									(I)fail to conform
				to the methods used in, or the facilities used for, the manufacturing,
				processing, packing, or holding of a qualifying drug that is, or will be,
				introduced for commercial distribution in a permitted country to good
				manufacturing practice under this Act;
									(J)become a party to
				a licensing agreement or other agreement related to a qualifying drug that
				fails to provide for compliance with all requirements of this section with
				respect to such drug;
									(K)enter into a
				contract that restricts, prohibits, or delays the importation of a qualifying
				drug under this section;
									(L)engage in any
				other action to restrict, prohibit, or delay the importation of a qualifying
				drug under this section; or
									(M)engage in any
				other action that the Federal Trade Commission determines to discriminate
				against a person that engages or attempts to engage in the importation of a
				qualifying drug under this section.
									(2)Referral of
				potential violationsThe Secretary shall promptly refer to the
				Federal Trade Commission each potential violation of subparagraph (E), (F),
				(G), (H), or (I) of paragraph (1) that becomes known to the Secretary.
								(3)Affirmative
				defense
									(A)DiscriminationIt
				shall be an affirmative defense to a charge that a manufacturer has
				discriminated under subparagraph (A), (B), (C), (D), or (M) of paragraph (1)
				that the higher price charged for a prescription drug sold to a person, the
				denial, restriction, or delay of supplies of a prescription drug to a person,
				the refusal to do business with a person, or other discriminatory activity
				against a person, is not based, in whole or in part, on—
										(i)the person
				exporting or importing a qualifying drug into the United States under this
				section; or
										(ii)the person
				distributing, selling, or using a qualifying drug imported into the United
				States under this section.
										(B)Drug
				differencesIt shall be an affirmative defense to a charge that a
				manufacturer has caused there to be a difference described in subparagraph (G)
				of paragraph (1) that—
										(i)the difference
				was required by the country in which the drug is distributed;
										(ii)the Secretary
				has determined that the difference was necessary to improve the safety or
				effectiveness of the drug;
										(iii)the person
				manufacturing the drug for distribution in the United States has given notice
				to the Secretary under subsection (g)(2)(B)(i) that the drug for distribution
				in the United States is not different from a drug for distribution in permitted
				countries whose combined population represents at least 50 percent of the total
				population of all permitted countries; or
										(iv)the difference
				was not caused, in whole or in part, for the purpose of restricting importation
				of the drug into the United States under this section.
										(4)Effect of
				subsection
									(A)Sales in other
				countriesThis subsection applies only to the sale or
				distribution of a prescription drug in a country if the manufacturer of the
				drug chooses to sell or distribute the drug in the country. Nothing in this
				subsection shall be construed to compel the manufacturer of a drug to
				distribute or sell the drug in a country.
									(B)Discounts to
				insurers, health plans, pharmacy benefit managers, and covered
				entitiesNothing in this subsection shall be construed to—
										(i)prevent or
				restrict a manufacturer of a prescription drug from providing discounts to an
				insurer, health plan, pharmacy benefit manager in the United States, or covered
				entity in the drug discount program under section 340B of the
				Public Health Service Act (42 U.S.C.
				256b) in return for inclusion of the drug on a formulary;
										(ii)require that
				such discounts be made available to other purchasers of the prescription drug;
				or
										(iii)prevent or
				restrict any other measures taken by an insurer, health plan, or pharmacy
				benefit manager to encourage consumption of such prescription drug.
										(C)Charitable
				contributionsNothing in this subsection shall be construed
				to—
										(i)prevent a
				manufacturer from donating a prescription drug, or supplying a prescription
				drug at nominal cost, to a charitable or humanitarian organization, including
				the United Nations and affiliates, or to a government of a foreign country;
				or
										(ii)apply to such
				donations or supplying of a prescription drug.
										(5)Enforcement
									(A)Unfair or
				deceptive Act or practiceA violation of this subsection shall be
				treated as a violation of a rule defining an unfair or deceptive act or
				practice prescribed under section 18(a)(1)(B) of the
				Federal Trade Commission Act (15
				U.S.C. 57a(a)(1)(B)).
									(B)Actions by the
				commissionThe Federal Trade Commission—
										(i)shall enforce
				this subsection in the same manner, by the same means, and with the same
				jurisdiction, powers, and duties as though all applicable terms and provisions
				of the Federal Trade Commission Act
				(15 U.S.C. 41 et seq.) were incorporated into and made a part of this section;
				and
										(ii)may seek
				monetary relief threefold the damages sustained, in addition to any other
				remedy available to the Federal Trade Commission under the
				Federal Trade Commission Act (15
				U.S.C. 41 et seq.).
										(6)Actions by
				States
									(A)In
				general
										(i)Civil
				actionsIn any case in which the attorney general of a State has
				reason to believe that an interest of the residents of that State have been
				adversely affected by any manufacturer that violates paragraph (1), the
				attorney general of a State may bring a civil action on behalf of the residents
				of the State, and persons doing business in the State, in a district court of
				the United States of appropriate jurisdiction to—
											(I)enjoin that
				practice;
											(II)enforce
				compliance with this subsection;
											(III)obtain damages,
				restitution, or other compensation on behalf of residents of the State and
				persons doing business in the State, including threefold the damages; or
											(IV)obtain such
				other relief as the court may consider to be appropriate.
											(ii)Notice
											(I)In
				generalBefore filing an action under clause (i), the attorney
				general of the State involved shall provide to the Federal Trade
				Commission—
												(aa)written notice
				of that action; and
												(bb)a
				copy of the complaint for that action.
												(II)ExemptionSubclause
				(I) shall not apply with respect to the filing of an action by an attorney
				general of a State under this paragraph, if the attorney general determines
				that it is not feasible to provide the notice described in that subclause
				before filing of the action. In such case, the attorney general of a State
				shall provide notice and a copy of the complaint to the Federal Trade
				Commission at the same time as the attorney general files the action.
											(B)Intervention
										(i)In
				generalOn receiving notice under subparagraph (A)(ii), the
				Federal Trade Commission shall have the right to intervene in the action that
				is the subject of the notice.
										(ii)Effect of
				interventionIf the Federal Trade Commission intervenes in an
				action under subparagraph (A), it shall have the right—
											(I)to be heard with
				respect to any matter that arises in that action; and
											(II)to file a
				petition for appeal.
											(C)ConstructionFor
				purposes of bringing any civil action under subparagraph (A), nothing in this
				subsection shall be construed to prevent an attorney general of a State from
				exercising the powers conferred on the attorney general by the laws of that
				State to—
										(i)conduct
				investigations;
										(ii)administer oaths
				or affirmations; or
										(iii)compel the
				attendance of witnesses or the production of documentary and other
				evidence.
										(D)Actions by the
				commissionIn any case in which an action is instituted by or on
				behalf of the Federal Trade Commission for a violation of paragraph (1), a
				State may not, during the pendency of that action, institute an action under
				subparagraph (A) for the same violation against any defendant named in the
				complaint in that action.
									(E)VenueAny
				action brought under subparagraph (A) may be brought in the district court of
				the United States that meets applicable requirements relating to venue under
				section 1391 of title 28, United States Code.
									(F)Service of
				processIn an action brought under subparagraph (A), process may
				be served in any district in which the defendant—
										(i)is an inhabitant;
				or
										(ii)may be
				found.
										(G)Measurement of
				damagesIn any action under this paragraph to enforce a cause of
				action under this subsection in which there has been a determination that a
				defendant has violated a provision of this subsection, damages may be proved
				and assessed in the aggregate by statistical or sampling methods, by the
				computation of illegal overcharges or by such other reasonable system of
				estimating aggregate damages as the court in its discretion may permit without
				the necessity of separately proving the individual claim of, or amount of
				damage to, persons on whose behalf the suit was brought.
									(H)Exclusion on
				duplicative reliefThe district court shall exclude from the
				amount of monetary relief awarded in an action under this paragraph brought by
				the attorney general of a State any amount of monetary relief which duplicates
				amounts which have been awarded for the same injury.
									(7)Effect on
				antitrust lawsNothing in this subsection shall be construed to
				modify, impair, or supersede the operation of the antitrust laws. For the
				purpose of this subsection, the term antitrust laws has the
				meaning given it in the first section of the Clayton Act, except that it includes section 5
				of the Federal Trade Commission Act
				to the extent that such section 5 applies to unfair methods of
				competition.
								(8)ManufacturerIn
				this subsection, the term manufacturer means any entity, including
				any affiliate or licensee of that entity, that is engaged in—
									(A)the production,
				preparation, propagation, compounding, conversion, or processing of a
				prescription drug, either directly or indirectly by extraction from substances
				of natural origin, or independently by means of chemical synthesis, or by a
				combination of extraction and chemical synthesis; or
									(B)the packaging,
				repackaging, labeling, relabeling, or distribution of a prescription
				drug.
									.
				(b)Prohibited
			 ActsThe Federal Food, Drug, and
			 Cosmetic Act is amended—
					(1)in section 301
			 (21 U.S.C. 331), by striking paragraph (aa) and inserting the following:
						
							(aa)(1)The sale or trade by a
				pharmacist, or by a business organization of which the pharmacist is a part, of
				a qualifying drug that under section 804(a)(2)(A) was imported by the
				pharmacist, other than—
								(A)a sale at retail made pursuant to
				dispensing the drug to a customer of the pharmacist or organization; or
							(B)a sale or trade of the drug to a
				pharmacy or a wholesaler registered to import drugs under section 804.
							(2)The sale or trade by an individual of
				a qualifying drug that under section 804(a)(2)(B) was imported by the
				individual.
							(3)The making of a materially false,
				fictitious, or fraudulent statement or representation, or a material omission,
				in a notice under clause (i) of section 804(g)(2)(B) or in an application
				required under section 804(g)(2)(F), or the failure to submit such a notice or
				application.
							(4)The importation of a drug in
				violation of a registration condition or other requirement under section 804,
				the falsification of any record required to be maintained, or provided to the
				Secretary, under such section, or the violation of any registration condition
				or other requirement under such
				section.
							;
				and
					(2)in section 303(a)
			 (21 U.S.C. 333(a)), by striking paragraph (6) and inserting the
			 following:
						
							(6)Notwithstanding subsection (a), any
				person that knowingly violates section 301(i) (2) or (3) or section 301(aa)(4)
				shall be imprisoned not more than 10 years, or fined in accordance with title
				18, United States Code, or
				both.
							.
					(c)Amendment of
			 certain provisions
					(1)In
			 generalSection 801 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 381) is amended by striking subsection (g) and inserting the
			 following:
						
							(g)With respect to a
				prescription drug that is imported or offered for import into the United States
				by an individual who is not in the business of such importation, that is not
				shipped by a registered exporter under section 804, and that is refused
				admission under subsection (a), the Secretary shall notify the individual
				that—
								(1)the drug has been
				refused admission because the drug was not a lawful import under section
				804;
								(2)the drug is not
				otherwise subject to a waiver of the requirements of subsection (a);
								(3)the individual
				may under section 804 lawfully import certain prescription drugs from exporters
				registered with the Secretary under section 804; and
								(4)the individual
				can find information about such importation, including a list of registered
				exporters, on the Internet website of the Food and Drug Administration or
				through a toll-free telephone number required under section
				804.
								.
					(2)Establishment
			 registrationSection 510(i) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 360(i)) is amended in paragraph (1) by inserting after import
			 into the United States the following: , including a drug that
			 is, or may be, imported or offered for import into the United States under
			 section 804,.
					(3)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date that is 90 days after the date of enactment of this title.
					(d)Exhaustion
					(1)In
			 generalSection 271 of title 35, United States Code, is
			 amended—
						(A)by redesignating
			 subsections (h) and (i) as (i) and (j), respectively; and
						(B)by inserting
			 after subsection (g) the following:
							
								(h)It shall not be
				an act of infringement to use, offer to sell, or sell within the United States
				or to import into the United States any patented invention under section 804 of
				the Federal Food, Drug, and Cosmetic
				Act that was first sold abroad by or under authority of the owner or
				licensee of such
				patent.
								.
						(2)Rule of
			 constructionNothing in the amendment made by paragraph (1) shall
			 be construed to affect the ability of a patent owner or licensee to enforce
			 their patent, subject to such amendment.
					(e)Effect of
			 Section 804
					(1)In
			 generalSection 804 of the Federal Food, Drug, and Cosmetic Act, as added
			 by subsection (a), shall permit the importation of qualifying drugs (as defined
			 in such section 804) into the United States without regard to the status of the
			 issuance of implementing regulations—
						(A)from exporters
			 registered under such section 804 on the date that is 90 days after the date of
			 enactment of this title; and
						(B)from permitted
			 countries, as defined in such section 804, by importers registered under such
			 section 804 on the date that is 1 year after the date of enactment of this
			 title.
						(2)Review of
			 registration by certain exporters
						(A)Review
			 priorityIn the review of registrations submitted under
			 subsection (b) of such section 804, registrations submitted by entities in
			 Canada that are significant exporters of prescription drugs to individuals in
			 the United States as of the date of enactment of this title will have priority
			 during the 90 day period that begins on such date of enactment.
						(B)Period for
			 reviewDuring such 90-day period, the reference in subsection
			 (b)(2)(A) of such section 804 to 90 days (relating to approval or disapproval
			 of registrations) is, as applied to such entities, deemed to be 30 days.
						(C)LimitationThat
			 an exporter in Canada exports, or has exported, prescription drugs to
			 individuals in the United States on or before the date that is 90 days after
			 the date of enactment of this title shall not serve as a basis, in whole or in
			 part, for disapproving a registration under such section 804 from the
			 exporter.
						(D)First year
			 limit on number of exportersDuring the 1-year period beginning
			 on the date of enactment of this title, the Secretary of Health and Human
			 Services (referred to in this section as the Secretary) may
			 limit the number of registered exporters under such section 804 to not less
			 than 50, so long as the Secretary gives priority to those exporters with
			 demonstrated ability to process a high volume of shipments of drugs to
			 individuals in the United States.
						(E)Second year
			 limit on number of exportersDuring the 1-year period beginning
			 on the date that is 1 year after the date of enactment of this title, the
			 Secretary may limit the number of registered exporters under such section 804
			 to not less than 100, so long as the Secretary gives priority to those
			 exporters with demonstrated ability to process a high volume of shipments of
			 drugs to individuals in the United States.
						(F)Further limit
			 on number of exportersDuring any 1-year period beginning on a
			 date that is 2 or more years after the date of enactment of this title, the
			 Secretary may limit the number of registered exporters under such section 804
			 to not less than 25 more than the number of such exporters during the previous
			 1-year period, so long as the Secretary gives priority to those exporters with
			 demonstrated ability to process a high volume of shipments of drugs to
			 individuals in the United States.
						(3)Limits on
			 number of importers
						(A)First year
			 limit on number of importersDuring the 1-year period beginning
			 on the date that is 1 year after the date of enactment of this title, the
			 Secretary may limit the number of registered importers under such section 804
			 to not less than 100 (of which at least a significant number shall be groups of
			 pharmacies, to the extent feasible given the applications submitted by such
			 groups), so long as the Secretary gives priority to those importers with
			 demonstrated ability to process a high volume of shipments of drugs imported
			 into the United States.
						(B)Second year
			 limit on number of importersDuring the 1-year period beginning
			 on the date that is 2 years after the date of enactment of this title, the
			 Secretary may limit the number of registered importers under such section 804
			 to not less than 200 (of which at least a significant number shall be groups of
			 pharmacies, to the extent feasible given the applications submitted by such
			 groups), so long as the Secretary gives priority to those importers with
			 demonstrated ability to process a high volume of shipments of drugs into the
			 United States.
						(C)Further limit
			 on number of importersDuring any 1-year period beginning on a
			 date that is 3 or more years after the date of enactment of this title, the
			 Secretary may limit the number of registered importers under such section 804
			 to not less than 50 more (of which at least a significant number shall be
			 groups of pharmacies, to the extent feasible given the applications submitted
			 by such groups) than the number of such importers during the previous 1-year
			 period, so long as the Secretary gives priority to those importers with
			 demonstrated ability to process a high volume of shipments of drugs to the
			 United States.
						(4)Notices for
			 drugs for import from CanadaThe notice with respect to a
			 qualifying drug introduced for commercial distribution in Canada as of the date
			 of enactment of this title that is required under subsection (g)(2)(B)(i) of
			 such section 804 shall be submitted to the Secretary not later than 30 days
			 after the date of enactment of this title if—
						(A)the U.S. label
			 drug (as defined in such section 804) for the qualifying drug is 1 of the 100
			 prescription drugs with the highest dollar volume of sales in the United States
			 based on the 12 calendar month period most recently completed before the date
			 of enactment of this Act; or
						(B)the notice is a
			 notice under subsection (g)(2)(B)(i)(II) of such section 804.
						(5)Notice for
			 drugs for import from other countriesThe notice with respect to
			 a qualifying drug introduced for commercial distribution in a permitted country
			 other than Canada as of the date of enactment of this title that is required
			 under subsection (g)(2)(B)(i) of such section 804 shall be submitted to the
			 Secretary not later than 180 days after the date of enactment of this title
			 if—
						(A)the U.S. label
			 drug for the qualifying drug is 1 of the 100 prescription drugs with the
			 highest dollar volume of sales in the United States based on the 12 calendar
			 month period that is first completed on the date that is 120 days after the
			 date of enactment of this title; or
						(B)the notice is a
			 notice under subsection (g)(2)(B)(i)(II) of such section 804.
						(6)Notice for
			 other drugs for import
						(A)Guidance on
			 submission datesThe Secretary shall by guidance establish a
			 series of submission dates for the notices under subsection (g)(2)(B)(i) of
			 such section 804 with respect to qualifying drugs introduced for commercial
			 distribution as of the date of enactment of this title and that are not
			 required to be submitted under paragraph (4) or (5).
						(B)Consistent and
			 efficient use of resourcesThe Secretary shall establish the
			 dates described under subparagraph (A) so that such notices described under
			 subparagraph (A) are submitted and reviewed at a rate that allows consistent
			 and efficient use of the resources and staff available to the Secretary for
			 such reviews. The Secretary may condition the requirement to submit such a
			 notice, and the review of such a notice, on the submission by a registered
			 exporter or a registered importer to the Secretary of a notice that such
			 exporter or importer intends to import such qualifying drug to the United
			 States under such section 804.
						(C)Priority for
			 drugs with higher salesThe Secretary shall establish the dates
			 described under subparagraph (A) so that the Secretary reviews the notices
			 described under such subparagraph with respect to qualifying drugs with higher
			 dollar volume of sales in the United States before the notices with respect to
			 drugs with lower sales in the United States.
						(7)Notices for
			 drugs approved after effective dateThe notice required under
			 subsection (g)(2)(B)(i) of such section 804 for a qualifying drug first
			 introduced for commercial distribution in a permitted country (as defined in
			 such section 804) after the date of enactment of this title shall be submitted
			 to and reviewed by the Secretary as provided under subsection (g)(2)(B) of such
			 section 804, without regard to paragraph (4), (5), or (6).
					(8)ReportBeginning
			 with the first full fiscal year after the date of enactment of this title, not
			 later than 90 days after the end of each fiscal year during which the Secretary
			 reviews a notice referred to in paragraph (4), (5), or (6), the Secretary shall
			 submit a report to Congress concerning the progress of the Food and Drug
			 Administration in reviewing the notices referred to in paragraphs (4), (5), and
			 (6).
					(9)User
			 fees
						(A)ExportersWhen
			 establishing an aggregate total of fees to be collected from exporters under
			 subsection (f)(2) of such section 804, the Secretary shall, under subsection
			 (f)(3)(C)(i) of such section 804, estimate the total price of drugs imported
			 under subsection (a) of such section 804 into the United States by registered
			 exporters during the first fiscal year in which this title takes effect to be
			 an amount equal to the amount which bears the same ratio to $1,000,000,000 as
			 the number of days in such fiscal year during which this title is effective
			 bears to 365.
						(B)ImportersWhen
			 establishing an aggregate total of fees to be collected from importers under
			 subsection (e)(2) of such section 804, the Secretary shall, under subsection
			 (e)(3)(C)(i) of such section 804, estimate the total price of drugs imported
			 under subsection (a) of such section 804 into the United States by registered
			 importers during—
							(i)the
			 first fiscal year in which this title takes effect to be an amount equal to the
			 amount which bears the same ratio to $1,000,000,000 as the number of days in
			 such fiscal year during which this title is effective bears to 365; and
							(ii)the second
			 fiscal year in which this title is in effect to be $3,000,000,000.
							(C)Second year
			 adjustment
							(i)ReportsNot
			 later than February 20 of the second fiscal year in which this title is in
			 effect, registered importers shall report to the Secretary the total price and
			 the total volume of drugs imported to the United States by the importer during
			 the 4-month period from October 1 through January 31 of such fiscal
			 year.
							(ii)ReestimateNotwithstanding
			 subsection (e)(3)(C)(ii) of such section 804 or subparagraph (B), the Secretary
			 shall reestimate the total price of qualifying drugs imported under subsection
			 (a) of such section 804 into the United States by registered importers during
			 the second fiscal year in which this title is in effect. Such reestimate shall
			 be equal to—
								(I)the total price
			 of qualifying drugs imported by each importer as reported under clause (i);
			 multiplied by
								(II)3.
								(iii)AdjustmentThe
			 Secretary shall adjust the fee due on April 1 of the second fiscal year in
			 which this title is in effect, from each importer so that the aggregate total
			 of fees collected under subsection (e)(2) for such fiscal year does not exceed
			 the total price of qualifying drugs imported under subsection (a) of such
			 section 804 into the United States by registered importers during such fiscal
			 year as reestimated under clause (ii).
							(D)Failure to pay
			 feesNotwithstanding any other provision of this section, the
			 Secretary may prohibit a registered importer or exporter that is required to
			 pay user fees under subsection (e) or (f) of such section 804 and that fails to
			 pay such fees within 30 days after the date on which it is due, from importing
			 or offering for importation a qualifying drug under such section 804 until such
			 fee is paid.
						(E)Annual
			 report
							(i)Food and Drug
			 AdministrationNot later than 180 days after the end of each
			 fiscal year during which fees are collected under subsection (e), (f), or
			 (g)(2)(B)(iv) of such section 804, the Secretary shall prepare and submit to
			 the House of Representatives and the Senate a report on the implementation of
			 the authority for such fees during such fiscal year and the use, by the Food
			 and Drug Administration, of the fees collected for the fiscal year for which
			 the report is made and credited to the Food and Drug Administration.
							(ii)Customs and
			 border controlNot later than 180 days after the end of each
			 fiscal year during which fees are collected under subsection (e) or (f) of such
			 section 804, the Secretary of Homeland Security, in consultation with the
			 Secretary of the Treasury, shall prepare and submit to the House of
			 Representatives and the Senate a report on the use, by the Bureau of Customs
			 and Border Protection, of the fees, if any, transferred by the Secretary to the
			 Bureau of Customs and Border Protection for the fiscal year for which the
			 report is made.
							(10)Special rule
			 regarding importation by individuals
						(A)In
			 generalNotwithstanding any provision of this title (or an
			 amendment made by this title), the Secretary shall expedite the designation of
			 any additional countries from which an individual may import a qualifying drug
			 into the United States under such section 804 if any action implemented by the
			 Government of Canada has the effect of limiting or prohibiting the importation
			 of qualifying drugs into the United States from Canada.
						(B)Timing and
			 criteriaThe Secretary shall designate such additional countries
			 under subparagraph (A)—
							(i)not
			 later than 6 months after the date of the action by the Government of Canada
			 described under such subparagraph; and
							(ii)using the
			 criteria described under subsection (a)(4)(D)(i)(II) of such section
			 804.
							(f)Implementation
			 of Section 804
					(1)Interim
			 ruleThe Secretary may promulgate an interim rule for
			 implementing section 804 of the Federal Food,
			 Drug, and Cosmetic Act, as added by subsection (a) of this
			 section.
					(2)No notice of
			 proposed rulemakingThe interim rule described under paragraph
			 (1) may be developed and promulgated by the Secretary without providing general
			 notice of proposed rulemaking.
					(3)Final
			 ruleNot later than 1 year after the date on which the Secretary
			 promulgates an interim rule under paragraph (1), the Secretary shall, in
			 accordance with procedures under section 553 of title 5, United States Code,
			 promulgate a final rule for implementing such section 804, which may
			 incorporate by reference provisions of the interim rule provided for under
			 paragraph (1), to the extent that such provisions are not modified.
					(g)Consumer
			 educationThe Secretary shall carry out activities that educate
			 consumers—
					(1)with regard to
			 the availability of qualifying drugs for import for personal use from an
			 exporter registered with and approved by the Food and Drug Administration under
			 section 804 of the Federal Food, Drug, and
			 Cosmetic Act, as added by this section, including information on how
			 to verify whether an exporter is registered and approved by use of the Internet
			 website of the Food and Drug Administration and the toll-free telephone number
			 required by this title;
					(2)that drugs that
			 consumers attempt to import from an exporter that is not registered with and
			 approved by the Food and Drug Administration can be seized by the United States
			 Customs Service and destroyed, and that such drugs may be counterfeit,
			 unapproved, unsafe, or ineffective;
					(3)with regard to
			 the suspension and termination of any registration of a registered importer or
			 exporter under such section 804; and
					(4)with regard to
			 the availability at domestic retail pharmacies of qualifying drugs imported
			 under such section 804 by domestic wholesalers and pharmacies registered with
			 and approved by the Food and Drug Administration.
					(h)Effect on
			 administration practicesNotwithstanding any provision of this
			 title (and the amendments made by this title), the practices and policies of
			 the Food and Drug Administration and Bureau of Customs and Border Protection,
			 in effect on January 1, 2004, with respect to the importation of prescription
			 drugs into the United States by an individual, on the person of such
			 individual, for personal use, shall remain in effect.
				(i)Report to
			 CongressThe Federal Trade Commission shall, on an annual basis,
			 submit to Congress a report that describes any action taken during the period
			 for which the report is being prepared to enforce the provisions of section
			 804(n) of the Federal Food, Drug, and Cosmetic Act (as added by this title),
			 including any pending investigations or civil actions under such
			 section.
				805.Disposition of
			 certain drugs denied admission into United States
				(a)In
			 generalChapter VIII of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 381 et seq.), as amended by section 804, is further amended by adding at
			 the end the following section:
					
						805.Disposition of
				certain drugs denied admission
							(a)In
				generalThe Secretary of Homeland Security shall deliver to the
				Secretary a shipment of drugs that is imported or offered for import into the
				United States if—
								(1)the shipment has
				a declared value of less than $10,000; and
								(2)(A)the shipping container
				for such drugs does not bear the markings required under section 804(d)(2);
				or
									(B)the Secretary has requested delivery
				of such shipment of drugs.
									(b)No bond or
				exportSection 801(b) does not authorize the delivery to the
				owner or consignee of drugs delivered to the Secretary under subsection (a)
				pursuant to the execution of a bond, and such drugs may not be exported.
							(c)Destruction of
				violative shipmentThe Secretary shall destroy a shipment of
				drugs delivered by the Secretary of Homeland Security to the Secretary under
				subsection (a) if—
								(1)in the case of
				drugs that are imported or offered for import from a registered exporter under
				section 804, the drugs are in violation of any standard described in section
				804(g)(5); or
								(2)in the case of
				drugs that are not imported or offered for import from a registered exporter
				under section 804, the drugs are in violation of a standard referred to in
				section 801(a) or 801(d)(1).
								(d)Certain
				procedures
								(1)In
				generalThe delivery and destruction of drugs under this section
				may be carried out without notice to the importer, owner, or consignee of the
				drugs except as required by section 801(g) or section 804(i)(2). The issuance
				of receipts for the drugs, and recordkeeping activities regarding the drugs,
				may be carried out on a summary basis.
								(2)Objective of
				proceduresProcedures promulgated under paragraph (1) shall be
				designed toward the objective of ensuring that, with respect to efficiently
				utilizing Federal resources available for carrying out this section, a
				substantial majority of shipments of drugs subject to described in subsection
				(c) are identified and destroyed.
								(e)Evidence
				exceptionDrugs may not be destroyed under subsection (c) to the
				extent that the Attorney General of the United States determines that the drugs
				should be preserved as evidence or potential evidence with respect to an
				offense against the United States.
							(f)Rule of
				constructionThis section may not be construed as having any
				legal effect on applicable law with respect to a shipment of drugs that is
				imported or offered for import into the United States and has a declared value
				equal to or greater than
				$10,000.
							.
				(b)ProceduresProcedures
			 for carrying out section 805 of the Federal
			 Food, Drug, and Cosmetic Act, as added by subsection (a), shall be
			 established not later than 90 days after the date of the enactment of this
			 title.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 90 days after the date of enactment of this title.
				806.Wholesale
			 distribution of drugs; statements regarding prior sale, purchase, or
			 trade
				(a)Striking of
			 exemptions; applicability to registered exportersSection 503(e)
			 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 353(e)) is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 and who is not the manufacturer or an authorized distributor of record
			 of such drug;
						(B)by striking
			 to an authorized distributor of record or; and
						(C)by striking
			 subparagraph (B) and inserting the following:
							
								(B)The fact that a drug subject to
				subsection (b) is exported from the United States does not with respect to such
				drug exempt any person that is engaged in the business of the wholesale
				distribution of the drug from providing the statement described in subparagraph
				(A) to the person that receives the drug pursuant to the export of the
				drug.
								(C)(i)The Secretary shall by
				regulation establish requirements that supersede subparagraph (A) (referred to
				in this subparagraph as alternative requirements) to identify
				the chain of custody of a drug subject to subsection (b) from the manufacturer
				of the drug throughout the wholesale distribution of the drug to a pharmacist
				who intends to sell the drug at retail if the Secretary determines that the
				alternative requirements, which may include standardized anti-counterfeiting or
				track-and-trace technologies, will identify such chain of custody or the
				identity of the discrete package of the drug from which the drug is dispensed
				with equal or greater certainty to the requirements of subparagraph (A), and
				that the alternative requirements are economically and technically
				feasible.
									(ii)When the Secretary promulgates a
				final rule to establish such alternative requirements, the final rule in
				addition shall, with respect to the registration condition established in
				clause (i) of section 804(c)(3)(B), establish a condition equivalent to the
				alternative requirements, and such equivalent condition may be met in lieu of
				the registration condition established in such clause
				(i).
									;
						(2)in paragraph
			 (2)(A), by adding at the end the following: The preceding sentence may
			 not be construed as having any applicability with respect to a registered
			 exporter under section 804.; and
					(3)in paragraph (3),
			 by striking and subsection (d)— in the matter preceding
			 subparagraph (A) and all that follows through the term wholesale
			 distribution means in subparagraph (B) and inserting the
			 following: and subsection (d), the term wholesale
			 distribution means.
					(b)Conforming
			 amendmentSection 503(d) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 353(d)) is amended by adding at the end the following:
					
						(4)Each manufacturer of a drug subject
				to subsection (b) shall maintain at its corporate offices a current list of the
				authorized distributors of record of such drug.
						(5)For purposes of this subsection, the
				term authorized distributors of record means those distributors
				with whom a manufacturer has established an ongoing relationship to distribute
				such manufacturer’s
				products.
						.
				(c)Effective
			 date
					(1)In
			 generalThe amendments made by paragraphs (1) and (3) of
			 subsection (a) and by subsection (b) shall take effect on January 1,
			 2010.
					(2)Drugs imported
			 by registered importers under Section
			 804Notwithstanding paragraph
			 (1), the amendments made by paragraphs (1) and (3) of subsection (a) and by
			 subsection (b) shall take effect on the date that is 90 days after the date of
			 enactment of this title with respect to qualifying drugs imported under section
			 804 of the Federal Food, Drug, and Cosmetic
			 Act, as added by section 804.
					(3)Effect with
			 respect to registered exportersThe amendment made by subsection
			 (a)(2) shall take effect on the date that is 90 days after the date of
			 enactment of this title.
					(4)Alternative
			 requirementsThe Secretary shall issue regulations to establish
			 the alternative requirements, referred to in the amendment made by subsection
			 (a)(1), that take effect not later than January 1, 2010.
					(5)Intermediate
			 requirementsThe Secretary shall by regulation require the use of
			 standardized anti-counterfeiting or track-and-trace technologies on
			 prescription drugs at the case and pallet level effective not later than 1 year
			 after the date of enactment of this title.
					(6)Additional
			 requirements
						(A)In
			 generalNotwithstanding any other provision of this section, the
			 Secretary shall, not later than 18 months after the date of enactment of this
			 title, require that the packaging of any prescription drug incorporates—
							(i)a
			 standardized numerical identifier unique to each package of such drug, applied
			 at the point of manufacturing and repackaging (in which case the numerical
			 identifier shall be linked to the numerical identifier applied at the point of
			 manufacturing); and
							(ii)(I)overt optically
			 variable counterfeit-resistant technologies that—
									(aa)are visible to the naked eye,
			 providing for visual identification of product authenticity without the need
			 for readers, microscopes, lighting devices, or scanners;
									(bb)are similar to that used by the
			 Bureau of Engraving and Printing to secure United States currency;
									(cc)are manufactured and distributed in a
			 highly secure, tightly controlled environment; and
									(dd)incorporate additional layers of
			 nonvisible convert security features up to and including forensic capability,
			 as described in subparagraph (B); or
									(II)technologies that have a function of
			 security comparable to that described in subclause (I), as determined by the
			 Secretary.
								(B)Standards for
			 packagingFor the purpose of making it more difficult to
			 counterfeit the packaging of drugs subject to this paragraph, the manufacturers
			 of such drugs shall incorporate the technologies described in subparagraph (A)
			 into at least 1 additional element of the physical packaging of the drugs,
			 including blister packs, shrink wrap, package labels, package seals, bottles,
			 and boxes.
						807.Internet sales
			 of prescription drugs
				(a)In
			 generalChapter V of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by
			 inserting after section 503A the following:
					
						503B.Internet
				sales of prescription drugs
							(a)Requirements
				regarding information on Internet site
								(1)In
				generalA person may not dispense a prescription drug pursuant to
				a sale of the drug by such person if—
									(A)the purchaser of
				the drug submitted the purchase order for the drug, or conducted any other part
				of the sales transaction for the drug, through an Internet site;
									(B)the person
				dispenses the drug to the purchaser by mailing or shipping the drug to the
				purchaser; and
									(C)such site, or any
				other Internet site used by such person for purposes of sales of a prescription
				drug, fails to meet each of the requirements specified in paragraph (2), other
				than a site or pages on a site that—
										(i)are not intended
				to be accessed by purchasers or prospective purchasers; or
										(ii)provide an
				Internet information location tool within the meaning of section 231(e)(5) of
				the Communications Act of 1934 (47
				U.S.C. 231(e)(5)).
										(2)RequirementsWith
				respect to an Internet site, the requirements referred to in subparagraph (C)
				of paragraph (1) for a person to whom such paragraph applies are as
				follows:
									(A)Each page of the
				site shall include either the following information or a link to a page that
				provides the following information:
										(i)The name of such
				person.
										(ii)Each State in
				which the person is authorized by law to dispense prescription drugs.
										(iii)The address and
				telephone number of each place of business of the person with respect to sales
				of prescription drugs through the Internet, other than a place of business that
				does not mail or ship prescription drugs to purchasers.
										(iv)The name of each
				individual who serves as a pharmacist for prescription drugs that are mailed or
				shipped pursuant to the site, and each State in which the individual is
				authorized by law to dispense prescription drugs.
										(v)If the person
				provides for medical consultations through the site for purposes of providing
				prescriptions, the name of each individual who provides such consultations;
				each State in which the individual is licensed or otherwise authorized by law
				to provide such consultations or practice medicine; and the type or types of
				health professions for which the individual holds such licenses or other
				authorizations.
										(B)A link to which
				paragraph (1) applies shall be displayed in a clear and prominent place and
				manner, and shall include in the caption for the link the words
				licensing and contact information.
									(b)Internet sales
				without appropriate medical relationships
								(1)In
				generalExcept as provided in paragraph (2), a person may not
				dispense a prescription drug, or sell such a drug, if—
									(A)for purposes of
				such dispensing or sale, the purchaser communicated with the person through the
				Internet;
									(B)the patient for
				whom the drug was dispensed or purchased did not, when such communications
				began, have a prescription for the drug that is valid in the United
				States;
									(C)pursuant to such
				communications, the person provided for the involvement of a practitioner, or
				an individual represented by the person as a practitioner, and the practitioner
				or such individual issued a prescription for the drug that was
				purchased;
									(D)the person knew,
				or had reason to know, that the practitioner or the individual referred to in
				subparagraph (C) did not, when issuing the prescription, have a qualifying
				medical relationship with the patient; and
									(E)the person
				received payment for the dispensing or sale of the drug.
									For
				purposes of subparagraph (E), payment is received if money or other valuable
				consideration is received.(2)ExceptionsParagraph
				(1) does not apply to—
									(A)the dispensing or
				selling of a prescription drug pursuant to telemedicine practices sponsored
				by—
										(i)a
				hospital that has in effect a provider agreement under title XVIII of the
				Social Security Act (relating to the
				Medicare program); or
										(ii)a group practice
				that has not fewer than 100 physicians who have in effect provider agreements
				under such title; or
										(B)the dispensing or
				selling of a prescription drug pursuant to practices that promote the public
				health, as determined by the Secretary by regulation.
									(3)Qualifying
				medical relationship
									(A)In
				generalWith respect to issuing a prescription for a drug for a
				patient, a practitioner has a qualifying medical relationship with the patient
				for purposes of this section if—
										(i)at least one
				in-person medical evaluation of the patient has been conducted by the
				practitioner; or
										(ii)the practitioner
				conducts a medical evaluation of the patient as a covering practitioner.
										(B)In-person
				medical evaluationA medical evaluation by a practitioner is an
				in-person medical evaluation for purposes of this section if the practitioner
				is in the physical presence of the patient as part of conducting the
				evaluation, without regard to whether portions of the evaluation are conducted
				by other health professionals.
									(C)Covering
				practitionerWith respect to a patient, a practitioner is a
				covering practitioner for purposes of this section if the practitioner conducts
				a medical evaluation of the patient at the request of a practitioner who has
				conducted at least one in-person medical evaluation of the patient and is
				temporarily unavailable to conduct the evaluation of the patient. A
				practitioner is a covering practitioner without regard to whether the
				practitioner has conducted any in-person medical evaluation of the patient
				involved.
									(4)Rules of
				construction
									(A)Individuals
				represented as practitionersA person who is not a practitioner
				(as defined in subsection (e)(1)) lacks legal capacity under this section to
				have a qualifying medical relationship with any patient.
									(B)Standard
				practice of pharmacyParagraph (1) may not be construed as
				prohibiting any conduct that is a standard practice in the practice of
				pharmacy.
									(C)Applicability
				of requirementsParagraph (3) may not be construed as having any
				applicability beyond this section, and does not affect any State law, or
				interpretation of State law, concerning the practice of medicine.
									(c)Actions by
				States
								(1)In
				generalWhenever an attorney general of any State has reason to
				believe that the interests of the residents of that State have been or are
				being threatened or adversely affected because any person has engaged or is
				engaging in a pattern or practice that violates section 301(l), the State may
				bring a civil action on behalf of its residents in an appropriate district
				court of the United States to enjoin such practice, to enforce compliance with
				such section (including a nationwide injunction), to obtain damages,
				restitution, or other compensation on behalf of residents of such State, to
				obtain reasonable attorneys fees and costs if the State prevails in the civil
				action, or to obtain such further and other relief as the court may deem
				appropriate.
								(2)NoticeThe
				State shall serve prior written notice of any civil action under paragraph (1)
				or (5)(B) upon the Secretary and provide the Secretary with a copy of its
				complaint, except that if it is not feasible for the State to provide such
				prior notice, the State shall serve such notice immediately upon instituting
				such action. Upon receiving a notice respecting a civil action, the Secretary
				shall have the right—
									(A)to intervene in
				such action;
									(B)upon so
				intervening, to be heard on all matters arising therein; and
									(C)to file petitions
				for appeal.
									(3)ConstructionFor
				purposes of bringing any civil action under paragraph (1), nothing in this
				chapter shall prevent an attorney general of a State from exercising the powers
				conferred on the attorney general by the laws of such State to conduct
				investigations or to administer oaths or affirmations or to compel the
				attendance of witnesses or the production of documentary and other
				evidence.
								(4)Venue; service
				of processAny civil action brought under paragraph (1) in a
				district court of the United States may be brought in the district in which the
				defendant is found, is an inhabitant, or transacts business or wherever venue
				is proper under section 1391 of title 28, United States Code. Process in such
				an action may be served in any district in which the defendant is an inhabitant
				or in which the defendant may be found.
								(5)Actions by
				other State officials
									(A)Nothing contained
				in this section shall prohibit an authorized State official from proceeding in
				State court on the basis of an alleged violation of any civil or criminal
				statute of such State.
									(B)In addition to
				actions brought by an attorney general of a State under paragraph (1), such an
				action may be brought by officers of such State who are authorized by the State
				to bring actions in such State on behalf of its residents.
									(d)Effect of
				SectionThis section shall not apply to a person that is a
				registered exporter under section 804.
							(e)General
				definitionsFor purposes of this section:
								(1)The term
				practitioner means a practitioner referred to in section 503(b)(1)
				with respect to issuing a written or oral prescription.
								(2)The term
				prescription drug means a drug that is described in section
				503(b)(1).
								(3)The term
				qualifying medical relationship, with respect to a practitioner
				and a patient, has the meaning indicated for such term in subsection
				(b).
								(f)Internet-Related
				definitions
								(1)In
				generalFor purposes of this section:
									(A)The term
				Internet means collectively the myriad of computer and
				telecommunications facilities, including equipment and operating software,
				which comprise the interconnected world-wide network of networks that employ
				the transmission control protocol/internet protocol, or any predecessor or
				successor protocols to such protocol, to communicate information of all kinds
				by wire or radio.
									(B)The term
				link, with respect to the Internet, means one or more letters,
				words, numbers, symbols, or graphic items that appear on a page of an Internet
				site for the purpose of serving, when activated, as a method for executing an
				electronic command—
										(i)to move from
				viewing one portion of a page on such site to another portion of the
				page;
										(ii)to move from
				viewing one page on such site to another page on such site; or
										(iii)to move from
				viewing a page on one Internet site to a page on another Internet site.
										(C)The term
				page, with respect to the Internet, means a document or other file
				accessed at an Internet site.
									(D)(i)The terms
				site and address, with respect to the Internet, mean
				a specific location on the Internet that is determined by Internet Protocol
				numbers. Such term includes the domain name, if any.
										(ii)The term domain name
				means a method of representing an Internet address without direct reference to
				the Internet Protocol numbers for the address, including methods that use
				designations such as .com, .edu,
				.gov, .net, or .org.
										(iii)The term Internet Protocol
				numbers includes any successor protocol for determining a specific
				location on the Internet.
										(2)Authority of
				SecretaryThe Secretary may by regulation modify any definition
				under paragraph (1) to take into account changes in technology.
								(g)Interactive
				computer service; advertisingNo provider of an interactive
				computer service, as defined in section 230(f)(2) of the
				Communications Act of 1934 (47 U.S.C.
				230(f)(2)), or of advertising services shall be liable under this section for
				dispensing or selling prescription drugs in violation of this section on
				account of another person’s selling or dispensing such drugs, provided that the
				provider of the interactive computer service or of advertising services does
				not own or exercise corporate control over such
				person.
							.
				(b)Inclusion as
			 prohibited ActSection 301 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 331) is amended by inserting after paragraph (k) the following:
					
						(l)The dispensing or
				selling of a prescription drug in violation of section
				503B.
						.
				(c)Internet sales
			 of prescription drugs; consideration by Secretary of practices and procedures
			 for certification of legitimate businessesIn carrying out
			 section 503B of the Federal Food, Drug, and
			 Cosmetic Act (as added by subsection (a) of this section), the
			 Secretary of Health and Human Services shall take into consideration the
			 practices and procedures of public or private entities that certify that
			 businesses selling prescription drugs through Internet sites are legitimate
			 businesses, including practices and procedures regarding disclosure formats and
			 verification programs.
				(d)Reports
			 regarding Internet-Related violations of Federal and State laws on dispensing
			 of drugs
					(1)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this subsection as the Secretary) shall, pursuant to the
			 submission of an application meeting the criteria of the Secretary, make an
			 award of a grant or contract to the National Clearinghouse on Internet
			 Prescribing (operated by the Federation of State Medical Boards) for the
			 purpose of—
						(A)identifying
			 Internet sites that appear to be in violation of Federal or State laws
			 concerning the dispensing of drugs;
						(B)reporting such
			 sites to State medical licensing boards and State pharmacy licensing boards,
			 and to the Attorney General and the Secretary, for further investigation;
			 and
						(C)submitting, for
			 each fiscal year for which the award under this subsection is made, a report to
			 the Secretary describing investigations undertaken with respect to violations
			 described in subparagraph (A).
						(2)Authorization
			 of appropriationsFor the purpose of carrying out paragraph (1),
			 there is authorized to be appropriated $100,000 for each of the first 3 fiscal
			 years in which this section is in effect.
					(e)Effective
			 dateThe amendments made by subsections (a) and (b) take effect
			 90 days after the date of enactment of this title, without regard to whether a
			 final rule to implement such amendments has been promulgated by the Secretary
			 of Health and Human Services under section 701(a) of the
			 Federal Food, Drug, and Cosmetic
			 Act. The preceding sentence may not be construed as affecting the
			 authority of such Secretary to promulgate such a final rule.
				808.Prohibiting
			 payments to unregistered foreign pharmacies
				(a)In
			 generalSection 303 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 333) is amended by adding at the end the following:
					
						(g)Restricted
				transactions
							(1)In
				generalThe introduction of restricted transactions into a
				payment system or the completion of restricted transactions using a payment
				system is prohibited.
							(2)Payment
				system
								(A)In
				generalThe term payment system means a system
				used by a person described in subparagraph (B) to effect a credit transaction,
				electronic fund transfer, or money transmitting service that may be used in
				connection with, or to facilitate, a restricted transaction, and
				includes—
									(i)a
				credit card system;
									(ii)an
				international, national, regional, or local network used to effect a credit
				transaction, an electronic fund transfer, or a money transmitting service;
				and
									(iii)any other
				system that is centrally managed and is primarily engaged in the transmission
				and settlement of credit transactions, electronic fund transfers, or money
				transmitting services.
									(B)Persons
				describedA person referred to in subparagraph (A) is—
									(i)a
				creditor;
									(ii)a credit card
				issuer;
									(iii)a financial
				institution;
									(iv)an operator of a
				terminal at which an electronic fund transfer may be initiated;
									(v)a
				money transmitting business; or
									(vi)a participant in
				an international, national, regional, or local network used to effect a credit
				transaction, electronic fund transfer, or money transmitting service.
									(3)Restricted
				transactionThe term restricted transaction means
				a transaction or transmittal, on behalf of an individual who places an unlawful
				drug importation request to any person engaged in the operation of an
				unregistered foreign pharmacy, of—
								(A)credit, or the
				proceeds of credit, extended to or on behalf of the individual for the purpose
				of the unlawful drug importation request (including credit extended through the
				use of a credit card);
								(B)an electronic
				fund transfer or funds transmitted by or through a money transmitting business,
				or the proceeds of an electronic fund transfer or money transmitting service,
				from or on behalf of the individual for the purpose of the unlawful drug
				importation request;
								(C)a check, draft,
				or similar instrument which is drawn by or on behalf of the individual for the
				purpose of the unlawful drug importation request and is drawn on or payable at
				or through any financial institution; or
								(D)the proceeds of
				any other form of financial transaction (identified by the Board by regulation)
				that involves a financial institution as a payor or financial intermediary on
				behalf of or for the benefit of the individual for the purpose of the unlawful
				drug importation request.
								(4)Unlawful drug
				importation requestThe term unlawful drug importation
				request means the request, or transmittal of a request, made to an
				unregistered foreign pharmacy for a prescription drug by mail (including a
				private carrier), facsimile, phone, or electronic mail, or by a means that
				involves the use, in whole or in part, of the Internet.
							(5)Unregistered
				foreign pharmacyThe term unregistered foreign
				pharmacy means a person in a country other than the United States that
				is not a registered exporter under section 804.
							(6)Other
				definitions
								(A)Credit;
				creditor; credit cardThe terms credit,
				‘creditor’, and credit card have the meanings given the terms in
				section 103 of the Truth in Lending Act (15 U.S.C. 1602).
								(B)Access device;
				electronic fund transferThe terms access device
				and electronic fund transfer—
									(i)have the meaning
				given the term in section 903 of the Electronic Fund Transfer Act (15 U.S.C.
				1693a); and
									(ii)the term
				electronic fund transfer also includes any fund transfer covered
				under Article 4A of the Uniform Commercial Code, as in effect in any
				State.
									(C)Financial
				institutionThe term financial institution—
									(i)has the meaning
				given the term in section 903 of the Electronic Transfer Fund Act (15 U.S.C.
				1693a); and
									(ii)includes a
				financial institution (as defined in section 509 of the Gramm-Leach-Bliley Act
				(15 U.S.C. 6809)).
									(D)Money
				transmitting business; money transmitting serviceThe terms
				money transmitting business and money transmitting
				service have the meaning given the terms in section 5330(d) of title
				31, United States Code.
								(E)BoardThe
				term Board means the Board of Governors of the Federal Reserve
				System.
								(7)Policies and
				procedures required to prevent restricted transactions
								(A)RegulationsThe
				Board shall promulgate regulations requiring—
									(i)an operator of a
				credit card system;
									(ii)an operator of
				an international, national, regional, or local network used to effect a credit
				transaction, an electronic fund transfer, or a money transmitting
				service;
									(iii)an operator of
				any other payment system that is centrally managed and is primarily engaged in
				the transmission and settlement of credit transactions, electronic transfers or
				money transmitting services where at least one party to the transaction or
				transfer is an individual; and
									(iv)any other person
				described in paragraph (2)(B) and specified by the Board in such
				regulations,
									to
				establish policies and procedures that are reasonably designed to prevent the
				introduction of a restricted transaction into a payment system or the
				completion of a restricted transaction using a payment system(B)Requirements
				for policies and proceduresIn promulgating regulations under
				subparagraph (A), the Board shall—
									(i)identify types of
				policies and procedures, including nonexclusive examples, that shall be
				considered to be reasonably designed to prevent the introduction of restricted
				transactions into a payment system or the completion of restricted transactions
				using a payment system; and
									(ii)to the extent
				practicable, permit any payment system, or person described in paragraph
				(2)(B), as applicable, to choose among alternative means of preventing the
				introduction or completion of restricted transactions.
									(C)No liability
				for blocking or refusing to honor restricted transaction
									(i)In
				generalA payment system, or a person described in paragraph
				(2)(B) that is subject to a regulation issued under this subsection, and any
				participant in such payment system that prevents or otherwise refuses to honor
				transactions in an effort to implement the policies and procedures required
				under this subsection or to otherwise comply with this subsection shall not be
				liable to any party for such action.
									(ii)ComplianceA
				person described in paragraph (2)(B) meets the requirements of this subsection
				if the person relies on and complies with the policies and procedures of a
				payment system of which the person is a member or in which the person is a
				participant, and such policies and procedures of the payment system comply with
				the requirements of the regulations promulgated under subparagraph (A).
									(D)Enforcement
									(i)In
				generalThis section shall be enforced by the Federal functional
				regulators and the Federal Trade Commission under applicable law in the manner
				provided in section 505(a) of the Gramm-Leach-Bliley Act (15 U.S.C.
				6805(a)).
									(ii)Factors to be
				consideredIn considering any enforcement action under this
				subsection against a payment system or person described in paragraph (2)(B),
				the Federal functional regulators and the Federal Trade Commission shall
				consider the following factors:
										(I)The extent to
				which the payment system or person knowingly permits restricted
				transactions.
										(II)The history of
				the payment system or person in connection with permitting restricted
				transactions.
										(III)The extent to
				which the payment system or person has established and is maintaining policies
				and procedures in compliance with regulations prescribed under this
				subsection.
										(8)Transactions
				permittedA payment system, or a person described in paragraph
				(2)(B) that is subject to a regulation issued under this subsection, is
				authorized to engage in transactions with foreign pharmacies in connection with
				investigating violations or potential violations of any rule or requirement
				adopted by the payment system or person in connection with complying with
				paragraph (7). A payment system, or such a person, and its agents and employees
				shall not be found to be in violation of, or liable under, any Federal, State
				or other law by virtue of engaging in any such transaction.
							(9)Relation to
				State lawsNo requirement, prohibition, or liability may be
				imposed on a payment system, or a person described in paragraph (2)(B) that is
				subject to a regulation issued under this subsection, under the laws of any
				state with respect to any payment transaction by an individual because the
				payment transaction involves a payment to a foreign pharmacy.
							(10)Timing of
				requirementsA payment system, or a person described in paragraph
				(2)(B) that is subject to a regulation issued under this subsection, must adopt
				policies and procedures reasonably designed to comply with any regulations
				required under paragraph (7) within 60 days after such regulations are issued
				in final
				form.
							.
				(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 day that is 90 days after the date of enactment of this Act.
				(c)ImplementationThe
			 Board of Governors of the Federal Reserve System shall promulgate regulations
			 as required by subsection (g)(7) of section 303 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 333), as added by subsection (a), not later than 90
			 days after the date of enactment of this title.
				809.Importation
			 exemption under Controlled Substances Import and Export ActSection 1006(a)(2) of the Controlled
			 Substances Import and Export Act (21 U.S.C. 956(a)(2)) is amended by striking
			 not import the controlled substance into the United States in an amount
			 that exceeds 50 dosage units of the controlled substance. and inserting
			 import into the United States not more than 10 dosage units combined of
			 all such controlled substances..
			810.SeverabilityIf any provision of this title, an amendment
			 by this title, or the application of such provision or amendment to any person
			 or circumstance is held to be unconstitutional, the remainder of this title,
			 the amendments made by this title, and the application of the provisions of
			 such to any person or circumstance shall not affected thereby.
			811.Protection of
			 health and safetyThis title,
			 and the amendments made by this title, shall become effective only if the
			 Secretary of Health and Human Services certifies to Congress that the
			 implementation of this title (and amendments) will—
				(1)pose no
			 additional risk to the public's health and safety; and
				(2)result in a
			 significant reduction in the cost of covered products to the American
			 consumer.
				
	
		
			Passed the Senate May 9, 2007.
			
			Secretary.
		
	
	
	
